Name: Commission Implementing Decision (EU) 2016/2334 of 9 December 2016 adopting a tenth update of the list of sites of Community importance for the Continental biogeographical region (notified under document C(2016) 8191)
 Type: Decision_IMPL
 Subject Matter: natural environment;  environmental policy;  regions and regional policy
 Date Published: 2016-12-23

 23.12.2016 EN Official Journal of the European Union L 353/324 COMMISSION IMPLEMENTING DECISION (EU) 2016/2334 of 9 December 2016 adopting a tenth update of the list of sites of Community importance for the Continental biogeographical region (notified under document C(2016) 8191) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Continental biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises the Union territory of Luxembourg and parts of the Union territories of Belgium, Bulgaria, the Czech Republic, Denmark, Germany, France, Italy, Austria, Poland, Romania, Slovenia, Croatia and Sweden, as specified in the biogeographical map approved on 20 April 2005 by the committee set up by Article 20 of that Directive (the Habitats Committee). (2) The initial list of sites of Community importance for the Continental biogeographical region, within the meaning of Directive 92/43/EEC, was adopted by Commission Decision 2004/798/EC (2). That list was last updated by Commission Implementing Decision (EU) 2015/2369 (3). (3) The sites included in the list of sites of Community importance for the Continental biogeographical region form part of the Natura 2000 network which is an essential element of the protection of biodiversity in the Union. In order to make further progress in the actual establishment of the Natura 2000 network and in the context of a dynamic adaptation of that network, the lists of sites of Community importance are reviewed regularly. (4) Between 16 January 2015 and 31 January 2016 Member States have proposed additional sites of Community importance for the Continental biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. Member States have also submitted changes in the site-related information contained in the list of sites of Community importance for the Continental biogeographical region. (5) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Continental biogeographical region should be adopted. Articles 4(4) and 6(1) of Directive 92/43/EEC apply to the newly included sites. (6) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was carried out using the best available information at the time. (7) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. Furthermore, knowledge of the existence and distribution of some of the natural habitat types listed in Annex I and some of the species listed in Annex II to Directive 92/43/EEC remains incomplete. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. (8) In the interests of clarity and transparency, Implementing Decision (EU) 2015/2369 should be repealed. (9) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The tenth update of the list of sites of Community importance for the Continental biogeographical region as set out in the Annex is adopted. Article 2 Implementing Decision (EU) 2015/2369 is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 9 December 2016. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) Commission Decision 2004/798/EC of 7 December 2004 adopting, pursuant to Council Directive 92/43/EEC, the list of sites of Community importance for the Continental biogeographical region (OJ L 382, 28.12.2004, p. 1). (3) Commission Implementing Decision (EU) 2015/2369 of 26 November 2015 adopting a ninth update of the list of sites of Community importance for the Continental biogeographical region (OJ L 338, 23.12.2015, p. 34). ANNEX Tenth update of the list of sites of Community importance for the Continental biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Belgium, Bulgaria, Croatia, the Czech Republic, Denmark, Germany, France, Italy, Luxembourg, Austria, Poland, Romania, Slovenia and Sweden. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinate of SCI Longitude Latitude AT1101112 Nickelsdorfer Haidel * 12,1 17,0508 47,9556 AT1102112 Zurndorfer Eichenwald und Hutweide * 153,4 17,0039 47,96 AT1103112 Parndorfer Heide * 7,38 16,8694 47,9969 AT1104212 Fronwiesen und Johannesbach * 47,88 16,5158 47,9331 AT1106218 Siegendorfer PuÃ ta und Heide * 27,86 16,5833 47,7806 AT1108813 Bernstein  Lockenhaus  Rechnitz * 24 586,2097 16,3556 47,3792 AT1110137 Neusiedler See  NordÃ ¶stliches Leithagebirge * 57 124,56 16,7725 47,8433 AT1114813 SÃ ¼dburgenlÃ ¤ndisches HÃ ¼gel- und Terrassenland * 13 999,1 16,4206 47,0678 AT1115415 Naturwaldreservat Lange Leitn, Neckenmarkt 28,95 16,5294 47,6392 AT1122916 Lafnitztal * 590,57 16,1053 47,0664 AT1123323 Mattersburger HÃ ¼gelland * 3 074,44 16,4 47,7 AT1201A00 Waldviertler Teich-, Heide- und Moorlandschaft * 13 724,62 15,1389 48,7986 AT1202000 March-Thaya-Auen * 8 879,95 16,9458 48,5417 AT1204000 Donau-Auen Ã ¶stlich von Wien * 9 516,26 16,7667 48,1306 AT1205A00 Wachau * 18 063,42 15,4069 48,3583 AT1206A00 Weinviertler Klippenzone * 3 378,18 16,3861 48,5722 AT1207A00 Kamp- und Kremstal * 14 495,27 15,675 48,5306 AT1208A00 Thayatal bei Hardegg * 4 428,6 15,8389 48,8417 AT1209A00 Westliches Weinviertel * 2 994,41 15,825 48,7153 AT1210A00 Steinfeld * 3 018,33 16,2972 47,9 AT1213000 Pannonische SanddÃ ¼nen * 2 523,63 16,7458 48,2972 AT1214000 Hundsheimer Berge * 2 135,1 16,9778 48,1236 AT1215000 Bisamberg * 360,5 16,375 48,3208 AT1216000 Tullnerfelder Donau-Auen * 17 533,32 15,9556 48,3528 AT1217A00 Strudengau  Nibelungengau * 4 821,74 15,0417 48,2167 AT1218000 Machland SÃ ¼d * 1 670,15 14,7819 48,1694 AT1219000 NiederÃ ¶sterreichische AlpenvorlandflÃ ¼sse * 7 024,54 15,2694 48,1833 AT1220000 Feuchte Ebene  Leithaauen * 5 086,32 16,4611 48,0083 AT1301000 Nationalpark Donau-Auen (Wiener Teil) * 2 258 16,5317 48,1728 AT1302000 Naturschutzgebiet Lainzer Tiergarten * 2 259 16,2258 48,1767 AT1303000 Landschaftsschutzgebiet Liesing (Teil A, B und C) * 639 16,2383 48,1469 AT1304000 Bisamberg (Wiener Teil) * 340 16,4039 48,3164 AT1305000 Orchideen-Kalk-Buchenwald (Cephalanthero-Fagion) am Leopoldsberg 5,8 16,3414 48,2801 AT2208000 Lafnitztal  Neudauer Teiche * 1 162,64 16,088056 47,17 AT2211000 Hartberger-Gmoos 61,04 15,976111 47,27306 AT2213000 Steirische Grenzmur mit Gamlitzbach und Gnasbach * 2 159,02 16,025 46,66806 AT2214000 Deutschlandsberger Klause * 22,71 15,196944 46,81889 AT2218000 Feistritzklamm/Herberstein * 124,89 15,803889 47,21806 AT2225000 Demmerkogel-SÃ ¼dhÃ ¤nge, Wellinggraben mit Sulm-, Saggau- und LaÃ nitzabschnitten und PÃ ¶Ã nitzbach * 2 092,63 15,4653 46,7759 AT2229001 Oberlauf der Pinka * 37,25 16,055 47,46806 AT2230000 Teile des sÃ ¼doststeirischen HÃ ¼gellandes inklusive HÃ ¶ll und GrabenlandbÃ ¤che * 15 653,17 15,9069 46,8469 AT2242000 Schwarze und WeiÃ e Sulm * 220,22 15,12 46,78611 AT2245000 Schloss Eggenberg 17,9 15,2357 47,0441 AT2246000 Wildoner Buchkogel * 329,81 15,3027 46,5217 AT2247000 Wundschuh-Neuteich 3,1 15,4281 46,9275 AT2248000 SÃ ¼dsteirische Teichlandschaft 4,561 15,7055 46,7473 AT2250000 Koralpe * 749,15 15,012048 46,7923 AT3105000 Unterer Inn * 864 13,25 48,2917 AT3106000 Reinthaler Moos * 16 13,5264 47,9167 AT3107000 Tanner Moor * 120 14,8653 48,5069 AT3108000 Tal der Kleinen Gusen * 346 14,475 48,3972 AT3109000 Unteres Trauntal * 213 14,1417 48,1806 AT3110000 Ettenau * 625 12,7917 48,0569 AT3114000 Traun-Donau-Auen * 664 14,35 48,2653 AT3115000 Maltsch * 353 14,5833 48,6167 AT3118000 Salzachauen * 337 12,8442 48,0242 AT3119000 AuwÃ ¤lder am Unteren Inn * 550 13,2411 48,2864 AT3120000 Waldaist und Naarn * 3 838 14,6667 48,4167 AT3121000 BÃ ¶hmerwald und MÃ ¼hltÃ ¤ler * 9 351 13,9333 48,6667 AT3122000 Oberes Donau- und Aschachtal * 7 119 13,7667 48,4833 AT3123000 Wiesengebiete und Seen im Alpenvorland * 1 263 13,1833 48,0333 AT3125000 Rannatal * 226 13,775 48,5028 AT3127000 Eferdinger Becken * 1 355,9 14,0752 48,3171 AT3129000 Wiesengebiete im MÃ ¼hlviertel * 574,4 14,7384 48,538 AT3131000 Leitenbach * 110,69 13,8272 48,3624 AT3132000 Machland Nord * 1 124,74 14,7703 48,1877 AT3137000 Unteres Steyr- und Ennstal * 358,1 14,36282 48,04701 AT3139000 Unteres Trauntal  Erweiterung * 1 160,64 13,912103 48,08185 AT3140000 Gerlhamer Moor 11,81 13,5583 47,9517 AT3141000 Mooswiesen am Irrsee * 31,9 13,3072 47,8906 AT3201014 Wallersee-Wengermoor * 298,47 13,1817 47,9267 AT3223000 Salzachauen, Salzburg * 741,38 12,96 47,9 AT3228000 BÃ ¼rmooser Moor 55,82 12,9239 47,9989 AT3229000 Nordmoor am Mattsee 3,7 13,15 47,99 AT3233000 Pfarrkirche St. Georgen bei Salzburg 0,066 12,88 47,99 BE2200039 Voerstreek * 1 592 5,8333 50,7333 BE32021C0 Haute-Sambre en aval de Thuin * 718,8658 4,301736 50,35723 BE32022B0 Trou des Sarrazins Ã Loverval 0,0812 0,12 4,45987 50,3624 BE32023C0 VallÃ ©e du Ruisseau d'Acoz * 19,136 4,5256 50,3807 BE32024C0 Basse-Sambre * 89,9055 4,5928 50,4174 BE32026C0 Haute-Sambre en amont de Thuin * 394,539 4,2404 50,3236 BE32027C0 VallÃ ©e de la Biesmelle * 267,3095 4,2918 50,3268 BE32029C0 Haute vallÃ ©e de la Thure * 505,5622 4,2001 50,1863 BE32030C0 VallÃ ©e de la Hante * 460,0578 4,2947 50,1791 BE32031C0 Bois de Vieux Sart et de Montbliart * 947,7187 4,176538 50,14024 BE32032C0 ForÃ ªts de Rance * 988,738 4,2623 50,1638 BE32033C0 Sources de la Hante * 569,6576 4,364062 50,14161 BE32034C0 Bois Massart et forÃ ªts de Sivry-Rance * 689,2095 4,2644 50,1255 BE32035C0 La Fagne entre BailiÃ ¨vre et Robechies * 323,0846 4,2533 50,0757 BE32036C0 VallÃ ©e de l'Eau Blanche Ã Virelles * 1 430,1197 4,342538 50,07742 BE32037C0 Massifs forestiers entre Momignies et Chimay * 1 872,0469 4,215483 50,02191 BE32038C0 Bois de Bourlers et de Baileux * 1 392,5751 4,375247 50,01396 BE32039C0 VallÃ ©es de l'Oise et de la Wartoise * 805,0369 4,3045 49,9734 BE32040C0 Haute vallÃ ©e de l'Eau Noire * 952,8125 4,4153 49,9668 BE32041B0 Trou aux Feuilles 0,0308 0,03 4,1506 50,2652 BE32042B0 VallÃ ©e du Ruisseau d'Erpion 6,281 4,3741 50,2203 BE32047C0 VallÃ ©e de la Thure * 16,4563 4,1554 50,2953 BE33002B0 Basse vallÃ ©e du Geer * 577,2337 5,6464 50,774 BE33003C0 Montagne Saint-Pierre * 242,2533 5,6776 50,782 BE33004C0 Basse Meuse et Meuse mitoyenne * 222,8068 5,6897 50,6959 BE33005C0 VallÃ ©e du Ruisseau de Bolland * 50,0807 5,7664 50,6634 BE33006C0 VallÃ ©e de la Gueule en aval de Kelmis * 570,5949 5,9271 50,7024 BE33007C0 VallÃ ©e de la Gueule en amont de Kelmis * 465,7896 6,0073 50,7013 BE33010C0 VallÃ ©e de la Meuse Ã Huy et vallon de la SoliÃ ¨res * 491,7402 5,192 50,5062 BE33011C0 VallÃ ©es du Hoyoux et du Triffoy * 1 308,0595 5,2865 50,4348 BE33012C0 Affluents de la Meuse entre Huy et FlÃ ©malle * 532,3503 5,4169 50,5655 BE33013C0 Bois de la Neuville et de la VecquÃ ©e * 381,4561 5,5018 50,5609 BE33014C0 VallÃ ©e de l'Ourthe entre Comblain-au-Pont et Angleur * 704,4757 5,5553 50,5449 BE33015C0 Bois d'Anthisnes et d'Esneux * 884,6198 5,5209 50,5166 BE33016C0 Basse vallÃ ©e de la Vesdre * 337,606 5,692 50,588 BE33017C0 Basse vallÃ ©e de l'AmblÃ ¨ve * 342,8834 5,6228 50,48 BE33018C0 Coteaux calcaires de Theux et le Rocheux * 69,5807 5,8041 50,5305 BE33019C0 VallÃ ©e de la Vesdre entre Eupen et Verviers * 553,532 6,0131 50,6046 BE33020C0 Affluents du lac d'Eupen * 507,8631 6,1215 50,6119 BE33021C0 Osthertogenwald autour de Raeren * 404,0479 6,1083 50,6486 BE33022C0 La Gileppe * 1 173,7307 6,0019 50,5736 BE33023C0 VallÃ ©e de la Soor * 451,1659 6,0559 50,5821 BE33024C0 VallÃ ©e de la Helle * 761,9617 6,1153 50,5741 BE33025C0 Fagnes du Nord-Est * 2 363,1508 6,1836 50,5968 BE33026C0 VallÃ ©e de l'Ourthe entre Hamoir et Comblain-au-Pont * 585,951 5,5649 50,4437 BE33027C0 VallÃ ©e de la LembrÃ ©e et affluents * 752,6648 5,6441 50,4078 BE33028C0 VallÃ ©e de l'AmblÃ ¨ve du Pont de Targnon Ã Remouchamps * 1 798,1548 5,7432 50,4379 BE33029C0 Basse vallÃ ©e de la Lienne * 389,7972 5,747463 50,39973 BE33030C0 VallÃ ©e de l'AmblÃ ¨ve de ChÃ ªneu au Pont de Targnon * 239,477 5,7961 50,4046 BE33031C0 Bois de la GÃ ©ronstÃ ¨re * 457,8375 5,8824 50,4749 BE33032C0 Fagnes de Malchamps et de Stoumont * 963,9378 5,8283 50,4379 BE33033C0 VallÃ ©e du Wayai et affluents * 87,3197 5,9371 50,4928 BE33034C0 VallÃ ©e de la HoÃ «gne * 612,9349 5,955 50,5331 BE33035C0 Plateau des Hautes-Fagnes * 4 003,9463 6,1055 50,5271 BE33036C0 Fagnes de la Roer * 1 296,8203 6,1588 50,4971 BE33037C0 Camp militaire d'Elsenborn * 2 572,2792 6,2318 50,4739 BE33038C0 VallÃ ©e de la Schwalm * 647,6988 6,287 50,4872 BE33039C0 VallÃ ©e de l'Olefbach * 725,6846 6,337 50,4608 BE33040C0 Fagnes de Stavelot et vallÃ ©e de l'Eau Rouge * 1 256,3755 6,0167 50,4859 BE33041C0 Fagnes de la Polleur et de Malmedy * 1 096,4779 6,0434 50,478 BE33042C0 VallÃ ©es de la Warche et du Bayehon en aval du barrage de Robertville * 458,4566 6,0811 50,4554 BE33043C0 VallÃ ©e de la Warche entre Butgenbach et Robertville * 237,4652 6,1902 50,4379 BE33044C0 Sources de l'AmblÃ ¨ve * 53,1019 6,1839 50,4062 BE33045C0 Sources de la Warchenne 17,2282 6,1669 50,4053 BE33046C0 VallÃ ©e de la Warche en amont de Butgenbach * 309,1051 6,3108 50,3806 BE33047C0 VallÃ ©e de la Holzwarche * 338,8525 6,3348 50,407 BE33048C0 VallÃ ©e de la Lienne et affluents entre Les Trous de Bras et HabiÃ ©mont * 228,4133 5,7722 50,3558 BE33049C0 Mardelles d'Arbrefontaine et vallons fangeux de Fosse * 219,1367 5,8499 50,3356 BE33050C0 Fagne de la Gotale et affluents du Ruisseau de Chavanne * 177,8536 5,7163 50,3283 BE33051C0 VallÃ ©e de l'AmblÃ ¨ve entre Wanne et Coo * 221,7763 5,9193 50,3681 BE33052C0 Ma Campagne au sud de Malmedy * 49,0942 6,0253 50,4086 BE33053C0 Noir Ru et VallÃ ©e du Rechterbach * 688,252 6,0024 50,3266 BE33054C0 VallÃ ©e de l'AmblÃ ¨ve entre Montenau et BaugnÃ © * 234,9554 6,0841 50,3856 BE33055C0 VallÃ ©e de l'Emmels * 309,497 6,1094 50,3473 BE33056C0 Haute vallÃ ©e de l'AmblÃ ¨ve entre Heppenbach et Montenau * 387,4674 6,2451 50,3571 BE33057C0 VallÃ ©e du Kolvenderbach * 192,1322 6,2699 50,3358 BE33058C0 VallÃ ©e du Medemberbach * 252,578 6,3041 50,3487 BE33059C0 Sources de l'Our et de l'Ensebach * 297,4751 6,3564 50,359 BE33060C0 Haute vallÃ ©e de la Lienne * 387,6665 5,7878 50,3099 BE33061C0 Affluents de l'Our entre Setz et Schoenberg * 241,1718 6,1821 50,2999 BE33062C0 VallÃ ©e supÃ ©rieure de l'Our et ses affluents * 399,9926 6,2403 50,2783 BE33063C0 VallÃ ©e et affluents du Braunlauf * 281,9005 6,0749 50,2487 BE33064C0 VallÃ ©e de l'Ulf * 283,7303 6,0427 50,2249 BE33065C0 VallÃ ©e infÃ ©rieure de l'Our et ses affluents * 640,0263 6,1434 50,1803 BE33066B0 Grotte Jaminon 0,0812 0,33 5,8008 50,5708 BE33067C0 Bois de Staneux * 646,9032 5,8462 50,5067 BE34001C0 VallÃ ©e et affluents du NÃ ©blon * 135,2028 5,4551 50,4116 BE34002C0 VallÃ ©e de l'Ourthe entre Bomal et Hamoir * 614,7155 5,5317 50,3933 BE34003C0 VallÃ ©e de l'Ourthe entre Hotton et Barvaux-sur-Ourthe * 1 525,5121 5,3587 50,3174 BE34004C0 Massifs forestiers famenniens entre Hotton et Barvaux-sur-Ourthe * 1 751,9524 5,453767 50,31585 BE34005C0 La Calestienne entre Barvaux et Bomal * 351,2366 5,5147 50,3583 BE34006C0 La Calestienne entre Oppagne et Barvaux * 257,9981 5,4991 50,3239 BE34007C0 Basse vallÃ ©e de l'Aisne * 1 902,594 5,6357 50,3338 BE34008C0 Camp militaire de Marche-en-Famenne * 2 868,1138 5,3865 50,271 BE34009C0 La Calestienne entre Marenne et Hotton * 294,1025 5,4334 50,2541 BE34011C0 La Calestienne entre Hotton et Oppagne * 108,8841 5,4801 50,2783 BE34012C0 VallÃ ©e de l'Ourthe entre La Roche et Hotton * 605,5895 5,48 50,2617 BE34013C0 Haute vallÃ ©e de l'Aisne * 1 862,0504 5,6055 50,2624 BE34014C0 Fagne de la CrÃ ©pale et prairies de MalemprÃ © * 180,3078 5,7349 50,2778 BE34015C0 Fanges des sources de l'Aisne * 600,2448 5,6844 50,2383 BE34016C0 Fagnes de SamrÃ ©e et de Tailles * 856,0445 5,6735 50,2153 BE34017C0 Fagnes de Bihain * 703,9751 5,7767 50,2425 BE34018C0 Sources de la Lienne * 202,4548 5,8081 50,2628 BE34019C0 Ennal et Grand Fond * 177,7103 5,9933 50,31 BE34020C0 Bassin supÃ ©rieur de la Salm * 773,9369 5,9813 50,2355 BE34021B0 La Calestienne Ã Marche en Famenne * 38,2733 5,3648 50,229 BE34022C0 Basse vallÃ ©e de la Wamme * 78,2181 5,3285 50,1778 BE34023C0 VallÃ ©e de l'Ourthe entre Nisramont et La Roche * 1 991,9937 5,6346 50,1727 BE34024C0 Bassin infÃ ©rieur de l'Ourthe orientale * 2 312,3141 5,7312 50,1878 BE34025C0 Haute-Wimbe * 3 095,5074 5,0269 50,0395 BE34026C0 Massif forestier de Daverdisse * 4 503,8937 5,0833 50,0166 BE34027C0 Bassin de la Lomme de Poix-Saint-Hubert Ã Grupont * 3 613,7675 5,2354 50,0454 BE34028C0 VallÃ ©e de la Lomme de Grupont Ã Rochefort * 154,2713 5,2929 50,1116 BE34029C0 Haute-Wamme et Masblette * 7 342,9887 5,3868 50,0867 BE34030C0 ForÃ ªt de Freyr * 3 103,1601 5,4451 50,0549 BE34031C0 Bassin moyen de l'Ourthe occidentale * 411,4285 5,5301 50,043 BE34032C0 Bassin infÃ ©rieur de l'Ourthe occidentale * 819,0153 5,6329 50,102 BE34033C0 Etangs de Longchamps et de Noville * 385,2833 5,6862 50,0362 BE34034C0 Sources du Ruisseau de Tavigny * 240,71 5,8542 50,0781 BE34035C0 Bassin supÃ ©rieur de la Wiltz * 281,3722 5,8212 50,0334 BE34036C0 Haute-Lesse * 408,6133 5,1341 49,9832 BE34037C0 Haute-Lomme * 2 055,2076 5,3374 49,9547 BE34038C0 Bassin supÃ ©rieur de l'Ourthe occidentale * 1 522,9393 5,45658 49,95317 BE34039C0 Haute-SÃ »re * 2 900,6568 5,647 49,8276 BE34040C0 VallÃ ©e de Villers-la-Bonne-Eau * 173,1769 5,7629 49,9486 BE34041C0 SÃ »re frontaliÃ ¨re * 156,4064 5,755 49,8683 BE34042C0 Bassin de la Semois de Bouillon Ã Alle * 1 667,7875 5,0312 49,8192 BE34043C0 Bassin de la Semois du Maka Ã Bouillon * 890,2965 5,1153 49,7851 BE34044C0 VallÃ ©e du Ruisseau des Aleines * 751,5597 5,1665 49,8394 BE34045C0 ForÃ ªts de Muno * 576,7485 5,1903 49,7351 BE34046C0 Bassin de la Semois de Florenville Ã Auby * 5 366,5565 5,2663 49,7654 BE34047C0 Haute-Vierre * 743,8379 5,3345 49,8565 BE34048C0 Bassin de la Semois de Jamoigne Ã Chiny * 2 249,3914 5,3441 49,733 BE34049C0 Basse-Vierre * 2 907,3911 5,4198 49,7764 BE34050C0 Bassin de la Semois entre Tintigny et Jamoigne * 3 037,3772 5,4716 49,7339 BE34051C0 VallÃ ©es du Ruisseau de Mellier et de la Mandebras * 1 558,4571 5,5439 49,7479 BE34052C0 ForÃ ªt d'Anlier * 7 561,6575 5,6439 49,7805 BE34053C0 Bassin de l'Attert * 1 333,9223 5,7748 49,7824 BE34054C0 Bassin de la Marche * 2 451,7498 5,3499 49,6618 BE34055C0 VallÃ ©e du Ruisseau de Breuvanne * 793,5633 5,4435 49,6689 BE34056C0 Bassin de la Semois de Etalle Ã Tintigny * 2 163,5801 5,5692 49,6974 BE34057C0 Marais de la Haute-Semois et Bois de Heinsch * 2 017,3633 5,6599 49,6836 BE34058C0 Camp militaire de Lagland * 2 276,1798 5,7195 49,6599 BE34059C0 VallÃ ©es de l'Eisch et de Clairefontaine * 159,9615 5,8651 49,6711 BE34060C0 Bassin supÃ ©rieur de la Chevratte * 1 356,1239 5,4861 49,6355 BE34061C0 VallÃ ©es de Laclaireau et du Rabais * 2 829,7582 5,63 49,6267 BE34062C0 Bassin du Ruisseau du Messancy * 490,0424 5,7505 49,6311 BE34063C0 VallÃ ©es de la Chevratte * 442,1551 5,4519 49,5858 BE34064C0 VallÃ ©es de la Vire et du Ton * 291,6054 5,5859 49,5526 BE34065C0 Bassin supÃ ©rieur de la Vire et du Ton * 2 666,1143 5,6842 49,5897 BE34066C0 VallÃ ©e du Ton et CÃ ´te bajocienne de Montquintin Ã Ruette * 3 058,6706 5,5249 49,5306 BE34067C0 ForÃ ªts et marais bajociens de Baranzy Ã Athus * 846,1166 5,7267 49,5456 BE34068C0 Bois de Famenne Ã Humain et Aye * 538,4731 5,2595 50,2227 BE34069B0 Mare de Frassem 6,7028 5,8304 49,6976 BE35002C0 VallÃ ©e de l'Orneau * 326,2216 4,6831 50,4782 BE35003C0 VallÃ ©e de la Sambre en aval de la confluence avec l'Orneau * 83,0846 4,745 50,4318 BE35004C0 VallÃ ©e de la Meuse de Dave Ã Marche-les-Dames * 492,146 4,9495 50,4895 BE35005C0 Bassin du Samson * 1 235,8208 5,032 50,4107 BE35006C0 VallÃ ©e de la Meuse de Marche-les-Dames Ã Andenne * 353,9865 5,0499 50,5013 BE35007C0 ForÃ ªts et lac de Bambois * 357,9239 4,6703 50,3569 BE35008C0 VallÃ ©e du Burnot * 149,3896 4,8408 50,3618 BE35009C0 VallÃ ©e de la Meuse d'Yvoir Ã Dave * 637,7928 4,9219 50,3912 BE35010C0 VallÃ ©e du Bocq * 440,2622 4,9078 50,3344 BE35011C0 VallÃ ©e de la MolignÃ ©e * 881,5096 4,7818 50,3012 BE35012C0 VallÃ ©e de la Meuse de Dinant Ã Yvoir * 727,3765 4,9015 50,3094 BE35013C0 Bois calcaires de Nettinne * 210,922 5,2626 50,2837 BE35014C0 Bois de Famenne Ã Waillet * 458,7565 5,3273 50,2557 BE35015C0 VallÃ ©e du Flavion * 678,0704 4,8006 50,2525 BE35016C0 VallÃ ©e de la Chinelle * 918,8739 4,6467 50,2123 BE35017C0 VallÃ ©e du Ruisseau de FÃ ©ron * 211,4047 4,7304 50,216 BE35018C0 Bassin de l'Hermeton en aval de VodelÃ ©e * 987,9259 4,7696 50,2019 BE35019C0 VallÃ ©e de la Meuse en amont d'HastiÃ ¨re * 1 458,2284 4,7751 50,1529 BE35020C0 VallÃ ©e de la Meuse d'HastiÃ ¨re Ã Dinant * 818,9055 4,8748 50,2063 BE35021C0 VallÃ ©e de la Lesse en aval de Houyet * 1 658,6702 4,9546 50,2038 BE35022C0 Bassin de l'IwÃ ¨ne * 921,7318 5,0316 50,2041 BE35023C0 VallÃ ©e de la Lesse entre Villers-sur-Lesse et Houyet * 562,8975 5,0308 50,1908 BE35024C0 VallÃ ©es des Ruisseaux de Fenffe et du Vachau * 2 266,8448 5,1176 50,1909 BE35025C0 La Famenne entre Eprave et Havrenne * 2 524,9222 5,1856 50,1756 BE35026C0 Massif forestier de Cerfontaine * 3 028,5494 4,4015 50,1134 BE35027C0 VallÃ ©e de l'Eau Blanche entre Aublain et Mariembourg * 1 367,9446 4,4399 50,0728 BE35028C0 Bassin fagnard de l'Eau Blanche en aval de Mariembourg * 1 873,3906 4,5463 50,1269 BE35029C0 Bassin fagnard de l'Hermeton * 3 904,8141 4,6339 50,1451 BE35030C0 La Calestienne entre Frasnes et Doische * 2 873,2554 4,5765 50,0957 BE35031C0 Bassin ardennais de l'Eau Noire * 220,5294 4,5145 50,0079 BE35032C0 Bassin ardennais du Viroin * 573,8656 4,6498 50,074 BE35033B0 VallÃ ©e du Ruisseau d'Alisse * 23,7133 4,6439 49,9906 BE35034C0 VallÃ ©es des Ruisseaux de Rempeine et de la Scheloupe * 657,3682 4,9167 50,1279 BE35035C0 VallÃ ©e de l'IlÃ ¨we * 788,4028 4,9934 50,1435 BE35036C0 VallÃ ©e du Biran * 559,1316 5,0319 50,1143 BE35037C0 VallÃ ©e de la Wimbe * 2 216,3938 5,082 50,1036 BE35038C0 Bassin de la Lesse entre Villers-sur-Lesse et Chanly * 2 582,0579 5,1977 50,118 BE35039C0 VallÃ ©e de la Houille en aval de Gedinne * 3 432,0049 4,8845 50,0471 BE35040C0 VallÃ ©e de la Hulle * 1 517,4168 4,8128 49,9739 BE35041C0 Bassin de la Houille en amont de Gedinne * 1 439,5758 4,8776 49,9609 BE35042C0 VallÃ ©e de l'Almache en amont de Gembes * 1 284,9037 5,0179 49,9856 BE35043C0 VallÃ ©e du Ruisseau de Saint-Jean * 451,2983 4,8755 49,9393 BE35044C0 Bassin du Ruisseau du Ru au Moulin * 510,7517 4,9409 49,9204 BE35045C0 VallÃ ©e de la Semois en aval d'Alle * 1 797,1934 4,865 49,8595 BE35046C0 VallÃ ©e du Ruisseau de Gros Fays * 88,33 4,9858 49,8636 BE35047C0 VallÃ ©e du Ruisseau de Rebais * 518,7935 4,9421 49,8246 BE35048C0 VallÃ ©e du Ruisseau de la Goutelle * 99,2527 4,88 49,8188 BE35049C0 VallÃ ©e du Ruisseau de Fairoul 55,764 4,5286 50,2598 BG0000104 Provadiysko  Royaksko plato * 50 158,5877 27,233 43,173 BG0000106 Harsovska reka * 36 756,7004 27,321 43,855 BG0000107 Suha reka * 62 528,73 27,659444 43,74694 BG0000113 Vitosha * 27 102,1062 23,254167 42,54667 BG0000117 Kotlenska planina * 69 058,9177 26,428333 42,88861 BG0000119 Trite bratya * 1 021,99 27,288333 42,71167 BG0000130 Kraymorska Dobrudzha * 6 657,4945 28,2845 43,6587 BG0000132 Pobitite kamani * 231,35 27,6971 43,2506 BG0000133 Kamchiyska i Emenska planina * 63 678,468 27,508056 42,92306 BG0000134 Choklyovo blato * 280,86 22,816389 42,39361 BG0000136 Reka Gorna Luda Kamchia * 2 276,93 26,6693 42,82216 BG0000137 Reka Dolna Luda Kamchia * 2 460,6974 27,0786 42,8413 BG0000138 Kamenitsa * 1 455,71 26,993611 43,39722 BG0000139 Luda Kamchia * 6 111,06 26,6025 42,77 BG0000141 Reka Kamchia 158,84 27,480654 43,0396 BG0000149 Rishki prohod * 11 861,5 26,955833 42,92889 BG0000151 Aytoska planina * 29 379,4 27,441389 42,68917 BG0000164 Sinite kamani * 12 288,91 26,374444 42,7225 BG0000165 Lozenska planina * 1 294,42 23,4725 42,58806 BG0000166 Vrachanski Balkan * 35 981,25 23,460833 43,17083 BG0000167 Belasitsa * 11 587,7677 23,113611 41,34917 BG0000168 Ludogorie * 59 447,4621 26,777222 43,80806 BG0000169 Ludogorie  Srebarna * 5 223,8 27,093 43,976 BG0000171 Ludogorie  Boblata * 4 836,45 26,5764 43,8883 BG0000173 Ostrovche * 6 749,1852 26,471389 43,43 BG0000178 Ticha * 2 706,93 26,778889 43,13528 BG0000180 Boblata * 3 216,87 26,590556 44,00444 BG0000181 Reka Vit * 5 717,17 24,6243 43,52694 BG0000182 Orsoya * 2 949,4139 23,050556 43,785 BG0000190 Vitata stena * 2 630,19 25,249444 42,94083 BG0000192 Reka Tundzha 1 * 9 502,9987 26,245 42,617 BG0000194 Reka Chaya 650,62 24,856 42,09 BG0000195 Reka Tundzha 2 * 5 953,32 26,5372 42,1473 BG0000196 Reka Mochuritsa * 8 702,8302 26,9266 42,6298 BG0000198 Sredetska reka * 707,78 27,047 42,3156 BG0000199 Tsibar * 2 971,73 23,512222 43,81194 BG0000203 Tulovo 161,71 25,555556 42,56139 BG0000205 Straldzha * 882,02 26,780556 42,61167 BG0000206 Sadievo * 516,67 26,018056 42,55528 BG0000211 Tvardishka planina * 38 649,5295 26,06 42,84028 BG0000212 Sakar * 132 117,761 26,304722 41,95083 BG0000213 Tarnovski visochini * 4 434,61 25,623 43,103 BG0000214 Dryanovski manastir * 2 987,89 25,4136 42,9589 BG0000216 Emen * 490,37 25,373056 43,145 BG0000217 Zhdreloto na reka Tundzha * 7 856,99 26,539167 41,96194 BG0000218 Derventski vazvishenia 1 * 38 696,5012 26,714167 42,03722 BG0000219 Derventski vazvishenia 2 * 55 036,13 27,053611 42,12972 BG0000224 Ograzhden  Maleshevo * 27 373,5031 23,093056 41,50917 BG0000230 Fakiyska reka * 4 104,72 27,2388 42,2678 BG0000231 Belenska gora * 5 041,85 25,773056 43,38222 BG0000232 Batin * 2 691,05 25,706389 43,68278 BG0000233 Studena reka * 5 301,57 25,53 43,575 BG0000239 Obnova  Karaman dol * 10 750,81 25,078 43,4549 BG0000240 Studenets * 27 946,0774 24,498 43,301 BG0000241 Srebarna * 1 448,2177 27,078056 44,11278 BG0000247 Nikopolsko plato * 18 503,18 24,962778 43,61111 BG0000254 Besaparski vazvishenia * 6 743,06 24,405556 42,09861 BG0000255 Gradinska gora 439,9 25,176667 42,15528 BG0000261 Yazovir Koprinka * 876,33 25,2522 42,6706 BG0000263 Skalsko * 2 189,47 25,2741 42,9704 BG0000266 Peshtera Mandrata 1 24,528056 43,06361 BG0000269 Peshtera Lyastovitsata 0,5108 24,1757 43,0306 BG0000275 Yazovir Stamboliyski * 9 355,55 25,106389 43,09111 BG0000279 Stara reka * 146,17 26,0607 43,0923 BG0000280 Zlatarishka reka * 67,69 25,9105 43,0832 BG0000281 Reka Belitsa * 117,26 25,6385 42,918 BG0000282 Dryanovska reka * 183,16 25,5256 42,9963 BG0000287 Merichlerska reka 509,9 25,497 42,147 BG0000289 Trilistnik 616,95 24,871944 42,22111 BG0000291 Gora Shishmantsi 373,99 25,014444 42,2525 BG0000294 Karshalevo * 6 307,08 22,586111 42,35194 BG0000295 Dolni Koriten * 461,69 22,58 42,465 BG0000298 Konyavska planina * 9 671,95 22,881667 42,36639 BG0000301 Cherni rid * 858,45 23,71583 42,41306 BG0000304 Golak * 10 930,5064 23,950278 42,28667 BG0000308 Verila * 6 443,4218 23,291111 42,38472 BG0000313 Ruy * 6 236,2059 22,570833 42,855 BG0000314 Rebro * 213,39 22,766389 42,745 BG0000322 Dragoman * 21 357,18 23,067222 42,92389 BG0000334 Ostrov * 3 918,6003 24,076389 43,69 BG0000335 Karaboaz * 13 659,862 24,596944 43,70778 BG0000336 Zlatia * 3 194,78 23,518889 43,71722 BG0000339 Rabrovo * 910,82 22,623333 44,02222 BG0000340 Tsar Petrovo * 1 908,744 22,6825 43,96111 BG0000365 Ovchi halmove * 1 309,66 24,375556 42,33028 BG0000366 Kresna  Ilindentsi * 48 596,428 23,164722 41,75528 BG0000372 Tsigansko gradishte * 9 555,741 24,875 41,40083 BG0000374 Bebresh * 6 821,91 23,822222 43,00444 BG0000377 Kalimok  Brashlen * 7 550,18 26,434444 44,02556 BG0000382 Shumensko plato * 4 490,62 26,880556 43,26028 BG0000393 Ekokoridor Kamchia  Emine * 28 054,7924 26,8776 43,045 BG0000396 Persina * 25 684,1996 25,095278 43,66361 BG0000399 Bulgarka * 24 009,0341 25,3974 42,7638 BG0000401 Sveti Iliyski vazvishenia * 8 464,27 26,1276 42,4231 BG0000402 Bakadzhitsite * 4 504,87 26,7197 42,4382 BG0000418 Kermenski vazvishenia * 2 107,8131 26,220278 42,49972 BG0000420 Grebenets * 9 884,53 26,553889 42,68139 BG0000421 Preslavska planina * 14 060,01 26,645556 43,15417 BG0000424 Reka Vacha  Trakia 550,32 24,5067 42,0884 BG0000425 Reka Sazliyka 991,77 25,874 42,295 BG0000426 Reka Luda Yana * 474,08 24,3875 42,277 BG0000427 Reka Ovcharitsa 1 163,72 26,0375 42,22 BG0000429 Reka Stryama * 4 078,38 86 24,8187 42,2962 BG0000432 Golyama reka * 7 451,74 26,161667 43,20917 BG0000434 Banska reka 77,3 25,5345 42,0261 BG0000435 Reka Kayaliyka 71,4 25,3595 42,073 BG0000436 Reka Mechka * 3 310,7 25,092778 41,94528 BG0000437 Reka Cherkezitsa 144,75 25,0044 42,0838 BG0000438 Reka Chinardere * 1 155,56 25,0459 41,9539 BG0000440 Reka Sokolitsa 141,54 15 26,0197 42,1385 BG0000441 Reka Blatnitsa * 1 079,1 36 26,1305 42,4941 BG0000442 Reka Martinka 722,68 25,611 42,1494 BG0000443 Reka Omurovska * 532,31 90 25,2193 42,3592 BG0000444 Reka Pyasachnik * 1 879,97 24,653333 42,31556 BG0000487 Bozhite mostove * 33,12 23,547778 43,31389 BG0000497 Archar * 808,653 22,952222 43,79944 BG0000498 Vidbol * 1 305,14 22,715 43,797 BG0000500 Voynitsa * 3 107,1381 22,6792 43,9154 BG0000501 Golyama Kamchia * 216,69 27,0348 43,1075 BG0000503 Reka Lom * 1 441,13 23,052222 43,69556 BG0000507 Deleyna * 2 257,54 22,6975 44,06194 BG0000508 Reka Skat * 408,59 23,845 43,584 BG0000509 Tsibritsa * 962,68 23,4196 43,6519 BG0000513 Voynishki Bakadzhik * 1 138,94 26,844444 42,35889 BG0000516 Chernata mogila * 13,07 25,289722 43,48361 BG0000517 Portitovtsi  Vladimirovo * 664,38 23,4247 43,522 BG0000518 Vartopski dol * 987,42 22,805556 43,79972 BG0000519 Mominbrodsko blato 26,61 23,2275 43,78333 BG0000521 Makresh * 2 061,25 22,670278 43,76278 BG0000522 Vidinski park * 1 578,79 22,735 43,88417 BG0000523 Shishentsi * 572,85 22,557778 43,94056 BG0000524 Orizishteto * 475,74 22,850833 44,01056 BG0000525 Timok * 494,97 22,643611 44,18833 BG0000526 Dolno Linevo * 31,62 23,3113 43,8368 BG0000527 Kozloduy * 125,38 23,6097 43,7849 BG0000528 Ostrovska step  Vadin * 301,29 24,1577 43,674 BG0000529 Marten  Ryahovo * 1 172,74 26,135833 43,96667 BG0000530 Pozharevo  Garvan * 6 304,9234 26,7619 44,0705 BG0000532 Ostrov Bliznatsi * 606,245 22,8522 43,8485 BG0000533 Ostrovi Kozloduy * 909,035 23,78 43,7718 BG0000534 Ostrov Chayka * 504,166 27,146389 44,13 BG0000539 Gora Topolyane 67,55 25,854444 42,30833 BG0000552 Ostrov Kutovo * 118,3348 22,9945 44,0138 BG0000553 Gora Topolchane 66,58 26,448889 42,64528 BG0000554 Gora Zhelyu Voyvoda 71,99 26,469167 42,62472 BG0000567 Gora Blatets 47,85 26,506944 42,62917 BG0000569 Kardam * 918,92 28,0898 43,7595 BG0000570 Izvorovo  Kraishte * 1 082,27 27,944444 43,83861 BG0000572 Rositsa  Loznitsa * 1 811,98 27,9001 43,9514 BG0000576 Svishtovska gora * 1 917,2 25,306944 43,59139 BG0000578 Reka Maritsa * 14 693,1 25,7753 42,0039 BG0000587 Varkan 0,6938 22,6769 43,9878 BG0000589 Marina dupka 2,6592 26,4952 43,1995 BG0000591 Sedlarkata 0,8029 24,2972 43,2897 BG0000593 Bilernitsite * 64,51 23,339722 43,28139 BG0000594 Bozhia most  Ponora * 227,9 23,564722 43,31389 BG0000601 Kalenska peshtera * 377,38 23,776111 43,2425 BG0000602 Kabiyuk * 286,87 26,96 43,34611 BG0000605 Bozhkova dupka 1,5988 26,3484 43,6556 BG0000607 Peshtera Mikre 1 24,525 43,06222 BG0000608 Lomovete * 32 488,93 26,141111 43,63417 BG0000609 Reka Rositsa * 1 440,86 25,4125 43,215 BG0000610 Reka Yantra * 13 900,41 25,665 43,292 BG0000611 Yazovir Gorni Dabnik * 2 539,29 24,291944 43,34722 BG0000612 Reka Blyagornitsa * 1 522,94 16 25,946111 42,66806 BG0000613 Reka Iskar * 9 458 24,246 43,4794 BG0000614 Reka Ogosta * 1 365,7376 23,8661 43,7277 BG0000615 Devetashko plato * 14 997,07 24,930278 43,19583 BG0000616 Mikre * 15 447,16 24,689722 43,02056 BG0000617 Reka Palakaria * 3 006,7334 23,3881 42,3767 BG0000618 Vidima * 1 823,05 24,9592 42,9665 BG0000622 Varnensko  Beloslavski kompleks 178,1966 27,638889 43,18194 BG0000623 Taushan tepe * 305,2559 27,310833 43,29139 BG0000624 Lyubash * 1 267,0432 22,7269 42,79434 BG0000627 Konunski dol * 779,0628 24,164444 43,55167 BG0000628 Chirpanski vazvishenia * 12 321,417 25,3276 42,3105 BG0000631 Novo selo 815,9082 22,789722 44,16639 BG0000635 Devnenski halmove * 297,108 27,6323 43,2127 BG0001011 Osogovska planina * 34 513,2448 22,648 42,1592 BG0001012 Zemen * 17 758,0428 22,709167 42,4675 BG0001013 Skrino * 12 755,4599 22,935556 42,14611 BG0001014 Karlukovo * 28 841,93 24,036667 43,22111 BG0001017 Karvav kamak * 17 680,3729 22,525 42,66694 BG0001022 Oranovski prolom  Leshko * 13 245,47 22,9961 41,9135 BG0001023 Rupite  Strumeshnitsa * 10 458,7438 23,251944 41,42722 BG0001028 Sreden Pirin  Alibotush * 68 934,385 23,566667 41,51056 BG0001030 Rodopi  Zapadni * 272 851,406 24,229444 41,75278 BG0001031 Rodopi  Sredni * 155 107,6837 25,053056 41,83 BG0001032 Rodopi  Iztochni * 217 446,8895 25,846 41,505 BG0001033 Brestovitsa * 2 670,58 24,628333 42,05889 BG0001034 Ostar kamak * 15 994,31 25,823611 41,88639 BG0001036 Balgarski izvor * 2 618,99 24,3092 43,0434 BG0001037 Pastrina * 3 551,58 23,329444 43,42611 BG0001039 Popintsi * 20 906,7154 24,249722 42,44556 BG0001040 Zapadna Stara planina i Predbalkan * 219 753,2598 22,918333 43,34111 BG0001042 Iskarski prolom  Rzhana * 22 693,26 23,496944 43,02861 BG0001043 Etropole  Baylovo * 27 448,2536 23,88 42,72278 BG0001307 Plana * 2 785,72 23,45 42,51833 BG0001375 Ostritsa * 4 429,5 23,065833 42,53583 BG0001386 Yadenitsa * 17 016,2128 24,006389 42,105 BG0001389 Sredna gora * 110 373,64 24,280833 42,58639 BG0001493 Tsentralen Balkan  bufer * 138 363,8244 24,740556 42,80083 BG0002018 Ostrov Vardim * 1 167,5509 25,480278 43,62944 CZ0110040 Chuchelske haje * 74,8212 14,3861 50,0197 CZ0110049 Havranka a Salabka 2,7348 14,4214 50,1194 CZ0110050 Prokopske udoli * 126,7728 14,3692 50,0419 CZ0110142 Blatov a Xaverovsky haj 213,885 14,6372 50,0931 CZ0110154 Kanon Vltavy u Sedlce * 34,7508 14,3958 50,1339 CZ0113001 Obora Hvezda 1,9125 14,3236 50,0844 CZ0113002 Milicovsky les 11,4163 14,5447 50,0272 CZ0113005 Lochkovsky profil * 34,3074 14,3353 50,0008 CZ0113773 Praha  Petrin 52,5905 14,4017 50,0811 CZ0113774 Praha  Letnany 75,167 14,5250 50,1319 CZ0114001 Radotinske udoli * 109,4444 14,3142 49,9986 CZ0210003 Na pramenech 3,0355 14,9444 49,6025 CZ0210008 Zamecky park Liblice 33,675 14,5831 50,3089 CZ0210010 Housina * 211,509 14,0364 49,8683 CZ0210011 Lounin 18,95 14,0144 49,9097 CZ0210022 Kozi hura 230,5823 15,3136 50,1217 CZ0210023 Pusta sec 6,8873 13,9103 50,0000 CZ0210027 Voderadske buciny 317,4222 14,7992 49,9578 CZ0210028 Posazavske buciny * 154,4442 14,8836 49,8950 CZ0210029 Zadni Hradek 12,835 14,7581 50,4317 CZ0210034 Vsetatska cernava * 10,9578 14,5739 50,2728 CZ0210043 Hradec a Kuchynka * 151,6753 14,1219 49,8228 CZ0210044 Na horach u Kresina * 4,7059 13,9525 49,8022 CZ0210047 Tremsin a Hrebence * 167,9784 13,7797 49,5767 CZ0210053 Stredni Povltavi u Drbakova * 268,8791 14,4058 49,7425 CZ0210054 Tok * 156,6008 13,8869 49,7006 CZ0210056 Trokavecke louky 11,0499 13,7031 49,6614 CZ0210058 Louky u Budenina * 28,6073 14,6789 49,6447 CZ0210062 Tesliny * 41,5688 13,7503 49,6233 CZ0210064 Pisecny presyp u Pist 3,6418 14,9972 50,1622 CZ0210066 Zerka 17,0048 14,5044 50,4153 CZ0210100 Bilichovske udoli * 115,2204 13,8978 50,2486 CZ0210101 Dymokursko * 4 309,2394 15,1953 50,2886 CZ0210105 Kalivodske buciny * 181,9896 13,8336 50,2119 CZ0210107 Krnci a Voleska * 73,329 14,0850 50,1567 CZ0210109 Chlum u Neprevazky 223,3384 14,9233 50,3853 CZ0210111 Paterovske strane 31,3982 14,8353 50,4947 CZ0210113 Louky u rybnika Proudnice 27,6541 15,4014 50,1186 CZ0210114 Radouc 31,3061 14,9019 50,4333 CZ0210118 V jezirkach 2,9351 15,1128 50,0831 CZ0210150 Ctvrte * 112,0008 15,0614 50,2978 CZ0210152 Polabi u Kostelce * 387,8208 14,5642 50,2372 CZ0210153 Zvolska homole * 49,6128 14,3986 49,9431 CZ0210172 Hrabanovska cernava * 54,9573 14,8342 50,2175 CZ0210173 Slana louka u Ujezdce * 1,3434 14,4231 50,2822 CZ0210175 Zlunice  Skochovice * 1 093,7455 15,3714 50,2444 CZ0210186 Upor  Cerninovsko * 873,8382 14,4958 50,3278 CZ0210409 Kuliva hora * 37,7404 14,2850 49,9650 CZ0210421 Mramor * 127,4599 14,1233 49,8975 CZ0210704 Certova skala * 3,8899 13,7922 49,9978 CZ0210708 Stribrny luh * 104,6507 13,8886 50,0169 CZ0210713 Polabske hury 24,8473 14,8378 50,1619 CZ0210714 Lzovicke tune * 69,654 15,3306 50,0308 CZ0210719 Milcice * 3,8604 14,9800 50,1083 CZ0210720 Loucenske rybnicky 4,688 15,0183 50,2997 CZ0210721 Penovce u rybnika Lutovnik * 0,9769 15,0056 50,2917 CZ0210726 Vapnomilny bor u Liskeho 4,0755 13,9364 50,2581 CZ0210729 Vetrusicke rokle * 36,8495 14,3786 50,1936 CZ0210730 Piscina u Bysicek 0,5217 14,7842 50,1867 CZ0210731 Risnice 4,9283 14,8958 49,5558 CZ0210732 Kaliste * 6,0321 14,6919 49,6650 CZ0210733 Pahorek u Ledcic 1,3074 14,3164 50,3497 CZ0212001 Brezinsky rybnik 4,083 13,7811 49,5258 CZ0212002 Cervene doliky 2,1671 13,9533 50,2117 CZ0212004 Malikovicka stran 9,6112 13,9850 50,2072 CZ0212006 Drhleny 17,091 15,0800 50,4947 CZ0212008 Hadce u Hrncir * 2,8299 14,8511 49,5853 CZ0212010 Hvozdanske Haje 3,0712 13,7972 49,5247 CZ0212016 Milska stran 12,2152 13,8756 50,2356 CZ0212019 Smradovna * 159,4868 13,8986 50,2672 CZ0212020 Reckov 29,3347 14,9044 50,4983 CZ0212021 Slatinna louka u Velenky 7,5928 14,9039 50,1531 CZ0212022 Slepec 8,5125 14,7883 50,2842 CZ0212023 Piscina u Tisic * 0,5997 14,5517 50,2653 CZ0213001 Novy rybnik u Kaciny 14,2096 15,3494 49,9678 CZ0213004 Rybnik Stary u Lichov 3,1127 14,3244 49,6925 CZ0213005 Sachovec 2,3818 14,8289 49,9517 CZ0213006 Valcha 2,1997 14,8650 50,5017 CZ0213008 Bezdekovsky lom 1,1419 13,8894 49,5722 CZ0213009 Vlasimska Blanice * 404,2066 14,8406 49,6281 CZ0213013 Breznice  Obloucek 17,0636 13,9658 49,5422 CZ0213015 Dobrissky park * 38,075 14,1800 49,7767 CZ0213016 Zakolansky potok * 10,1023 14,2406 50,1469 CZ0213017 Drazska Koupe 8,3782 13,9131 49,5158 CZ0213023 Hrdlicka  Zdanska hora * 68,0736 14,4089 49,7919 CZ0213028 Kalivody 13,0829 13,8300 50,2069 CZ0213029 Kalspot 4,2386 14,0314 50,1244 CZ0213038 Kysice  Kobyla 20,3731 14,0878 50,0892 CZ0213039 Labe  Libechov 116,9273 14,4511 50,3764 CZ0213042 Losinsky potok 0,6669 15,0181 49,7908 CZ0213043 Trestibok * 29,0339 14,4511 49,8769 CZ0213047 Minartice 2,7497 14,5386 49,6636 CZ0213048 Mydlovarsky luh 3,9515 14,9167 50,1744 CZ0213050 Ohrazenicky potok 1,6229 13,9419 49,7619 CZ0213051 Oskobrh 94,1636 15,2314 50,1478 CZ0213058 Lom na Plachte 0,7687 14,7272 50,0317 CZ0213059 Trebichovicka olsinka 0,4477 14,0789 50,1858 CZ0213061 Tynecke mokriny 77,0749 15,3900 50,0492 CZ0213063 Rakovnik  za koupalistem 9,9976 13,7550 50,1014 CZ0213064 Rozmital pod Tremsinem 56,8823 13,8703 49,5839 CZ0213065 Na Babe * 29,2094 13,8764 50,0272 CZ0213066 Rybnik Vocert a Lazy 22,9898 13,7861 49,5183 CZ0213067 Sazava 72,7629 15,1900 49,7211 CZ0213068 Dolni Sazava 398,0326 14,9211 49,8636 CZ0213069 Sedlecsky potok 2,682 14,8117 49,6536 CZ0213070 Slansko  Bysensky potok * 26,2641 14,0528 50,2439 CZ0213071 Slavkov 4,6722 14,6067 49,6825 CZ0213072 Smecno * 70,1981 14,0228 50,1911 CZ0213076 Stepanovsky potok 16,545 15,0297 49,7361 CZ0213077 Suchdolsky rybnik 10,8745 14,6425 49,5064 CZ0213078 Trhovky 17,7027 14,1744 49,5831 CZ0213081 Vapenicke jezero 8,3853 14,4181 49,6178 CZ0213082 Velky Raputovsky rybnik 10,4754 13,8414 49,5317 CZ0213083 Veltrusy * 297,4323 14,3369 50,2867 CZ0213084 Vlckovice  Dubsky rybnik 7,8193 14,7197 49,6311 CZ0213086 Aglaia 520,822 14,1850 49,8078 CZ0213512 Skocova  piskovna 3,1376 13,8528 49,9767 CZ0213600 Bela pod Bezdezem  zamek 1,226 14,8072 50,5017 CZ0213601 Jungmannova skola v Beroune 0,2147 14,0686 49,9622 CZ0213602 Dobrissky zamek 0,4848 14,1792 49,7817 CZ0213610 Krivoklat  hrad 1,2208 13,8722 50,0378 CZ0213611 Ledce  hajovna 0,0283 15,0783 50,3547 CZ0213612 Loucen  hotel Jivak 0,0325 14,9919 50,2764 CZ0213613 Malesov 0,0398 15,2253 49,9247 CZ0213615 Stola Jarnice 0,0399 14,3375 49,5861 CZ0213620 Stola Moric 0,0398 14,8233 49,6150 CZ0213621 Stoly Velke Ameriky 33,5465 14,1953 49,9581 CZ0213626 Suchomasty  zamecek 0,0471 14,0572 49,8939 CZ0213628 Tocnik  hrad 0,4043 13,8872 49,8906 CZ0213629 Tynecka rotunda 0,0079 14,5928 49,8306 CZ0213630 Vysoky Ujezd  kostel 0,0526 14,4744 49,8131 CZ0213631 Svata Dobrotiva 0,44 13,8414 49,7650 CZ0213776 Bezdecin 81,1779 14,8947 50,3969 CZ0213777 Bohostice 5,5192 14,1311 49,6036 CZ0213779 Brezanske udoli * 496,5257 14,4206 49,9675 CZ0213783 Felbabka 11,3754 13,9347 49,8075 CZ0213784 Horni a Dolni obdenicky rybnik 31,6206 14,3661 49,5589 CZ0213785 Horni solopysky rybnik 20,7986 14,3925 49,6550 CZ0213787 Hrachoviste 62,829 13,9008 49,7897 CZ0213789 Jablonna  mokrad 12,8579 14,1531 49,6589 CZ0213790 Jaburek 16,4961 13,8969 50,0647 CZ0213791 Jezera 4,7252 14,4239 49,6047 CZ0213792 Kacina * 196,7672 15,3358 49,9825 CZ0213794 Kerske rybnicky 9,2342 14,9258 50,1303 CZ0213796 Kolin  letiste 22,3596 15,1733 50,0022 CZ0213802 V hladomori * 146,6388 14,4014 49,9075 CZ0213814 Ledny potok 1,6149 13,7139 49,7164 CZ0213817 Obecnicky potok 1,1052 13,9522 49,7136 CZ0213818 Octarna 15,0656 13,9100 49,7186 CZ0213822 V Hlinistatech 1,288 13,7681 49,9611 CZ0214002 Karlicke udoli * 524,9438 14,2533 49,9464 CZ0214003 Zlaty kun * 105,7205 14,0831 49,9117 CZ0214004 Cerny Orel 226,7132 14,7461 50,1981 CZ0214005 Andelske schody * 186,8343 14,2319 49,8297 CZ0214006 Milovice  Mlada 1 244,11 14,8858 50,2706 CZ0214007 Karany  Hrbackovy tune * 348,0814 14,8106 50,1669 CZ0214008 Lanska obora * 2 999,5048 13,9189 50,0883 CZ0214009 Libicke luhy * 1 478,7352 15,1781 50,1044 CZ0214010 Domanovicky les 354,8923 15,3383 50,1122 CZ0214011 Tyrov  Ouporsky potok * 1 341,2204 13,8111 49,9694 CZ0214012 Prihrazske skaly 519,309 15,0614 50,5225 CZ0214013 Kokorinsko * 9 679,7813 14,5794 50,4392 CZ0214014 Podlesi 8,9029 14,8644 49,6239 CZ0214015 Vuznice * 397,2324 13,9942 50,0256 CZ0214016 Zelivka * 1 329,2088 15,2369 49,6547 CZ0214017 Karlstejn  Koda * 2 658,0247 14,1456 49,9569 CZ0214025 Udoli Plakanek 90,1267 15,1344 50,4836 CZ0214037 Kotyz * 28,8913 14,0519 49,9156 CZ0214039 Stroupinsky potok * 5,9415 13,8650 49,9033 CZ0214040 Louky u Drahlina 12,6201 13,9567 49,7331 CZ0214041 Niva Kotelskeho potoka * 186,8443 13,8475 49,6194 CZ0214042 Padrtsko * 829,9154 13,7742 49,6683 CZ0214043 Niva Bele u Klokocky 11,198 14,8850 50,4956 CZ0214044 Kersko 217,1575 14,9356 50,1450 CZ0214045 Prameny Klicavy * 62,6564 13,8311 50,1447 CZ0214046 Rybnik Vidlak 5,8583 15,2061 49,8414 CZ0214047 Brda * 66,2437 13,9047 49,7453 CZ0214049 Piscina u Tuhane 0,4236 14,5211 50,2958 CZ0214050 Zehunsko * 358,1087 15,3106 50,1550 CZ0310001 Fabian  Homolka 263,2859 14,9892 49,0311 CZ0310008 Rybnik Ruze 2,066 15,1150 49,0719 CZ0310009 Velky Hodonicky rybnik 2,7768 14,5556 48,7006 CZ0310010 Klokocinske louky 29,7174 14,1906 49,2231 CZ0310014 Libin * 132,5738 14,0106 48,9872 CZ0310017 Planicsky rybnik-Bobovec * 407,226 14,1786 48,7117 CZ0310019 Zelendarky 38,4527 14,2572 49,2081 CZ0310020 Velky a Maly Kamyk 447,4244 14,2956 49,2286 CZ0310022 Vyri skaly nad Otavou 6,007 14,1869 49,3919 CZ0310032 Certova stena-Luc 132,6244 14,2694 48,6311 CZ0310033 Udoli Luznice a Vlasenickeho potoka * 152,619 14,5817 49,4008 CZ0310035 Vltava Rozmberk-Vetrni 129,5996 14,3431 48,7111 CZ0310057 Pohori na Sumave * 156,875 14,6814 48,6114 CZ0310063 Pastvina u Prestovic * 1,2754 13,9536 49,2778 CZ0310067 Rysovy 35,3846 13,8939 49,2781 CZ0310070 Hadi vrch 12,1119 15,1961 48,9631 CZ0310073 Kralek 3,7986 14,8967 49,1758 CZ0310074 Osika 67,3814 15,1469 49,0311 CZ0310080 Dvoriste 25,5292 14,6486 49,0681 CZ0310084 Nerestsky lom * 5,3113 14,0678 49,5083 CZ0310163 Zofinsky prales  Pivonicke skaly 417,1228 14,6953 48,6617 CZ0310605 Zofinka * 338,0786 14,8836 48,8261 CZ0310610 Cervene blato * 395,3683 14,8075 48,8697 CZ0310611 Siroke blato * 95,5628 14,9856 48,9058 CZ0310615 Pisecny presyp u Vlkova 1,3734 14,7144 49,1592 CZ0310618 Rybnik Motovidlo 11,5839 14,3794 48,9992 CZ0312030 Cista hora * 0,6985 13,7769 49,1281 CZ0312032 Haje * 1,6967 13,7778 49,1092 CZ0312033 Hroby * 0,1437 14,8564 49,3933 CZ0312034 Jaroskov * 1,5069 13,6747 49,1117 CZ0312035 Kladrubska hora 12,5259 14,8531 49,4294 CZ0312036 Kozlovska stran * 1,3186 13,7292 49,3075 CZ0312038 Lomnicky velky rybnik 41,6304 14,7114 49,0944 CZ0312040 Maly Horusicky rybnik 4,9892 14,7028 49,1531 CZ0312045 Polna * 0,6404 14,1500 48,7928 CZ0312048 Stici rybnik 3,8105 14,7842 48,9903 CZ0312050 Ubislav * 0,2557 13,6578 49,1197 CZ0312226 Svaty Kriz * 8,3988 14,1992 48,8472 CZ0313004 Tercino udoli 5,9199 14,7569 48,7794 CZ0313092 Bedrichovsky potok 1,1034 14,7075 48,7492 CZ0313094 Blatna * 43,3607 13,8744 49,4250 CZ0313096 Cabuze 38,5459 13,7122 49,1236 CZ0313097 Cepska piskovna a okoli 141,1588 14,8331 48,9172 CZ0313098 Hlinir  Ponedrazka 164,3175 14,6850 49,1319 CZ0313099 Hlubocke hraze 67,1265 14,4419 49,0486 CZ0313101 Krvavy a Kaclezsky rybnik 561,6693 15,1072 49,1114 CZ0313103 Lom Skalka u Sepekova 2,1662 14,4433 49,4403 CZ0313106 Luznice a Nezarka * 859,5027 14,7050 49,2461 CZ0313110 Moravska Dyje 167,6624 15,4367 49,0117 CZ0313113 Sokoli hnizdo a bazantnice * 47,7426 14,7750 48,7972 CZ0313114 Onsovice  Mlyny 24,1455 13,7578 49,1058 CZ0313115 Boukal 4,6143 14,3369 49,4653 CZ0313116 Radomilicka mokrina 47,4734 14,2581 49,1286 CZ0313117 Preslickovy rybnik 8,4441 14,8022 48,7700 CZ0313119 Raseliniste Radlice 3,1604 15,3167 49,1317 CZ0313122 Steken 6,0222 14,0161 49,2633 CZ0313123 Stropnice 1 268,9972 14,7272 48,8575 CZ0313125 Tabor  Zahradka 30,0786 14,6247 49,4208 CZ0313128 Nadejska soustava * 612,2595 14,7428 49,1214 CZ0313129 Purkrabsky rybnik a Tocnik * 7,8973 14,9153 48,9450 CZ0313131 Trebon * 98,1216 14,7778 48,9872 CZ0313132 Tune u Spacku 0,6413 14,4897 48,9475 CZ0313134 Ujezdec 20,4734 13,8178 49,4950 CZ0313137 Veversky potok 2,0661 14,7967 48,7533 CZ0313138 Vrbenske rybniky * 320,2272 14,4317 49,0011 CZ0313140 Zavisinsky potok 9,3505 13,8225 49,5364 CZ0313141 Zofina Hut 45,0977 14,9083 48,8114 CZ0313513 Raseliniste Kaplicky * 116,2537 14,2214 48,5994 CZ0313635 Kratochvile  zamek 0,0736 14,1683 49,0589 CZ0313805 Blanice 7,4356 13,9336 49,0119 CZ0313815 Maly Bukac 5,0877 15,1525 49,1653 CZ0313820 Prachatice  kostel 0,0776 13,9992 49,0131 CZ0313822 Kostenicky potok 29,5954 15,0244 49,0244 CZ0314019 Velky a Maly Tisy * 677,6577 14,7256 49,0603 CZ0314021 Borkovicka blata * 638,7831 14,6417 49,2283 CZ0314022 Horni Malse * 1 619,3787 14,4597 48,6536 CZ0314023 Trebonsko  stred * 4 026,9316 14,8997 48,9206 CZ0314024 Sumava * 171 925,2166 13,6408 48,9369 CZ0314044 Opolenec * 20,6662 13,7969 49,0869 CZ0314109 Ruda * 77,7623 14,6878 49,1483 CZ0314123 Boletice * 20 348,7324 14,0961 48,8406 CZ0314124 Blansky les * 22 211,9424 14,2914 48,9089 CZ0314126 Hlubocke obory * 3 257,0505 14,4769 49,0975 CZ0314634 Chynovska jeskyne 2,9897 14,8342 49,4297 CZ0314635 Mnissky rybnik 25,7045 15,1017 49,0094 CZ0314636 Tejmlov  Nad Zavirkou * 22,493 13,6550 49,1303 CZ0314637 Raseliniste u Suchdola 7,849 15,2397 49,1319 CZ0314638 Vosecky rybnik 7,0665 15,1314 49,1350 CZ0314639 Rybniky u Lovetina 10,8951 15,0544 49,2061 CZ0314640 Rybnik Brand 34,8842 15,1864 48,9628 CZ0314641 Zlaty potok v Posumavi * 109,87 14,0872 48,9750 CZ0314642 Pastvina u Zahorcic 1,5751 13,7825 49,4839 CZ0314648 Kocelovicke pastviny 2,1545 13,8244 49,4744 CZ0315002 Dolejsi rybnik 6,3927 13,8231 49,4319 CZ0315005 Rezabinec 2,7884 14,0836 49,2508 CZ0320005 V Ulickach 135,0806 13,6969 49,5572 CZ0320013 Prameniste Presinskeho potoka * 43,9245 13,6347 49,5583 CZ0320022 Svihovske hvozdy * 724,1597 13,2286 49,4636 CZ0320023 Cepicna * 175,998 13,5894 49,2717 CZ0320029 Chlumska stran * 117,0328 13,6536 49,9356 CZ0320030 Haltravsky hreben * 965,3511 12,7578 49,4472 CZ0320037 Na pozarech * 78,1653 12,4833 49,6958 CZ0320043 Pavlova Hut * 33,5865 12,4608 49,7817 CZ0320053 Kohoutov * 1 262,6316 13,7600 49,9308 CZ0320140 Chejlava * 375,0604 13,5464 49,5303 CZ0320180 Cerchovsky les * 2 300,0043 12,7931 49,3769 CZ0320437 Svate Pole 3,5449 13,7186 49,3039 CZ0322055 Drahotinsky les 16,2404 12,7756 49,5153 CZ0322057 Manovicky rybnik 6,7339 13,6069 49,4575 CZ0322058 Pastviste u Finu * 11,4468 13,5714 49,2100 CZ0322059 Pohorsko * 0,4995 13,6264 49,1594 CZ0322060 Vlkonice * 1,0699 13,5964 49,3000 CZ0323142 Berounka 140,3452 13,5981 49,9308 CZ0323143 Blovice 7,9471 13,5286 49,5825 CZ0323144 Bonetice 0,4362 12,8200 49,6753 CZ0323145 Bradava * 25,6249 13,6397 49,6094 CZ0323147 Darmysl  piskovna 0,4901 12,8828 49,6381 CZ0323149 Kakejcov 1,581 13,6094 49,6672 CZ0323150 Kamenec 9,9802 13,5964 49,8772 CZ0323151 Katerinsky a Nivni potok 980,1947 12,6681 49,6694 CZ0323155 Lopata * 16,752 13,5572 49,6642 CZ0323156 Mesensky potok * 1,0379 13,6606 49,6483 CZ0323158 Osek  rybnik Labutinka 14,7062 13,5842 49,7822 CZ0323159 Plzen  Zabela * 116,5565 13,4456 49,7800 CZ0323160 Pocinovice 0,8198 12,9572 49,5928 CZ0323161 Presinsky potok * 1,3296 13,6028 49,5575 CZ0323162 Prestice  V Hlinkach 9,7548 13,3136 49,5978 CZ0323163 Pruhonsky rybnik 1,0769 13,5550 49,4814 CZ0323164 Rabi 2,804 13,6267 49,2903 CZ0323165 Radbuza 13,035 12,8464 49,5594 CZ0323166 Radbuza  Novy Dvur  Pila * 11,1974 12,6656 49,5542 CZ0323167 Rokycany  vojenske cviciste 66,2522 13,5806 49,7217 CZ0323169 Stribro  vojenske cviciste 106,3958 12,9692 49,7572 CZ0323170 Zlaty potok * 1,8703 13,4044 49,5169 CZ0323478 Trebycinka u Bezdekova 0,6908 13,3333 49,4792 CZ0323636 Dolany  kostel 0,053 13,2492 49,4425 CZ0323637 Stola Rohatiny I 0,0398 13,4969 49,9325 CZ0323638 Jeskyne Inku 0,0398 12,7928 49,9275 CZ0323639 Liblin  lihovar 0,03 13,5419 49,9172 CZ0323640 Manetin  kostel 0,0465 13,2311 49,9914 CZ0323641 Predslav  kostel 0,0428 13,3550 49,4481 CZ0323642 Radnice  kostel 0,0457 13,6072 49,8575 CZ0323644 Stola Loreta 0,0398 13,2800 49,3567 CZ0323645 Stola Vera 0,0398 12,7772 49,9169 CZ0323646 Stribro  stoly Dlouhy tah 0,0398 13,0156 49,7575 CZ0323647 Vseruby  kostel 0,0474 13,2281 49,8419 CZ0323648 Zihobce  zamek 0,1113 13,6319 49,2150 CZ0323812 Klabava 2,3534 13,7025 49,7261 CZ0323824 Ostruzna 20,2674 13,3931 49,2631 CZ0323825 Hadovka 3,3035 12,9225 49,8750 CZ0324025 Kanon Strely * 358,4276 13,4503 49,9136 CZ0324026 Niva Nemanickeho potoka * 680,8988 12,6969 49,4561 CZ0324029 Techonicka draha 9,1052 13,5567 49,3689 CZ0324032 V Moravkach * 2,4175 13,5842 49,3908 CZ0325001 Hradecka bahna 2,7414 13,6578 49,7136 CZ0325002 Hurky 6,7854 13,1828 49,8964 CZ0410001 Tisovec 26,1234 12,5069 50,3542 CZ0410018 Jezersky vrch 31,4604 13,2722 50,1231 CZ0410020 Ramena Ohre * 291,1547 12,5750 50,1333 CZ0410021 Nadlesi * 111,2594 12,7611 50,1586 CZ0410023 Blazejsky rybnik 50,4943 13,0175 49,9997 CZ0410038 Mechove udoli 9,9206 12,5144 50,0089 CZ0410040 Pernink * 99,8497 12,7983 50,3664 CZ0410046 Sibenicni vrch 5,5878 12,5242 50,3294 CZ0410047 Stitarsky rybnik 4,2247 12,1144 50,2447 CZ0410150 Soos * 458,7625 12,4067 50,1519 CZ0410151 Vladar * 237,2515 13,2108 50,0786 CZ0410155 Rudne 443,6366 12,6833 50,3522 CZ0410168 Vysoka Pec * 210,3183 12,6978 50,3325 CZ0410176 Vysoky kamen 2,4716 12,4072 50,3017 CZ0410401 Krasenske raseliniste * 151,7351 12,7564 50,1078 CZ0410404 Becovske lesni rybniky 50,8354 12,8728 50,0933 CZ0410413 Kanon Ohre * 339,5168 12,7972 50,1958 CZ0410414 Kladske raseliny * 2 672,8471 12,6675 50,0411 CZ0412065 Medvedi rozhledy * 1,6242 12,6842 50,0778 CZ0412069 Pramenske pastviny * 0,4994 12,7314 50,0617 CZ0412070 Rausenbasska lada * 497,1617 12,7444 50,0364 CZ0412071 Skalka pod Tisovym vrchem 1,4596 12,8356 50,0361 CZ0413007 Prachomety 20,6674 12,9372 50,0111 CZ0413008 Prameny Teple 154,8067 12,7606 49,9856 CZ0413009 Rankovicky triangl 11,913 12,8442 50,0058 CZ0413013 Mokrady u Tesetic 14,6864 13,1025 50,1569 CZ0413014 Hrivinovske pastviny 13,7587 13,1108 50,1475 CZ0413015 Louky u Dlouhe Lomnice 26,3037 12,9997 50,1514 CZ0413017 U Jedlove 30,0173 12,6011 49,9753 CZ0413018 U hajenky 6,2966 12,8642 50,0658 CZ0413173 Za Udrci 31,7763 13,0689 50,1367 CZ0413174 Borecke rybniky 4,2023 12,9547 50,3181 CZ0413177 Bystrina  Luzni potok 1 129,5805 12,1369 50,2850 CZ0413179 Podhorni louky 41,331 12,7958 49,9744 CZ0413180 Horni Kramolin  Ovesne 18,1443 12,7992 49,9575 CZ0413181 Mokrady u Javorne 51,9868 12,9450 50,1253 CZ0413182 U bunkru 56,5867 12,7361 50,0925 CZ0413184 Piskovna Erika 21,8527 12,6031 50,2150 CZ0413185 Matyas 70,8804 12,6292 50,2025 CZ0413187 Mezi rybniky 10,2148 12,9150 50,0894 CZ0413188 Olsova vrata 46,1322 12,9253 50,2150 CZ0413190 Ostrovske rybniky 121,0345 12,9197 50,2972 CZ0413191 Na Pilske sachte 17,2498 12,9253 50,1700 CZ0413193 U sedmi rybniku 7,557 12,3344 50,1592 CZ0413194 Strela 22,863 13,2803 50,0964 CZ0413195 Tepla s pritoky a Otrocinsky potok 27,5302 12,7992 50,0478 CZ0413196 Tyniste 5,8321 13,1944 50,1486 CZ0414026 Upolinova louka  Krizky * 687,183 12,7625 50,0642 CZ0414027 Lomnicky rybnik * 109,6451 12,9586 50,1664 CZ0414110 Krusnohorske plato * 11 779,5895 12,7214 50,4014 CZ0414127 Hradiste * 33 159,0685 13,1089 50,2519 CZ0420004 Vrbka 16,0724 14,1631 50,3928 CZ0420007 Holy vrch * 38,2358 14,2319 50,5314 CZ0420008 Na Cernci 7,1383 14,3739 50,5481 CZ0420012 Zelinsky meandr * 189,6673 13,3214 50,3678 CZ0420013 V hlubokem * 23,4725 13,9733 50,3594 CZ0420014 Hora Rip * 90,0487 14,2872 50,3839 CZ0420015 Myslivna * 61,9669 14,0764 50,3950 CZ0420021 Kokrhac  Hasistejn * 168,024 13,2492 50,4411 CZ0420026 Boren * 67,4043 13,7658 50,5297 CZ0420035 Na louckach * 1 015,1181 13,1928 50,4686 CZ0420041 Skalky u Trebuticek * 65,2897 14,2494 50,5375 CZ0420044 Evanska rokle 16,5649 14,0344 50,3844 CZ0420053 Raseliniste U jezera  Cinovecke raseliniste * 61,0186 13,7414 50,7128 CZ0420059 Strane u Velkeho Ujezdu 8,6046 14,2347 50,5517 CZ0420061 Strane nad Chomutovkou 8,7581 13,5856 50,3906 CZ0420063 Stroupec 24,3882 13,4953 50,3614 CZ0420069 Detansky chlum * 48,969 13,3092 50,2014 CZ0420073 Udoli Podbradeckeho potoka * 94,0635 14,0928 50,3725 CZ0420074 Grunwaldske vresoviste * 129,9946 13,6800 50,6900 CZ0420076 Na dlouhe strani 13,598 14,1353 50,3756 CZ0420082 Studenec * 846,2335 14,4656 50,8322 CZ0420083 Spravedlnost-Chribska * 61,0896 14,4697 50,8764 CZ0420085 Mokrad pod Terezinskou pevnosti 3,8458 14,1644 50,5175 CZ0420144 Novodomske a polske raseliniste * 2 510,5968 13,2106 50,5111 CZ0420160 Podmilesy * 237,5555 13,1869 50,4236 CZ0420165 Velky vrch  Cernodoly * 87,4069 13,8333 50,3811 CZ0420166 Velky rybnik * 88,8164 14,5294 50,8894 CZ0420171 Udoli Hacky * 105,9614 13,3567 50,4711 CZ0420406 Krizove vrsky, Maly vrch, Sibenik * 18,3414 13,8267 50,4319 CZ0420416 Milesovka * 490,1785 13,9406 50,5528 CZ0420449 Sedlo * 54,3701 14,2622 50,5958 CZ0420451 Bohynska lada, Chmelnik, Lotaruv vrch * 376,8554 14,1519 50,7525 CZ0420454 Lipska hora * 66,0249 13,9144 50,5136 CZ0420455 Lhota * 82,9671 13,9308 50,5269 CZ0420456 Ostry * 93,2383 13,9553 50,5303 CZ0420459 Kostalov * 485,4839 13,9928 50,5003 CZ0420460 Trtenske strane 12,5636 13,8789 50,4300 CZ0420462 Plesivec 5,1961 14,0889 50,5644 CZ0420500 Libouchecke buciny * 601,5499 14,0697 50,7747 CZ0420501 Olsovy potok * 357,7672 14,0064 50,8014 CZ0420507 Udoli Chribske Kamenice * 338,2513 14,5381 50,8458 CZ0420520 Luzickohorske buciny * 626,5169 14,6139 50,8511 CZ0420525 Slanisko u Skrle 10,0094 13,5281 50,4175 CZ0420528 Klinovecke Krusnohori * 1 175,673 13,0064 50,4028 CZ0422075 Borecsky vrch * 34,1356 13,9881 50,5142 CZ0422077 Klenec 5,2667 14,2564 50,3889 CZ0422079 Kralovomlynsky rybnik 0,6047 14,1558 50,8336 CZ0422081 Na spalenisti 2,181 13,6767 50,2592 CZ0422084 Pisciny u Oleska 28,8457 14,2000 50,4825 CZ0422085 Sobechlebske terasy 2,3978 13,5308 50,2172 CZ0422087 V kuksu 20,2197 14,3594 50,5222 CZ0423001 Hunikovsky potok * 4,2579 14,4186 50,7764 CZ0423006 Nebesky rybnicek u Veseli 1,368 14,4425 50,4925 CZ0423198 Bezejmenny pritok Trojhorskeho potoka * 0,7727 14,2000 50,6061 CZ0423201 Blsansky chlum * 18,4263 13,8397 50,3464 CZ0423202 Brezina 59,7703 13,8992 50,5461 CZ0423203 Cernovice 13,6937 13,3714 50,4486 CZ0423206 Dobrna 7,7513 14,2853 50,7558 CZ0423210 Doubravka * 42,7413 13,8594 50,6383 CZ0423211 Haj u Oseka 12,9715 13,7247 50,6358 CZ0423212 Horenec  Cicov * 20,831 13,8008 50,4608 CZ0423213 Chomutov  zoopark * 44,3752 13,4253 50,4747 CZ0423215 Katerina  mokrad 9,8511 13,9019 50,6567 CZ0423216 Kopistska vysypka 327,6803 13,5997 50,5369 CZ0423217 Krasny Dvur * 103,9764 13,3564 50,2456 CZ0423219 Lucni potok  Trebusin * 0,6592 14,2167 50,6044 CZ0423223 Petrohrad * 34,2863 13,4408 50,1214 CZ0423224 Ploskovice * 9,0081 14,2022 50,5594 CZ0423225 Radobyl * 29,329 14,0928 50,5317 CZ0423227 Sinutec  Dlouhy kopec * 31,5786 13,7931 50,4525 CZ0423228 Stradovsky rybnik 3,7983 13,9267 50,6900 CZ0423229 Udlicke Doubi 43,8137 13,4611 50,4567 CZ0423232 Vrch Hazmburk * 31,3901 14,0142 50,4333 CZ0423233 Vrch Mila 5,49 13,7578 50,4344 CZ0423236 Vsechlapy  Kamyk * 12,0851 13,8378 50,4622 CZ0423507 Horni Kamenice 185,6252 14,3575 50,8094 CZ0423510 Ohre 506,9111 14,1625 50,4506 CZ0423651 Drzovice  rodinny dum 0,0385 14,3267 50,6133 CZ0423652 Chribska  kostel 0,0649 14,4825 50,8639 CZ0423653 Jilove u Decina  skola 0,0873 14,1050 50,7622 CZ0423654 Lobendava  kostel 0,0941 14,3167 51,0206 CZ0423656 Ustek  kostel 0,0761 14,3436 50,5847 CZ0424030 Bezrucovo udoli * 1 195,0762 13,3450 50,5031 CZ0424031 Ceske Svycarsko * 10 626,9065 14,3553 50,8783 CZ0424033 Rana  Hradek * 168,942 13,7656 50,4053 CZ0424034 Babinske louky 74,2738 14,1306 50,5972 CZ0424036 Besicky chochol * 28,5255 13,3667 50,3675 CZ0424037 Lovos * 292,9447 14,0208 50,5336 CZ0424038 Holy vrch u Hlinne * 102,9062 14,1122 50,5767 CZ0424039 Oblik  Srdov  Brnik * 335,1659 13,8158 50,4153 CZ0424111 Labske udoli * 1 372,3886 14,2142 50,8439 CZ0424125 Doupovske hory * 12 584,7068 13,2281 50,2864 CZ0424127 Vychodni Krusnohori * 14 635,1328 13,6561 50,6328 CZ0424129 Bile strane u Litomeric * 63,9196 14,1319 50,5583 CZ0424133 Strane nad Suchym potokem 5,6331 14,2597 50,5292 CZ0424134 Sovice u Brzanek 1,0679 14,3064 50,4656 CZ0424135 Bile strane u Steti * 11,3527 14,3833 50,4689 CZ0424136 Strane u Drahobuzi 7,8494 14,3347 50,5261 CZ0510028 Ralsko * 143,6954 14,7617 50,6731 CZ0510164 Kozlov  Tabor * 304,2446 15,3503 50,5056 CZ0510191 Prulom Jizery u Rakous * 1 062,1517 15,1919 50,6189 CZ0510400 Jizerskohorske buciny * 3 536,9561 15,1661 50,8628 CZ0510402 Raseliniste Jizerky * 263,5663 15,3206 50,8294 CZ0510403 Quarre * 2,3924 15,2825 50,8586 CZ0510405 Bukovec * 120,3492 15,3589 50,8128 CZ0510408 Smedava * 41,2445 15,2786 50,8361 CZ0510412 Jizerske smrciny * 285,6949 15,2394 50,8375 CZ0510415 Raseliniste Jizery * 396,7996 15,3431 50,8506 CZ0510441 Binov  Bobri souteska * 455,9207 14,3675 50,6483 CZ0510508 Klic 322,8296 14,5672 50,7842 CZ0510509 Jezevci vrch * 95,9994 14,7042 50,7886 CZ0512100 Roverske skaly 1 688,5811 14,4603 50,5700 CZ0513237 Ceska Lipa  mokrad v nive Sporky 20,2628 14,5283 50,7008 CZ0513238 Cihelenske rybniky 9,0536 14,4956 50,7000 CZ0513240 Janovicke rybniky 1,8591 14,8325 50,7639 CZ0513244 Manusicke rybniky 16,3831 14,5108 50,7119 CZ0513249 Prachen  Zicht 2,0807 14,4942 50,7714 CZ0513251 Rokytka 0,8442 14,9572 50,7817 CZ0513254 Lucni potok 1,1835 15,0742 50,7275 CZ0513255 Slatinne vrchy * 138,4586 14,7081 50,5528 CZ0513256 Smeda 143,1561 15,0350 50,9711 CZ0513257 Struznicke rybniky 17,5068 14,4736 50,7033 CZ0513505 Dolni Ploucnice 779,2812 14,3322 50,7222 CZ0513506 Horni Ploucnice * 837,3537 14,5981 50,6714 CZ0513508 Zahradky * 14,3914 14,5228 50,6369 CZ0513509 Svitavka 10,1195 14,6714 50,7972 CZ0513657 Bila Desna  kanal protrzene prehrady 0,0797 15,2939 50,8022 CZ0513658 Cesky Dub  zakladni umelecka skola 0,0545 14,9947 50,6603 CZ0513659 Doksy  zamek 0,5674 14,6528 50,5650 CZ0513662 Lemberk  zamek 0,2474 14,7881 50,7775 CZ0513663 Podhaji  chalupa 0,0215 15,2344 50,5192 CZ0513665 Skalice u Ceske Lipy 0,0399 14,5281 50,7406 CZ0513666 Jeskyne Sklepy pod Troskami 0,0398 15,2356 50,5167 CZ0513668 Zdislava  kostel 0,0558 14,8750 50,7622 CZ0514041 Suchy vrch  Nadeje 187,7514 14,6447 50,8197 CZ0514042 Jestrebsko  Dokesko * 6 924,2448 14,6561 50,6131 CZ0514113 Podtrosecka udoli 518,8955 15,2192 50,5256 CZ0514243 Velky a Maly Bezdez * 70,3366 14,7178 50,5403 CZ0514667 Zapadni jeskyne 0,0399 14,8853 50,7908 CZ0514668 Vapenice  Basa * 137,5634 15,0047 50,7106 CZ0514669 Poselsky a Mariansky rybnik * 79,6177 14,6722 50,5483 CZ0514670 Ronov  Vlhost * 747,3622 14,4478 50,6139 CZ0514672 Udoli Jizery a Kamenice * 400,5479 15,3017 50,6358 CZ0515001 Cerveny rybnik 3,8342 14,5511 50,7347 CZ0520008 Kamenna 2,9059 15,7900 50,5706 CZ0520009 Perna 119,8724 15,2578 50,2928 CZ0520020 Hradecek 119,8998 15,8375 50,5861 CZ0520022 Miletinska bazantnice 69,3921 15,6619 50,3967 CZ0520028 Babiccino udoli  Ryzmburk * 65,4582 16,0403 50,4297 CZ0520030 Nechanice  Lodin * 1 562,4649 15,5950 50,2242 CZ0520038 Cesovske lesy 739,9014 15,3322 50,3322 CZ0520178 Brezinka * 161,4917 16,1994 50,4156 CZ0520184 Veselsky haj 446,3919 15,4772 50,3208 CZ0520507 Kozinek * 84,0753 16,2092 50,5083 CZ0520508 Starkovske buciny 129,1608 16,1539 50,5389 CZ0520511 Zaltman * 91,2073 16,0428 50,5514 CZ0520518 Broumovske steny 1 357,1172 16,3003 50,5433 CZ0520519 Adrspassko-teplicke skaly * 1 715,7367 16,1264 50,5950 CZ0520600 Trckov 432,0502 16,4281 50,3097 CZ0520603 Pansky vrch * 70,465 16,3264 50,3778 CZ0520604 Zdobnice  Ricka * 434,9145 16,4019 50,1761 CZ0522002 Hustiransky les 1,6436 15,7956 50,3514 CZ0522127 Vrazba 6,6499 15,8219 50,3342 CZ0522129 Zadni Machova 15,0387 16,1267 50,1583 CZ0523002 Hluboky Kovac 7,8532 15,4517 50,3847 CZ0523003 Rybnik Strasidlo 3,2373 15,4539 50,3953 CZ0523005 Turi rybnik 115,4628 16,0542 50,3186 CZ0523006 Pileticky a Libranticky potok 25,3487 15,8728 50,2503 CZ0523007 Dedina u Dobrusky 8,0335 16,1731 50,2717 CZ0523009 Zamek v Kostelci nad Orlici 0,0196 16,1989 50,1236 CZ0523010 Na Plachte 39,1417 15,8586 50,1881 CZ0523011 Pod Ryzmburkem 0,7602 16,0472 50,4319 CZ0523014 Vladivostok 22,1282 16,2800 50,4936 CZ0523264 Bystrice 51,701 15,6811 50,2836 CZ0523265 Cervena Tremesna  rybnik 7,3056 15,6481 50,4033 CZ0523266 Slatinna louka u Roudnicky 7,6345 15,8319 50,1722 CZ0523267 Zaorlicko * 185,3711 16,5433 50,2311 CZ0523268 Dubno  Ceska Skalice * 66,0716 16,0706 50,4039 CZ0523272 Chlumec  Karlova Koruna * 19,1883 15,4517 50,1592 CZ0523273 Javorka a Cidlina  Sber 307,2919 15,4750 50,3031 CZ0523274 Libosad  obora * 42,8739 15,3825 50,4456 CZ0523275 Kacerov 2,1101 16,3722 50,2394 CZ0523276 Kanice  lesni rybnik 0,5373 15,5878 50,3014 CZ0523277 Labe  Hostinne 11,1501 15,6897 50,5508 CZ0523279 Lukavecky potok 0,6827 15,5842 50,4053 CZ0523280 Metuje a Drevic 46,222 16,1703 50,5761 CZ0523282 Nadslav 6,746 15,2514 50,4197 CZ0523283 Olesnice 390,3914 15,4181 50,1531 CZ0523284 Opocno * 68,3291 16,1147 50,2594 CZ0523286 Rybnik Smrkovak 6,9516 15,4683 50,3336 CZ0523287 Rybnik Spaleniste 1,5954 16,2364 50,2783 CZ0523288 Stara Metuje 23,3818 15,9433 50,3422 CZ0523290 Tynistske Poorlici * 648,7489 16,0447 50,1803 CZ0523291 Uhrinov  Benatky 5,2976 16,3314 50,2217 CZ0523293 Vino 72,399 15,3986 50,1494 CZ0523669 Bila Tremesna 0,0399 15,7678 50,4578 CZ0523675 Jicineves  zamek 0,3731 15,3422 50,3731 CZ0523676 Josefov  pevnost 41,4311 15,9303 50,3389 CZ0523677 Kost 0,9432 15,1350 50,4903 CZ0523680 Pevnost Dobrosov 1,9725 16,2000 50,4081 CZ0523682 Stare Hrady  zamek 1,0308 15,2136 50,3864 CZ0523683 Stola Portal 0,0398 16,2786 50,3486 CZ0523823 Lucni potok v Podkrkonosi * 3,5621 15,7964 50,5889 CZ0524044 Krkonose * 54 979,594 15,6339 50,6969 CZ0524045 Zbytka * 79,4338 16,0653 50,2964 CZ0524046 Orlicke hory  sever * 941,6314 16,3614 50,3378 CZ0524047 Peklo * 474,2281 16,1889 50,3742 CZ0524048 Bysicky 17,2989 15,6139 50,4153 CZ0524049 Orlice a Labe * 2 683,18 16,1822 50,1244 CZ0524050 Halin 163,0527 16,1347 50,3167 CZ0525001 Baziny 3,6516 16,3003 50,2958 CZ0525002 Rerisny u Machova 4,2226 16,2883 50,5042 CZ0530020 Hrebecovsky hrbet * 738,473 16,5817 49,7608 CZ0530021 Zernov 312,4113 15,9433 50,0944 CZ0530027 Psi kuchyne * 268,6016 16,4486 49,8442 CZ0530028 Vadetin  Lansperk 170,814 16,4433 49,9947 CZ0530033 Bohdalov 956,418 16,7828 49,7392 CZ0530034 Moravska Sazava * 353,3615 16,6603 49,9497 CZ0530037 Hemze-Mytkov * 27,8321 16,2497 50,0011 CZ0530064 Mazurovy chalupy 11,6674 15,9269 50,1617 CZ0530146 Kralicky Sneznik * 1 726,2944 16,8378 50,1717 CZ0530149 Rychnovsky vrch * 353,3297 16,6617 49,8333 CZ0530174 Lanskrounske rybniky * 41,5231 16,5800 49,9319 CZ0530500 Lichnice  Kankovy hory * 451,2401 15,5925 49,8683 CZ0530501 Brandys * 179,5287 16,2917 49,9958 CZ0530502 Seminsky presyp 0,5731 15,5219 50,0556 CZ0530503 Litice 111,0038 16,3478 50,0819 CZ0532131 U Baninskeho viaduktu 0,9452 16,4783 49,6747 CZ0532132 Stremosicka stran 46,0594 16,0817 49,8878 CZ0533002 Mala Straka 3,6022 15,8783 49,8753 CZ0533005 U Pohranovskeho rybnika 66,2105 15,7506 50,0744 CZ0533012 Michnovka-Pravy 2,8234 15,6128 50,1361 CZ0533295 Bestvina * 19,0903 15,5803 49,8375 CZ0533296 Bousovka 1,1297 15,7911 49,8767 CZ0533297 Buky u Vysokeho Chvojna * 29,5266 15,9925 50,1367 CZ0533300 Hermanuv Mestec * 62,5764 15,6708 49,9442 CZ0533301 Udoli Chrudimky 6,3788 15,9828 49,7442 CZ0533302 Cholticka obora * 69,5926 15,6153 49,9814 CZ0533303 Chrudimka 230,0122 15,6681 49,8117 CZ0533307 Kuneticka hora * 26,941 15,8114 50,0803 CZ0533308 Bohdanecsky rybnik a rybnik Matka 251,3 15,6744 50,0944 CZ0533309 Pardubice * 2,2371 15,7775 50,0422 CZ0533310 Hluboky rybnik * 6,5229 15,8339 49,8631 CZ0533312 Rybnik More 2,2636 15,5800 49,9633 CZ0533314 Ticha Orlice 39,1703 16,6081 50,0500 CZ0533316 Uhersko 81,1644 16,0172 49,9917 CZ0533501 Slavicka obora * 7,4476 15,7900 49,8703 CZ0533684 Bestvina  krypta 0,0325 15,5994 49,8358 CZ0533685 Borova u Policky 0,0378 16,1764 49,7289 CZ0533686 Bouda u Techonina 0,0399 16,6767 50,0697 CZ0533687 Jeskyne Betnik 0,0398 16,0728 49,9444 CZ0533688 Jeskyne u Horniho Ujezda 0,0245 16,2281 49,8050 CZ0533691 Parizov 0,0398 15,5689 49,8292 CZ0533693 Podolska a Paterova jeskyne 0,0398 15,6558 49,8892 CZ0533694 Vranova Lhota 0,0316 16,8267 49,7103 CZ0534050 Cerny Nadymac 24,3739 15,5825 50,0739 CZ0534051 Anenske udoli * 39,3975 15,9875 49,8633 CZ0534052 Dolni Chrudimka 65,5817 15,8578 50,0006 CZ0534053 Krkanka-Stradovske peklo * 277,4949 15,7717 49,8525 CZ0534054 Hubsky-Stradovka * 76,2302 15,8231 49,8061 CZ0534055 Ratajske rybniky 20,4137 15,9350 49,7706 CZ0610003 Vysoky kamen u Smrcne 242,0996 15,5731 49,4647 CZ0610005 U Hamru 13,2743 16,3436 49,5117 CZ0610022 Havranka 22,9689 15,5542 49,7319 CZ0610025 Habrova sec 91,4963 15,7664 48,9928 CZ0610029 Horni Mrzatec 6,3446 15,3658 49,2072 CZ0610030 Doupsky a Bazantka 10,9563 15,4264 49,2339 CZ0610056 Svarec * 13,4789 16,3531 49,5247 CZ0610145 Hroznetinska louka * 18,7119 15,3644 49,7614 CZ0610159 Velky Spicak * 168,8447 15,5181 49,3081 CZ0610170 Zhejral * 154,1104 15,3153 49,2167 CZ0610175 Baba 82,298 15,8650 49,4569 CZ0610179 Jedlovy les a udoli Rokytne 375,0377 15,9667 49,0550 CZ0610401 Zakova hora 39,0273 15,9922 49,6547 CZ0610412 Ransko * 263,9209 15,8036 49,6697 CZ0610512 Luzny rybnik 15,0017 15,5456 49,3739 CZ0612133 Dedkovo 5,6337 16,3758 49,5456 CZ0612134 Dolni rybnik u Ujezda 9,2421 15,8806 49,5075 CZ0612135 Hodiskovsky rybnik 5,0387 16,0347 49,5103 CZ0612136 Kobylinec 0,6882 15,9367 49,2500 CZ0612137 Obecnik 4,8872 16,1417 49,4161 CZ0612139 Pod Kamennym vrchem 12,1247 15,8978 49,6167 CZ0612140 Podvesnik 20,6182 15,9247 49,4503 CZ0612141 Ptacovsky kopecek 0,7898 15,9319 49,2342 CZ0612143 Rybnik u Zadniho Zhorce 7,6508 15,9319 49,4281 CZ0612145 Rychtarsky rybnik 5,9954 15,8194 49,4447 CZ0612147 Spilberk 0,632 16,1269 49,2189 CZ0612149 Suche skaly * 4,8409 15,6239 48,9436 CZ0613002 Rostynska obora 49,8787 15,4286 49,2536 CZ0613003 Marsovec a Cepicka 12,39 16,0625 49,2342 CZ0613004 Brevnicky potok 3,8314 15,6111 49,6203 CZ0613005 Martinicky potok 27,4396 15,1978 49,5797 CZ0613009 Niva Frysavky 35,3296 16,1156 49,6203 CZ0613010 Udoli Svratky u Krasneho 96,533 16,1761 49,6786 CZ0613012 Na Ostrazne 1,6739 16,2853 49,5750 CZ0613013 Silhanky 5,6951 15,4236 49,2469 CZ0613318 Babinsky rybnik 39,1012 15,8964 49,5422 CZ0613319 Ficku rybnik 1,0325 15,9231 49,5106 CZ0613321 Jankovsky potok 128,2712 15,3536 49,4853 CZ0613322 Koupaliste u Bohuslavic 2,9781 15,5844 49,1450 CZ0613327 Nova Rise 42,7749 15,5450 49,1567 CZ0613328 Raselinne jezirko Rosicka 0,1708 15,5136 49,2417 CZ0613332 Slapanka a Zlaty potok 245,3877 15,6556 49,5414 CZ0613333 Staviste 3,3901 16,0006 49,5761 CZ0613334 Trnava 225,007 15,1947 49,5167 CZ0613335 U Borovne 17,3063 15,4067 49,1653 CZ0613336 V Kopaninach 0,8999 15,4350 49,1347 CZ0613338 Vatin 45,0469 15,9408 49,5306 CZ0613695 Biskupice  kostel 0,0295 16,0100 49,0378 CZ0613696 Biskupice  skola 0,0403 16,0089 49,0364 CZ0613698 Jerisno-Herman 0,0327 15,6425 49,7875 CZ0613699 Namest nad Oslavou  zamecek 0,0774 16,1653 49,2094 CZ0613700 Zdar nad Sazavou  garaze 0,0187 15,9361 49,5819 CZ0613809 Divka 27,833 15,9100 49,5764 CZ0613816 Namestska obora * 286,4767 16,1808 49,2064 CZ0614052 Rybniky u Rudolce 49,4005 15,8475 49,4733 CZ0614053 Darska raseliniste * 390,4373 15,8917 49,6508 CZ0614054 Na Oklice * 55,7088 15,3967 49,4003 CZ0614056 V Lisovech * 27,5277 15,2786 49,2475 CZ0614057 Znetinske rybniky 52,5832 15,9256 49,4617 CZ0614058 Rybniky V Poustich 25,797 15,5358 49,2836 CZ0614059 Stiri dul  Reka * 92,5992 15,8617 49,6675 CZ0614131 Udoli Oslavy a Chvojnice * 2 339,1052 16,1683 49,1575 CZ0614132 Kamenicky rybnik 3,7191 15,4347 49,5269 CZ0614133 Kozenek 19,9169 16,2375 49,1092 CZ0614134 Udoli Jihlavy * 861,9281 16,1783 49,1053 CZ0615001 Zajeci skok 2,4765 15,5347 49,4136 CZ0615014 Louky u Cerneho lesa 19,0841 15,9419 49,5856 CZ0615018 Simanovske raseliniste 3,9677 15,4464 49,4503 CZ0620016 Rasovicky zlom  Chobot * 12,9313 16,9308 49,1258 CZ0620018 Vetrniky * 32,3536 16,9803 49,1958 CZ0620020 Masovicka strelnice * 77,5301 15,9711 48,8464 CZ0620037 Sivicky les * 236,5505 16,7728 49,2183 CZ0620101 Mikulovicky les * 153,5119 16,1206 48,9706 CZ0620103 Veterovska vrchovina * 496,3278 17,0492 49,0242 CZ0620120 Zlobice * 61,574 16,5100 49,3186 CZ0620132 Udoli Chlebskeho potoka * 136,958 16,3850 49,4758 CZ0620139 Polamanky * 16,2499 16,8753 49,0886 CZ0620191 Sokoli skala * 305,0977 16,3708 49,4183 CZ0620194 Cepickuv vrch a udoli Hodoninky * 187,4357 16,3733 49,4953 CZ0620204 Lapikus 139,4802 16,0489 48,9369 CZ0620245 Rakovecke udoli * 755,6629 16,8219 49,3003 CZ0622142 Rojetinsky hadec 1,9627 16,2661 49,3669 CZ0622150 Biskoupsky kopec 8,2111 16,2572 49,1072 CZ0622161 Ve Zlebe 2,5454 16,2331 49,0733 CZ0622162 Kopecky u Unanova 8,425 16,0731 48,9114 CZ0622166 Milejovske louky 10,9688 17,5128 48,9456 CZ0622167 Zebetin 1,4463 16,4439 49,0825 CZ0622170 Na lesni horce 2,5949 16,4769 49,3028 CZ0622172 Nad Vapenkou 0,5714 17,5219 48,8611 CZ0622173 Netopyrky 0,9127 16,5525 49,2333 CZ0622174 Pansky les  Jezdiny 26,0826 16,4367 49,5950 CZ0622175 Pekarka * 12,8212 16,3425 49,0886 CZ0622179 Siroky 0,5657 16,2353 49,0658 CZ0622181 Cervene strane * 6,2238 16,4186 49,0750 CZ0622184 Visengrunty 8,9388 16,8278 49,0456 CZ0622217 Stepni strane u Komoran * 11,8753 16,9250 49,1961 CZ0623324 Loucka 12,1467 16,2622 49,4044 CZ0623329 Prudka 0,1385 16,3697 49,4147 CZ0623344 Nad Brnenskou prehradou 567,0596 16,4736 49,2653 CZ0623345 Citonice  rybnik Skalka 2,2498 15,9625 48,8769 CZ0623348 Jankovec 15,0626 15,9683 48,9519 CZ0623349 Javornik  hlinik 1,4314 17,5189 48,8619 CZ0623351 Nad kaplickou 3,8354 16,5194 49,5608 CZ0623354 Crhov  Rozsicka * 27,4885 16,4608 49,5458 CZ0623355 Lovcicky potok a Jordanek * 36,1935 17,0753 49,0828 CZ0623357 Masovice  lom 10,1388 15,9861 48,8594 CZ0623358 Mourinov  Druhy rybnik 4,5459 16,9728 49,1150 CZ0623359 Cekal 3,3304 15,9497 48,9353 CZ0623360 Podmoli  strouha 5,0959 15,9456 48,8469 CZ0623365 Raksicke louky 74,9809 16,3225 49,0181 CZ0623366 Strelicka bazinka 2,9268 16,4672 49,1472 CZ0623367 U Huberta 3,0694 15,9989 48,9533 CZ0623368 Kaolinka Unanov 4,9705 16,0522 48,8881 CZ0623370 Letiste Marchanice 20,8751 17,0244 49,2989 CZ0623372 Lom u Zerutek 1,7843 15,9675 48,9083 CZ0623697 Doubravnik  kostel 0,121 16,3517 49,4256 CZ0623701 Blansko  kostel 0,0704 16,6386 49,3603 CZ0623702 Borotin  zamek 0,1174 16,6703 49,5811 CZ0623703 Dedice  kostel 0,06 16,9778 49,2947 CZ0623704 Dlouha Lhota 0,0373 16,5122 49,4283 CZ0623707 Stary zamek Jevisovice 0,5575 15,9883 48,9908 CZ0623708 Novy zamek Jevisovice 0,2839 15,9939 48,9833 CZ0623709 Kretin  zamek 0,0948 16,5011 49,5633 CZ0623710 Krtiny  kostel 0,1967 16,7428 49,2967 CZ0623711 Lipov  kostel 0,0609 17,4617 48,9053 CZ0623713 Rosice  zamek 0,2343 16,3858 49,1822 CZ0623717 Tavikovice  zamek 0,1457 16,1075 49,0328 CZ0623718 Uhercice  zamek 0,9022 15,6333 48,9147 CZ0623719 Vranov nad Dyji  zakladni skola 0,1046 15,8097 48,8967 CZ0623807 Hobrtenky 131,1647 16,5283 49,2039 CZ0623808 Pisarky 70,695 16,5542 49,1922 CZ0623819 Reka Rokytna 123,6679 16,1331 49,0439 CZ0624020 Stranska skala * 16,8015 16,6758 49,1903 CZ0624062 Cernecky a Milonicky hajek * 204,0365 17,0433 49,1500 CZ0624064 Krumlovsky les * 1 945,5222 16,3764 49,0419 CZ0624065 Kvetnice * 127,5068 16,4158 49,3572 CZ0624066 Jasenova 53,2292 17,5456 48,9433 CZ0624067 Kamenny vrch 13,7752 16,5550 49,1817 CZ0624069 Strabisov  Oulehla * 596,5873 17,1997 49,1800 CZ0624072 Certoryje * 4 855,0568 17,3928 48,8478 CZ0624094 Bosonozsky hajek 48,0958 16,4997 49,1894 CZ0624095 Udoli Dyje * 1 821,0468 15,7292 48,9233 CZ0624096 Podyji * 6 273,1347 15,8961 48,8517 CZ0624097 Sevy * 8,0822 16,9725 49,1353 CZ0624106 Tvorihrazsky les * 1 468,2272 16,1133 48,9025 CZ0624128 Krumlovsko-Rokytenske slepence * 99,3176 16,3317 49,0583 CZ0624129 Lucni udoli 125,9743 16,7500 49,3108 CZ0624130 Moravsky kras * 6 485,3704 16,7242 49,3839 CZ0624132 Udoli Svitavy * 1 204,5864 16,6500 49,2967 CZ0624235 Malhostovicke kopecky * 2,6339 16,4953 49,3258 CZ0624236 Jizni svahy Hadu * 29,8946 16,6733 49,2186 CZ0625020 Trenckova rokle 17,9318 16,2653 49,4083 CZ0710004 Pod Trlinou 51,797 16,9408 49,8736 CZ0710006 Drevohosticky les 309,9052 17,5989 49,4469 CZ0710007 Lesy u Bezuchova * 250,1831 17,5939 49,4758 CZ0710034 Lansky luh 32,1388 17,0664 50,3211 CZ0710148 Prestavlcky les 210,1068 17,4969 49,3956 CZ0710161 Kralovstvi 587,7624 17,2950 49,5106 CZ0710182 Chorynsky mokrad * 217,7489 17,9075 49,5167 CZ0710183 Rychlebske hory  Raci udoli * 1 191,6215 16,9711 50,3547 CZ0712186 Hrdiboricke rybniky 39,6213 17,2244 49,4847 CZ0712187 Chrasticky hadec 2,9631 16,9453 50,1325 CZ0712189 Pod Rudnym vrchem 16,8532 16,9822 50,1119 CZ0712190 Polachovy strane 6,3796 16,9447 50,0878 CZ0712191 Stran nad Hutskym potokem * 0,8037 16,8139 49,4733 CZ0712192 U Bilych hlin 0,6828 17,3292 49,5253 CZ0712193 U Strejckova lomu 3,4435 17,3258 49,5233 CZ0712196 Vyri skaly 3,308 16,9439 50,0836 CZ0712197 Zdar 16,0266 16,8669 49,9908 CZ0712225 Za hrncirkou 3,1102 16,9897 49,4878 CZ0713004 Racinka 3,224 17,0242 50,0519 CZ0713008 Deyluv ostruvek 1,0075 17,2417 49,5022 CZ0713374 Horni Morava 9,3726 16,9208 49,9258 CZ0713375 Hustopece  Sterkac 59,8452 17,8478 49,5217 CZ0713383 Ohrozim  Horka 0,0921 17,0100 49,4914 CZ0713385 Pisecna  mokrad 7,5429 17,2522 50,2761 CZ0713388 Protivanov 2,3009 16,8447 49,4908 CZ0713391 Tyn nad Becvou 2,6674 17,6428 49,5267 CZ0713394 Dolni a Prostredni Svrcov 2,8078 17,4875 49,5367 CZ0713395 Vidnava 39,3392 17,1992 50,3811 CZ0713397 Zlate Hory  Cerne jezero 235,0636 17,3767 50,2436 CZ0713398 Zlate Hory  Zlate jezero 25,758 17,3958 50,2783 CZ0713526 Velka Strelna  stoly 0,0398 17,4472 49,6700 CZ0713720 Bila Lhota 0,0551 16,9758 49,7111 CZ0713722 Branna  hrad 0,6755 17,0117 50,1508 CZ0713723 Cechy pod Kosirem 0,3931 17,0375 49,5497 CZ0713724 Cerna Voda  kostel 0,0395 17,1569 50,3103 CZ0713725 Cerna Voda  kulturni dum 0,078 17,1558 50,3106 CZ0713726 Hanusovice  kostel 0,0262 16,9475 50,0928 CZ0713728 Chudobin 0,0783 17,0367 49,6878 CZ0713730 Na Spicaku 7,685 17,2508 50,2853 CZ0713734 Libina  U Cernusku 0,055 17,0742 49,8894 CZ0713735 Lipova-lazne  materska skolka 0,0389 17,1039 50,2231 CZ0713736 Otaslavice  kostel 0,0648 17,0678 49,3850 CZ0713739 Ruda nad Moravou 0,2382 16,8750 49,9747 CZ0713740 Sobotin  domov duchodcu 0,024 17,0733 50,0189 CZ0713741 Soudkova stola 0,0673 17,6900 49,6036 CZ0713742 Stola Marie Pomocna 0,0398 17,3981 50,2294 CZ0713743 Stola Marka 0,3242 16,8967 50,0264 CZ0713745 Velke Losiny  lazensky dum Eliska 0,1496 17,0356 50,0333 CZ0713746 Veselicko 0,1001 17,5044 49,5308 CZ0713747 Vlkos  statek 0,04 17,4225 49,3936 CZ0714073 Litovelske Pomoravi * 9 458,5647 16,9944 49,7814 CZ0714075 Keprnik * 2 542,9958 17,1214 50,1500 CZ0714076 Kosir  Lomy * 41,8057 17,0931 49,5408 CZ0714077 Praded * 6 070,7695 17,2183 50,0583 CZ0714078 Rabstejn * 702,0771 17,1550 49,9539 CZ0714080 Spranek * 270,546 16,8997 49,6764 CZ0714081 Rejviz * 591,3971 17,2828 50,2161 CZ0714082 Becva  Zebracka 288,6729 17,4914 49,4956 CZ0714083 Maly Kosir * 13,3822 17,0925 49,5556 CZ0714084 Hadce a buciny u Raskova 816,1028 16,9017 50,0528 CZ0714085 Morava  Chropynsky luh * 3 205,3339 17,3250 49,4381 CZ0714086 Rychlebske hory  Sokolsky hrbet * 8 045,7786 17,1128 50,2539 CZ0714133 Libava * 10 773,8817 17,4606 49,6433 CZ0714771 Hurka u Hranic 37,354 17,7481 49,5375 CZ0714772 Udoli Bystrice * 751,1231 17,4097 49,6658 CZ0715024 Sumarnik 0,8578 17,1286 50,1892 CZ0715025 Udoli Malinskeho potoka 22,0705 17,0719 49,9528 CZ0720013 Babi hora * 49,2911 17,5583 48,9533 CZ0720016 Kovaruv zleb  Obora * 214,1899 17,5922 49,0292 CZ0720033 Semetin * 1 327,2646 17,9222 49,3383 CZ0720058 Nad Kasavou 27,4914 17,7900 49,2933 CZ0720153 Trojak 654,2318 17,3028 49,2683 CZ0720185 Rusava  Horansko * 73,4279 17,6969 49,3553 CZ0720190 Ondrejovsko * 298,0803 17,7122 49,3289 CZ0720192 Velka Vela * 770,6784 17,7083 49,3106 CZ0720420 Rudicky les * 497,4982 17,7658 49,0464 CZ0720422 Valy-Bucnik * 1 094,8844 17,7739 48,9997 CZ0720428 Na Koncoch * 1 735,336 17,8922 49,0319 CZ0720435 Podkralovec * 961,9107 18,0744 49,1281 CZ0720437 Valentova * 558,0151 17,9464 49,0542 CZ0720441 Bile potoky * 164,1579 18,0297 49,1094 CZ0722198 Hodnovska dolina 7,5629 18,0572 49,0828 CZ0722199 Hrusova dolina 98,2995 18,1022 49,1075 CZ0722201 Kobyli hlava 3,7207 17,5239 48,9575 CZ0723020 Udoli Okluky 17,1855 17,4542 48,9742 CZ0723401 Breznice u Zlina 1,0044 17,6472 49,1944 CZ0723403 Uhliska 50,6736 17,6794 49,1542 CZ0723406 Chvalcov 1,1934 17,7081 49,3883 CZ0723409 Kurovice  lom 6,651 17,5217 49,2731 CZ0723410 Mokrad Pumpak 1,9306 17,4719 49,3236 CZ0723412 Mokrad u Slovackych strojiren 8,6276 17,6503 49,0008 CZ0723413 Ovcirka 10,2205 17,7233 49,0408 CZ0723414 Polichno  Pod duby 26,8077 17,7039 49,0725 CZ0723415 Polichno 67,1242 17,7167 49,0647 CZ0723416 Popovicke rybniky 98,7478 17,5208 49,0619 CZ0723417 Pozdechov 0,3557 17,9847 49,2372 CZ0723421 Remizy u Banova 67,418 17,7333 48,9719 CZ0723423 Skalky 11,135 17,4822 49,2956 CZ0723424 Stonac 5,5088 17,4269 49,3069 CZ0723425 Strane u Popovic 130,8608 17,5569 49,0492 CZ0723426 Strizovice 29,5549 17,4544 49,2506 CZ0723430 Udoli Banovskeho potoka 21,6227 17,7028 49,0103 CZ0723434 Vlara 9,572 18,0281 49,0489 CZ0723750 Jankovice  kostel 0,0281 17,3886 49,1539 CZ0723751 Komna  kostel 0,0792 17,7986 48,9961 CZ0723752 Lidecko  kostel 0,0307 18,0511 49,2042 CZ0723753 Luhacovice  zamek 0,1355 17,7475 49,0964 CZ0723754 Pozdechov  kostel 0,0594 17,9531 49,2331 CZ0723755 Rusava  kostel 0,024 17,7011 49,3550 CZ0723756 Slavicin  kostel 0,1042 17,8753 49,0925 CZ0723757 Slavicin  zamek 0,1046 17,8764 49,0894 CZ0723758 Slusovice  kostel 0,0662 17,8017 49,2475 CZ0723759 Stola Sintrova 0,0398 17,9042 49,2958 CZ0723813 Kotrle 0,4461 18,0236 49,3778 CZ0724087 Ujezdecky les * 932,274 17,6758 49,0647 CZ0724089 Beskydy * 120 386,5333 18,3683 49,4217 CZ0724090 Bile Karpaty * 20 043,308 17,7144 48,9111 CZ0724091 Chriby * 19 226,4512 17,3000 49,1394 CZ0724120 Knezpolsky les * 521,1706 17,5008 49,1094 CZ0724121 Nad Jasenkou * 738,575 17,9819 49,3664 CZ0724429 Hostynske vrchy * 2 396,5918 17,7586 49,3875 CZ0724430 Vlarsky prusmyk * 3 172,6326 18,0519 49,0597 CZ0810001 Cerveny kamen * 249,5555 18,1572 49,5825 CZ0810004 Niva Moravky * 367,3621 18,4231 49,6517 CZ0810014 Pstruzi potok * 39,6586 17,2292 49,9511 CZ0810018 Sovinec * 2 561,3324 17,2503 49,8683 CZ0810021 Libotin * 78,4109 18,0625 49,5822 CZ0810031 Palkovicke hurky 131,5443 18,2556 49,6408 CZ0810032 Ptaci hora 76,273 17,5414 50,0281 CZ0810035 Kojetinske vrchy 252,745 17,9803 49,5489 CZ0810036 Stramberk * 129,3575 18,1219 49,5914 CZ0810423 Hnevosicky haj 70,1559 17,9917 50,0000 CZ0813438 Cihelna Kunin 26,883 17,9808 49,6283 CZ0813439 Dehylovsky potok  Stepan 80,1703 18,1844 49,8675 CZ0813442 Dolni Marklovice 41,219 18,5703 49,8986 CZ0813444 Hermanicky rybnik 478,9617 18,3383 49,8786 CZ0813445 Hermanovice 18,6922 17,3717 50,2028 CZ0813447 Hukvaldy * 200,2797 18,2297 49,6158 CZ0813448 Jakartovice 13,7477 17,6997 49,9050 CZ0813449 Jilesovice  Dehylov 20,7675 18,1667 49,8844 CZ0813450 Karlova Studanka 24,6851 17,3044 50,0708 CZ0813451 Karvina  rybniky * 14,6032 18,5086 49,8775 CZ0813455 Mokrad u Rondelu 14,8038 18,4072 49,7867 CZ0813456 Moravice 209,5993 17,3367 49,9578 CZ0813457 Niva Olse  Vernovice * 553,9969 18,4444 49,9225 CZ0813460 Osoblazsky vybezek 96,1242 17,6944 50,3000 CZ0813461 Ostrava  Silherovice * 101,4709 18,2819 49,9197 CZ0813462 Reka Ostravice 155,448 18,3658 49,6436 CZ0813463 Paskov * 16,8559 18,2947 49,7292 CZ0813464 Piliky 11,9328 18,2836 49,7517 CZ0813468 Sokoli potok 49,9616 17,3289 50,1697 CZ0813469 Stare hliniste 4,6782 17,6939 50,1094 CZ0813470 Sterbuv rybnik a Maly Bystry potok 11,9648 18,2589 49,5322 CZ0813471 Stonavka  nadrz Halama 4,5856 18,4933 49,7417 CZ0813472 Sucha Rudna  zlaty lom 3,3297 17,3575 50,0653 CZ0813474 Udoli Moravice * 186,8099 17,8439 49,8458 CZ0813475 Vaclavovice  piskovna 6,86 18,3772 49,7650 CZ0813516 Olse * 169,0421 18,7339 49,6144 CZ0813760 Cerny dul 0,0398 17,6939 49,7969 CZ0813763 Javorovy vrch 83,0551 17,2958 50,0492 CZ0813764 Stare Oldruvky 0,0398 17,6561 49,7764 CZ0813765 Stola Franz  Franz 0,0398 17,2828 49,9781 CZ0813766 Stola Jakartovice 0,0399 17,6589 49,9200 CZ0813767 Zaluzna 0,2041 17,7158 49,8228 CZ0813770 Cermna  dul Potlachovy 0,0243 17,6836 49,7658 CZ0813810 Horni Odra 9,492 17,7478 49,7181 CZ0814092 Poodri * 5 235,0293 18,0947 49,7117 CZ0814093 Hranicni meandry Odry * 125,8704 18,3497 49,9369 CZ0815031 Skalske raseliniste 45,535 17,2092 49,9189 DE1122391 Niehuuser Tunneltal und Krusau mit angrenzenden FlÃ ¤chen * 137 9,3814 54,8289 DE1123305 Munkbrarupau- und Schwennautal * 102 9,5703 54,8119 DE1123392 Blixmoor * 29 9,5106 54,7994 DE1123393 KÃ ¼stenbereiche Flensburger FÃ ¶rde von Flensburg bis Geltinger Birk * 10 946 9,7839 54,8122 DE1222301 StiftungsflÃ ¤chen SchÃ ¤ferhaus * 107 9,3778 54,7678 DE1222353 Staatsforst sÃ ¼dÃ ¶stlich Handewitt 17 9,3425 54,7617 DE1223356 WÃ ¤lder an der Bondenau 126 9,6117 54,71 DE1224321 Wald sÃ ¼dlich Holzkoppel 22 9,8283 54,7339 DE1225355 Fehrenholz 19 9,9756 54,725 DE1249301 Westliche RÃ ¶nnebank 8 601 14,0025 54,7117 DE1251301 Adlergrund 23 397 14,265 54,745 DE1322392 Wald-, Moor- und Heidelandschaft der FrÃ ¶ruper Berge und Umgebung * 940 9,4592 54,6869 DE1323301 NSG Hechtmoor * 34 9,5919 54,6647 DE1323355 Rehbergholz und Schwennholz * 193 9,615 54,6658 DE1324391 Wellspanger-Loiter-Oxbek-System und angrenzende WÃ ¤lder * 1 434 9,5408 54,5708 DE1325356 DrÃ ¼lter Holz * 131 9,8975 54,6861 DE1326301 NSG Schwansener See * 202 10,0244 54,6108 DE1332301 Fehmarnbelt 27 992 11,0708 54,605 DE1339301 Kadetrinne 10 007 12,2531 54,4881 DE1343301 Plantagenetgrund 14 903 12,8586 54,6081 DE1345301 Erweiterung Libben, SteilkÃ ¼ste und BlockgrÃ ¼nde Wittow und Arkona 7 574 13,2111 54,6542 DE1346301 SteilkÃ ¼ste und BlockgrÃ ¼nde Wittow * 1 848 13,2578 54,665 DE1423302 Tiergarten * 96 9,5286 54,5186 DE1423394 Schlei incl. SchleimÃ ¼nde und vorgelagerter FlachgrÃ ¼nde * 8 748 9,8589 54,6019 DE1424357 Kiuser Gehege 38 9,725 54,5869 DE1425301 Karlsburger Holz 186 9,9497 54,5997 DE1425330 Aassee und Umgebung * 110 9,9525 54,5042 DE1446302 NordrÃ ¼gensche Boddenlandschaft * 11 134 13,3833 54,5456 DE1447302 Jasmund * 3 618 13,6292 54,5556 DE1447303 SaÃ nitz, Eiskeller und Ruinen Dwasieden 31 13,6225 54,5083 DE1523353 Karlshofer Moor * 52 9,6631 54,4675 DE1523381 Busdorfer Tal * 31 9,5389 54,4883 DE1524391 GroÃ er Schnaaper See, BÃ ¼ltsee und anschlieÃ ende FlÃ ¤chen * 253 9,7742 54,4875 DE1525331 Hemmelmarker See * 159 9,8925 54,4881 DE1526352 Stohl 204 10,1278 54,4728 DE1526353 Naturwald Stodthagen und angrenzende Hochmoore * 321 10,0686 54,4228 DE1526391 SÃ ¼dkÃ ¼ste der EckernfÃ ¶rder Bucht und vorgelagerte FlachgrÃ ¼nde * 8 238 10,1275 54,4897 DE1528391 KÃ ¼stenlandschaft Bottsand  Marzkamp u. vorgelagerte FlachgrÃ ¼nde * 5 483 10,3514 54,4408 DE1532321 Sundwiesen Fehmarn * 35 11,1275 54,4061 DE1532391 KÃ ¼stenstreifen West- und Nordfehmarn * 1 456 11,1275 54,5233 DE1533301 Staberhuk * 1 657 11,3156 54,4192 DE1540302 DarÃ er Schwelle 38 416 12,4164 54,4861 DE1541301 DarÃ  * 4 203 12,5119 54,4478 DE1542302 Recknitz-Ã stuar und Halbinsel Zingst * 27 866 12,4875 54,3642 DE1544302 WestrÃ ¼gensche Boddenlandschaft mit Hiddensee * 23 264 13,1519 54,4908 DE1547303 Kleiner Jasmunder Bodden mit Halbinseln und Schmaler Heide * 4 051 13,51 54,4492 DE1624391 WÃ ¤lder der HÃ ¼ttener Berge * 416 9,6583 54,4264 DE1624392 Wittensee und FlÃ ¤chen angrenzender Niederungen * 1 220 9,7617 54,3867 DE1625301 Kluvensieker Holz 261 9,8547 54,3706 DE1626325 Kiel Wik/Bunkeranlage 0,2 10,1258 54,3683 DE1626352 Kalkquelle am Nord-Ostsee-Kanal in Kiel * 9 10,0961 54,3717 DE1627321 Hagener Au und Passader See 525 10,3169 54,3592 DE1627322 Gorkwiese Kitzeberg 7 10,1844 54,36 DE1627391 Kalkreiche Niedermoorwiese am Ostufer des Dobersdorfer Sees 26 10,3256 54,3136 DE1628302 Selenter See * 2 390 10,4494 54,3069 DE1629320 Hohenfelder MÃ ¼hlenau * 155 10,4664 54,3328 DE1629391 Strandseen der Hohwachter Bucht * 1 319 10,6292 54,3269 DE1631304 Seegalendorfer GehÃ ¶lz 13 10,9578 54,3106 DE1631351 Seegalendorfer und Neuratjensdorfer Moor * 68 10,9717 54,3369 DE1631391 Putlos * 1 042 10,8456 54,3286 DE1631392 Meeresgebiet der Ã ¶stlichen Kieler Bucht 61 830 10,8728 54,4472 DE1631393 KÃ ¼stenlandschaft Nordseite der Wagrischen Halbinsel * 315 11,0058 54,38 DE1632392 KÃ ¼stenlandschaft vor GroÃ enbrode und vorgelagerte Meeresbereiche * 1 739,36 11,1281 54,3664 DE1640301 Ahrenshooper Holz 56 12,4442 54,3869 DE1640302 Hohes Ufer zwischen Ahrenshoop und Wustrow 34 12,4014 54,3681 DE1641301 Barther Stadtholz * 457 12,6119 54,3356 DE1643301 KleingewÃ ¤sserlandschaft bei GroÃ  Kordshagen (Nordvorpommern) 501 12,8408 54,3167 DE1645302 Kreidebruch bei Berglase 35 13,3194 54,3258 DE1646302 Tilzower Wald * 860 13,4464 54,3697 DE1647303 Granitz * 1 226 13,6478 54,3867 DE1648302 KÃ ¼stenlandschaft SÃ ¼dostrÃ ¼gen * 2 422 13,6539 54,3364 DE1652301 Pommersche Bucht mit Oderbank 110 115 14,4019 54,3561 DE1724302 Wehrau und MÃ ¼hlenau * 246 9,7594 54,2628 DE1725304 Vollstedter See * 160 9,8517 54,2406 DE1725306 Staatsforst Langwedel-SÃ ¶ren 278 9,9833 54,2136 DE1725352 Quellen am GroÃ en Schierensee * 23 9,9644 54,2633 DE1725353 Niedermoor bei Manhagen * 25 9,9183 54,2217 DE1725392 Gebiet der Oberen Eider incl. Seen * 2 502 9,9592 54,2897 DE1726301 Wald nordwestlich Boksee * 25 10,1264 54,2508 DE1727305 Klosterforst Preetz * 40 10,2589 54,2556 DE1727322 Untere Schwentine * 451 10,2508 54,2889 DE1727351 Kolksee bei Schellhorn 6 10,3281 54,2122 DE1727354 Moorweiher bei Rastorf * 55 10,2981 54,2811 DE1727392 Lanker See und KÃ ¼hrener Teich 679 10,2928 54,2075 DE1728303 Lehmkuhlener Stauung 29 10,3386 54,2069 DE1728304 NSG Rixdorfer Teiche und Umgebung 115 10,4078 54,2069 DE1728305 NSG VogelfreistÃ ¤tte Lebrader Teich * 144 10,4358 54,2208 DE1728307 Gottesgabe 686 10,495 54,2758 DE1728351 Kalkflachmoor bei Mucheln 11 10,4261 54,2594 DE1729353 GroÃ er und Kleiner Benzer See * 48 10,6156 54,2044 DE1729391 Dannauer See und Hohensasel und Umgebung * 341 10,5286 54,2286 DE1729392 Kossautal und angrenzende FlÃ ¤chen * 213 10,6172 54,3072 DE1730301 Steinbek * 150 10,7922 54,2442 DE1730326 Tal der KÃ ¼kelÃ ¼hner MÃ ¼hlenau * 173 10,7564 54,2939 DE1731303 WÃ ¤lder um GÃ ¼ldenstein * 112 10,8603 54,2175 DE1732321 Guttauer Gehege 583 11,0467 54,2014 DE1732381 Rosenfelder BrÃ ¶k nÃ ¶rdlich Dahme * 45 11,0836 54,2489 DE1733301 Sagas-Bank 3 238 11,1861 54,275 DE1739303 Ribnitzer GroÃ es Moor und Neuhaus-DierhÃ ¤ger DÃ ¼nen * 316 12,3028 54,2794 DE1739304 WÃ ¤lder und Moore der Rostocker Heide * 3 591 12,1872 54,2078 DE1740301 Wald bei Altheide mit KÃ ¶rkwitzer Bach * 1 003 12,3253 54,2244 DE1743301 Nordvorpommersche Waldlandschaft * 7 374 12,8817 54,2578 DE1744301 Krummenhagener See, Borgwallsee und PÃ ¼tter See * 1 576 13 54,2744 DE1744303 FÃ ¶rsterhofer Heide * 84 13,0903 54,2497 DE1747301 Greifswalder Bodden, Teile des Strelasundes und Nordspitze Usedom * 60 406 13,49 54,2183 DE1749301 Greifswalder Oie 218 13,9008 54,2361 DE1749302 Greifswalder Boddenrandschwelle und Teile der Pommerschen Bucht * 39 872 13,9597 54,2389 DE1825302 Wennebeker Moor und Langwedel * 230 9,9064 54,1889 DE1826301 NSG Dosenmoor * 546 10,0261 54,1333 DE1826302 Wald am Bordesholmer See 35 10,0056 54,1742 DE1828302 Grebiner See, Schluensee und Schmarkau 241 10,4683 54,1897 DE1828392 Seen des mittleren Schwentinesystems und Umgebung * 6 648 10,4172 54,14 DE1829303 Wald nÃ ¶rdlich Malente 66 10,5369 54,1956 DE1829304 BuchenwÃ ¤lder Dodau 402 10,5567 54,1369 DE1829391 RÃ ¶beler Holz und Umgebung 333 10,6594 54,1267 DE1830301 NSG NeustÃ ¤dter Binnenwasser * 277 10,8019 54,1167 DE1830302 Lachsau * 159 10,7708 54,1686 DE1830391 Gebiet der Oberen Schwentine * 420 10,6458 54,1603 DE1831302 BuchenwÃ ¤lder sÃ ¼dlich Cismar 69 10,9889 54,1853 DE1831321 Kremper Au * 191 10,8156 54,1833 DE1832322 Walkyriengrund 2 224 11,0311 54,1267 DE1832329 OstseekÃ ¼ste zwischen GrÃ ¶mitz und Kellenhusen * 220 11,0253 54,1711 DE1836301 Riedensee * 113 11,6819 54,1506 DE1836302 KÃ ¼hlung * 521 11,7792 54,1125 DE1837301 Conventer Niederung * 1 024 11,8953 54,1356 DE1838301 Stoltera bei Rostock 83 12,0325 54,1769 DE1840301 DÃ ¤nschenburger Moor und Teufelsmoor bei Gresenhorst * 137 12,4458 54,1303 DE1840302 BillenhÃ ¤ger Forst * 870 12,3761 54,1 DE1842303 Tal der Blinden Trebel * 526 12,8236 54,1367 DE1845301 KleingewÃ ¤sserlandschaft bei DÃ ¶mitzow 886 13,2447 54,1914 DE1846302 Binnensalzstelle Greifswald, An der Bleiche * 10 13,3728 54,1022 DE1846303 Moore zwischen Greifswald und Miltzow * 245 13,3433 54,1306 DE1849301 DÃ ¼nengebiet bei Trassenheide * 318 13,8583 54,1058 DE1926301 BÃ ¶nnebÃ ¼tteler Gehege 59 10,0994 54,0906 DE1928351 WÃ ¤lder am Stocksee * 109 10,3464 54,0731 DE1928359 WÃ ¤lder zwischen Schlamersdorf und Garbek * 111 10,3933 54,0156 DE1929320 Barkauer See * 472 10,6439 54,0831 DE1929351 Heidmoorniederung 338 10,5039 54,0342 DE1929391 WÃ ¤lder im AhrensbÃ ¶ker EndmorÃ ¤nengebiet * 624 10,5369 54,0153 DE1930301 Middelburger Seen * 124 10,6817 54,0806 DE1930302 WÃ ¤lder im PÃ ¶nitzer Seengebiet * 210 10,7181 54,0289 DE1930330 Strandniederungen sÃ ¼dlich Neustadt * 46 10,8003 54,0903 DE1930353 PÃ ¶nitzer Seengebiet 162 10,6964 54,0333 DE1930391 SÃ ¼seler Baum und SÃ ¼seler Moor * 80 10,6953 54,0761 DE1931301 OstseekÃ ¼ste am Brodtener Ufer * 2 084 10,8836 54,0017 DE1931391 KÃ ¼stenlandschaft zwischen Pelzerhaken und Rettin * 100 10,8794 54,0936 DE1934302 Wismarbucht * 23 840 11,3258 54,005 DE1934303 Erweiterung Wismarbucht 3 517 11,4061 54,0678 DE1936301 WestbrÃ ¼gger Holz * 143 11,7556 54,0536 DE1936302 KleingewÃ ¤sserlandschaft sÃ ¼dlich von KrÃ ¶pelin * 4 026 11,835 54,0078 DE1937301 HÃ ¼tter Wohld und KleingewÃ ¤sserlandschaft westlich Hanstorf * 834 11,95 54,0722 DE1940301 Teufelsmoor bei Horst * 302 12,4164 54,0547 DE1941301 Recknitz- und Trebeltal mit ZuflÃ ¼ssen * 17 546 12,5544 54,0667 DE1946301 WÃ ¤lder um Greifswald * 920 13,4622 54,0736 DE1946302 Greifswald-Eldena, Bierkeller 0,21 13,4575 54,0906 DE1950301 Wocknin-See * 52 14,0669 54,0114 DE2027301 NSG Ihlsee und Ihlwald * 42 10,3006 53,9611 DE2027302 Segeberger KalkberghÃ ¶hlen 3 10,3175 53,9372 DE2028352 Wald bei SÃ ¶hren * 29 10,4231 53,9061 DE2028359 Wald nÃ ¶rdlich Steinbek * 26 10,4222 53,9311 DE2029351 Bachschlucht RÃ ¶sing * 28 10,5197 53,9414 DE2029353 Wulfsfelder Moor 6 10,5386 53,95 DE2030303 NSG Aalbeek-Niederung * 310 10,7994 53,9828 DE2030304 Hobbersdorfer Gehege und BrammersÃ ¶hlen * 167 10,6939 53,9583 DE2030328 Schwartautal und Curauer Moor * 764 10,6261 53,9664 DE2030351 Waldhusener Moore und Moorsee * 41 10,7786 53,9169 DE2030392 TravefÃ ¶rde und angrenzende FlÃ ¤chen * 2 514,9 10,8944 53,9219 DE2031301 KÃ ¼ste KlÃ ¼tzer Winkel und Ufer von Dassower See und Trave * 3 570 10,9081 53,9581 DE2031303 NSG Dummersdorfer Ufer * 340 10,8508 53,9125 DE2032301 Lenorenwald * 547 11,0831 53,9575 DE2035301 Wismar-MÃ ¼ggenburg, Tischlerei 0,08 11,5067 53,9178 DE2035302 GehÃ ¶ft Gagzow 0,02 11,5322 53,9325 DE2036301 ZÃ ¼sower Wald * 707 11,6844 53,9147 DE2036302 KleingewÃ ¤sserlandschaft bei Kirch Mulsow * 1 553 11,7119 53,9583 DE2037301 Beketal mit ZuflÃ ¼ssen * 2 227 12,0181 53,9706 DE2038301 KleingewÃ ¤sserlandschaft an den Letschower Tannen (bei Schwaan) 1 074 12,0222 53,9267 DE2039301 Hohensprenzer, Dudinghausener und Dolgener See * 1 158 12,2167 53,9197 DE2040301 KleingewÃ ¤sserlandschaft bei Jahmen * 119 12,415 53,9019 DE2041301 Griever Holz * 289 12,5058 53,9375 DE2044302 Drosedower Wald und Woldeforst * 1 184 13,0478 53,9742 DE2045302 Peenetal mit ZuflÃ ¼ssen, KleingewÃ ¤sserlandschaft am Kummerower See * 11 105 13,4736 53,9019 DE2048301 KleingewÃ ¤sserlandschaft am Pinnower See bei Anklam * 627 13,8239 53,9225 DE2048302 Ostvorpommersche Waldlandschaft mit Brebowbach * 1 617 13,7153 53,9781 DE2049302 Peeneunterlauf, Peenestrom, Achterwasser und Kleines Haff * 53 197 13,9106 53,9394 DE2050303 Ostusedomer HÃ ¼gelland * 2 299 14,1847 53,9033 DE2051301 DÃ ¼nenwÃ ¤lder Ã ¶stlich von Ahlbeck (Usedom) * 112 14,2131 53,9306 DE2127333 Leezener Au-Niederung und HangwÃ ¤lder * 311 10,2506 53,8875 DE2127391 Travetal * 1 289 10,3039 53,9131 DE2128358 Steinkampholz 54 10,4556 53,8292 DE2129351 Bachschlucht bei Herweg * 3 10,5381 53,8361 DE2129353 WÃ ¼stenei * 227 10,5811 53,8842 DE2129357 Friedhofseiche Genin 1 10,6519 53,8422 DE2130301 Lauerholz * 339 10,7372 53,8872 DE2130302 Herrnburger BinnendÃ ¼ne und Duvennester Moor * 155 10,7611 53,8353 DE2130303 Moore in der Palinger Heide * 273 10,7656 53,8608 DE2130322 Herrnburger DÃ ¼nen * 88 10,7436 53,8372 DE2130352 MoorwÃ ¤lder am Wesloer Moor und am Herrnburger Landgraben * 91 10,7617 53,8672 DE2130391 GrÃ ¶nauer Heide, GrÃ ¶nauer Moor und Blankensee * 345,39 10,7247 53,8158 DE2132302 Bernstorfer Wald * 102 11,1064 53,825 DE2132303 Stepenitz-, Radegast- und Maurinetal mit ZuflÃ ¼ssen * 1 449 11,0808 53,8344 DE2133301 Santower See 251 11,1967 53,885 DE2133302 Jameler Wald, Tressower See und Moorsee * 602 11,3106 53,8669 DE2133303 Wald- und KleingewÃ ¤sserlandschaft Everstorf * 854 11,2567 53,8794 DE2134301 KleingewÃ ¤sserlandschaft westlich von Dorf Mecklenburg 720 11,4006 53,8486 DE2136302 Klaas- und Teppnitzbachtal sowie Uferzone Neuklostersee * 406 11,7131 53,8533 DE2137302 Schlemminer WÃ ¤lder und KleingewÃ ¤sserlandschaft * 3 666 11,8411 53,8544 DE2138302 Warnowtal mit kleinen ZuflÃ ¼ssen * 6 480 11,9947 53,8436 DE2139301 Bockhorst * 65 12,2356 53,8119 DE2141301 KleingewÃ ¤sserlandschaft nÃ ¶rdlich von JÃ ¶rdenstorf 168 12,6003 53,8961 DE2142301 Wald- und KleingewÃ ¤sserlandschaft sÃ ¼dÃ ¶stlich von Altkalen 702 12,7628 53,8864 DE2142302 Eichenreihe bei GroÃ  Markow * 2 12,6867 53,8256 DE2227352 Rehbrook * 49 10,3328 53,7367 DE2227356 SÃ ¼lfelder Tannen 9 10,2522 53,7861 DE2228352 Rehkoppel * 97 10,4247 53,7789 DE2230304 WÃ ¤lder westlich des Ratzeburger Sees * 336 10,6881 53,7325 DE2230305 Braken (bei Utecht) * 196 10,7992 53,7806 DE2230306 Ostufer GroÃ er Ratzeburger See (MV) und Mechower Grenzgraben * 108 10,7603 53,7556 DE2230381 TrockenflÃ ¤chen nordwestlich GroÃ  Sarau * 23 10,7164 53,7811 DE2230391 WÃ ¤lder und Seeufer Ã ¶stlich des Ratzeburger Sees * 756 10,7917 53,7347 DE2231303 Goldensee, Mechower, Lankower und Culpiner See (MV) 559 10,82 53,7211 DE2231304 Wald- und Moorlandschaft um den RÃ ¶ggeliner See 1 361 10,9381 53,7292 DE2232301 KleingewÃ ¤sserlandschaft sÃ ¼dÃ ¶stlich von Rehna 428 11,12 53,7494 DE2234302 Wald- und KleingewÃ ¤sserlandschaft Dambecker Seen und Buchholz * 1 354 11,3775 53,7697 DE2234304 Schweriner AuÃ ensee und angrenzende WÃ ¤lder und Moore * 4 420 11,4714 53,7281 DE2236301 Binnensalzwiese bei SÃ ¼lten * 12 11,7497 53,7294 DE2236302 Obere Seen und Wendfeld (bei Sternberg) * 304 11,7897 53,7042 DE2236303 Wariner Seenlandschaft * 1 076 11,74 53,7814 DE2238302 Wald- und GewÃ ¤sserlandschaft um GroÃ  Upahl und Boitin * 3 493 11,9358 53,7608 DE2239301 Nebeltal mit ZuflÃ ¼ssen, verbundenen Seen und angrenzenden WÃ ¤ldern * 6 547 12,2503 53,7522 DE2239302 Inselsee GÃ ¼strow * 694 12,1761 53,7678 DE2239303 Bunker in GÃ ¼strow-Priemerburg 62 12,2914 53,7847 DE2240301 FeldgehÃ ¶lz und Park von Rothspalk * 14 12,4403 53,7117 DE2241302 Wald- und KleingewÃ ¤sserlandschaft sÃ ¼dlich von Teterow * 3 359 12,5022 53,7083 DE2241303 SchluchtwÃ ¤lder bei Teschow * 6 12,6375 53,7875 DE2242302 StauchmorÃ ¤ne nÃ ¶rdlich von Remplin * 1 520 12,7347 53,7808 DE2242304 Beekbusch bei Hohen Mistorf * 37 12,6739 53,7933 DE2243301 Wald nÃ ¶rdlich von Basepohl * 823 12,9269 53,7561 DE2243302 Ivenacker Tiergarten, Stavenhagener Stadtholz und Umgebung * 278 12,9378 53,7142 DE2244301 GÃ ¼tzkower Wald und anschlieÃ ende KleingewÃ ¤sser 175 13,0814 53,7233 DE2244302 KleingewÃ ¤sserlandschaft bei GÃ ¼ltz (nÃ ¶rdlich Altentreptow) 671 13,1608 53,7567 DE2245302 Tollensetal mit ZuflÃ ¼ssen * 6 889 13,2764 53,7283 DE2246301 Talmoorkomplex des Kleinen Landgrabens bei Werder 211 13,4017 53,7056 DE2247301 TrockenhÃ ¤nge und Hangquellmoor bei Rebelow (GroÃ es Landgrabental) 15 13,5064 53,7478 DE2247302 Wasserburg Spantekow 2 13,5339 53,7883 DE2247303 KleingewÃ ¤sser westlich Boldekow bei Rubenow (OVP) 18 13,5592 53,7289 DE2248301 Putzarer See 516 13,6797 53,7044 DE2251301 Altwarper BinnendÃ ¼nen, Neuwarper See und Riether Werder * 1 426 14,2361 53,7172 DE2327351 Sieker Moor 15 10,3133 53,6272 DE2328354 NSG Hahnheide * 1 351 10,4522 53,6225 DE2328355 GroÃ ensee, MÃ ¶nchsteich, Stenzer Teich 177 10,3533 53,6256 DE2328381 NSG Kranika * 96 10,3881 53,6556 DE2328391 Trittauer MÃ ¼hlenbach und DrahtmÃ ¼hlengebiet * 120 10,4042 53,6364 DE2329301 Lankauer See * 105 10,6608 53,6611 DE2329351 Koberger Moor 100 10,5133 53,6489 DE2329352 Pantener Moorweiher und Umgebung * 89 10,6308 53,6592 DE2329353 Quellwald am Ankerschen See * 65 10,655 53,6914 DE2329381 NSG Borstgrasrasen Alt MÃ ¶lln * 12 10,6556 53,6317 DE2329391 WÃ ¤lder des Hevenbruch und des Koberger Forstes * 924 10,5453 53,6325 DE2330351 Moorwald im Ankerschen Ziegelbruch * 18 10,7025 53,6625 DE2330353 NSG Oldenburger See und Umgebung * 123 10,7503 53,6033 DE2330391 Salemer Moor und angrenzende WÃ ¤lder und Seen * 679 10,8358 53,6783 DE2331306 Schaalsee (MV) * 2 207 10,9353 53,6111 DE2331393 Amphibiengebiete westlich Kittlitz * 665 10,8875 53,6567 DE2331394 Schaalsee mit angrenzenden WÃ ¤ldern und Seen * 2 193,12 10,9081 53,6192 DE2332301 SchÃ ¶nwolder Moor * 144 11,0353 53,6364 DE2334302 GÃ ¶rslower Ufer 48 11,4981 53,6311 DE2334304 NeumÃ ¼hler See * 256 11,34 53,6444 DE2334306 KleingewÃ ¤sserlandschaft am Buchholz (nÃ ¶rdlich Schwerin) * 182 11,3614 53,6867 DE2334307 Halbinsel Reppin, Schwerin-MueÃ  * 12 11,4897 53,6053 DE2335301 Pinnower See * 376 11,5292 53,6067 DE2336301 SchÃ ¶nlager See, JÃ ¼lchendorfer Holz und Wendorfer Buchen * 547 11,7117 53,6703 DE2338302 Bolzsee bei Oldenstorf 13 12,1053 53,6522 DE2338304 Mildenitztal mit ZuflÃ ¼ssen und verbundenen Seen * 5 312 12,0181 53,6525 DE2339303 Cossensee und Siggen * 194 12,2431 53,6694 DE2341302 Malchiner See und Umgebung * 3 459 12,6011 53,6836 DE2341303 BlÃ ¼cherhof sÃ ¼dwestlich Klocksin 0,05 12,5192 53,6181 DE2342301 Ostpeene und Benz * 388 12,7897 53,6853 DE2343301 Baumreihen und Wald bei Kittendorf * 53 12,915 53,6142 DE2344301 Kastorfer Rinne 386 13,0925 53,6444 DE2345303 Altentreptow, Eiskeller 0,1 13,2622 53,6914 DE2345304 Wald- und KleingewÃ ¤sserlandschaft zwischen Hohenmin und Podewall 255 13,2869 53,6319 DE2346301 Neuenkirchener und Neveriner Wald * 381 13,3347 53,6392 DE2348301 Galenbecker See * 1 855 13,7253 53,6289 DE2348302 Demnitzer Bruch, Schafhorst und LÃ ¼bkowsee 316 13,7514 53,6878 DE2349301 Jatznick, Eiskeller 0,04 13,9389 53,6058 DE2350301 Waldhof, JÃ ¤gerbrÃ ¼ck und Schwarzer See * 2 443 14,1308 53,6381 DE2350302 Alteichen bei Christiansberg * 31 14,1717 53,6911 DE2350303 Uecker von Torgelow bis zur MÃ ¼ndung * 143 14,0647 53,6986 DE2350304 Wald bei Kuhlmorgen an der Uecker * 19 14,0283 53,6006 DE2351301 Ahlbecker Seegrund und Eggesiner See * 1 544 14,2261 53,6486 DE2429304 Kiefholz * 149 10,5903 53,5678 DE2429353 Kleinstmoore bei Hornbek 20 10,6333 53,5461 DE2430302 Rosengartener Moor * 16 10,7944 53,5333 DE2430353 Langenlehstener Heide * 21 10,775 53,5022 DE2430391 Seenkette DrÃ ¼sensee bis Gudower See mit angrenzenden WÃ ¤ldern u. a. * 459 10,7325 53,5775 DE2430392 TalhÃ ¤nge bei GÃ ¶ttin, Grambeker Teiche und Umgebung 341 10,6908 53,5633 DE2431304 Testorfer Wald und KleingewÃ ¤sserlandschaft 433 10,8806 53,5594 DE2431391 Amphibiengebiet Seedorfer Forst 213 10,875 53,5978 DE2431392 Hakendorfer WÃ ¤lder * 85 10,8344 53,5811 DE2433301 Grambower Moor 575 11,2803 53,6006 DE2433302 Wald bei DÃ ¼mmer * 350 11,225 53,56 DE2437301 WÃ ¤lder bei Mestlin und LangenhÃ ¤gener Seewiesen * 2 018 11,9478 53,5589 DE2439304 Paschen-, Langhagen- und GÃ ¼ltzsee * 589 12,3167 53,5906 DE2440301 Drewitzer See mit LÃ ¼bowsee und Dreiersee * 1 462 12,3572 53,5464 DE2441302 Seenlandschaft zwischen Klocksin und Jabel * 2 455 12,5178 53,5844 DE2441303 KÃ ¶lpinsee und Nordteil Fleesensee * 3 348 12,5453 53,5036 DE2442301 Wald- und KleingewÃ ¤sserlandschaft nÃ ¶rdlich von Waren * 3 941 12,6736 53,5808 DE2442302 Waren, Marienkirche und Eiskeller 0,16 12,6956 53,5178 DE2443301 Ziegenbusch zwischen Rosenow und MÃ ¶llenhagen 49 12,9658 53,59 DE2443302 KleingewÃ ¤sserlandschaft nÃ ¶rdlich MÃ ¶llenhagen * 750 12,9175 53,5503 DE2444301 Kuckssee und Lapitzer See * 126 13,0939 53,5294 DE2445301 Zirzower MÃ ¼hle 0,07 13,1958 53,5783 DE2445302 Neubrandenburg, Eiskeller und Brauereikeller 2 13,285 53,5575 DE2445303 Trollenhagen, Bunker 0,76 13,3022 53,5936 DE2446301 Wald- und KleingewÃ ¤sserlandschaft bei Burg Stargard * 2 032 13,4431 53,5056 DE2447301 Eichhorster Wald 246 13,5317 53,5814 DE2448302 Wald- und KleingewÃ ¤sserlandschaft Brohmer Berge * 5 204 13,8531 53,5825 DE2448303 Strasburg, Eiskeller 0,19 13,7372 53,5083 DE2448374 StraÃ burger MÃ ¼hlenbach  Beeke (Oberlauf und MÃ ¼ndung, MV) 31 13,7669 53,5069 DE2450301 Koblentzer See und Zerrenthiner Wiesen * 928 14,1242 53,5261 DE2450302 EichenwÃ ¤lder bei Viereck * 27 14,0464 53,5556 DE2451301 Gottesheide mit SchloÃ - und Lenzener See * 1 397 14,2883 53,5836 DE2451302 Latzigsee bei Borken * 122 14,2008 53,5414 DE2528331 Elbeniederung zwischen Schnackenburg und Geesthacht * 22 654,31 10,9356 53,2208 DE2529301 NÃ ¼ssauer Heide 88 10,6036 53,4969 DE2529302 Stecknitz-Delvenau * 63 10,6258 53,4394 DE2529304 Stecknitz-Delvenau 259 10,6231 53,4172 DE2530301 Bretziner Heide 34 10,8161 53,4211 DE2530372 KleingewÃ ¤sser bei LeisterfÃ ¶rde (LWL) * 153 10,7494 53,4753 DE2530373 KleingewÃ ¤sserlandschaft zwischen Greven und Granzin (LWL) 409 10,8358 53,4711 DE2531303 Schaaletal mit ZuflÃ ¼ssen und nahegelegenen WÃ ¤ldern und Mooren * 1 855 11,0144 53,475 DE2531304 Wald und Lindenallee bei Banzin * 34 10,9094 53,4056 DE2533301 Sude mit ZuflÃ ¼ssen * 2 520 11,245 53,43 DE2535302 WÃ ¤lder in der Lewitz 999 11,6169 53,4806 DE2538302 Alte Elde bei Kuppentin, Fahrenhorst und Bobziner Zuschlag * 616 12,1192 53,4939 DE2539301 Plauer See und Umgebung * 5 137 12,3256 53,4717 DE2541301 KleingewÃ ¤sser- und Waldlandschaft Sietower Forst 340 12,5283 53,4406 DE2542302 MÃ ¼ritz * 10 161 12,6833 53,4267 DE2543301 Seen, Moore und WÃ ¤lder des MÃ ¼ritz-Gebietes * 14 178 12,9439 53,3931 DE2545302 Burg Stargard, Altes Hospital 0,02 13,3064 53,4914 DE2545303 Tollensesee mit ZuflÃ ¼ssen und umliegenden WÃ ¤ldern * 6 550 13,17 53,4714 DE2546301 Schlavenkensee * 796 13,4017 53,4275 DE2547301 Damerower Wald  Schlepkower Wald  Jagenbruch * 671,29 13,6381 53,4097 DE2547302 Wald- und KleingewÃ ¤sserlandschaft Hinrichshagen  Wrechen * 2 562 13,5022 53,4108 DE2547303 Jagenbruch und KleingewÃ ¤sserlandschaft bei Hildebrandshagen (MV) 73 13,6269 53,4164 DE2547374 Wald- und KleingewÃ ¤sserlandschaft Helpter Berge * 548 13,6242 53,4969 DE2548301 Daberkower Heide * 338 13,6808 53,4983 DE2549301 Eiskellerberge  Os bei Malchow * 5,16 13,9303 53,4219 DE2549302 KÃ ¶hntoptal * 80,54 13,8503 53,44 DE2549303 Schanzberge bei Brietzig 13 13,8892 53,4894 DE2549304 MÃ ¼hlbach Beeke * 176,88 13,8722 53,4711 DE2549305 Malchower Os (MV) * 6 13,935 53,4308 DE2550301 Caselower Heide * 894 14,0942 53,4467 DE2551301 GroÃ er Kutzowsee bei Bismark 48 14,2994 53,4736 DE2551302 RandowhÃ ¤nge beim Burgwall LÃ ¶cknitz 93 14,2356 53,4364 DE2551373 Kiesbergwiesen bei Bergholz (sÃ ¼dlich LÃ ¶cknitz) * 54 14,1961 53,4381 DE2551374 Wald nordÃ ¶stlich von LÃ ¶cknitz * 22 14,2258 53,4603 DE2628392 Elbe mit Hohem Elbufer von Tesperhude bis Lauenburg mit angr. Fl. * 734 10,5072 53,3769 DE2630301 Wiebendorfer Moor 21 10,8289 53,3983 DE2630303 Elbtallandschaft und Sudeniederung bei Boizenburg * 1 650 10,7489 53,3539 DE2632301 FeldgehÃ ¶lze und WÃ ¤lder im Raum Pritzier * 273 11,0656 53,3819 DE2632372 Die Rense 138 11,1228 53,3517 DE2634301 SchloÃ park Ludwigslust * 186 11,4767 53,3264 DE2635303 Ludwigsluster-Grabower Heide, WeiÃ es Moor und Griemoor 253 11,5494 53,3142 DE2635304 NeustÃ ¤dter See 154 11,5672 53,3964 DE2635305 Ludwigslust, Eiskeller 0,05 11,505 53,3272 DE2636301 Sonnenberg bei Parchim 885 11,7586 53,3942 DE2638301 MarienflieÃ  1 215 12,1581 53,3469 DE2638302 QuaÃ liner Moor * 24,57 12,1439 53,3586 DE2638303 Waldsee Mathildenhof * 73,17 12,0847 53,3156 DE2638305 FlieÃ gewÃ ¤sser, Seen und Moore des Siggelkower Sanders * 1 227 12,0053 53,3825 DE2639301 MarienflieÃ  609 12,1728 53,3519 DE2639302 Fledermausquartier Kirche Meyenburg 0,26 12,2442 53,3161 DE2642301 Ostufer Sumpfsee bei Vietzen 6 12,7233 53,3183 DE2644302 SchloÃ berg Weisdin * 27 13,1172 53,3997 DE2644303 Tiergarten Neustrelitz * 42 13,0631 53,3572 DE2644304 Kalkhorst * 175 13,0736 53,32 DE2644305 Neustrelitz, Eiskeller 0,05 13,0544 53,3567 DE2645301 Serrahn * 6 460 13,2331 53,3319 DE2646304 Schmaler Luzin, Zansen und Carwitzer See * 1 579 13,4575 53,3178 DE2646305 WÃ ¤lder bei Feldberg mit Breitem Luzin und Dolgener See * 3 942 13,4361 53,3544 DE2647301 Kieker und Schotterwerk * 593,74 13,5958 53,3681 DE2647302 Karpfensee bei Boisterfelde * 55,5 13,5103 53,3186 DE2647304 Fledermausquartier Bunker Zerweliner Heide 20,17 13,6139 53,3119 DE2647305 Umgebung GroÃ er und Kleiner Karpfensee (MV) 80 13,5067 53,3203 DE2648301 Fledermauswinterquartier Friedhofsgruft SchÃ ¶nermark 0,04 13,7092 53,3311 DE2649301 Beesenberg 87,07 13,8919 53,3914 DE2650301 RandowhÃ ¤nge bei SchmÃ ¶lln * 156,79 14,145 53,3086 DE2650322 Kleinseen bei Carmzow 63,51 14,1167 53,6925 DE2651301 Storkower Os und Ã ¶stlicher BÃ ¼rgersee bei Penkun * 187 14,2647 53,3053 DE2652301 Schwarzer Tanger 142,05 14,335 53,3097 DE2652302 Hohenholzer Forst und KleingewÃ ¤sserlandschaft bei Kyritz 1 537 14,3339 53,365 DE2727332 Mausohr-Wochenstubengebiet Elbeeinzugsgebiet 0,1 10,8942 52,8933 DE2732371 RÃ ¶gnitzniederung 582 11,045 53,2692 DE2733301 LÃ ¼btheener Heide und Trebser Moor * 1 514 11,1719 53,2964 DE2735301 Alte Elde zwischen Wanzlitz und Krohn 181 11,5011 53,2553 DE2736301 LÃ ¶cknitz-Oberlauf und angrenzende WÃ ¤lder (MV) 308 11,7508 53,2647 DE2737301 GÃ ¼litzer Kohlegruben * 105,47 11,9278 53,2033 DE2737302 Ruhner Berge * 351 11,9311 53,2933 DE2738301 Hainholz an der Stepenitz * 115,32 12,0469 53,2719 DE2738302 Stepenitz * 2 046,05 12,0264 53,2147 DE2740301 Oberheide * 145 12,4797 53,2506 DE2741301 Berlinchener See, Berlinchener Luch * 360,55 12,5625 53,2178 DE2741302 MÃ ¶nchsee * 286 12,5325 53,2864 DE2742301 KrÃ ¼mmeler Heide 293 12,6872 53,2392 DE2742302 Mirower Holm * 466 12,8189 53,2264 DE2743304 Kleinseenlandschaft zwischen Mirow und Wustrow * 1 500 12,8822 53,2411 DE2744301 Thymen * 809,86 13,1494 53,2219 DE2744302 Schwarzer See * 57,22 13,1117 53,2253 DE2744307 Moore und Seen bei Wesenberg * 133 13,0233 53,2792 DE2744308 Wangnitzsee * 516 13,0586 53,2483 DE2744309 Schwarzer See Ã ¶stlich Priepert (MV) 24 13,1069 53,2258 DE2745301 Klapperberge * 1 455,51 13,2756 53,2567 DE2745302 Hutung SÃ ¤hle * 43,52 13,2519 53,2108 DE2745303 Kastavenseen-Molkenkammersee * 295,19 13,2297 53,2167 DE2745371 Sandergebiet sÃ ¼dlich von Serrahn * 2 461 13,2281 53,2514 DE2746301 Hardenbeck-KÃ ¼strinchen * 6 664,45 13,4419 53,2386 DE2746302 KrÃ ¼selinsee und Mechowseen * 575 13,4061 53,2636 DE2747302 StromgewÃ ¤sser * 2 582,52 13,6525 53,2661 DE2747303 Kuhzer See/Jakobshagen * 1 406,62 13,6489 53,2108 DE2747304 Klaushagen 602,97 13,5681 53,2317 DE2747305 Zerweliner Allee und Carolinenhain * 72,92 13,5981 53,2872 DE2748301 CharlottenhÃ ¶he * 235,09 13,8122 53,2728 DE2748302 Fledermausquartier Bunkeranlagen GroÃ e Heide bei Prenzlau 2,6 13,7078 53,2311 DE2749301 Uckerseewiesen und TrockenhÃ ¤nge * 119,65 13,8097 53,2411 DE2749322 Seenkette HohengÃ ¼stow-LÃ ¼tzlow 124,15 14,0006 53,2478 DE2749323 GroÃ er Kuhsee bei Gramzow 33,78 13,9814 53,2078 DE2750301 Randow-Welse-Bruch * 3 714,05 14,1064 53,2581 DE2750302 Blumberger Wald * 244 14,1144 53,2167 DE2750304 Zichower Wald  Weinberg * 116,63 14,0583 53,2078 DE2750305 Gutspark, Lindenallee und Storcheneiche Radewitz * 10 14,1583 53,2953 DE2750306 Randowtal bei GrÃ ¼nz und Schwarze Berge * 696 14,1136 53,2794 DE2751301 Piepergrund * 106,7 14,26 53,2542 DE2751302 GroÃ e HÃ ¶lle * 18,79 14,205 53,2589 DE2752301 Trockenrasen Geesow * 81,71 14,3933 53,2478 DE2752302 Salveytal * 381,52 14,3733 53,2286 DE2752303 Silberberge * 49,69 14,3561 53,2172 DE2752304 Stettiner Berge * 22,26 14,4317 53,2514 DE2832331 GewÃ ¤ssersystem der Jeetzel mit QuellwÃ ¤ldern * 583 11,0925 53,0064 DE2833301 Werder Besandten * 112,9 11,2753 53,1053 DE2833302 Untere Rhinowwiesen 395,39 11,3069 53,1119 DE2833306 Elbtallandschaft und LÃ ¶cknitzniederung bei DÃ ¶mitz * 1 364 11,2536 53,1358 DE2833307 Festung DÃ ¶mitz 2 11,2469 53,1439 DE2834301 Untere LÃ ¶cknitzniederung * 348,08 11,3883 53,1111 DE2834303 Karenzer und KaliÃ er Heide 76 11,35 53,1658 DE2835301 Rambower Moor * 447,79 11,59 53,1444 DE2835302 Nausdorfer Moor * 161,41 11,5492 53,1222 DE2835303 Meynbach bei Krinitz 339 11,5239 53,1933 DE2836301 Mittlere und Obere LÃ ¶cknitz * 388,7 11,6719 53,1103 DE2836302 Stavenower Wald * 323,71 11,6881 53,1439 DE2836303 Bootzer Torfloch * 42,39 11,7139 53,1897 DE2837301 Schlatbach * 127,75 11,8928 53,135 DE2837302 Weinberge  KlÃ ¼ssenberge bei Perleberg * 125,7 11,8667 53,1028 DE2838301 GroÃ er Horst * 94,57 12,0692 53,1611 DE2842301 Wummsee und Twernsee * 380,14 12,8042 53,1883 DE2842302 Buchheide 1 123,86 12,7394 53,18 DE2842303 Erweiterung Wumm- und Twernsee * 80,53 12,7883 53,1836 DE2842304 Uferbereiche GroÃ er Wummsee, Twern- und Giesenschlagsee (MV) * 271 12,7997 53,1944 DE2843302 Forst Buberow * 348,77 12,8714 53,1078 DE2843303 Himmelreich * 442,97 12,86 53,1817 DE2843304 Teufelsbruch (Wolfsbruch) * 53,53 12,9286 53,1769 DE2843305 Dollgowsee * 238,78 12,8511 53,1469 DE2843326 GroÃ er PÃ ¤tschsee bei Rheinsberg * 114,69 12,8447 53,1292 DE2843327 Rochowsee und PlÃ ¶tzensee * 57,28 12,8147 53,1894 DE2844301 Stechlin * 8 658,13 13,0017 53,1378 DE2844302 Polzowtal * 516,24 13,1078 53,1011 DE2844303 Gramzow-Seen * 619,88 13,1467 53,1103 DE2844304 Globsower Buchheide 385,72 13,1033 53,1408 DE2844305 GroÃ er Boberowsee (MV) 71 13,0244 53,1881 DE2845301 Stolpseewiesen-Siggelhavel * 405,42 13,215 53,1669 DE2846301 Kleine Schorfheide  Havel * 8 194,29 13,3428 53,1053 DE2846302 Templiner Kanalwiesen * 70,26 13,4792 53,1136 DE2846323 Fledermausquartier Brauerei Templin 0,04 13,4931 53,1156 DE2847301 GroÃ er Briesensee * 115,49 13,66 53,1431 DE2847302 LabÃ ¼skewiesen 164,1 13,615 53,1322 DE2847303 KÃ ¶lpinsee * 1 848,95 13,6614 53,1053 DE2847304 Platkowsee-Netzowsee-Metzelthin * 2 592,16 13,5408 53,1639 DE2847325 LÃ ¼bbesee ErgÃ ¤nzung 339,86 13,5519 53,1094 DE2848301 Arnimswalde * 1 408,02 13,7353 53,1081 DE2848302 Eulenberge * 1 946 13,8 53,1917 DE2848303 Kronhorst-GroÃ  Fredenwalde * 5 304,25 13,7283 53,1539 DE2848304 Schwemmpfuhl * 510,82 13,7658 53,1947 DE2848305 Poratzer MorÃ ¤nenlandschaft ErgÃ ¤nzung 85,02 13,8322 53,1167 DE2849301 Hintenteiche bei Biesenbrow * 104,07 13,9964 53,1347 DE2849302 Melzower Forst * 2 786,25 13,9089 53,1558 DE2849303 Suckower Haussee * 138,9 13,8525 53,14 DE2849304 SteinhÃ ¶fel-Schmiedeberg-Friedrichsfelde * 1 315,89 13,8786 53,1142 DE2849325 OberÃ ¼ckersee * 727,09 13,8661 53,1869 DE2851301 MÃ ¼llerberge * 61,47 14,2694 53,1253 DE2851302 Trockenrasen Jamikow * 81,72 14,1822 53,1592 DE2851303 WelsetalhÃ ¤nge bei Kunow * 20,11 14,2461 53,1322 DE2851304 Trockenrasen GroÃ  Pinnow * 6,81 14,2906 53,1861 DE2933301 Werder Kietz * 126,98 11,3308 53,0672 DE2934301 Nemitzer Heide * 1 061 11,3492 52,9847 DE2934302 Lenzen-Wustrower Elbniederung * 999,67 11,4939 53,0675 DE2934303 Elbaue Wootz 201,23 11,3394 53,0708 DE2934304 Werder MÃ ¶dlich * 154,97 11,3981 53,0767 DE2934305 Werder MÃ ¶dlich ErgÃ ¤nzung 46,8 11,4489 53,0836 DE2935301 Aland-Elbe-Niederung nÃ ¶rdlich Seehausen * 2 573 11,6406 52,9678 DE2935303 Gandower Schweineweide * 213,71 11,5197 53,0672 DE2935304 Elbdeichvorland Jagel 33,46 11,6208 53,0444 DE2935305 Gadow * 412,97 11,6356 53,0875 DE2935306 Elbe * 1 322,24 11,9581 52,8856 DE2936301 Perleberger SchieÃ platz * 356,95 11,8269 53,0433 DE2936302 Silge * 1 505,77 11,7197 53,0644 DE2937301 Mendeluch * 23,64 11,88 53,0189 DE2937302 MÃ ¶rickeluch * 14,17 11,8667 53,0289 DE2937303 Untere Stepenitzniederung und Jeetzbach * 950,82 11,8353 53,0322 DE2937304 WeiÃ er Berg bei Spiegelhagen 9 11,9217 53,0953 DE2938301 Cederbach * 158,18 12,0389 53,0267 DE2940301 MÃ ¼hlenteich * 71,06 12,4464 53,0392 DE2940302 Postluch Ganz * 36,67 12,4744 53,0169 DE2940303 KÃ ¶nigsberger See, Kattenstieg See * 367,63 12,4356 53,0542 DE2941301 Oberes Temnitztal * 64,28 12,6514 53,0275 DE2941302 Wittstock-Ruppiner Heide * 9 197,52 12,6653 53,0972 DE2941303 Dosse 613,13 12,4981 53,0069 DE2942301 Kunsterspring * 102,29 12,7497 53,025 DE2942302 Ruppiner Schweiz 94,8 12,7942 53,0494 DE2942303 Revier Rottstiel-Tornow * 186,95 12,8225 53,0303 DE2942304 Ruppiner Schweiz ErgÃ ¤nzung * 254,4 12,7975 53,0339 DE2942305 Fledermausquartier GroÃ er Bunker Frankendorf 3,34 12,7244 53,0028 DE2943301 Lindower Rhin und Fristower Plagge * 190,89 12,8519 53,0167 DE2943302 Rheinsberger Rhin und Hellberge * 859,26 12,9147 53,0481 DE2944301 Wolfsluch * 297,78 13,1025 53,0481 DE2944302 Polzowtal ErgÃ ¤nzung * 4,8 13,0767 53,0908 DE2945301 Zehdenicker  Mildenberger Tonstiche * 1 537,42 13,2969 53,0286 DE2945302 Seilershofer Buchheide * 970,8 13,1897 53,0697 DE2945303 Tornow 350,08 13,2558 53,0794 DE2947301 Buchheide (Templiner Forst) * 566,87 13,5025 53,0733 DE2947302 Bollwinwiesen/GroÃ er Gollinsee * 905,74 13,5856 53,0542 DE2947303 Reiersdorf * 248,96 13,6311 53,0447 DE2947304 LÃ ¼bbesee 923,23 13,6094 53,0792 DE2947305 Polsensee 578,26 13,5092 53,0519 DE2947306 Vietmannsdorfer Heide 315,88 13,5486 53,0375 DE2948302 EndmorÃ ¤nenlandschaft bei Ringenwalde * 572,55 13,6867 53,0719 DE2948303 Krinertseen * 352,04 13,7367 53,0883 DE2948304 Poratzer MorÃ ¤nenlandschaft * 3 923,62 13,7878 53,0592 DE2948305 Winkel * 142,89 13,6842 53,0514 DE2948306 Fledermausquartier Eiskeller Glambeck 0,04 13,8192 53,0256 DE2949301 Fischteiche Blumberger MÃ ¼hle * 320,3 13,9411 53,0447 DE2949302 Grumsiner Forst/Redernswalde * 6 106,06 13,8372 53,0031 DE2949303 Sernitz-Niederung und Trockenrasen * 78,34 14,0061 53,1014 DE2950301 Breitenteichsche MÃ ¼hle * 149,45 14,0169 53,0858 DE2950302 Felchowseegebiet * 971 14,1364 53,0553 DE2950303 Pinnow 1 251,12 14,0786 53,0619 DE2950304 Ostufer Mudrowsee * 8,08 14,0256 53,0053 DE2950305 Trockenrasen Schildberge * 5,61 14,0936 53,0158 DE2951302 Unteres Odertal * 10 056,39 14,2911 53,0386 DE3031301 Landgraben- und Dummeniederung * 4 931 10,9967 52,9133 DE3034301 Magerweide Aschkabel * 12 11,4947 52,9278 DE3035301 Der Most bei Harpe * 120 11,5369 52,9325 DE3036301 Elbaue Beuster-Wahrenberg * 2 919 11,8278 52,9414 DE3036302 Elbdeichhinterland * 1 951,12 11,7861 52,9789 DE3036303 KrÃ ¤henfuÃ  * 157,36 11,7072 52,9942 DE3036304 Elbdeichvorland * 1 271,33 11,7886 52,9675 DE3037301 Jackel * 348,14 11,9064 52,9864 DE3037302 Karthan * 219,36 11,9564 52,9922 DE3037303 Karthane * 458,32 11,9736 52,9739 DE3038301 Plattenburg * 352,15 12,0458 52,9592 DE3041301 Oberes Temnitztal ErgÃ ¤nzung 237,76 12,6064 52,8981 DE3042301 Storbeck 313,02 12,7753 52,9797 DE3042302 Wahlendorfer Luch, Klappgraben, GÃ ¤nsepfuhl * 238,95 12,7375 52,9617 DE3043301 SchÃ ¶ner Berg * 1,15 12,9667 52,9206 DE3043302 Rheinsberger Rhin und Hellberge ErgÃ ¤nzung * 311,22 12,9169 52,9881 DE3045301 Moncapricesee 113,55 13,1697 52,9233 DE3045302 Liebenberger Bruch * 239,15 13,2886 52,8878 DE3046301 Exin * 396,31 13,3492 52,9247 DE3046302 Schnelle Havel ErgÃ ¤nzung * 7,72 13,3886 52,915 DE3047301 Kienhorst/KÃ ¶llnseen/Eichheide * 5 004,07 13,6656 52,9444 DE3047302 Rarangseen * 65,9 13,5986 52,9903 DE3047303 DÃ ¶llnflieÃ  * 1 993,6 13,5414 52,9944 DE3048301 Lindhorst 321,06 13,7064 52,9847 DE3048302 Werbellinkanal * 3 460,64 13,6833 52,9111 DE3049302 GroÃ -Ziethen * 891,37 13,8594 52,9503 DE3049303 Parsteinsee * 1 156,82 13,9739 52,9414 DE3050301 Brodowin-Oderberg * 1 608,43 14,0053 52,9039 DE3050302 Tiefer See * 28,97 14,0086 52,9461 DE3050303 Lunower HÃ ¶lzchen * 51,66 14,1194 52,9394 DE3050304 Koppelberg Altgalow (Westteil) * 2,78 14,1575 52,9939 DE3050305 Buchsee * 5,41 14,0097 52,9628 DE3132301 Landgraben-Dumme-Niederung nÃ ¶rdlich Salzwedel * 2 903 11,1044 52,8825 DE3132302 Beeke-Dumme-Niederung * 55,6 11,005 52,8122 DE3134301 Arendsee 503 11,4761 52,8911 DE3134302 WeideflÃ ¤chen bei Kraatz 79 11,4222 52,8458 DE3136301 Krumker Holz und WÃ ¤lder Ã ¶stlich DrÃ ¼sedau 428 11,7314 52,8125 DE3137301 Lennewitzer Eichen 180,74 11,9594 52,8936 DE3138301 Elbaue Werben und Alte Elbe Kannenberg * 2 212 12,0422 52,8328 DE3138302 Havel nÃ ¶rdlich Havelberg * 213 12,0511 52,855 DE3138303 QuitzÃ ¶bler DÃ ¼nengebiet * 142,07 12,0047 52,8883 DE3139301 Dosseniederung * 810,87 12,2894 52,8025 DE3140301 BÃ ¤renbusch 30,05 12,4289 52,8983 DE3142301 Unteres Rhinluch  Dreetzer See ErgÃ ¤nzung * 111,98 12,6761 52,8006 DE3143301 SÃ ¼dufer Ruppiner See 61,73 12,8789 52,8558 DE3146301 Schnelle Havel * 2 462,9 13,3497 52,8442 DE3146302 Langer TrÃ ¶del 43,26 13,4578 52,8611 DE3146303 Kreuzbruch 1 176,54 13,3736 52,8131 DE3147301 Finowtal  PregnitzflieÃ  * 1 804,56 13,6283 52,8272 DE3147303 Fledermausquartier Lagerbunker Pechteich 0,85 13,6008 52,8575 DE3148301 NonnenflieÃ -SchwÃ ¤rzetal * 488,58 13,7736 52,8006 DE3148302 Buckowseerinne * 507,15 13,7364 52,8919 DE3148303 Fledermauswochenstube in Eberswalde 0,02 13,7925 52,8439 DE3149301 Kanonen- und SchloÃ berg, SchÃ ¤fergrund * 88,73 13,9419 52,815 DE3149302 Niederoderbruch 859,74 13,9864 52,8569 DE3149303 Plagefenn * 1 055,93 13,9408 52,8814 DE3149304 Finowtal  RagÃ ¶ser FlieÃ  * 456,25 13,8514 52,8561 DE3150301 Pimpinellenberg * 6,01 14,0231 52,8658 DE3150302 Tongruben Neuenhagen * 120,83 14,0439 52,8236 DE3150303 Gabower Hangkante * 75,53 14,0828 52,8264 DE3150304 TrockenhÃ ¤nge Oderberg-Liepe * 53,95 14,0303 52,8656 DE3150325 Breitefenn * 28,99 14,0475 52,8994 DE3151301 Oderwiesen NeurÃ ¼dnitz 1 046,33 14,1908 52,8172 DE3232301 Rohrberger Moor * 16 11,0261 52,7117 DE3232302 Jeetze zwischen Beetzendorf und Salzwedel 20,2 11,1219 52,7697 DE3232303 Waldgebiet Ferchau bei Salzwedel 718 11,0892 52,7944 DE3232304 Moorweide bei Stapen 53 11,1292 52,7344 DE3233301 KÃ ¶he westlich Winterfeld * 46 11,1708 52,74 DE3233302 Kuhschellenstandort bei Recklingen 4 11,2106 52,7394 DE3234301 Kalbescher Werder bei Vienau * 137 11,4611 52,7031 DE3236301 Uchte unterhalb Goldbeck 14 11,8297 52,7631 DE3237301 Fasanengarten Iden * 61 11,8911 52,7847 DE3238301 Jederitzer Holz Ã ¶stlich Havelberg * 277 12,125 52,7908 DE3238302 Elbaue zwischen Sandau und SchÃ ¶nhausen * 2 433 12,0267 52,6989 DE3238303 Kamernscher See und TrÃ ¼bengraben * 284 12,1 52,7475 DE3239301 Untere Havel und Schollener See * 4 536 12,2103 52,7783 DE3239302 RestwÃ ¤lder bei Rhinow 19,71 12,275 52,7903 DE3240301 Unteres Rhinluch  Dreetzer See * 1 296,8 12,4767 52,7794 DE3240302 Gollenberg * 58,6 12,3967 52,745 DE3241301 Friesacker Zootzen * 160,86 12,6367 52,7903 DE3241302 GÃ ¶rner See * 236,58 12,5333 52,7033 DE3243301 Oberes Rhinluch * 1 653,91 12,9053 52,7936 DE3243302 Mossberge 139,82 12,8356 52,7589 DE3243303 Oberes Rhinluch ErgÃ ¤nzung * 315,95 12,8133 52,8186 DE3243304 Fledermausquartier StallgebÃ ¤ude in Linum 0,6 12,8703 52,7497 DE3244301 Kremmener Luch * 1 186,41 13,0019 52,7864 DE3244303 BehrensbrÃ ¼ck * 375,68 13,1606 52,7797 DE3245301 Fledermauswinterquartier Lehnitz 0,76 13,2881 52,7669 DE3246301 Lubowsee * 67,93 13,3894 52,7431 DE3246302 Briesetal * 180,92 13,3439 52,7178 DE3246303 BuchenwÃ ¤lder am Liepnitzsee * 142,43 13,4867 52,7447 DE3247301 Biesenthaler Becken * 190,41 13,6261 52,7528 DE3247302 Biesenthaler Becken, Erweiterung * 769,49 13,6183 52,7528 DE3247303 Oberseemoor * 47,06 13,5322 52,7564 DE3247304 Rabenluch * 8,59 13,6072 52,7842 DE3248302 Trampe 430,59 13,815 52,7789 DE3248304 Fledermausquartier Kellerberg GrÃ ¼ntal 0,8 13,7308 52,7419 DE3249301 CÃ ¶thener FlieÃ tal * 74,78 13,9431 52,7983 DE3249302 Oderbruchrand Bad Freienwalde * 136,61 13,9919 52,7908 DE3249303 Fledermausquartier Haus Bethesda  0,04 14,0231 52,7803 DE3250301 Biesdorfer Kehlen * 64,78 14,0969 52,7261 DE3250302 Hutelandschaft Altranft-Sonnenburg * 561,08 14,0731 52,7506 DE3250303 Sonnenburger Wald und Ahrendskehle * 467,41 14,0156 52,7528 DE3250304 Trockenrasen Wriezen * 62,07 14,1061 52,7189 DE3250306 Fledermauswinterquartier SchieÃ gang 3,16 14,0006 52,7581 DE3252301 Odervorland Gieshof * 488,79 14,3783 52,7292 DE3331301 Hartauniederung zwischen LÃ ¼delsen und Ahlum * 50 10,9644 52,6925 DE3331302 Ohreaue * 603 10,8817 52,6647 DE3332301 Tangelnscher Bach und BruchwÃ ¤lder * 443 11,0139 52,6744 DE3332302 Jeetze sÃ ¼dlich Beetzendorf * 278 11,0889 52,6497 DE3333301 Buchenwald Ã ¶stlich KlÃ ¶tze 522 11,2283 52,6264 DE3333302 Eiskeller in KlÃ ¶tze 0,01 11,1756 52,6219 DE3334301 Secantsgraben, Milde und Biese 472 11,4133 52,6361 DE3337301 SchieÃ platz Bindfelde Ã ¶stlich Stendal * 183 11,9206 52,605 DE3337302 Stendaler Stadtforst * 128 11,9317 52,6178 DE3338301 BinnendÃ ¼ne bei Scharlibbe 44 12,0878 52,6861 DE3338302 Klietzer Heide 1 925 12,125 52,6475 DE3339301 Niederung der Unteren Havel/GÃ ¼lper See * 7 385,92 12,3236 52,6172 DE3339303 Buckow-Steckelsdorf-GÃ ¶ttlin * 288,72 12,2733 52,6119 DE3339304 Klietzer Heide * 655,08 12,2436 52,6358 DE3340302 Rodewaldsches Luch * 139,34 12,4047 52,6022 DE3340303 Hundewiesen * 316,49 12,3936 52,6731 DE3341301 MÃ ¼hlenberg Nennhausen * 11 12,5147 52,6083 DE3341302 Teufelsberg oder Rhinsberg bei Landin * 4,47 12,5189 52,6678 DE3342301 Paulinenauer Luch * 212,19 12,7086 52,6869 DE3342302 Lindholz 112,36 12,7294 52,6736 DE3342303 Paulinenauer Luch ErgÃ ¤nzung * 157,04 12,7747 52,7033 DE3343301 Leitsakgraben * 995,89 12,9511 52,6453 DE3343302 Leitsakgraben ErgÃ ¤nzung * 39,3 12,8922 52,64 DE3345301 Muhrgraben mit Teufelsbruch * 693,62 13,1733 52,6247 DE3346301 Tegeler FlieÃ tal * 377,36 13,3333 52,6167 DE3346302 Eichwerder Moorwiesen * 118,69 13,3564 52,6275 DE3346304 Tegeler FlieÃ tal * 453,33 13,3975 52,6822 DE3347301 BÃ ¶rnicke 513,03 13,6292 52,6486 DE3347302 SchÃ ¶nower Heide 589,6 13,5092 52,6917 DE3347303 Schlosspark Buch * 26,11 13,4997 52,6381 DE3348301 Weesower Luch 57,55 13,7092 52,6447 DE3349301 Blumenthal 136,75 13,915 52,6536 DE3349302 FÃ ¤ngersee und unterer Gamengrund * 248,54 13,8369 52,6017 DE3349324 Gamengrundseen 166,48 13,8614 52,6822 DE3350302 Batzlower MÃ ¼hlenflieÃ   BÃ ¼chnitztal * 289,84 14,15 52,6456 DE3352301 Oderaue Kienitz * 1 095,06 14,4833 52,6531 DE3353301 Oderaue Genschmar 257,68 14,5364 52,6267 DE3434301 JÃ ¤venitzer Moor * 508 11,4856 52,5058 DE3434302 Kellerberge nordÃ ¶stlich Gardelegen 116 11,4542 52,5403 DE3434303 Brauereikeller Gardelegen 0,01 11,3783 52,5264 DE3435301 Mooswiese Hottendorf Ã ¶stlich Gardelegen 51 11,5317 52,5189 DE3435302 Spitzberg sÃ ¼dwestlich Klinke * 1 11,5925 52,5764 DE3436301 Fenn in Wittenmoor * 6 11,6861 52,5408 DE3437302 Elbaue zwischen Derben und SchÃ ¶nhausen * 4 371 11,9786 52,5006 DE3437303 Stendaler Rohrwiesen 180 11,8853 52,5647 DE3439302 GroÃ es Fenn * 83,71 12,2767 52,5603 DE3439303 Niederung der Unteren Havel/GÃ ¼lper See ErgÃ ¤nzung * 8,82 12,3028 52,5142 DE3440301 Pritzerber Laake * 511,35 12,4361 52,5419 DE3440304 GrÃ ¤ninger See 137,72 12,4769 52,5933 DE3441301 WeiÃ es Fenn und DÃ ¼nenheide * 180,55 12,5306 52,5261 DE3442302 Bagower MÃ ¼hlenberg * 6,52 12,7028 52,5183 DE3442303 Bagower Bruch 154,37 12,6844 52,5231 DE3442304 Beetzsee-Rinne und Niederungen * 916,3 12,7169 52,5381 DE3442305 Fledermausquartier in Klein Behnitz (Wohnhaus) 0,57 12,7114 52,5736 DE3443301 Heimsche Heide ErgÃ ¤nzung * 45,63 12,9578 52,5864 DE3444303 DÃ ¶beritzer Heide * 2 789,53 13,0428 52,5125 DE3444304 Heimsche Heide 817,34 13,0244 52,5881 DE3444305 Rhinslake bei Rohrbeck 49,3 13,0236 52,5408 DE3444306 Falkenseer Kuhlaake * 169,65 13,1364 52,5794 DE3444307 Bredower Forst 250,97 13,0275 52,5764 DE3444308 Fort Hahneberg 10 13,1383 52,5217 DE3445301 Spandauer Forst * 1 347,32 13,1828 52,5794 DE3445302 Zitadelle Spandau 0,44 13,2122 52,5417 DE3445303 Wasserwerk Tegel 0,73 13,27 52,5761 DE3445304 Baumberge * 42,53 13,2306 52,6 DE3445305 FlieÃ wiese Ruhleben * 15,9 13,2361 52,5261 DE3447301 Falkenberger Rieselfelder * 88,07 13,5664 52,5817 DE3448301 Langes ElsenflieÃ  und Wegendorfer MÃ ¼hlenflieÃ  * 211,07 13,7336 52,5844 DE3448302 Fredersdorfer MÃ ¼hlenflieÃ , Breites und Krummes Luch * 800,04 13,7542 52,5172 DE3448303 Wiesengrund * 82,66 13,7239 52,5506 DE3449301 Herrensee, Lange-Damm-Wiesen und BarnimhÃ ¤nge * 1 081,86 13,8406 52,5192 DE3449303 Zimmersee 55,71 13,9239 52,5444 DE3450301 Klobichsee * 550,36 14,1167 52,5539 DE3450302 Ruhlsdorfer Bruch * 170,96 14,0044 52,5686 DE3450303 Stobbertal * 865,78 14,1403 52,5814 DE3450304 Gumnitz und GroÃ er Schlagenthinsee * 204,18 14,0914 52,5167 DE3450305 Rotes Luch Tiergarten * 1 255,66 14,0036 52,5022 DE3450306 Tornowseen  Pritzhagener Berge * 682,48 14,0758 52,5889 DE3450307 SchermÃ ¼tzelsee * 363,31 14,0544 52,5667 DE3450308 Buckow  Waldsieversdorfer Niederungslandschaft * 150,65 14,07 52,5522 DE3450309 MÃ ¼ncheberg 845,22 14,1308 52,5144 DE3450320 MÃ ¼ncheberg ErgÃ ¤nzung 687,1 14,1792 52,5322 DE3451301 Gusower Niederheide * 76,76 14,32 52,5711 DE3452302 Wilder Berg bei Seelow * 82,3 14,4072 52,5256 DE3453301 Oderinsel Kietz * 209 14,6183 52,5806 DE3513332 Gehn * 508,3 7,9328 52,4344 DE3535301 Colbitz-Letzlinger Heide * 19 352,9 11,565 52,4097 DE3536301 Mahlpfuhler Fenn * 1 210 11,7369 52,4464 DE3536302 Tanger-Mittel- und Unterlauf * 74 11,8492 52,4906 DE3536303 Eschengehege nÃ ¶rdlich TangerhÃ ¼tte * 162 11,7992 52,4514 DE3536304 KleingewÃ ¤sser westlich Werlberge * 49 11,6686 52,4525 DE3537303 SÃ ¼ppling westlich WeiÃ ewarte * 485 11,8461 52,4675 DE3540301 GroÃ e Freiheit bei Plaue 78,21 12,4033 52,4144 DE3540302 Pelze 50,81 12,3725 52,4317 DE3541301 Mittlere Havel * 795,67 12,6044 52,4264 DE3542301 Ketziner Havelinseln * 233,26 12,82 52,4767 DE3542302 Deetzer HÃ ¼gel * 33,48 12,7447 52,4278 DE3542303 Deetzer HÃ ¼gel ErgÃ ¤nzung * 54,25 12,8258 52,4147 DE3542304 SteppenhÃ ¼gel im Havelland * 25,01 12,7922 52,4969 DE3542305 Mittlere Havel ErgÃ ¤nzung * 2 521,02 12,6531 52,4361 DE3543301 Krielower See 155,09 12,8522 52,4208 DE3543302 Obere Wublitz * 101,12 12,9561 52,4606 DE3543304 Wolfsbruch 112,4 12,9292 52,4142 DE3544301 Pfaueninsel * 88,34 13,13 52,435 DE3544302 Giebelfenn * 12,35 13,0989 52,4667 DE3544303 Ferbitzer Bruch * 1 156,37 13,0089 52,4997 DE3544304 Sacrower See und KÃ ¶nigswald * 801,37 13,0939 52,4414 DE3544305 Heldbockeichen 33,16 13,0556 52,4292 DE3545301 Grunewald * 1 591,67 13,2242 52,4675 DE3547301 Wasserwerk Friedrichshagen * 9,77 13,6433 52,4664 DE3547302 Teufelsseemoor KÃ ¶penick * 6,45 13,6317 52,42 DE3548301 MÃ ¼ggelspree-MÃ ¼ggelsee * 1 679,82 13,6833 52,425 DE3548302 Wilhelmshagen-Woltersdorfer DÃ ¼nenzug * 187 13,7394 52,4444 DE3548305 Fledermausrevier RÃ ¼dersdorf 2,71 13,79 52,4836 DE3549301 LÃ ¶cknitztal * 488,37 13,895 52,425 DE3549303 Maxsee * 368,87 13,9781 52,4669 DE3551301 Matheswall/Schmielensee * 107,21 14,3228 52,4206 DE3551302 Lietzener MÃ ¼hlental * 139,78 14,3211 52,4556 DE3551303 Marxdorfer MaserkÃ ¼tten * 21,39 14,2622 52,4725 DE3551304 Graning 475,85 14,2881 52,4244 DE3551325 Matheswall/Schmielensee ErgÃ ¤nzung 74,16 14,3031 52,4147 DE3552301 Treplin-Alt Zeschdorfer FlieÃ tal * 125,64 14,4144 52,4139 DE3552303 Lietzen/DÃ ¶bberin * 393,82 14,3594 52,4553 DE3552304 Langer Grund-Kohlberg * 142,2 14,4397 52,4983 DE3552306 OderhÃ ¤nge Mallnow * 304,71 14,4717 52,4689 DE3553301 Oderberge * 12,82 14,5347 52,4069 DE3553303 Zeisigberg * 5,16 14,5692 52,475 DE3553305 Priesterschlucht * 6 14,5447 52,4839 DE3553306 Trockenrasen am Oderbruch * 129,04 14,4575 52,4825 DE3553307 Lebuser Odertal * 429 14,5319 52,4089 DE3553308 Oder-NeiÃ e ErgÃ ¤nzung * 2 889,64 14,56 52,3217 DE3613301 Grasmoor * 24 7,9028 52,3956 DE3613303 Vogelpohl 259,93 7,9153 52,3633 DE3613304 WÃ ¤ldchen nÃ ¶rdlich Westerkappeln 35,21 7,8675 52,3722 DE3613331 Achmer Sand 278,17 7,9206 52,3733 DE3613332 DÃ ¼te (mit NebenbÃ ¤chen) * 117,5 7,9694 52,2594 DE3614332 Kammmolch-Biotop Palsterkamp 63,36 8,1006 52,3147 DE3614333 Piesbergstollen 1,12 8,0228 52,3197 DE3614334 Fledermauslebensraum Wiehengebirge bei OsnabrÃ ¼ck * 1 167,04 8,0708 52,3669 DE3614335 Mausohr-Jagdgebiet Belm 293,39 8,195 52,3167 DE3616301 Obere Hunte * 147 8,4292 52,2794 DE3618301 GroÃ es Torfmoor, Altes Moor * 605,36 8,6933 52,3531 DE3635302 Colbitzer Lindenwald * 527 11,5528 52,3328 DE3636302 Erlen-Eschenwald westlich Mahlwinkel * 208 11,7622 52,3869 DE3636303 Fledermausquartier Bunker Dornberg 0,15 11,7017 52,3328 DE3637301 Elbaue bei Bertingen * 2 748 11,9028 52,3597 DE3637302 BÃ ¼rgerholz bei Burg * 941 11,9322 52,3061 DE3638301 GÃ ¼sener Niederwald * 447 12,0186 52,3481 DE3639301 Fiener Bruch 159 12,2158 52,3189 DE3640301 GrÃ ¤nert * 467,28 12,45 52,3558 DE3640302 Buckau und NebenflieÃ e ErgÃ ¤nzung * 136,82 12,4478 52,2919 DE3641303 Bruchwald Rosdunk 96,54 12,5822 52,3711 DE3641304 Krahner Busch * 166,73 12,5325 52,3097 DE3641305 Stadthavel * 249,07 12,5181 52,3925 DE3641306 Plane ErgÃ ¤nzung * 325,85 12,5942 52,2225 DE3642301 Lehniner Mittelheide und Quellgebiet der Emster * 596,83 12,7628 52,3125 DE3642302 Rietzer See * 1 127,98 12,6686 52,3753 DE3642303 Kolpinsee und MÃ ¼ckenfenn * 76,34 12,7939 52,3322 DE3642304 Michelsdorfer MÃ ¼hlberg * 10,94 12,7086 52,3111 DE3643301 Kleiner Plessower See * 104 12,8653 52,3903 DE3643303 Glindower Alpen * 106,74 12,9217 52,3517 DE3643304 Streuwiesen bei Werder 71,76 12,9081 52,3856 DE3644301 Saarmunder Berg 76,71 13,1042 52,3125 DE3644302 Moosfenn * 3,04 13,0617 52,3553 DE3644303 Parforceheide 256,45 13,1694 52,3603 DE3645301 Teltowkanal-Aue * 12,88 13,1967 52,3992 DE3645302 Genshagener Busch * 282,36 13,3108 52,3383 DE3646302 Glasowbachniederung * 98,86 13,4294 52,3411 DE3646303 Brunnluch 44 13,4847 52,3269 DE3648302 Triebschsee 44,88 13,8044 52,3461 DE3648303 Wernsdorfer See 119,86 13,7089 52,3814 DE3649301 Swatzke und Skabyberge * 459,04 13,8411 52,3367 DE3649302 GroÃ es FÃ ¼rstenwalder Stadtluch * 84,54 13,9469 52,3517 DE3649303 MÃ ¼ggelspreeniederung * 630,47 13,8867 52,3814 DE3651301 Kersdorfer See * 199,04 14,2533 52,3228 DE3651302 Glieningmoor * 150,71 14,205 52,3503 DE3651303 Spree * 2 323,79 14,0231 52,1114 DE3652301 BooÃ ener Teichgebiet * 103,92 14,4842 52,3853 DE3652302 Oberes Klingetal * 18,34 14,4872 52,3478 DE3653301 Eichwald und BuschmÃ ¼hle * 228,08 14,5775 52,3067 DE3653302 Oderwiesen nÃ ¶rdlich Frankfurt * 212,1 14,5383 52,3814 DE3653303 Fauler See/Markendorfer Wald * 171,09 14,5025 52,3061 DE3653304 Fledermausquartier Brauereikeller Frankfurt (Oder) 0,25 14,5506 52,3417 DE3653305 Oderwiesen am Eichwald * 51,94 14,5639 52,3117 DE3653326 Fledermausquartier GÃ ¼ldendorfer Eiskeller 0,11 14,5328 52,3114 DE3712301 Stollen bei IbbenbÃ ¼ren-Osterledde 0,16 7,8119 52,2744 DE3712302 Sandsteinzug Teutoburger Wald * 93,91 7,7675 52,2225 DE3712303 Kirche in Ledde (Kreis Steinfurt) 0,03 7,8142 52,2411 DE3713301 Silberberg * 39 7,9533 52,2111 DE3713302 Habichtswald * 403,56 7,8908 52,2369 DE3713304 Stollen westlich Leeden 0,31 7,8797 52,2158 DE3713305 Permer Stollen 0,31 7,8356 52,2644 DE3713331 HÃ ¼ggel, Heidhornberg und Roter Berg 249,84 7,9694 52,2242 DE3714331 Teiche an den Sieben Quellen 48,38 8,0439 52,1964 DE3715331 Else und obere Hase 55,13 8,4939 52,1906 DE3717301 Limberg * 172,7 8,5075 52,2889 DE3718301 Stollen OberlÃ ¼bbe, Elfter Kopf 7,64 8,7456 52,2817 DE3718302 Schloss Ulenburg 0,11 8,6872 52,2267 DE3719301 WÃ ¤lder bei Porta Westfalica * 1 472,67 8,8403 52,255 DE3719302 Unternammerholz 79,16 8,9778 52,2614 DE3719331 Unternammer Holz (niedersÃ ¤chsischer Teil) 23,53 8,9769 52,2647 DE3720301 SÃ ¼ntel, Wesergebirge, Deister * 2 497 9,5228 52,2428 DE3720331 Teufelsbad * 66,76 9,1225 52,2425 DE3720332 Mausohr-Quartiere Wesergebirge 0,21 9,0378 52,2217 DE3723331 Oberer Feldbergstollen im Deister 0,14 9,5211 52,2542 DE3734301 Olbe- und Bebertal sÃ ¼dlich Haldensleben * 144 11,3856 52,2339 DE3734302 Haldensleben, Fledermausquartier Bornsche Str. 25 0,01 11,4128 52,2958 DE3734303 Bebertal bei Hundisburg * 114 11,4092 52,2569 DE3735301 Untere Ohre 39,4 11,54 52,2633 DE3736301 Elbaue sÃ ¼dlich RogÃ ¤tz mit OhremÃ ¼ndung * 1 663 11,7492 52,2731 DE3737301 Heide sÃ ¼dlich Burg 88 11,8578 52,2394 DE3737302 Ihle zwischen Friedensau und Grabow 4,8 11,955 52,2258 DE3738301 Ringelsdorfer-, Gloine- und Dreibachsystem im VorflÃ ¤ming * 319 12,1189 52,245 DE3740301 Riembach * 109,87 12,3861 52,2031 DE3740302 Buckau und NebenflieÃ e * 938,33 12,3339 52,2214 DE3740303 Verlorenwasserbach * 469,69 12,44 52,2378 DE3741301 Bullenberger Bach * 296,74 12,5278 52,2375 DE3741302 Mittelbruch 50,98 12,5522 52,2053 DE3742301 Baitzer Bach 20,54 12,6722 52,2172 DE3742302 Hackenheide * 1 208,85 12,7761 52,2478 DE3743301 Seddiner Heidemoore und DÃ ¼ne * 21,35 12,9864 52,2731 DE3744301 Nuthe-Nieplitz-Niederung * 5 584,57 13,1453 52,2742 DE3745302 Kalkmagerrasen Trebbin * 11,47 13,2586 52,2328 DE3746302 Prierowsee * 210,57 13,4658 52,2356 DE3746304 DÃ ¼nen Dabendorf 19,02 13,4425 52,2472 DE3746305 KÃ ¶nigsgraben und Schleuse Mellensee * 42,67 13,4272 52,2142 DE3746307 MÃ ¼llergraben 72,79 13,4636 52,2094 DE3746308 Umgebung Prierowsee * 347,98 13,4567 52,2394 DE3746309 ZÃ ¼low-Niederung * 57,19 13,4411 52,2725 DE3747301 Sutschketal * 63,17 13,6139 52,2483 DE3747302 Tiergarten 153,26 13,65 52,2861 DE3747304 PÃ ¤tzer Hintersee * 460,99 13,6325 52,2111 DE3747305 GroÃ machnower Weinberg * 12,89 13,505 52,2683 DE3748301 Dolgensee 308,45 13,7511 52,2492 DE3748304 Radeberge * 286,09 13,6861 52,2017 DE3748305 Skabyer Torfgraben * 304,94 13,7419 52,2972 DE3748306 FÃ ¶rstersee * 68,53 13,705 52,2031 DE3748307 Dubrow 191,54 13,7217 52,2075 DE3748308 Skabyer Torfgraben ErgÃ ¤nzung * 5,52 13,7411 52,2808 DE3749301 GroÃ  Schauener Seenkette * 1 912,47 13,9092 52,2142 DE3749302 Luchwiesen * 109,57 13,9056 52,2575 DE3749303 Kanalwiesen Wendisch- Rietz * 106,62 13,9983 52,2203 DE3749304 Griesenseen * 112,91 13,9644 52,2061 DE3749305 Linowsee-Dutzendsee * 60 13,8444 52,2011 DE3749306 Storkower Kanal * 96,18 13,8522 52,2719 DE3749307 BinnendÃ ¼ne Waltersberge * 13,97 13,9558 52,2672 DE3749308 Kolpiner Seen 39,35 13,9947 52,295 DE3749309 GroÃ  Schauener Seenkette ErgÃ ¤nzung * 281,15 13,8764 52,2383 DE3751301 Schwarzberge und Spreeniederung * 694,46 14,2767 52,2394 DE3751302 Drahendorfer Spreeniederung * 618,18 14,2681 52,2917 DE3752301 Buschschleuse * 1 239,62 14,3406 52,2897 DE3752302 Unteres Schlaubetal * 362,41 14,4311 52,2025 DE3752303 Unteres Schlaubetal ErgÃ ¤nzung * 305,99 14,4428 52,2469 DE3752304 Fledermausquartier Markendorfer Eiskeller 2,13 14,4706 52,2958 DE3753301 Ziltendorfer DÃ ¼ne * 7,31 14,6217 52,2122 DE3753302 WacholderhÃ ¤nge Lossow 5,26 14,5336 52,2819 DE3753303 Fledermausquartier Keller der ehem. Marmeladenfabrik Brieskow-F. 0,17 14,5636 52,2469 DE3754303 Mittlere Oder * 1 444,18 14,6936 52,2525 DE3813302 NÃ ¶rdliche Teile des Teutoburger Waldes mit Intruper Berg * 782,34 8,0194 52,1617 DE3813303 Stollen Lienen-Holperdorp 0,22 7,9433 52,1733 DE3813331 Teutoburger Wald, Kleiner Berg * 2 294,46 8,1306 52,1169 DE3814331 Andreasstollen 0,1 8,1006 52,1797 DE3817301 System Else/Werre 61,95 8,545 52,1897 DE3818301 Salzquellen bei der Loose * 6,21 8,7669 52,1161 DE3818302 Wald nÃ ¶rdlich Bad Salzuflen * 211,76 8,7278 52,1144 DE3819301 Rotenberg, BÃ ¤renkopf, Habichtsberg und Wihupsberg * 380,61 8,9556 52,1319 DE3819302 Auf dem Bockshorn 28,15 8,9661 52,1958 DE3820331 Ostenuther Kiesteiche 41,23 9,0167 52,1761 DE3821331 Rinderweide * 38,22 9,1939 52,1383 DE3822331 Hamel und NebenbÃ ¤che * 253,2 9,4586 52,1411 DE3823301 Ith * 3 655 9,5817 52,0281 DE3823332 HÃ ¶hlengebiet im Kleinen Deister * 106,71 9,5667 52,185 DE3825301 Haseder Busch, Giesener Berge, Gallberg, Finkenberg * 742 9,9047 52,1786 DE3825302 Tongrube Ochtersum 1,42 9,94 52,1289 DE3825331 Beuster (mit NSG Am roten Steine ) * 87,71 9,9311 52,1022 DE3827332 Kammmolch-Biotop Tagebau Haverlahwiese 116,7 10,3197 52,1086 DE3835301 Stromelbe im Stadtzentrum Magdeburg 64 11,6408 52,1267 DE3837301 Ehle zwischen MÃ ¶ckern und Elbe * 29,8 11,8789 52,0992 DE3838301 BÃ ¼rgerholz bei Rosian * 105 12,1267 52,1047 DE3839301 Altengrabower Heide * 2 847 12,2169 52,1486 DE3839302 Schweinitz bei Loburg 109 12,1967 52,1042 DE3840301 Schlamau * 69,59 12,4581 52,1278 DE3840302 Arensnest 119,83 12,4264 52,1483 DE3840303 Fledermausquartier Wiesenburg 1,11 12,4522 52,1153 DE3841301 Belziger Bach * 180,78 12,6258 52,1753 DE3842301 Plane * 808,71 12,6931 52,1103 DE3843301 Obere Nieplitz * 591,23 12,9406 52,1447 DE3844301 Dobbrikower Weinberg * 6,39 13,0525 52,1661 DE3845301 Seeluch-Priedeltal * 265,32 13,1772 52,1883 DE3845302 Gadsdorfer Torfstiche und Luderbusch * 107,03 13,3264 52,1978 DE3845303 Kummersdorfer Heide/Breiter Steinbusch * 1 001,82 13,3253 52,1269 DE3845304 Schulzensee * 17,73 13,315 52,155 DE3845305 Rauhes Luch * 111,66 13,1717 52,1458 DE3845306 Teufelssee * 11,05 13,3311 52,1422 DE3845307 Nuthe, HammerflieÃ  und Eiserbach * 815,19 13,1981 52,17 DE3846302 Horstfelder und Hechtsee * 248,48 13,4058 52,1989 DE3846303 Fauler See * 21,16 13,4019 52,1378 DE3846305 MÃ ¶nnigsee 35,97 13,3833 52,1097 DE3846306 Wehrdamm/Mellensee/Kleiner WÃ ¼nsdorfer See * 697,93 13,4358 52,1922 DE3846307 Sperenberger GipsbrÃ ¼che * 21,75 13,3811 52,1389 DE3847301 LÃ ¶ptener Fenne-Wustrickwiesen * 218,03 13,6625 52,1531 DE3847302 MÃ ¼hlenflieÃ -SÃ ¤gebach * 164,85 13,5931 52,1183 DE3847303 Kleine und Mittelleber * 75,19 13,5561 52,1272 DE3847304 TÃ ¶pchiner Seen * 374,94 13,5883 52,1714 DE3847305 GroÃ er und Westufer Kleiner Zeschsee * 106,1 13,5172 52,1164 DE3847306 GroÃ er und Kleiner MÃ ¶ggelinsee * 334,69 13,5164 52,1339 DE3847307 JÃ ¤gersberg-Schirknitzberg * 1 596,99 13,5108 52,1706 DE3847308 Briesensee und Klingeberg * 79,19 13,6103 52,1106 DE3847309 Heideseen bei GroÃ  KÃ ¶ris * 255,37 13,6456 52,1858 DE3847310 Leue-Wilder See * 50,5 13,6197 52,1914 DE3847311 MÃ ¼hlenflieÃ -SÃ ¤gebach ErgÃ ¤nzung 115,85 13,5839 52,1244 DE3848302 Dahmetal * 797,3 13,735 52,1022 DE3848303 Stintgraben * 109,38 13,7239 52,1628 DE3848304 Katzenberge * 141,23 13,735 52,1942 DE3848305 Streganzer Berg * 159,33 13,8158 52,1908 DE3848306 Streganzsee-Dahme und BÃ ¼rgerheide * 1 657,94 13,7758 52,1519 DE3849301 Milaseen * 117,11 13,9481 52,1517 DE3849302 Josinskyluch 172,1 13,9608 52,1269 DE3849303 Kienheide * 922,85 13,9392 52,1747 DE3849304 Laie  Langes Luch 88,11 13,8914 52,1417 DE3849305 Erweiterung Josinskyluch  Krumme Spree * 68,32 13,9539 52,1189 DE3850301 Schwenower Forst * 745,68 14,0228 52,1353 DE3850302 SpreebÃ ¶gen bei Briescht * 110,38 14,1444 52,1006 DE3850303 Schwenower Forst ErgÃ ¤nzung 29,17 14,0417 52,1644 DE3851301 Spreewiesen sÃ ¼dlich Beeskow * 486,64 14,22 52,1439 DE3852301 Oberes Demnitztal * 87,42 14,4119 52,1778 DE3852302 Schlaubetal * 128 14,4481 52,1475 DE3852303 Oelseniederung mit Torfstichen * 86,06 14,3703 52,1581 DE3852304 Schlaubetal * 1 322,56 14,46 52,1275 DE3852305 Teufelssee und Urwald FÃ ¼nfeichen 153 14,4739 52,1697 DE3853301 Klautzke-See und Waldmoore mit Kobbelke * 382,45 14,5444 52,1097 DE3853302 TrockenhÃ ¤nge Lawitz * 35,17 14,6353 52,1139 DE3853303 Pohlitzer MÃ ¼hlenflieÃ  * 90,65 14,5742 52,1686 DE3917301 Sparrenburg 6,06 8,5278 52,0167 DE3918301 Hardisser Moor * 29,43 8,8258 52,0175 DE3919302 Begatal * 493,44 9,0625 52,0094 DE3922301 Emmer 658,67 9,3472 52,0169 DE3923331 Kanstein im ThÃ ¼ster Berg * 83,73 9,6422 52,0567 DE3924301 Sieben Berge, Vorberge * 2 711 9,8594 52,0294 DE3924331 Duinger Wald mit Doberg und Weenzer Bruch * 439,71 9,6953 51,9839 DE3925331 Riehe, Alme, Gehbeck und Subeck 12,17 9,9953 52,0331 DE3925332 Kammmolch-Biotop RÃ ¶derhofer Teiche 79,31 9,9847 52,0906 DE3926331 Nette und Sennebach * 292,05 10,1314 51,9719 DE3926332 Steinberg bei Wesseln * 14,83 10,0208 52,0839 DE3927301 Hainberg, Bodensteiner Klippen 1 191 10,2322 52,0408 DE3927302 Innerste-Aue (mit Kahnstein) * 266 10,3758 51,9986 DE3928301 Salzgitterscher HÃ ¶henzug (SÃ ¼dteil) * 2 013 10,4311 52,0011 DE3933302 Kloster in Remkersleben 0,01 11,3311 52,0886 DE3935301 SÃ ¼lzetal bei SÃ ¼lldorf * 76 11,5906 52,0411 DE3936301 Elbaue zwischen SaalemÃ ¼ndung und Magdeburg * 6 589 11,7214 52,0939 DE3936302 BinnendÃ ¼ne Gommern * 5 11,8236 52,0664 DE3939301 Obere Nuthe-LÃ ¤ufe * 853 12,2381 52,0203 DE3940301 Golmengliner Forst und Schleesen im FlÃ ¤ming * 498 12,3619 52,0356 DE3940302 LÃ ¶hnsdorfer Revier bei GÃ ¶ritz * 91 12,4617 52,0267 DE3940303 FlÃ ¤mingbuchen 146,95 12,4336 52,0483 DE3941301 Planetal * 104,32 12,6008 52,0486 DE3942301 FlÃ ¤mingrummeln und Trockenkuppen * 180,68 12,5569 52,0814 DE3943302 Zarth * 260,75 12,9161 52,0925 DE3943303 Heide Malterhausen 247 12,9683 52,0186 DE3944301 Forst Zinna/Keilberg * 7 093 13,0914 52,0631 DE3944302 GrÃ ¼na 1,02 13,0856 52,0356 DE3945303 Heidehof  Golmberg * 8 746,82 13,3292 52,0194 DE3945304 StÃ ¤rtchen und Freibusch * 178,71 13,2739 52,0594 DE3945305 Espenluch und StÃ ¼lper See * 72,81 13,3089 52,0436 DE3946301 SchÃ ¶bendorfer Busch * 812,39 13,4094 52,0722 DE3946302 Park StÃ ¼lpe und SchÃ ¶nefelder Busch 49,74 13,3617 52,0794 DE3947301 Massow 441,39 13,6269 52,0697 DE3947302 Replinchener See * 12,28 13,6572 52,0939 DE3947303 Kiesgrube Spitzenberge * 3,24 13,5125 52,0358 DE3947304 GlashÃ ¼tte/Mochheide * 1 377,42 13,605 52,0306 DE3948301 Luchsee 113,13 13,7967 52,0444 DE3948302 Verlandungszone KÃ ¶thener See * 66,46 13,8308 52,0814 DE3948303 Heideseen 238,64 13,7831 52,0672 DE3948304 Erweiterung Heideseen Verlandungszone KÃ ¶thener See  westlicher T * 229,41 13,7978 52,0744 DE3949301 Unterspreewald * 2 520,51 13,8756 52,0558 DE3949302 Pretschener Spreeniederung * 798,7 13,9447 52,0742 DE3949303 Meiereisee und Kriegbuschwiesen * 117,23 13,8408 52,0136 DE3949304 DÃ ¼rrenhofer Moor * 14,03 13,9447 52,0389 DE3950301 Dollgener Grund * 78,4 14,0236 52,0053 DE3950303 Teufelsluch * 49,2 14,0636 52,0631 DE3951301 Stockshof  Behlower Wiesen * 487,47 14,2931 52,0083 DE3951302 Alte SpreemÃ ¼ndung * 108,06 14,1967 52,0758 DE3951303 Dammer Moor * 171,04 14,2717 52,0153 DE3951305 Uferwiesen bei Niewisch * 5,36 14,2247 52,0756 DE3951306 Fledermauswochenstube in Niewisch 0,12 14,2303 52,0778 DE3952301 Reicherskreuzer Heide und Schwanensee * 3 076,83 14,4558 52,0003 DE3952302 KrÃ ¼ger-, RÃ ¤hden- und MÃ ¶schensee * 218,86 14,4553 52,0644 DE3953301 Trautzke-Seen und Moore 68,36 14,5367 52,0311 DE3953302 Dorchetal * 131,08 14,6306 52,0717 DE3953303 Fledermausquartier Bahnhof Neuzelle 0,77 14,6503 52,1 DE3954301 Oder-NeiÃ e * 595 14,7108 52,0956 DE4017301 Ã stlicher Teutoburger Wald * 5 303,59 8,2986 52,0856 DE4018301 Donoperteich-Hiddeser Bent * 107,98 8,8158 51,9272 DE4020301 Teiche am Steinheimer Holz * 2,89 9,1156 51,9014 DE4021301 Emmertal 351,25 9,2433 51,9736 DE4021302 Schildberg 123,65 9,2744 51,9619 DE4021303 WÃ ¤lder bei Blomberg * 1 378,28 9,1639 51,9536 DE4022301 MÃ ¼hlenberg bei Pegestorf * 11 9,4739 51,9314 DE4022302 Burgberg, Heinsener Klippen, RÃ ¼hler Schweiz * 2 695,83 9,5006 51,9078 DE4022331 Mausohr-Wochenstubengebiet bei Polle 0,05 9,4283 51,9136 DE4023331 Quellsumpf am Heiligenberg * 5,97 9,5083 51,9964 DE4023332 Lenne * 48,35 9,6408 51,9289 DE4024301 Amphibienbiotope an der Hohen Warte * 77 9,7439 51,9769 DE4024331 Asphaltstollen im Hils 2,6 9,7011 51,9292 DE4024332 LaubwÃ ¤lder und Klippenbereiche im Selter, Hils und Greener Wald * 1 521,99 9,8936 51,9 DE4037302 Elbaue Steckby-LÃ ¶dderitz * 3 319 11,9736 51,9097 DE4037303 Saaleaue bei GroÃ  Rosenburg * 538 11,7803 51,9192 DE4038301 Keller SchloÃ ruine Zerbst 0,01 12,0819 51,9639 DE4039301 Rossel, Buchholz und Streetzer Busch nÃ ¶rdlich RoÃ lau * 220 12,3361 51,9608 DE4039302 Olbitzbach-Niederung nordÃ ¶stlich RoÃ lau * 133 12,3147 51,9069 DE4040301 Pfaffenheide-WÃ ¶rpener Bach nÃ ¶rdlich Coswig * 476 12,4797 51,9081 DE4041301 Grieboer Bach Ã ¶stlich Coswig * 16 12,5353 51,9083 DE4041302 Feuchtwiese bei Dobien 12 12,6303 51,9097 DE4042301 Woltersdorfer Heide nÃ ¶rdlich Wittenberg-Lutherstadt 200 12,72 51,9131 DE4042302 Klebitz-Rahnsdorfer FeldsÃ ¶lle 327 12,8214 51,9461 DE4042303 Friedenthaler Grund 167 12,7333 51,9444 DE4043301 BlÃ ¶nsdorf 576,1 12,8797 51,9436 DE4047301 ZÃ ¼tzener Busch * 91,04 13,6578 51,9536 DE4047302 Prierow bei GolÃ en * 56,48 13,6414 51,9903 DE4047303 Krossener Busch * 60,71 13,6172 51,9181 DE4047304 Luckauer Salzstellen * 75,37 13,8031 51,8458 DE4047305 Wacholderheiden bei Sellendorf 37,21 13,5236 51,9444 DE4047306 Dahmetal ErgÃ ¤nzung * 266,47 13,6239 51,9719 DE4048301 Magerrasen SchÃ ¶nwalde 5,29 13,7758 51,9953 DE4048302 Urstromtal bei GolÃ en * 433,65 13,6922 51,9606 DE4048303 Magerrasen SchÃ ¶nwalde ErgÃ ¤nzung * 40,8 13,7697 51,9989 DE4049301 Wiesenau * 134,85 13,9056 51,9725 DE4049303 Niederung BÃ ¶rnichen * 141,22 13,9169 51,9647 DE4049304 Ellerborn, Riebocka und Ragower Niederungswiesen * 665,13 13,9047 51,9044 DE4049305 Lehniksberg 13,06 13,8953 51,9569 DE4050301 NÃ ¶rdliches Spreewaldrandgebiet * 396,62 14,0411 51,9731 DE4051301 Lieberoser EndmorÃ ¤ne und Staakower LÃ ¤uche * 8 255 14,3114 51,9417 DE4051302 Dobberburger MÃ ¼hlenflieÃ  * 381,65 14,2206 52,0131 DE4052301 Pinnower LÃ ¤uche und Tauersche Eichen * 1 587,05 14,4956 51,9542 DE4053301 Calpenzmoor * 134,25 14,5022 51,9125 DE4053302 Feuchtwiesen Atterwasch * 192,97 14,6178 51,9406 DE4053303 Krayner Teiche/Lutzketal * 544,77 14,5806 51,9786 DE4053304 Pastlingsee * 61,21 14,5469 51,9106 DE4053305 Pastlingsee ErgÃ ¤nzung * 38,82 14,5886 51,9111 DE4119301 Externsteine * 124,92 8,9189 51,8694 DE4119302 Eggeosthang mit Lippischer Velmerstot * 142,49 8,9597 51,8453 DE4119303 Silberbachtal mit Ziegenberg * 138,74 8,9981 51,86 DE4119305 HohlsteinhÃ ¶hle 0,03 8,9094 51,8344 DE4119306 BielsteinhÃ ¶hle mit Lukenloch * 18,86 8,9192 51,8161 DE4120301 Emmeroberlauf und Beberbach * 131,09 9,145 51,8222 DE4120303 Beller Holz * 461,1 9,0281 51,8931 DE4120304 Nieheimer Tongrube 13,84 9,1247 51,8156 DE4120305 Buchenwald bei Bellenberg 94,91 9,0111 51,87 DE4121301 Salkenbruch * 284,78 9,2236 51,8694 DE4121302 Schwalenberger Wald * 2 720,83 9,2089 51,9017 DE4121303 Kloster MarienmÃ ¼nster (Kreis HÃ ¶xter) 0,53 9,2136 51,8333 DE4122301 RÃ ¤uschenberg * 28,04 9,3728 51,8083 DE4123301 Holzberg bei Stadtoldendorf, Heukenberg * 781 9,6686 51,8506 DE4123302 Moore und WÃ ¤lder im Hochsolling, Hellental * 1 430 9,5778 51,7842 DE4123331 Teiche am Erzbruch und Finkenbruch im Solling 2,57 9,5483 51,7997 DE4124301 Kleyberg 10 9,7158 51,8931 DE4124302 Ilme * 705,78 9,7808 51,7678 DE4125301 Altendorfer Berg * 101 9,9069 51,8203 DE4125331 Mausohr-Wochenstubengebiet SÃ ¼dliches Leinebergland 0,31 9,8719 51,6997 DE4127301 Schwermetallrasen bei Lautenthal 12 10,2958 51,8658 DE4127303 Oberharzer Teichgebiet * 576 10,3167 51,7869 DE4127304 Bergwiesen und Teiche bei Zellerfeld * 102 10,3464 51,8289 DE4127331 Bielstein bei Lautenthal 4,69 10,2917 51,8775 DE4127332 Iberg 70,29 10,2472 51,8208 DE4128331 Felsen im Okertal 76,25 10,4694 51,87 DE4129302 Nationalpark Harz (Niedersachsen) * 15 770 10,4836 51,7861 DE4130301 Zillierbach sÃ ¼dlich Wernigerode * 6 10,805 51,8078 DE4133301 Bode und Selke im Harzvorland * 276 11,2611 51,845 DE4134301 Hakel sÃ ¼dlich Kroppenstedt * 1 323 11,3375 51,8825 DE4135301 Salzstelle bei Hecklingen * 35 11,5575 51,845 DE4135302 Weinberggrund bei Hecklingen * 8 11,5136 51,8636 DE4136301 Nienburger Auwald-Mosaik * 254 11,7731 51,8456 DE4137304 Diebziger Busch und Wulfener Bruchwiesen * 1 058 11,9378 51,8556 DE4138301 KÃ ¼hnauer Heide und Elbaue zwischen Aken und Dessau * 3 880 12,1481 51,8547 DE4140304 Dessau-WÃ ¶rlitzer Elbauen * 7 582 12,3861 51,8558 DE4141302 Bresker Forst Ã ¶stlich Oranienbaum * 211 12,4978 51,8036 DE4141303 Forsthaus Mullberg 7 12,5153 51,805 DE4142301 Elbaue zwischen Griebo und Prettin * 8 422 12,8097 51,78 DE4142302 KÃ ¼chenholzgraben bei Zahna * 42 12,7994 51,8819 DE4143301 Untere Schwarze Elster * 525 12,8619 51,8028 DE4143401 GlÃ ¼cksburger Heide * 1 803 12,9889 51,8692 DE4144301 Korgscher und Steinsdorfer Busch * 197 13,0992 51,8317 DE4144302 Schweinitzer FlieÃ  12,2 13,0844 51,8108 DE4145301 Wiepersdorf * 734,76 13,2664 51,8656 DE4145302 Schweinitzer FlieÃ  * 433,4 13,2594 51,8239 DE4145303 Schweinitzer FlieÃ  ErgÃ ¤nzung * 82,83 13,2653 51,8258 DE4147301 Schuge- und MÃ ¼hlenflieÃ quellgebiet * 350,14 13,6008 51,8792 DE4147302 HÃ ¶llenberge * 161,54 13,6097 51,8292 DE4147303 Vogelsang Wildau-Wentdorf * 6,53 13,5508 51,8986 DE4147304 Schlagsdorfer HÃ ¼gel * 5,04 13,5206 51,8761 DE4147305 Gehren-Waltersdorfer QuellhÃ ¤nge * 71,1 13,6347 51,8083 DE4148301 Borcheltsbusch und Brandkieten Teil I und II * 117,04 13,7392 51,82 DE4148302 StoÃ dorfer See * 165,7 13,8269 51,8369 DE4148303 Borcheltsbusch und Brandkieten, Erweiterung * 157,53 13,7361 51,8186 DE4148304 Alteno-Radden * 33,42 13,8319 51,865 DE4149301 Tornower Niederung * 706,64 13,8678 51,8269 DE4149302 Schlabendorfer Bergbaufolgelandschaft  Lichtenauer See * 466,62 13,8919 51,8275 DE4149303 Alteno-Radden ErgÃ ¤nzung * 4,95 13,8525 51,8686 DE4150301 Innerer Oberspreewald * 5 757,89 14,0375 51,8822 DE4150302 Byhleguhrer See * 853,45 14,15 51,8975 DE4150303 Vetschauer MÃ ¼hlenflieÃ   Teiche Stradow * 272,05 14,0856 51,8186 DE4152302 Peitzer Teiche 2 062,63 14,4139 51,8492 DE4152303 Lakomaer Teiche * 306,08 14,4003 51,8025 DE4219301 Egge * 3 123 8,9036 51,7483 DE4219302 Kiebitzteich 1,79 8,9992 51,7708 DE4219303 WÃ ¤lder zwischen Iburg und AschenhÃ ¼tte * 181,56 8,9969 51,7239 DE4219304 Stollen am grossen Viadukt westlich Altenbeken 0,41 8,9239 51,76 DE4220301 Satzer Moor * 12,22 9,0689 51,7219 DE4220302 Hinnenburger Forst mit Emder Bachtal * 1 384,75 9,1342 51,7131 DE4220303 Wenkenberg * 26,23 9,1128 51,7961 DE4221301 Stadtwald Brakel 1 568,76 9,2683 51,7331 DE4221302 Kalkmagerrasen bei Ottbergen * 77,98 9,2986 51,7156 DE4221304 Franzmann-Haus in Brakel-Hembsen 0,02 9,2419 51,7108 DE4222301 BuchenwÃ ¤lder der WeserhÃ ¤nge * 636,48 9,4336 51,8475 DE4222302 Grundlose-Taubenborn * 73,14 9,3667 51,7542 DE4222303 Bielenberg mit Stollen * 64,85 9,3592 51,7789 DE4222304 Rathaus HÃ ¶xter 0,04 9,3833 51,7753 DE4222331 WÃ ¤lder im sÃ ¼dlichen Solling * 1 029,89 9,4967 51,6819 DE4223301 WÃ ¤lder im Ã ¶stlichen Solling * 1 458 9,6783 51,7169 DE4224301 Weper, Gladeberg, Aschenburg * 842 9,8122 51,6986 DE4224331 WÃ ¤lder im Solling bei Lauenberg * 322,18 9,7422 51,7583 DE4225331 Klosterberg * 9,18 9,9986 51,7458 DE4226301 Gipskarstgebiet bei Osterode * 1 327 10,2381 51,6947 DE4226331 Kalktuffquellen bei Westerhof * 3,96 10,0933 51,7639 DE4228331 Sieber, Oder, Rhume * 2 450,51 10,2056 51,6186 DE4229301 Hochharz * 6 023 10,6525 51,7981 DE4229303 Bergwiesen bei St. Andreasberg * 215,29 10,5375 51,7161 DE4229331 BachtÃ ¤ler im Oberharz um Braunlage * 415,73 10,6417 51,6878 DE4230301 Stollensystem BÃ ¼chenberg bei Elbingerode * 160 10,7989 51,7908 DE4230302 Elendstal im Hochharz * 74 10,6767 51,7517 DE4230303 Bergwiesen bei KÃ ¶nigshÃ ¼tte * 251 10,7669 51,7508 DE4231301 Laubwaldgebiet zwischen Wernigerode und Blankenburg * 3 615 10,8764 51,7939 DE4231302 Devonkalkgebiet bei Elbingerode und RÃ ¼beland * 424 10,8708 51,7636 DE4231303 Bodetal und LaubwÃ ¤lder des Harzrandes bei Thale * 5 773 10,9722 51,7119 DE4231304 Bielsteintunnel bei HÃ ¼ttenrode 0,01 10,9153 51,7828 DE4231305 HermannshÃ ¶hle RÃ ¼beland 0,01 10,8478 51,7553 DE4231306 BielsteinhÃ ¶hlengebiet bei RÃ ¼beland 20 10,8378 51,7533 DE4231307 Pinge WeiÃ er Stahlberg RÃ ¼beland 0,01 10,865 51,7561 DE4233301 Gegensteine und Schierberge bei Ballenstedt * 107 11,1861 51,7347 DE4233302 Burgesroth und LaubwÃ ¤lder bei Ballenstedt * 620 11,1919 51,7061 DE4235301 Wipper unterhalb Wippra * 80 11,4878 51,7456 DE4235302 TrockenhÃ ¤nge im Wippertal bei Sandersleben * 206 11,5325 51,6964 DE4236301 AuenwÃ ¤lder bei PlÃ ¶tzkau * 417 11,7028 51,7494 DE4238301 Brambach sÃ ¼dwestlich Dessau * 97 12,1594 51,7778 DE4239301 Taube-Quellen und Auengebiet bei MÃ ¶st * 150 12,2694 51,7617 DE4239302 Untere Muldeaue * 2 755 12,2947 51,7639 DE4240301 Mittlere Oranienbaumer Heide * 2 024 12,3547 51,7753 DE4241301 Fliethbach-System zwischen DÃ ¼bener Heide und Elbe * 72 12,6139 51,755 DE4243301 KlÃ ¶dener RiÃ  * 96 12,8342 51,7342 DE4243302 Kuhlache und Elsteraue bei Jessen 150 12,9878 51,7847 DE4244301 Alte Elster und Rohrbornwiesen bei Premsendorf * 212 13,1389 51,7478 DE4244302 GewÃ ¤ssersystem Annaburger Heide sÃ ¼dÃ ¶stlich Jessen * 337 13,0522 51,745 DE4245301 Fluten von Arnsnesta * 113,24 13,1725 51,7389 DE4246301 Freilebener Landgraben und HÃ ¶lle Freileben 87,06 13,3953 51,7869 DE4246302 Kremitz und Fichtwaldgebiet * 648,57 13,3961 51,7025 DE4247301 Rochauer Heide 557,28 13,5381 51,7928 DE4247302 Lehmannsteich * 136,69 13,5447 51,7239 DE4247303 Lugkteichgebiet * 326,61 13,6025 51,7189 DE4247304 Heidegrund GrÃ ¼nswalde * 262,51 13,6625 51,7811 DE4248301 Bergen-WeiÃ acker Moor * 115,47 13,7217 51,7633 DE4248302 GÃ ¶rlsdorfer Wald * 195,2 13,7692 51,7983 DE4248303 Wanninchen 693,46 13,7869 51,7864 DE4248304 Tannenbusch und Teichlandschaft GroÃ  MehÃ ow * 203,78 13,8167 51,7292 DE4248305 Sandteichgebiet * 212 13,8044 51,7494 DE4248306 Bornsdorfer Teichgebiet * 94,51 13,7 51,7889 DE4248307 Drehnaer Weinberg und Stiebsdorfer See 154,47 13,7753 51,7608 DE4248308 Gahroer Buchheide 106,78 13,7342 51,7481 DE4248309 Sandteichgebiet ErgÃ ¤nzung 173,7 13,81 51,7472 DE4249302 Seeser Bergbaufolgelandschaft 891,56 13,9342 51,7861 DE4249303 Calauer Schweiz 1 406,54 13,9725 51,7033 DE4250301 GÃ ¶ritzer und Vetschauer MÃ ¼hlenflieÃ e * 302,48 14,0325 51,7611 DE4251301 Glinziger Teich- und Wiesengebiet * 287,92 14,2167 51,7583 DE4251302 KoselmÃ ¼hlenflieÃ  * 111,14 14,1939 51,7175 DE4252301 Sergen-Katlower Teich- und Wiesenlandschaft * 683,89 14,4933 51,7161 DE4252302 Biotopverbund Spreeaue * 623,19 14,3531 51,7394 DE4253302 Euloer Bruch * 82,23 14,5925 51,7556 DE4254301 Hispe 14,53 14,6958 51,7061 DE4318301 Ziegenberg 74,28 8,7089 51,6864 DE4319301 Eselsbett und Schwarzes Bruch * 127,28 8,9433 51,6275 DE4319302 Sauerbachtal BÃ ¼lheim * 48,73 8,9564 51,6047 DE4319304 Kalkfelsen bei Grundsteinheim * 6,86 8,8825 51,66 DE4319305 Stollen Bahnlinie Kassel-Altenbeken 0,21 8,9742 51,6781 DE4320301 Hirschstein 77,07 9,0014 51,6164 DE4320302 Gradberg * 779,03 9,0286 51,6972 DE4320303 Kalkmagerrasen bei Willebadessen * 46,23 9,0236 51,6444 DE4320305 Nethe * 734,11 9,0133 51,6469 DE4320306 Talbach Ã ¶stlich Niesen * 95,46 9,1631 51,6239 DE4320307 Quellgebiet Bockskopf * 22,46 9,0536 51,6247 DE4321301 Kalkmagerrasen bei Dalhausen * 32,65 9,3192 51,6322 DE4321303 Lebersiek sÃ ¼dlich Dalhausen * 22,8 9,2903 51,6092 DE4321304 Wandelnsberg * 106,97 9,3439 51,6761 DE4322301 Stahlberg und HÃ ¶lleberg bei Deisel * 142,71 9,3936 51,6078 DE4322302 Urwald Wichmanessen 13,83 9,4811 51,6092 DE4322303 Hannoversche Klippen 23,77 9,4319 51,6508 DE4322304 WÃ ¤lder um Beverungen * 972,25 9,3622 51,6417 DE4322331 Mausohr-Wochenstube SÃ ¼dsolling 0,02 9,3981 51,6889 DE4323331 SchwÃ ¼lme und Auschnippe * 352,35 9,7644 51,5914 DE4324331 Wald am GroÃ en Streitrodt bei Delliehausen 225,38 9,7675 51,6772 DE4324332 Brenke und Wald am Hohen Rott bei Verliehausen 103,05 9,6961 51,6139 DE4325301 GÃ ¶ttinger Wald * 4 878 10,0219 51,5514 DE4325331 Wahrberg * 25,13 9,9389 51,6789 DE4325332 MÃ ¤useberg und Eulenberg * 18,45 9,9936 51,6572 DE4328301 Steinberg bei Scharzfeld * 13 10,38 51,6353 DE4328331 Butterberg/Hopfenbusch * 35,64 10,4628 51,6094 DE4329301 Bergwiesen und Wolfsbachtal bei HohegeiÃ  * 244 10,6572 51,6669 DE4329302 Staufenberg * 144 10,6406 51,6228 DE4329303 Gipskarstgebiet bei Bad Sachsa * 1 495 10,5028 51,5719 DE4330301 Harzer BachtÃ ¤ler * 1 501 10,6703 51,7092 DE4330302 Radeweg bei Hasselfelde * 190 10,8275 51,6614 DE4330305 Beretal mit SeitentÃ ¤lern * 1 068 10,7836 51,6108 DE4331301 Bere und Mosebach sÃ ¼dwestlich Stiege * 35 10,8556 51,6325 DE4331302 Regensburger Kopf  Lindischberg * 309 10,9181 51,6017 DE4332301 Spaltenmoor Ã ¶stlich Friedrichsbrunn 82 11,0822 51,6942 DE4332302 Selketal und Bergwiesen bei Stiege * 4 522 11,1794 51,6714 DE4334301 Langes Holz und Steinberg westlich Hettstedt 103 11,4811 51,6625 DE4334302 Weinfeld nordwestlich Mansfeld 24 11,4508 51,6133 DE4334303 Brummtal bei Quenstedt * 82 11,4256 51,6928 DE4335301 Kupferschieferhalden bei Hettstedt 466 11,4947 51,6775 DE4336306 Saaledurchbruch bei Rothenburg * 477 11,7492 51,6344 DE4337301 FuhnesÃ ¼mpfe Ã ¶stlich LÃ ¶bejÃ ¼n * 67 11,9564 51,6406 DE4338301 Fuhnequellgebiet Vogtei westlich Wolfen * 48 12,1575 51,6836 DE4338302 Wiesen und Quellbusch bei Radegast * 51 12,1111 51,65 DE4340301 Muldeaue oberhalb Pouch * 513 12,5242 51,6083 DE4340302 Vereinigte Mulde und Muldeauen * 5 905 12,6878 51,3897 DE4340303 Kirche Muldenstein 0,01 12,335 51,6653 DE4340304 Schlauch Burgkemnitz 67 12,375 51,6681 DE4341301 Buchenwaldgebiet und Hammerbachtal in der DÃ ¼bener Heide * 958 12,6456 51,6544 DE4342301 Elbtal zwischen MÃ ¼hlberg und Greudnitz * 4 905 13,0133 51,5592 DE4342302 Lausiger Teiche und AusreiÃ er-Teich Ã ¶stlich Bad Schmiedeberg * 105 12,8011 51,6831 DE4342303 Buchenwaldgebiet Kossa * 660 12,725 51,6419 DE4342304 Presseler Heidewald- und Moorgebiet * 4 221 12,7689 51,5728 DE4342305 Dommitzscher Grenzbachgebiet * 573 12,8033 51,6297 DE4342306 Dommitzscher Grenzbach * 5,8 12,7197 51,6603 DE4344301 DÃ ¼nengebiet Dautzschen-DÃ ¶brichau 949 13,0697 51,6167 DE4344302 Annaburger Heide * 1 590 13,1219 51,7075 DE4344303 Annaburger Heide * 850,6 13,1511 51,6575 DE4344304 DÃ ¶brichauer Wiesen 181 13,1042 51,6067 DE4345301 Alte Elster und Riecke Teil I und II * 110,46 13,2597 51,6692 DE4345302 Schweinert 110,33 13,2692 51,6236 DE4345303 Mittellauf der Schwarzen Elster ErgÃ ¤nzung * 302,45 13,325 51,5825 DE4346302 Oelsiger Luch * 39,46 13,3894 51,6908 DE4346303 HochflÃ ¤che um die Hohe Warte * 784,24 13,4686 51,6225 DE4346304 Hohe Warte 87,72 13,4578 51,6311 DE4347302 Kleine Elster und Niederungsbereiche * 2 164,18 13,6142 51,6647 DE4348301 Tanneberger Sumpf  GrÃ ¶bitzer Busch * 46,49 13,7239 51,6664 DE4350301 Teichlandschaft BuchwÃ ¤ldchen-Muckwar * 95,34 14,0108 51,6861 DE4350302 BinnendÃ ¼nenkomplex Woschkow * 117,91 14,0281 51,6192 DE4352301 Talsperre Spremberg * 344,02 14,3842 51,6239 DE4353301 Faltenbogen sÃ ¼dlich DÃ ¶bern 93,32 14,6008 51,6058 DE4353303 Preschener MÃ ¼hlbusch * 22,75 14,6458 51,6478 DE4353304 Luisensee * 57,36 14,5675 51,6497 DE4354301 NeiÃ eaue * 249,96 14,7572 51,6333 DE4413301 Ruhrstau bei Echthausen * 110,45 7,9128 51,5011 DE4417301 Tuffstein bei BÃ ¼ren * 0,17 8,5847 51,5381 DE4417302 WÃ ¤lder bei BÃ ¼ren 1 231,5 8,6042 51,5611 DE4417303 Afte 126,47 8,6722 51,5192 DE4419301 Schwarzbachtal * 219,77 8,9564 51,545 DE4419302 Dahlberg * 8,84 8,9061 51,5047 DE4419303 Bleikuhlen und WÃ ¤schebachtal * 71,06 8,9056 51,5325 DE4419304 Marschallshagen und Nonnenholz * 1 528,81 8,9114 51,565 DE4420301 Hellberg-Scheffelberg * 90,47 9,0189 51,5458 DE4420302 Asseler Wald * 136,51 9,0414 51,51 DE4420303 Kalkmagerrasen bei Ossendorf * 50 9,1056 51,5122 DE4420304 Quast bei Diemelstadt-Rhoden * 302,34 9,0381 51,4881 DE4421301 Ostheimer Hute * 16,19 9,3244 51,5089 DE4421302 Schwiemelkopf * 69,04 9,3081 51,5194 DE4421303 Desenberg * 3,17 9,1989 51,5017 DE4421305 Siechenberg bei Liebenau * 7,52 9,2892 51,5039 DE4422302 Dingel und EberschÃ ¼tzer Klippen * 118,39 9,3694 51,535 DE4422303 Kalkmagerrasen und Diemelaltwasser bei Lamerden * 17,52 9,3389 51,5286 DE4422304 Flohrberg und Ohmsberg bei Deisel * 40,69 9,3883 51,5856 DE4422305 Der Bunte Berg bei EberschÃ ¼tz * 31,69 9,3417 51,5411 DE4422306 Samensberg 9,54 9,3697 51,5928 DE4422307 Kalkmagerrasen entlang der Diemel * 127,34 9,3606 51,5592 DE4422308 Wolkenbruch bei Trendelburg 3,14 9,4469 51,5767 DE4422350 Holzapetal * 254,87 9,4911 51,5403 DE4423301 Urwald Sababurg * 101,42 9,5144 51,5381 DE4423305 Totenberg (Bramwald) 432 9,6547 51,53 DE4423350 WeserhÃ ¤nge mit BachlÃ ¤ufen * 4 363,79 9,5917 51,4725 DE4424301 Ossenberg-Fehrenbusch * 677 9,7736 51,5272 DE4426301 Seeanger, Retlake, Suhletal * 391 10,1894 51,5567 DE4426302 Seeburger See 115 10,1667 51,5653 DE4427331 Mausohr-Wochenstube Eichsfeld 0,1 10,2625 51,5133 DE4428302 Ellersystem  WeilrÃ ¶der Wald  SÃ ¼lzensee * 1 902 10,4911 51,5556 DE4428303 Waldgebiet um WenderhÃ ¼tte mit Soolbachtal und Sonnenstein * 964 10,3969 51,5142 DE4429301 Hunnengrube  Katzenschwanz  SattelkÃ ¶pfe * 276 10,7056 51,5494 DE4429320 ErdfÃ ¤lle um Liebenrode, SeelÃ ¶cher und KetterlÃ ¶cher * 33 10,5422 51,5364 DE4430301 Kammerforst  Himmelsberg  MÃ ¼hlberg * 962 10,7236 51,5672 DE4430304 RÃ ¼digsdorfer Schweiz  Harzfelder Holz  Hasenwinkel * 668 10,8247 51,5419 DE4431301 BuchenwÃ ¤lder um Stolberg * 3 677 10,9281 51,5622 DE4431302 Alter Stolberg und Heimkehle im SÃ ¼dharz * 88 10,9353 51,5169 DE4431304 Thyra im SÃ ¼dharz * 20,6 10,9544 51,5292 DE4431305 NSG Alter Stolberg * 633 10,8858 51,5236 DE4431306 Haingrund und Organistenwiese bei Stolberg 13,5 10,9175 51,5736 DE4431307 Hagen  Heidelberg * 1 041 10,8628 51,5878 DE4431320 PfaffenkÃ ¶pfe * 334 10,8475 51,5278 DE4432301 Buntsandstein- und Gipskarstlandschaft bei Questenberg im SÃ ¼dharz * 6 012 11,1336 51,4994 DE4433301 Wipper im Ostharz * 39,3 11,1667 51,5731 DE4433302 Bodenschwende bei Horla im SÃ ¼dharz * 608 11,1825 51,5517 DE4433303 Ziegenberg bei KÃ ¶nigerode * 25 11,2142 51,5878 DE4434301 Gipskarstlandschaft PÃ ¶lsfeld und Breiter Fleck im SÃ ¼dharz * 1 722 11,3883 51,5261 DE4434302 Kupferschieferhalden bei Klostermansfeld 96 11,4783 51,5783 DE4434303 Kupferschieferhalden bei Wimmelburg 125 11,4939 51,5156 DE4434304 Alte Schule in Ahlsdorf 0,01 11,4678 51,5439 DE4436301 TrockenrasenhÃ ¤nge nÃ ¶rdlich des SÃ ¼Ã en Sees * 84 11,6836 51,5003 DE4436303 Zaschwitz bei Wettin * 133 11,8206 51,5736 DE4437301 Blonsberg nÃ ¶rdlich Halle * 32 11,9356 51,5881 DE4437302 Porphyrkuppenlandschaft nordwestlich Halle * 818,6 11,8592 51,5578 DE4437305 Bergholz nÃ ¶rdlich Halle 181 11,9861 51,5903 DE4437306 Erlen-Eschen-Wald bei Gutenberg nÃ ¶rdlich Halle * 4 11,9786 51,55 DE4437307 Nordspitze der PeiÃ nitz und Forstwerder in Halle * 23 11,9475 51,4994 DE4437308 DÃ ¶lauer Heide und Lindbusch bei Halle * 700 11,8933 51,4978 DE4437309 Brandberge in Halle 91 11,9272 51,5144 DE4438301 Porphyrkuppen westlich Landsberg * 52 12,1414 51,525 DE4438302 Porphyrkuppen Burgstetten bei Niemberg 51 12,0764 51,5525 DE4440301 Ehemaliger Ã bungsplatz mit Paupitzscher See 489 12,3753 51,5714 DE4440302 Leinegebiet * 630 12,5028 51,5172 DE4440303 SprÃ ¶daer Wald und Triftholz 97 12,4422 51,5281 DE4441301 Schwarzbachniederung mit Sprottabruch * 737 12,7317 51,5372 DE4442301 GroÃ er Teich Torgau und benachbarte Teiche * 928 12,9706 51,5364 DE4442302 Separate Fledermausquartiere in Mittel- und Nordwestsachsen 302 12,6144 51,2369 DE4442303 Roitzsch * 181 12,8558 51,5889 DE4446301 Mittellauf der Schwarzen Elster * 2 815,84 13,3686 51,5392 DE4446302 Restsee TrÃ ¶bitz 37,31 13,4208 51,5958 DE4447301 Erweiterung Loben * 1 033,9 13,6056 51,5136 DE4447302 Forsthaus PrÃ ¶sa 3 798,17 13,5197 51,5264 DE4447303 Der Loben * 665,93 13,6153 51,5069 DE4447304 Suden bei Gorden 89,34 13,6503 51,545 DE4447305 Hohenleipisch 168 13,5689 51,5258 DE4447306 Wiesen am FloÃ graben 38,19 13,6 51,5411 DE4447307 Kleine Elster und Niederungsbereiche ErgÃ ¤nzung * 915,01 13,695 51,6594 DE4448302 GrÃ ¼nhaus 1 780,74 13,7144 51,5486 DE4448304 Welkteich * 113,1 13,7164 51,5022 DE4449301 Westmarkscheide-Mariensumpf 22,91 13,9578 51,5656 DE4450301 WeiÃ er Berg bei Bahnsdorf * 28,64 14,1189 51,5675 DE4450302 Bergbaufolgelandschaft Bluno * 803 14,2181 51,5056 DE4452301 Spreetal und Heiden zwischen Uhyst und Spremberg * 820 14,4764 51,4711 DE4453301 Altes Schleifer TeichgelÃ ¤nde * 104 14,5544 51,5331 DE4453302 Muskauer Faltenbogen 280 14,63 51,5236 DE4453303 Reuthener Moor * 95,52 14,5442 51,5972 DE4453304 WÃ ¤lder und Feuchtgebiete bei WeiÃ keiÃ el * 261 14,6906 51,5075 DE4453305 Trebendorfer Tiergarten * 196 14,5897 51,5147 DE4454301 Zerna * 17,16 14,7289 51,5858 DE4454302 NeiÃ egebiet * 2 450 15,02 51,2961 DE4507301 Ruhraue in MÃ ¼lheim * 137,55 6,8928 51,4053 DE4508301 Heisinger Ruhraue * 150,26 7,0711 51,4156 DE4510301 Felsen am Harkortsee 2,52 7,4067 51,4042 DE4512302 Abbabach * 24,81 7,6906 51,4522 DE4513301 Luerwald und Bieberbach * 2 637,34 7,8906 51,4742 DE4513302 Waldreservat Moosfelde * 699,13 7,9994 51,4636 DE4513303 RÃ ¶hr zwischen HÃ ¼sten und Hachen * 38,72 8,0053 51,3967 DE4513304 Weichholzaue Ense * 7,11 7,995 51,4844 DE4514302 Arnsberger Wald * 7 991,59 8,1878 51,4136 DE4514303 Waldreservat Obereimer * 2 377,41 8,0656 51,3817 DE4514304 Kleine Schmalenau und Hevesee * 97,95 8,1125 51,4669 DE4515301 Hamorsbruch und QuellbÃ ¤che * 464,05 8,2997 51,4025 DE4515302 Heveoberlauf * 139,83 8,1819 51,4486 DE4515304 MÃ ¶hne Mittellauf * 115,63 8,2408 51,485 DE4516301 LÃ ¶rmecketal * 267,21 8,3986 51,4481 DE4516302 MÃ ¶hne Oberlauf * 82,05 8,5189 51,4694 DE4516303 HÃ ¶hle am Kattenstein 0,27 8,4306 51,4539 DE4516305 LiethÃ ¶hle und Bachschwinde des WÃ ¤schebaches * 23,9 8,3806 51,4347 DE4517301 WÃ ¤lder und Quellen des Almetals * 472,79 8,665 51,4267 DE4517303 Leiberger Wald * 1 864,05 8,6542 51,4975 DE4517304 AschenhÃ ¼tte * 19,41 8,5336 51,4686 DE4517305 Bergwerk ThÃ ¼len 1,45 8,6581 51,4292 DE4518301 Buchholz bei BleiwÃ ¤sche * 317,93 8,6767 51,4625 DE4518302 WÃ ¤lder bei Padberg 96,58 8,7897 51,4006 DE4518303 BuchenwÃ ¤lder und Schutthalden an der WeiÃ en Frau  * 151,73 8,7017 51,4067 DE4518304 RÃ ¶senbecker HÃ ¶hle 3,18 8,6711 51,4114 DE4518305 Bredelar, Stadtwald Marsberg und FÃ ¼rstenberger Wald * 2 650,14 8,7831 51,4556 DE4519301 BÃ ¼chenberg und Platzberg bei Hesperinghausen * 41,95 8,9056 51,4906 DE4519302 Kittenberg 95,1 8,925 51,4083 DE4519303 Wulsenberg, Hasental und Kregenberg * 80,21 8,8675 51,4408 DE4519304 Huxstein * 4,77 8,8956 51,4861 DE4519305 Glockengrund, GlockenrÃ ¼cken und Hummelgrund * 52,41 8,9306 51,4161 DE4519306 Leitmarer Felsen * 99,77 8,8644 51,4322 DE4520301 Weldaer Berg und Mittelberg * 75,16 9,1081 51,4731 DE4520302 Iberg bei Welda * 25,35 9,1031 51,4497 DE4520303 Wittmarwald bei Volkmarsen 289,47 9,1403 51,4392 DE4520304 Eilsbusch bei Wethen 4,13 9,0889 51,4844 DE4520305 Tiergarten bei KÃ ¼lte * 26,36 9,0414 51,4089 DE4520306 GroÃ seggenried am RhÃ ¶daer Bach 3,49 9,1494 51,4083 DE4521301 Warmberg  Osterberg * 62,54 9,3075 51,4817 DE4521302 Kalkmagerrasen bei Calenberg und Herlinghausen * 22,42 9,1931 51,48 DE4521304 Schottenbruch bei Niedermeiser * 28,57 9,3231 51,4556 DE4521305 Bachlauf der Warme von Ehlen bis Liebenau * 72,81 9,2983 51,3772 DE4521350 Quellgebiet bei Ostheim * 35,8 9,32 51,4989 DE4522302 Rothenberg bei Burguffeln * 27,47 9,4533 51,4225 DE4522303 Mittelberg bei Hofgeismar * 41,54 9,3544 51,4861 DE4522304 Kelzer Holz und MeÃ hagen * 664,69 9,3525 51,4569 DE4523303 Ballertasche 44 9,6372 51,4567 DE4523304 Termenei bei Wilhelmshausen 28,32 9,5611 51,405 DE4523331 Fulda zwischen Wahnhausen und Bonaforth * 103,72 9,5614 51,3844 DE4524301 GroÃ er Leinebusch 180 9,8258 51,4739 DE4524302 BuchenwÃ ¤lder und Kalk-Magerrasen zwischen Dransfeld u. HedemÃ ¼nden * 1 496 9,7378 51,4442 DE4524303 Kreideberg bei Ellerode * 57,15 9,8086 51,41 DE4525302 RhÃ ¶neberg bei Marzhausen * 28,74 9,9075 51,4011 DE4525331 ReinhÃ ¤user Wald * 1 207,92 10,0003 51,4519 DE4525332 Dramme * 39,71 9,8775 51,4517 DE4525333 Leine zwischen Friedland und Niedernjesa * 53,62 9,92 51,4481 DE4528302 Ohmgebirge * 1 520 10,3336 51,4681 DE4529302 BleicherÃ ¶der Berge * 1 273 10,5272 51,4375 DE4530301 Westliche Hainleite  WÃ ¶belsburg * 1 170 10,6639 51,4039 DE4530302 Helme mit MÃ ¼hlgrÃ ¤ben 45 10,7511 51,4953 DE4531303 Reesberg 29 10,9483 51,4992 DE4533301 GewÃ ¤ssersystem der Helmeniederung * 234 11,2247 51,4147 DE4533303 Rathaus Sangerhausen 0,01 11,2983 51,4736 DE4534301 Der Hagen und Othaler Holz nÃ ¶rdlich Beyernaumburg * 584 11,4017 51,4861 DE4535301 Eislebener Stiftsholz * 390 11,5075 51,4825 DE4535302 Kuckenburger Hagen 70 11,6592 51,4106 DE4535303 Schwermetallrasen bei Hornburg 2 11,5831 51,4536 DE4535304 Stollen und Trockenrasen bei UnterfarnstÃ ¤dt * 11 11,6075 51,4314 DE4536301 RÃ ¶hrichte und Salzwiesen am SÃ ¼Ã en See * 57 11,66 51,4975 DE4536302 Salziger See nÃ ¶rdlich RÃ ¶blingen am See * 518 11,6878 51,4778 DE4536303 MuschelkalkhÃ ¤nge westlich Halle * 114 11,8131 51,4906 DE4536304 Salzatal bei Langenbogen * 198,2 11,7836 51,4908 DE4536305 Kalkstollen im Weidatal bei Schraplau 0,03 11,6747 51,4375 DE4537301 Saale-, Elster-, Luppe-Aue zwischen Merseburg und Halle * 1 756 12,0092 51,4053 DE4538301 Engelwurzwiese bei ZwintschÃ ¶na 6 12,0417 51,4472 DE4539301 BrÃ ¶sen Glesien und Tannenwald 138 12,3247 51,4033 DE4540301 Partheaue * 562 12,5328 51,3589 DE4541301 KÃ ¤mmereiforst * 267 12,5389 51,4764 DE4541302 WÃ ¶lperner Torfwiesen * 64 12,6039 51,4431 DE4542301 Berge um Hohburg und Dornreichenbach * 301 12,7975 51,4033 DE4542302 Lossa und NebengewÃ ¤sser * 491 12,8764 51,3903 DE4542303 Am Spitzberg 163 12,7558 51,3897 DE4543301 Teiche um NeumÃ ¼hle * 87 12,9528 51,4667 DE4543302 LaubwÃ ¤lder der Dahlener Heide * 1 009 13,0511 51,4222 DE4543303 Dahle und Tauschke * 788 13,165 51,3869 DE4544301 ElbtalhÃ ¤nge Burckhardshof * 79 13,1733 51,42 DE4545301 Elbtal zwischen SchÃ ¶na und MÃ ¼hlberg * 4 313 13,5186 51,1319 DE4545302 Elbdeichvorland MÃ ¼hlberg-Stehla * 204,83 13,1989 51,4419 DE4545303 Gohrische Heide 232,89 13,3161 51,4314 DE4545304 Gohrischheide und Elbniederterrasse Zeithain 2 654 13,3283 51,3908 DE4546301 Kleine RÃ ¶der * 381,3 13,3675 51,4594 DE4546302 Alte RÃ ¶der bei Prieschka 78,65 13,4453 51,4819 DE4546303 GroÃ e RÃ ¶der * 136,89 13,4547 51,4533 DE4546304 RÃ ¶deraue und Teiche unterhalb GroÃ enhain * 2 126 13,4783 51,3625 DE4547302 Untere Pulsnitzniederung * 666,68 13,5561 51,4247 DE4547303 Pulsnitz und Niederungsbereiche * 588,84 13,655 51,4078 DE4548302 Teichgebiet Kroppen-Frauendorf * 214,62 13,8108 51,4 DE4548303 Seewald * 273,37 13,6703 51,5006 DE4549301 Rohatschgebiet zwischen Guteborn und Hohenbocka * 245,1 13,9669 51,4242 DE4549302 Sorgenteich 49,98 13,9033 51,4344 DE4549303 Peickwitzer Teiche * 94,92 13,9775 51,4486 DE4549304 Fledermausquartier Kirche Ruhland 0,11 13,8689 51,46 DE4549305 Sorgenteich ErgÃ ¤nzung 2,07 13,9106 51,4381 DE4549306 Peickwitzer Teiche ErgÃ ¤nzung * 3,89 13,9839 51,4414 DE4550301 Dubringer Moor * 1 709 14,1931 51,3964 DE4550302 Insel im Senftenberger See * 889,9 14,0258 51,4967 DE4550303 Feuchtgebiete Leippe-Torno * 199 14,1164 51,4133 DE4550304 Bergbaufolgelandschaft Laubusch * 350 14,1003 51,47 DE4551301 Spannteich Knappenrode 258 14,3267 51,41 DE4551302 Schwarze Elster oberhalb Hoyerswerda 238 14,1917 51,3431 DE4551303 Separate Fledermausquartiere und -habitate in der Lausitz * 254 14,5947 51,225 DE4552301 TruppenÃ ¼bungsplatz Oberlausitz * 13 597 14,8436 51,4503 DE4552302 Oberlausitzer Heide- und Teichlandschaft * 13 732 14,5422 51,3083 DE4553301 Schwarzer SchÃ ¶ps unterhalb Reichwalde * 244 14,6139 51,3958 DE4554301 Raklitza und Teiche bei Rietschen * 339 14,7839 51,4044 DE4554302 WeiÃ er SchÃ ¶ps bei HÃ ¤hnichen 67 14,8444 51,3811 DE4554303 Niederspreer Teichgebiet und Kleine Heide HÃ ¤hnichen * 1 876 14,8781 51,3781 DE4607301 WÃ ¤lder bei Ratingen * 199,45 6,9139 51,3578 DE4607302 Fuchslochbachtal 10,54 6,9372 51,3483 DE4610301 Gevelsberger Stadtwald 540,56 7,3783 51,3231 DE4611301 KalkbuchenwÃ ¤lder bei Hohenlimburg * 145,7 7,5583 51,3525 DE4611303 HÃ ¼ttenblÃ ¤serschachthÃ ¶hle * 0,15 7,6558 51,3706 DE4612301 Felsenmeer mit HÃ ¶hlen 24,95 7,7858 51,3814 DE4613301 HÃ ¶nnetal * 146,61 7,8472 51,3878 DE4613303 Balver Wald * 442,65 7,8539 51,3556 DE4613304 Wacholderheide Bollenberg 3,5 7,9075 51,3153 DE4614303 Ruhr 525,56 8,4147 51,3689 DE4614306 GroÃ e Sunderner HÃ ¶hle 4,19 8,0136 51,3133 DE4615301 Ruhrtal bei Laer u. Schneisenberg * 197,45 8,2339 51,3475 DE4616301 Halden bei Ramsbeck 36,51 8,4097 51,3114 DE4616304 HÃ ¶hlen und Stollen bei Olsberg und Bestwig 63,44 8,5236 51,3675 DE4617301 Bruchhauser Steine * 84,86 8,5406 51,3325 DE4617302 GewÃ ¤ssersystem Diemel und Hoppecke * 586,69 8,7286 51,4136 DE4617303 Kalkkuppen bei Brilon * 203,84 8,5122 51,3842 DE4617304 Teichgrotte und PonorhÃ ¶hle am Kirchloh 0,14 8,6067 51,3881 DE4618301 Kahlen-Berg bei Adorf 6,03 8,7972 51,355 DE4619301 Kalkflachmoor bei Vasbeck 11,45 8,9278 51,3886 DE4620301 Scheid bei Volkmarsen * 89,91 9,1322 51,3939 DE4620302 Wald bei Volkhardinghausen und Freienhagen 623,05 9,0547 51,2969 DE4620303 DÃ ¶rneberg und WÃ ¼nne bei Viesebeck * 37,38 9,1442 51,3475 DE4620304 Twiste mit Wilde, Watter und Aar * 147,54 8,9764 51,3356 DE4620401 Vorsperre-Twistetalsperre * 28,01 9,0544 51,36 DE4621302 Burghasunger Berg * 9,43 9,2753 51,3244 DE4621303 Wattenberg/Hundsberg * 209,47 9,2753 51,2997 DE4621305 Festberg bei Philippinenthal * 14,32 9,2186 51,3361 DE4621306 WÃ ¤lder bei Zierenberg * 1 513,78 9,3094 51,3811 DE4622301 Keischel bei Weimar * 19,82 9,3869 51,3767 DE4622302 Habichtswald und Seilerberg bei Ehlen * 2 919,36 9,3742 51,3236 DE4622303 DÃ ¶rnberg, Immelburg und Helfenstein * 410,7 9,3369 51,3514 DE4623302 Fuldaschleuse Wolfsanger * 14,06 9,5589 51,3303 DE4623331 BachtÃ ¤ler im Kaufunger Wald * 1 289,76 9,7561 51,3197 DE4623350 Fulda ab Wahnhausen * 34,32 9,5847 51,4042 DE4624301 Ermschwerder Heegen 37,57 9,8039 51,3619 DE4624302 Kalkmagerrasen bei RoÃ bach * 55,12 9,8267 51,3125 DE4624303 Freudenthal bei Witzenhausen * 75,85 9,8281 51,3592 DE4624331 Weiher am Kleinen Steinberg 14,59 9,6986 51,3672 DE4625301 EbenhÃ ¶he-Liebenberg * 142,48 9,9061 51,3297 DE4625303 NSG Kelle  Teufelskanzel * 200 9,9567 51,3208 DE4625304 WiesenmÃ ¼hle Marth 0,01 9,9992 51,3789 DE4625331 Mausohr-Jagdgebiet Leinholz 340,09 9,855 51,3875 DE4626301 Lengenberg  Knappberg  Katzenstein * 693 10,0847 51,3275 DE4626304 LeinetalhÃ ¤nge westlich Heiligenstadt * 333 9,9911 51,3681 DE4626306 RÃ ¶hrsberg  Hasenwinkel  MÃ ¼hlberg * 451 10,0161 51,3106 DE4627301 Fledermausquartiere im Pferdebachtal bei Heiligenstadt 0,01 10,1633 51,3494 DE4628301 Mittlerer DÃ ¼n * 793 10,3672 51,3389 DE4628302 Krankenhaus und KlostergebÃ ¤ude Reifenstein 0,01 10,3642 51,3481 DE4628303 Dachstuhl Alten- und Pflegeheim Deuna 0,01 10,4775 51,3556 DE4629301 NSG Keulaer Wald 302 10,5189 51,3583 DE4630301 NSG Hotzenberg * 91 10,7317 51,3178 DE4631301 Dickkopf  Bendeleber Forst  NSG Gatterberge * 1 226 10,9464 51,3786 DE4631302 Hainleite  Wipperdurchbruch  Kranichholz * 6 869 10,9022 51,3353 DE4632302 KyffhÃ ¤user  Badraer Schweiz  Solwiesen * 3 382 11,0406 51,3961 DE4633303 Esperstedter Ried  Salzstellen bei Artern * 940 11,1494 51,3375 DE4633304 MÃ ¶nchenried und HelmegrÃ ¤ben bei Artern * 341 11,32 51,3781 DE4634301 Borntal, Feuchtgebiet und Heide bei Allstedt * 381 11,4533 51,3792 DE4634302 Ziegelrodaer Buntsandsteinplateau * 2 315 11,4883 51,3214 DE4634303 Bottendorfer HÃ ¼gel * 133 11,4072 51,3136 DE4635301 Schmoner Busch, Spielberger HÃ ¶he und Elsloch sÃ ¼dlich Querfurt * 316 11,5969 51,33 DE4636301 WasserschloÃ  in Sankt Ulrich 0,01 11,7969 51,3006 DE4637301 Geiselniederung westlich Merseburg * 57 11,9747 51,3344 DE4638302 Elster-Luppe-Aue * 548 12,1489 51,3725 DE4638303 Schafhufe westlich GÃ ¼nthersdorf 2 12,1458 51,3428 DE4638304 Wiesengebiet westlich Schladebach * 35 12,0975 51,3206 DE4639301 Leipziger Auensystem * 2 825 12,2589 51,3672 DE4639302 Bienitz und Moormergelgebiet 299 12,2506 51,3542 DE4639303 Pfeifengraswiese bei GÃ ¼nthersdorf 1 12,175 51,3419 DE4640301 BlÃ ¤ulingswiesen sÃ ¼dÃ ¶stlich Leipzig * 13 12,4956 51,3039 DE4641301 Teich- und Waldgebiete um Machern und Brandis * 216 12,6628 51,3475 DE4641302 Laubwaldgebiete zwischen Brandis und Grimma * 389 12,6747 51,3033 DE4643301 Wermsdorfer Waldteichkette * 239 12,9 51,3131 DE4644301 Collmberg und Oschatzer Kirchenwald * 71 13,0117 51,3014 DE4644302 DÃ ¶llnitz und Mutzschener Wasser * 1 347 13,1467 51,2761 DE4645301 Jahnaniederung * 403 13,2808 51,2719 DE4645302 Separate Fledermausquartiere und -habitate im GroÃ raum Dresden 83 13,9725 50,9028 DE4646301 Elligastbachniederung * 199 13,5283 51,34 DE4647301 GroÃ e RÃ ¶der zwischen GroÃ enhain und Medingen * 967 13,6983 51,2564 DE4648301 Molkenbornteiche StÃ ¶lpchen * 191 13,7908 51,2997 DE4648302 KÃ ¶nigsbrÃ ¼cker Heide * 6 931 13,8828 51,3269 DE4648303 Linzer Wasser und Kieperbach * 329 13,7542 51,3492 DE4648304 DammÃ ¼hlenteichgebiet * 218 13,7511 51,2981 DE4648305 Fledermausquartiere Schloss und Kirche GroÃ kmehlen 0,88 13,7258 51,3806 DE4649301 RuhlÃ ¤nder Schwarzwasser * 54 13,9269 51,3836 DE4649302 Teichgruppen Cosel-Zeisholz * 185 13,9367 51,3694 DE4649303 Schwarzwasserniederung * 369,51 13,8672 51,3892 DE4649304 Erlenbruch  Oberbusch GrÃ ¼ngrÃ ¤bchen * 311 13,9806 51,3433 DE4649305 Saleskbachniederung unterhalb GrÃ ¼ngrÃ ¤bchen * 147 13,9514 51,3703 DE4650301 OtterschÃ ¼tz * 210 14,0983 51,3722 DE4650302 JeÃ nitz und Thury * 300 14,1814 51,3089 DE4650303 Cunnersdorfer Teiche * 104 14,0497 51,3222 DE4650304 Teichgebiet Biehla-WeiÃ ig * 963 14,1103 51,3306 DE4650305 Deutschbaselitzer GroÃ teichgebiet * 201 14,1564 51,2933 DE4651301 Waldteiche westlich SchÃ ¶nau * 52 14,2211 51,3236 DE4651302 Klosterwasserniederung * 347 14,2375 51,2661 DE4651303 Teichgruppen am DoberschÃ ¼tzer Wasser * 493 14,2819 51,3097 DE4651304 Teichgruppe Wartha 40 14,3169 51,3522 DE4651305 Hoyerswerdaer Schwarzwasser * 574 14,3447 51,2467 DE4651306 Biwatsch-Teichgruppe und Teiche bei Caminau * 244 14,3111 51,3217 DE4653301 SchloÃ teichgebiet Klitten * 219 14,5961 51,3647 DE4654301 Doras Ruh * 521 14,8578 51,3125 DE4654302 Schwarzer SchÃ ¶ps oberhalb Horscha * 282 14,7431 51,2906 DE4654303 Teiche bei Moholz 122 14,7919 51,2992 DE4707301 RotthÃ ¤user und Morper Bachtal * 182,09 6,8867 51,2481 DE4707302 Neandertal * 269,07 6,9464 51,2236 DE4708302 Teufelsklippen 7,22 7,1053 51,2144 DE4709301 Wupper Ã ¶stlich Wuppertal * 125,45 7,2475 51,2444 DE4709303 Gelpe und Saalbach * 154,76 7,1736 51,2353 DE4710301 Ennepe unterhalb der Talsperre 60,8 7,3869 51,2889 DE4710302 Halver HÃ ¼lloch 0,19 7,4842 51,2008 DE4711302 GesshardthÃ ¶hle 0,25 7,6514 51,2617 DE4712301 SchluchtwÃ ¤lder im Lennetal * 202,21 7,815 51,2592 DE4712302 SchÃ ¶nebecker HÃ ¶hle 0,08 7,7281 51,2061 DE4713301 Lennealtarm Siesel 39,51 7,9 51,2275 DE4715301 Wenne * 112,84 8,1881 51,2753 DE4716301 Hunau, Oberes Negertal, Renautal und Steinberg * 1 495,41 8,4683 51,2192 DE4716302 SchluchtwÃ ¤lder bei Elpe * 89,4 8,4214 51,2817 DE4717301 NSG-Komplex bei Willingen * 182,53 8,6047 51,2578 DE4717302 Neuer Hagen * 74,35 8,575 51,2608 DE4717303 SchluchtwÃ ¤lder nÃ ¶rdlich Niedersfeld * 179,97 8,5203 51,2833 DE4717304 Wiesen im Springebach- und Hillebachtal bei Niedersfeld 115,45 8,5536 51,2433 DE4717305 Bergwiesen bei Winterberg 486,18 8,4761 51,1647 DE4717306 Oberes Orketal 268,43 8,5944 51,2122 DE4717307 Wissinghauser Heide 24,82 8,6286 51,2353 DE4717308 Kahle PÃ ¶n 96,99 8,6619 51,2608 DE4717309 Itter-Quellen (NRW-Erweiterung des hessischen Ittertales) 12,63 8,6169 51,2497 DE4717310 Schluchtwald Helle bei Winterberg * 58,47 8,5494 51,1975 DE4717311 In der Strei 30,07 8,5044 51,2269 DE4717350 Ettelsberg mit Ruthenaar- und Hoppecketal bei Willingen * 116,19 8,6003 51,2828 DE4718301 Osterkopf bei Usseln * 35,65 8,6739 51,2903 DE4718302 Kahle PÃ ¶n bei Usseln 35,04 8,6661 51,2706 DE4718303 GoldhÃ ¤user Teich 19,61 8,8164 51,2561 DE4718304 Magerrasen am Aarberg sÃ ¼dl. Eppe * 18,78 8,7736 51,2303 DE4718371 Wilde Aar 6,04 8,6983 51,2486 DE4719301 Hagenfeld 5,53 8,9325 51,2375 DE4719303 Dalwigker Holz und Gebranntes Holz bei Korbach * 135,77 8,9089 51,2425 DE4719304 Langenstein, Klinger Klippen und Hochstein * 83,52 8,9778 51,2311 DE4719305 Magerrasen bei Korbach und Dorfitter * 23,05 8,8667 51,2481 DE4719306 SiegfriedhÃ ¶hle bei Obernburg 0,45 8,9014 51,2325 DE4720303 Wald nÃ ¶rdlich Netze * 1 079,9 9,1033 51,2536 DE4720304 Edersee-SteilhÃ ¤nge * 697,46 9,0308 51,2014 DE4721302 Auf den Hesseln bei Naumburg * 20,14 9,1814 51,2342 DE4721304 Gudensberger Basaltkuppen und Wald am Falkenstein * 327,43 9,2944 51,2511 DE4722303 Baunsberg * 28,93 9,4108 51,2722 DE4722304 DÃ ¶nche * 206,26 9,4317 51,2947 DE4723301 Quellgebiet bei Oberkaufungen * 8,72 9,6533 51,3 DE4723302 Heubruchwiesen bei Eschenstruth * 92,42 9,6419 51,2325 DE4723303 Wald nÃ ¶rdlich Niederkaufungen 17,25 9,6039 51,2897 DE4723304 Lossewiesen bei Niederkaufungen * 16,61 9,5722 51,2928 DE4724304 Lichtenauer Hochland * 287,14 9,7486 51,2092 DE4724306 Lossetal bei FÃ ¼rstenhagen * 271,98 9,6767 51,2192 DE4724308 Niestetal und NiestehÃ ¤nge * 510,88 9,7294 51,2925 DE4724309 RÃ ¶sberg bei Rommerode * 42,55 9,7597 51,2233 DE4724310 Hirschberg- und Tiefenbachwiesen * 141,59 9,7389 51,2436 DE4724311 Hohekopf bei GroÃ almerode 48,11 9,7961 51,2422 DE4725302 JestÃ ¤dter Weinberg/Werraaltarm u. -aue bei Albungen * 86,21 10,0014 51,2183 DE4725303 Bilstein im HÃ ¶llental * 3,19 9,9653 51,2278 DE4725306 MeiÃ ner und MeiÃ ner Vorland * 2 042,82 9,8303 51,2117 DE4726304 Kirche Ershausen 0,01 10,1617 51,2586 DE4726305 Wohnhaus Dietzenrode 0,01 10,0147 51,2981 DE4726306 DieterÃ ¶der Klippen  HÃ ¼hneberg * 87 10,1208 51,2942 DE4726320 Stein  Rachelsberg  Gobert * 716 10,0506 51,2633 DE4726350 Kalkklippen der Gobert * 289,22 10,0483 51,2431 DE4727301 MuschelkalkhÃ ¤nge von GroÃ bartloff bis Faulungen * 764 10,2636 51,2119 DE4727320 Ibenkuppe  ThomasbrÃ ¼cke  Ã stlicher Westerwald * 1 203 10,2158 51,2886 DE4728301 DÃ ¶rnaer Platz * 148 10,3733 51,2242 DE4728302 NSG Flachstal * 180 10,4928 51,2653 DE4728303 Dachboden der Psychiatrie MÃ ¼hlhausen 0,01 10,4056 51,2078 DE4729301 Volkenrodaer Teiche * 197 10,5503 51,2569 DE4730301 Sonder  Oberholz  GroÃ er Horn * 277 10,7711 51,2097 DE4732301 Trockenrasen-Komplex nordÃ ¶stlich Herrnschwende * 211 11,0608 51,2397 DE4732302 GrÃ ¼ndelsloch KindelbrÃ ¼ck 4 11,0794 51,2653 DE4733301 Westliche SchmÃ ¼cke  Spatenberge * 679 11,2122 51,2739 DE4733302 Moorberg und Ziegenbeil nÃ ¶rdlich Battgendorf * 121 11,2697 51,2183 DE4734301 Finne-Nordrand sÃ ¼dwestlich Wohlmirstedt * 347 11,455 51,2328 DE4734302 Trockenrasen am Wendelstein * 6 11,4617 51,2775 DE4734303 Ostrand der Hohen Schrecke 265 11,3806 51,2336 DE4734304 Kloster Donndorf 0,01 11,3597 51,2969 DE4734320 Hohe Schrecke  Finne * 5 732 11,3308 51,2572 DE4735302 Forst Bibra * 571 11,6403 51,2019 DE4735303 Kirche Nebra 0,01 11,5786 51,2869 DE4735304 Ã lbergstollen bei Wangen 0,01 11,5383 51,2781 DE4735305 Dissaugraben bei Wetzendorf * 89 11,6 51,2647 DE4735306 TrockenhÃ ¤nge bei Steigra * 124 11,6564 51,2953 DE4735307 Unstrutaue bei Burgscheidungen 279 11,6678 51,2506 DE4736301 TrockenrasenflÃ ¤chen bei Karsdorf und Glockenseck * 193 11,6733 51,2592 DE4736302 Neue GÃ ¶hle und Trockenrasen nÃ ¶rdlich Freyburg * 84 11,7806 51,2347 DE4736303 MÃ ¼chelholz, MÃ ¼chelner KalktÃ ¤ler und Hirschgrund bei Branderoda * 294 11,8094 51,2597 DE4736304 Fledermausquartier in der Kirche Branderoda 0,01 11,8136 51,2642 DE4736305 Schafberg und NÃ ¼ssenberg bei Zscheiplitz * 211 11,7194 51,2242 DE4736306 Marienberg bei Freyburg * 27 11,7772 51,2186 DE4736307 SchloÃ berg und Burgholz bei Freyburg * 40 11,7867 51,2128 DE4737301 Bunker bei der Halde PfÃ ¤nnerhall 0,02 11,8986 51,2928 DE4737302 Kuhberg bei GrÃ ¶st * 12 11,8344 51,255 DE4738301 Engelwurzwiese Ã ¶stlich Bad DÃ ¼rrenberg 1 12,0867 51,2875 DE4739301 Kulkwitzer Lachen 39 12,2411 51,2794 DE4739302 Elsteraue sÃ ¼dlich Zwenkau * 915 12,2836 51,1681 DE4740301 Oberholz und StÃ ¶rmthaler Wiesen * 198 12,5072 51,2456 DE4741301 Laubwaldgebiete der Oberen Partheaue * 253 12,6803 51,225 DE4741302 Rohrbacher Teiche und GÃ ¶selbach * 191 12,5839 51,2167 DE4743301 Waldgebiet an der Klosterwiese * 104 12,97 51,2767 DE4745301 Dolomitgebiet Ostrau und Jahnatal * 183 13,1792 51,1933 DE4746301 SeuÃ litzer GrÃ ¼nde * 183 13,4439 51,2339 DE4746302 TÃ ¤ler sÃ ¼dÃ ¶stlich Lommatzsch * 635 13,3064 51,1592 DE4746303 Bosel und ElbhÃ ¤nge nÃ ¶rdlich MeiÃ en * 157 13,4561 51,1817 DE4746304 Winzerwiese * 33 13,4833 51,2061 DE4747301 Hopfenbachtal * 298 13,6364 51,2128 DE4748301 Teiche um Zschorna und Kleinnaundorf * 227 13,7503 51,2481 DE4748302 Buchberge bei LauÃ nitz 200 13,8356 51,2242 DE4748303 Moorwaldgebiet GroÃ dittmannsdorf * 267 13,7889 51,2039 DE4749301 Pulsnitz- und Haselbachtal * 265 13,8964 51,2642 DE4749302 FlieÃ gewÃ ¤ssersystem Kleine RÃ ¶der und Orla * 416 13,8333 51,1861 DE4750301 GroÃ er Rohrbacher Teich * 47 14,0147 51,2917 DE4750302 Berge bei Ohorn * 221 14,1111 51,1861 DE4751301 Waldteiche nÃ ¶rdlich RÃ ¤ckelwitz * 42 14,2097 51,2728 DE4752301 Teiche zwischen Neschwitz und GroÃ dubrau * 334 14,3689 51,26 DE4752302 Spreeniederung Malschwitz * 631 14,4997 51,2361 DE4753301 Feuchtgebiete und WÃ ¤lder bei GroÃ saubernitz * 76 14,6339 51,2369 DE4753302 TÃ ¤ler um WeiÃ enberg * 963 14,6203 51,1644 DE4753303 Basalt- und Phonolithkuppen der Ã ¶stlichen Oberlausitz * 1 096 14,7572 51,1072 DE4754301 Hohe Dubrau * 367 14,7019 51,2597 DE4754302 Stauwurzel, Teiche und WÃ ¤lder an der Talsperre Quitzdorf * 409 14,7917 51,2464 DE4754303 Ullersdorfer Teiche 101 14,8222 51,2342 DE4754304 LaubwÃ ¤lder der KÃ ¶nigshainer Berge * 203 14,8403 51,1944 DE4755301 Teiche und Feuchtgebiete nordÃ ¶stlich Kodersdorf * 193 14,9714 51,2861 DE4755302 FlieÃ gewÃ ¤sser bei SchÃ ¶pstal und Kodersdorf * 296 14,8992 51,215 DE4755303 MonumentshÃ ¼gel 67 14,8525 51,2417 DE4808301 Wupper von Leverkusen bis Solingen * 555,96 7,0225 51,0908 DE4809301 DhÃ ¼nn u. Eifgenbach * 285,94 7,0664 51,0297 DE4810301 Wupper und Wipper bei WipperfÃ ¼rth * 147,15 7,5619 51,0903 DE4811301 Ehemaliger TruppenÃ ¼bungsplatz Stilleking und Hemecketal * 152,54 7,6311 51,19 DE4811302 BruchwÃ ¤lder WÃ ¶ste * 28,87 7,5503 51,1272 DE4812301 Ebbemoore * 1 068,53 7,6806 51,1256 DE4813301 KalkbuchenwÃ ¤lder, Kalkhalbtrockenrasen und-felsen sÃ ¼dl. Finnentrop * 219,7 8,0358 51,1569 DE4813302 Attendorner TropfsteinhÃ ¶hle * 13,2 7,9178 51,1286 DE4813303 Heinrich-Bernhardt HÃ ¶hle 0,12 7,8803 51,1719 DE4814302 Stelborner Klippen 0,76 8,165 51,1017 DE4815301 Schluchtwald bei Saalhausen * 35,21 8,2064 51,1269 DE4816302 Schanze * 6 153,98 8,385 51,1153 DE4816303 Kahler Asten * 52,99 8,4886 51,1853 DE4817301 Hallenberger Wald * 2 249,33 8,5456 51,1397 DE4817302 Schluchtwald Angstbecke und GÃ ¼mminghauser Mark * 245,2 8,5103 51,1753 DE4817304 Waldreservat Glindfeld- Orketal (mit NebentÃ ¤lern) * 2 991,84 8,7219 51,2181 DE4817305 Liesetal-Hilmesberg 100,06 8,6019 51,1589 DE4817306 Nuhnewiesen, Wache und Dreisbachtal 324,92 8,6561 51,1039 DE4819301 Kellerwald * 5 822,61 8,9978 51,1461 DE4819303 Ederseeufer bei Herzhausen * 28,87 8,8967 51,1814 DE4819307 Calluna Heide bei Altenlotheim 3,74 8,9267 51,1253 DE4820301 Sonderrain bei Bad Wildungen 4,4 9,1167 51,1039 DE4820302 ZechsteinhÃ ¤nge bei Lieschensruh * 44,72 9,1031 51,1783 DE4820305 Bilstein bei Bad Wildungen * 62,9 9,1008 51,1322 DE4820307 Schartenberg bei Reitzenhagen * 41,4 9,1058 51,1422 DE4820308 Schrummbachsrain und Kalkrain bei Giflitz * 17,16 9,0986 51,1525 DE4820401 Stausee von Affoldern 147,09 9,0661 51,1619 DE4821301 Wartberg bei Kirchberg 24,06 9,3036 51,1903 DE4821304 Kalkmagerrasen nordwestlich Lohne * 4,05 9,2247 51,1964 DE4821305 Eckerich bei Fritzlar 26,6 9,2581 51,1317 DE4821306 Magerrasen am Sauerbrunnen bei Geismar * 1,61 9,2369 51,1519 DE4821307 Ems zwischen Merxhausen und Werkel * 30,64 9,2864 51,2047 DE4822303 Heiligenberg Ã ¶stlich Gensungen * 17,77 9,4589 51,1342 DE4822304 Untere Eder * 1 665,9 9,3633 51,1142 DE4823301 Riedforst bei Melsungen * 2 054,07 9,6392 51,1639 DE4824301 Reichenbacher Kalkberge * 383,47 9,76 51,1697 DE4824302 WeiÃ bachtal bei Reichenbach * 27,48 9,7864 51,1708 DE4824304 Wachholderheide bei Vockerode-Dinkelberg * 15,03 9,7089 51,1381 DE4824308 Glimmerode und Hambach bei Hessisch Lichtenau * 782,71 9,7633 51,1875 DE4825301 Trimberg bei Reichensachsen * 158,82 9,9667 51,1489 DE4825302 Werra- und Wehretal * 24 493,82 9,9164 51,2844 DE4826302 Eichenberg bei Frieda 14,45 10,1392 51,1958 DE4826304 Werraaltarm bei Schwebda * 8 10,1028 51,1928 DE4826305 Kalkberge bei RÃ ¶hrda und WeiÃ enborn * 634,46 10,1158 51,1131 DE4827301 Plesse-Konstein-Karnberg * 564,01 10,21 51,1706 DE4827302 Frankenloch bei Heldra 8,91 10,2072 51,1269 DE4827304 Adolfsburg  Bornberg  SÃ ¼lzenberg * 148 10,2247 51,1431 DE4827305 Mertelstal  Heldrastein * 251 10,1886 51,105 DE4827306 WerrahÃ ¤nge von Frankenroda bis Falken * 569 10,2903 51,1203 DE4827307 Treffurter Stadtwald nÃ ¶rdlich Treffurt * 352 10,2361 51,1608 DE4827308 Treffurter Stadtwald sÃ ¼dlich Treffurt * 278 10,255 51,1097 DE4828301 Hainich * 15 036 10,4294 51,1075 DE4829301 KeuperhÃ ¼gel und Unstrutniederung bei MÃ ¼hlhausen * 290 10,5317 51,175 DE4830302 NSG Unstruttal zwischen NÃ ¤gelstedt und GroÃ vargula * 201 10,7483 51,1122 DE4830303 Bruchwiesen bei Bad Tennstedt * 23 10,8225 51,1572 DE4831301 Unstrut-Niederung nordÃ ¶stlich Herbsleben * 192 10,87 51,1308 DE4832301 Kahler Berg und Drachenschwanz bei Tunzenhausen * 80 11,0792 51,1706 DE4832302 Unstrutaue bei Schallenburg * 154 11,0933 51,1461 DE4832304 HaÃ lebener Ried  Alperstedter Ried * 447 11,0408 51,1211 DE4833301 Brembacher Weinberge  Klausberg  Scherkonde * 144 11,2611 51,1339 DE4833302 Monna und GrÃ ¤ben bei Leubingen 14 11,2033 51,2006 DE4835301 Gutschbachtal und Steinbachtal sÃ ¼dwestlich Bad Bibra * 82 11,5503 51,1922 DE4835302 Hohndorfer RÃ ¼cken nordÃ ¶stlich Eckartsberga * 457 11,6194 51,1486 DE4835303 Lichtenburg nordwestlich Eckartsberga * 94 11,53 51,1342 DE4835305 Eckartsberga Weinkeller Marienthal, Dorfstr. 11 0,01 11,5258 51,1422 DE4835306 Eckartsberga Keller GartenstraÃ e 0,01 11,5608 51,1242 DE4835307 Finne-HÃ ¤nge bei Auerstedt * 84 11,5833 51,1139 DE4836301 Tote TÃ ¤ler sÃ ¼dwestlich Freyburg * 826 11,7414 51,1869 DE4836302 Hirschrodaer Graben * 187 11,6914 51,1997 DE4836303 GÃ ¶ttersitz und Schenkenholz nÃ ¶rdlich Bad KÃ ¶sen * 153 11,7264 51,1503 DE4836304 Saale-Ilm-Platten bei Bad KÃ ¶sen * 718 11,7231 51,1242 DE4836305 Steingraben bei StÃ ¤dten * 40 11,6992 51,1811 DE4836306 Himmelreich bei Bad KÃ ¶sen * 46 11,6919 51,1167 DE4836307 Kirche GroÃ jena 0,01 11,7903 51,1881 DE4836308 Burg Saaleck 0,01 11,7014 51,1094 DE4837301 SaalehÃ ¤nge bei Goseck 237 11,8558 51,1883 DE4837302 Halbberge bei Mertendorf * 17 11,8589 51,1242 DE4839301 WeiÃ e Elster nordÃ ¶stlich Zeitz * 425 12,2094 51,1106 DE4840301 LobstÃ ¤dter Lache 178 12,44 51,1211 DE4840302 Wyhraaue und Frohburger Streitwald * 434 12,5247 51,0764 DE4841301 LaubwÃ ¤lder um Beucha * 80 12,5697 51,1439 DE4841302 Bergbaufolgelandschaft Bockwitz * 564 12,5411 51,115 DE4842301 Mittleres Zwickauer Muldetal * 2 033 12,7747 51,0125 DE4842302 MuldentÃ ¤ler oberhalb des Zusammenflusses * 2 301 13,0447 51,1325 DE4842303 Tiergarten Colditz * 98 12,8278 51,1286 DE4842304 Kohlbach- und Ettelsbachtal * 144 12,775 51,1214 DE4842305 Erlbach- und Auenbachtal bei Colditz * 433 12,8589 51,0964 DE4844301 Unteres Zschopautal * 835 13,0211 51,1003 DE4845301 GroÃ holz Schleinitz * 53 13,2503 51,1625 DE4846301 TriebischtÃ ¤ler * 1 177 13,4111 51,0569 DE4846302 Linkselbische TÃ ¤ler zwischen Dresden und MeiÃ en * 896 13,5269 51,1247 DE4847301 Waldteiche bei MistschÃ ¤nke und Ziegenbusch * 112 13,5956 51,1847 DE4847302 Moritzburger Teiche und WÃ ¤lder * 561 13,6628 51,1756 DE4847303 Teiche und GrÃ ¼nde im Friedewald * 147 13,6122 51,1481 DE4847304 LÃ ¶Ã nitzgrund und LÃ ¶Ã nitzhÃ ¤nge * 115 13,66 51,1175 DE4848301 RÃ ¶dertal oberhalb Medingen * 770 13,8781 51,1528 DE4848302 Promnitz und Kleinkuppenlandschaft bei BÃ ¤rnsdorf 137 13,7403 51,1728 DE4848303 Dresdener Heller 125 13,7553 51,0983 DE4848304 PrieÃ nitzgrund * 224 13,7744 51,0897 DE4850301 Obere Wesenitz und NebenflÃ ¼sse * 684 14,1211 51,1217 DE4852301 Spreegebiet oberhalb Bautzen * 313 14,535 51,0553 DE4852302 Buchenwaldgebiet Wilthen 157 14,3625 51,0892 DE4853301 Czorneboh und Hochstein * 666 14,5419 51,1114 DE4910301 Wallefelder HÃ ¶hle 0,21 7,4678 51,0089 DE4912303 Gleyer * 23 7,7325 51,0983 DE4912304 WacholdergelÃ ¤nde bei Branscheid 4,91 7,7164 51,0011 DE4913301 Buchen- und BruchwÃ ¤lder bei Einsiedelei und Apollmicke * 286,62 7,9614 51,0633 DE4913302 Wacholderheide Kihlenberg 4,47 7,9456 51,0422 DE4914301 KrÃ ¤henpfuhl * 4,16 8,1047 51,0653 DE4914302 Dollenbruch, Sellenbruch und Silberbachoberlauf * 41,62 8,035 51,0256 DE4914303 GrubengelÃ ¤nde Littfeld 41,49 8,0247 51,0128 DE4914305 Albaumer Klippen * 13,32 8,1308 51,0608 DE4915301 Elberndorfer und Oberes Zinser Bachtal * 115,97 8,195 51,0064 DE4915302 Schwarzbachsystem mit Haberg und Krenkeltal * 311,81 8,1944 51,0247 DE4915304 Kalkniedermoor bei Birkefehl 4,94 8,2886 51,0122 DE4916301 Eder zwischen ErndtebrÃ ¼ck und Beddelhausen * 133,72 8,2533 51,0306 DE4916302 Borstgrasrasen am oberen Steinbach * 16,81 8,4239 51,0464 DE4916303 GrubengelÃ ¤nde HÃ ¶rre 9,97 8,3903 51,0281 DE4916304 Schieferbergwerk Honert 0,24 8,4197 51,0264 DE4917306 Breite Heide bei Hatzfeld * 17,55 8,5256 51,0003 DE4917307 Battenfelder Driescher * 31,53 8,6381 51,0356 DE4917308 Haasenblick * 1 223,32 8,6258 51,0664 DE4917309 GrÃ ¼nland zwischen Binsenbach und Burghelle * 21,59 8,515 51,0419 DE4917310 Burgberg Battenberg 27,81 8,6386 51,0178 DE4917350 Obere Eder * 2 335,21 8,6308 51,0336 DE4917351 Fledermaus-Winterquartier Tunnel Dodenau 0,62 8,5858 51,0225 DE4918301 Nemphetal bei Bottendorf 42,19 8,8111 51,0014 DE4918302 HommershÃ ¤user Heide * 39,18 8,7594 51,0911 DE4918303 EichelpfÃ ¼hl * 19,89 8,6789 51,0606 DE4919301 Heide an der obersten MÃ ¼hle bei Frankenau 15,33 8,9044 51,0861 DE4919302 Magerrasen-Komplex am Mittelberg bei Frankenau * 27,08 8,95 51,0811 DE4920301 Bernertsgrund bei LÃ ¶hlbach * 13,54 9,0069 51,0667 DE4920302 Sondertal und Talgraben bei Bad Wildungen * 62,51 9,1011 51,0961 DE4920303 Waldgebiet nÃ ¶rdlich Fischbach * 28,44 9,0789 51,0442 DE4920304 Hoher Keller * 1 494,3 9,1008 51,015 DE4920305 Urff zwischen Hundsdorf und der MÃ ¼ndung in die Schwalm * 42,66 9,1236 51,0489 DE4921301 Borkener See 329,17 9,2742 51,0347 DE4922301 Mosenberg bei Homberg 63,76 9,4214 51,055 DE4922302 Efze zwischen Holzhausen und VÃ ¶lkershain * 27,23 9,4489 51,0178 DE4922303 StandortÃ ¼bungsplatz Homberg/Efze 290,68 9,3997 51,0072 DE4923301 Fuldatal bei Konnefeld * 16,85 9,6367 51,0494 DE4923302 Waltersberg bei Rengshausen 13,34 9,5442 51,0114 DE4925302 Gipskarst bei Berneburg 8,82 9,8906 51,0606 DE4925304 Wald sÃ ¼dÃ ¶stlich Nentershausen 321 9,9608 51,0033 DE4926303 Werraaue von Herleshausen 260,05 10,1553 51,0006 DE4926304 Wald sÃ ¼dÃ ¶stlich von Netra * 185,04 10,1253 51,0836 DE4926305 WÃ ¤lder und Kalkmagerrasen der Ringgau SÃ ¼dabdachung * 1 567,74 10,1094 51,0447 DE4926350 Boyneburg und Schickeberg bei Breitau * 292,62 10,0219 51,0933 DE4927302 Kielforst nordwestlich HÃ ¶rschel * 99 10,2067 51,0167 DE4927303 Creuzburger Werratal-HÃ ¤nge * 147 10,2797 51,06 DE4930301 Fahnersche HÃ ¶he  BallstÃ ¤dter Holz * 1 259 10,7781 51,0497 DE4931301 Trockenrasen nordwestlich Erfurt * 89 10,9542 51,0328 DE4931302 GrÃ ¤ben im GroÃ en Ried 11 10,9636 51,0689 DE4931303 Gustav-Adolf-Kapelle Witterda 0,01 10,8958 51,0389 DE4932301 Schwansee * 325 11,0956 51,0739 DE4932302 Luisenhall * 97 11,0236 51,0622 DE4933301 GroÃ er Ettersberg * 1 634 11,2808 51,0217 DE4935301 Unteres Ilmtal * 278 11,5742 51,0697 DE4936301 SaalehÃ ¤nge bei Tultewitz sÃ ¼dlich Bad KÃ ¶sen * 56 11,7025 51,085 DE4936302 FrauenprieÃ nitzer Holz und Laase * 196 11,7125 51,0117 DE4937301 GehÃ ¶lz bei Osterfeld * 3 11,9033 51,0833 DE4937302 Waldauer Heideteich- und Auwaldgebiet 26 11,96 51,0639 DE4939302 Restloch Zechau * 213 12,3272 51,0119 DE4940301 Haselbacher Teiche und PleiÃ eaue * 240 12,4475 51,0669 DE4940302 PleiÃ ewiesen Windischleuba * 219 12,4892 51,0067 DE4940303 Nordteil Haselbacher Teiche * 40 12,4411 51,0783 DE4940304 Kammerforst * 433 12,4164 51,0544 DE4941301 PrieÃ nitz * 91 12,6161 51,0878 DE4941302 StÃ ¶ckigt und Streitwald * 507 12,5828 51,03 DE4941303 Leinawald * 1 732 12,5569 50,9783 DE4942301 Erlbach- und Aubachtal bei Rochlitz * 358 12,8428 51,0092 DE4943301 Zschopautal * 2 436 13,0069 50,9436 DE4944301 StriegistÃ ¤ler und Aschbachtal * 1 995 13,1994 50,9875 DE4945301 Oberes Freiberger Muldetal * 1 551 13,3919 50,8925 DE4945302 Pitzschebachtal * 140 13,2686 51,0347 DE4945303 Schwermetallhalden bei Freiberg 28 13,3936 50,9031 DE4946301 Bobritzschtal * 621 13,4325 50,9119 DE4946302 Separate Fledermausquartiere im Raum Chemnitz und Freiberg 1 13,1689 50,8586 DE4947301 TÃ ¤ler von Vereinigter und Wilder WeiÃ eritz * 1 319 13,5872 50,9514 DE4947302 WÃ ¤lder am Landberg * 108 13,4994 50,9942 DE4949301 ElbtalhÃ ¤nge zwischen Loschwitz und Bonnewitz * 292 13,8583 51,0236 DE4949302 Wesenitz unterhalb BuschmÃ ¼hle * 476 13,9986 51,0172 DE4950301 Polenztal * 371 14,1222 51,0125 DE4951301 Hohwald und Valtenberg * 513 14,2758 51,0542 DE4951302 LaubwÃ ¤lder am Unger * 152 14,2303 51,0083 DE4954301 PlieÃ nitzgebiet * 679 14,7978 51,0242 DE5008302 KÃ ¶nigsforst * 2 517,26 7,1581 50,9286 DE5009301 Tongrube WeiÃ  12,51 7,1931 50,9625 DE5009302 Tongrube/Steinbruch Oberauel 9,01 7,2175 50,9547 DE5010301 Immerkopf * 13,88 7,4631 50,9633 DE5010302 Loopebach * 30,21 7,4114 50,9642 DE5011301 GrÃ ¼nlandkomplex westlich LÃ ¶ffelsterz * 3,73 7,6536 50,93 DE5012301 WacholderbestÃ ¤nde bei Wildberg 3,39 7,7739 50,9331 DE5013301 Eulenbruchs Wald * 167,23 7,8564 50,9069 DE5014301 Auenwald bei Netphen * 14,19 8,1183 50,9011 DE5015301 Rothaarkamm und WiesentÃ ¤ler * 3 441,46 8,2464 50,8786 DE5016301 Finkental und MagergrÃ ¼nland bei Didoll * 55,1 8,4744 50,9781 DE5016304 BuchenwÃ ¤lder und WiesentÃ ¤ler bei Bad Laasphe * 1 706,01 8,3839 50,9661 DE5016305 Hoher Stein * 1,95 8,425 50,9289 DE5017302 Sackpfeife * 1 890,39 8,5286 50,9692 DE5017303 Wiese an der PrÃ ¤chte bei Holzhausen * 7,47 8,6225 50,9844 DE5017304 Hirschbachseite und Eifaer Berg * 86,23 8,5861 50,9778 DE5017305 LahnhÃ ¤nge zwischen Biedenkopf und Marburg * 9 457,35 8,5808 50,8703 DE5018301 Franzosenwiesen und Rotes Wasser * 111,95 8,8211 50,9481 DE5018302 Christenberg * 22,29 8,7481 50,9589 DE5018303 Diebskeller/Landgrafenborn * 22,55 8,7894 50,9581 DE5018304 Christenberger Talgrund * 105,42 8,76 50,9483 DE5018305 Langer Grund bei SchÃ ¶nstadt 23,65 8,815 50,9236 DE5018306 KrÃ ¤mersgrund/Konventswiesen * 11,03 8,7864 50,9314 DE5018307 Nebeler Hintersprung 16,88 8,7819 50,9494 DE5018308 Hohe Hardt und GeiershÃ ¶he/Rothebuche * 401,66 8,82 50,9083 DE5019301 Wald zwischen Roda und Oberholzhausen * 705,86 8,8461 50,9742 DE5020301 Kalkkuppen bei Winterscheid * 42,89 9,0489 50,9272 DE5020302 Waldgebiet sÃ ¼dlich Densberg * 539,08 9,0969 50,98 DE5020303 Wald zwischen Sachsenhausen und Strang * 486,62 9,1206 50,9436 DE5020304 HutebÃ ¤ume sÃ ¼dlich Jesberg * 17,35 9,1425 50,9847 DE5020305 Ehemaliger Steinbruch nordwestlich Sebbeterode 0,56 9,0878 50,9642 DE5021301 Leistwiesen bei Rommershausen * 27,32 9,1761 50,9269 DE5021302 AltwÃ ¤sser der Schwalm nordÃ ¶stlich Schlierbach * 11,22 9,2078 50,9747 DE5022301 SchwÃ ¤rzwiesen bei HÃ ¼lsa 16,8 9,4364 50,9375 DE5023301 RoÃ bachtal bei VÃ ¶lkershain * 114,14 9,4997 50,9775 DE5024301 Forbachsee bei Bebra * 22,32 9,7675 50,9767 DE5024303 Heide bei Atzelrode 2,44 9,6875 50,9811 DE5024305 Auenwiesen von Fulda, Rohrbach und Solz * 787,56 9,7606 50,9 DE5024306 Wald westlich LÃ ¼dersdorf * 977,47 9,7111 50,9597 DE5025302 SÃ ¤ulingssee bei Kleinensee 21,41 9,9692 50,9325 DE5025303 Seulingswald * 2 323,15 9,8578 50,9106 DE5025350 Kalkmagerrasen zwischen Morschen und Sontra * 444,49 9,9564 51,0569 DE5026301 Rohrlache von Heringen * 75,48 10,0203 50,9056 DE5026302 Obersuhler Aue 67,99 10,0558 50,9442 DE5026304 Grubenberg bei Gerstungen * 55 10,0819 50,9842 DE5026305 DankmarshÃ ¤user RhÃ ¤den 111 10,0056 50,9386 DE5026350 RhÃ ¤den bei Obersuhl und Bosserode 122,44 10,01 50,9422 DE5027302 Nordwestlicher ThÃ ¼ringer Wald * 3 179 10,3072 50,9364 DE5027303 Brauereikeller HÃ ¶rscheler StraÃ e Neuenhof 0,01 10,215 50,9997 DE5028301 HÃ ¶rselberge * 520 10,4606 50,9597 DE5028302 Nessetal  SÃ ¼dlicher Kindel * 486 10,4911 50,9867 DE5028303 Wartberge bei Seebach * 83 10,4269 50,9039 DE5029301 Krahnberg  Kriegberg * 470 10,6514 50,9692 DE5030301 Seeberg  Siebleber Teich * 581 10,7664 50,9253 DE5030302 ApfelstÃ ¤dtaue zwischen Wechmar und Neudietendorf * 154 10,7986 50,9042 DE5031301 Molsdorfer SchloÃ park 7 10,9631 50,9008 DE5032301 Steiger  Willroder Forst  Werningslebener Wald * 2 265 11,0753 50,9375 DE5033303 Klosterholz * 554 11,1958 50,9344 DE5034302 Ilmtal zwischen Bad Berka und Weimar mit Buchfarter Wald * 1 776 11,3264 50,9111 DE5035301 Nerkewitzer Grund  Klingelsteine  Heiligenberg * 410 11,64 50,9803 DE5035302 Isserstedter Holz  MÃ ¼hltal  Windknollen * 809 11,5811 50,9519 DE5035303 GroÃ er Gleisberg  Jenzig * 812 11,6764 50,9503 DE5035304 Kernberge  WÃ ¶llmisse * 2 045 11,6594 50,9092 DE5035306 Glatthaferwiesen LÃ ¶bstedt 7 11,6161 50,9481 DE5035307 Kirche Cospeda 0,01 11,5586 50,9489 DE5035308 Kirchboden Kunitz 0,01 11,6369 50,9564 DE5035309 Jenaer Forst * 852 11,5244 50,9153 DE5036301 Tautenburger Forst  Hohe Lehde  GleistalhÃ ¤nge * 1 100 11,7189 50,9783 DE5036302 Alter Gleisberg * 125 11,7058 50,9553 DE5036303 Waldecker SchloÃ grund  Langes Tal * 609 11,7781 50,92 DE5037301 Beuche  Wethautal * 294 11,855 50,9878 DE5037302 An den ZiegenbÃ ¶cken * 403 11,8403 50,9342 DE5037303 Am Schwertstein  Himmelsgrund * 1 109 11,9242 50,9114 DE5037304 Hainspitzer See und Park * 22 11,8356 50,9594 DE5038301 Zeitzer Forst * 1 718 12,0389 50,9881 DE5038302 Elsteraue bei Bad KÃ ¶stritz * 48 12,0097 50,9444 DE5038303 Brahmeaue * 102 12,1444 50,9119 DE5038304 Zeitzer Forst * 421 12,0386 50,9631 DE5038305 Schluchten bei Gera und Bad KÃ ¶stritz mit RoschÃ ¼tzer Wald * 164 12,0897 50,9203 DE5040301 Eremit-LebensrÃ ¤ume zwischen Altenburg und SchmÃ ¶lln * 288 12,2792 50,9783 DE5040302 NSG Fasanerieholz * 19 12,4689 50,9564 DE5041301 Pastholz Langenleuba * 67 12,6381 50,9772 DE5042301 Chemnitztal * 671 12,8519 50,9286 DE5042302 Sandberg Wiederau * 60 12,835 50,9606 DE5045301 Freiberger Bergwerksteiche * 305 13,3397 50,8053 DE5047301 TÃ ¤ler von Roter WeiÃ eritz und Oelsabach * 246 13,6233 50,9653 DE5048301 Lockwitzgrund und Wilisch * 309 13,7808 50,9681 DE5048302 MÃ ¼glitztal * 1 657 13,7669 50,8375 DE5049301 Meuschaer HÃ ¶he * 26 13,8528 50,9686 DE5049302 Gottleubatal und angrenzende LaubwÃ ¤lder * 405 13,9928 50,8978 DE5049303 Seidewitztal und BÃ ¶rnersdorfer Bach * 698 13,8686 50,8919 DE5049304 Bahrebachtal * 360 13,9056 50,8728 DE5049305 Barockgarten GroÃ sedlitz * 25 13,895 50,9478 DE5050301 Nationalpark SÃ ¤chsische Schweiz * 9 359 14,2936 50,9128 DE5050302 Lachsbach- und Sebnitztal * 628 14,2586 50,9503 DE5050303 Tafelberge und Felsreviere der linkselbischen SÃ ¤chsischen Schweiz * 471 14,0814 50,8969 DE5050304 Bielatal * 549 14,0439 50,8631 DE5051301 Sebnitzer Wald und Kaiserberg * 239 14,3 50,9686 DE5054301 Mandautal * 302 14,7278 50,9164 DE5104302 Rur von Obermaubach bis Linnich * 240,98 6,4258 50,8706 DE5109301 Naafbachtal * 923,49 7,3008 50,8964 DE5109302 Agger * 198,1 7,2633 50,8956 DE5110301 BrÃ ¶lbach * 825,2 7,5272 50,9244 DE5111301 Kesselsiefen u. Galgenberg * 82,77 7,5492 50,8381 DE5111302 Rosbachtal * 143,21 7,6389 50,8111 DE5111303 Quellmoor bei NeuenhÃ ¤hnen 6,35 7,5356 50,8425 DE5112301 Stollen bei Morsbach-Schlechtingen 0,09 7,7531 50,8611 DE5113301 Heiden und Magerrasen Trupbach * 85,22 7,9561 50,9036 DE5113302 Giebelwald * 1 073 7,9067 50,8364 DE5114301 WeiÃ bachtal zwischen Wilgersdorf und Rudersdorf * 61,89 8,1325 50,8317 DE5114302 Oberes Langenbachtal * 17,59 8,1706 50,8375 DE5115301 Gernsdorfer WeidekÃ ¤mpe * 110,21 8,1864 50,8461 DE5115302 Dillquellgebiet bei Offdilln * 146,6 8,2403 50,8353 DE5115303 DietzhÃ ¶lztal bei Rittershausen * 156,59 8,2692 50,8461 DE5116301 Am Dimberg bei Steinperf * 48,98 8,4725 50,8089 DE5116302 ExtensivgrÃ ¼nland um Mandeln * 61,42 8,3386 50,8469 DE5116304 GrÃ ¼nland um den Weis-Berg bei Eiershausen * 105,11 8,3661 50,8108 DE5116305 ExtensivgrÃ ¼nland bei Ober- und NiederhÃ ¶rlen 158,89 8,4314 50,8336 DE5116306 MÃ ¼hlhelle, Eichert und Ziegenrain bei Fischelbach 0,34 8,3422 50,8736 DE5116307 GroÃ er Bohnstein 1,86 8,3508 50,8833 DE5116308 Borstgrasrasen nÃ ¶rdlich Simmersbach * 91,13 8,3819 50,8311 DE5116309 LohmÃ ¼hlenteich sÃ ¼dlich Eibelshausen * 4,08 8,3386 50,8033 DE5116310 Magerrasen bei Steinperf und BrachehÃ ¶ll bei Niedereisenhausen 8,72 8,4853 50,8231 DE5118301 Dammelsberg und KÃ ¶hlersgrund 21,8 8,7503 50,8106 DE5118302 Obere Lahn und Wetschaft mit NebengewÃ ¤ssern * 378,8 8,6297 50,8628 DE5119301 BrÃ ¼ckerwald und HuÃ geweid * 410,75 8,9639 50,8019 DE5119302 Wohraaue zwischen Kirchhain und GemÃ ¼nden (Wohra) * 278,93 8,9469 50,8872 DE5119303 Kuhteiche Emsdorf 17,97 8,9742 50,8633 DE5120301 Wieragrund von Schwalmstadt * 72,34 9,1592 50,8936 DE5120302 Maculinea-Schutzgebiet bei Neustadt * 296,24 9,0992 50,8231 DE5120303 Herrenwald Ã ¶stlich Stadtallendorf * 2 852,08 9,0689 50,8106 DE5122301 TruppenÃ ¼bungsplatz Schwarzenborn * 927,69 9,4439 50,8944 DE5122302 Kalkberg bei WeiÃ enborn * 18,51 9,44 50,8264 DE5125301 Dreienberg bei Friedewald * 351,35 9,8692 50,8708 DE5125302 Landecker Berg bei Ransbach * 618,55 9,89 50,8344 DE5125303 StÃ ¶ckig  RuppertshÃ ¶he 69,55 9,95 50,8236 DE5125350 Werra zwischen Phillippsthal und Herleshausen 97,93 9,9867 50,8442 DE5126302 Erdfallgebiet Frauensee * 1 066 10,1464 50,8997 DE5126303 KambachsmÃ ¼hle zu Dorndorf 0,01 10,0989 50,8522 DE5127301 Schweinaer Grund  ZechsteingÃ ¼rtel um Bad Liebenstein * 2 142 10,3386 50,8642 DE5128301 ThÃ ¼ringer Wald von Ruhla bis GroÃ er Inselsberg * 2 342 10,4442 50,8628 DE5128302 Fledermauswochenstuben Schweina und Bad Liebenstein 0,01 10,3489 50,8283 DE5129303 Wiesen um Waltershausen und Cumbacher Teiche * 283 10,6025 50,8769 DE5130302 TÃ P Ohrdruf  Jonastal * 5 999 10,8336 50,8408 DE5130303 Hirzberg  Wannigsrod  Kranichmoor * 279 10,6761 50,8608 DE5131302 Marlitt-Villa Arnstadt 0,01 10,9472 50,8319 DE5131303 Drei Gleichen * 888 10,8683 50,8758 DE5132301 Riechheimer Berg  KÃ ¶nigsstuhl * 703 11,1469 50,8756 DE5132302 GroÃ es Holz  Sperlingsberg * 478 11,0919 50,8 DE5134301 ReinstÃ ¤dter Berge  Langer Grund * 2 294 11,5181 50,8336 DE5134303 Ferienheim Martinsroda 0,01 11,4697 50,8003 DE5135301 Leutratal  Cospoth  SchieÃ platz Rothenstein * 1 723 11,5747 50,8575 DE5135302 Dohlenstein und Pfaffenberg * 89 11,6053 50,8067 DE5135304 Fledermauswochenstuben Altenberga und Zwabitz 0,01 11,5411 50,8308 DE5135305 Stollen im Kaolinsteinbruch bei Altendorf 0,01 11,5892 50,8358 DE5136301 Zeitzgrund  Teufelstal  Hermsdorfer Moore * 452 11,8019 50,8844 DE5136302 HÃ ¤nge um Meusebach und im Rotehofbachtal * 460 11,7156 50,8067 DE5137301 Evangelische Kirche Hundhaupten 0,01 11,9878 50,8311 DE5138301 Hainberg  Weinberg * 300 12,0553 50,8814 DE5138302 Evangelische Kirche GeiÃ en 0,01 12,0033 50,8636 DE5140301 BachtÃ ¤ler im Oberen PleiÃ eland * 205 12,3258 50,7856 DE5141301 Am RÃ ¼mpfwald Glauchau * 84 12,5606 50,8 DE5142301 Limbacher Teiche * 196 12,7531 50,8419 DE5142302 Oberwald Hohenstein-Ernstthal * 182 12,6914 50,8219 DE5144301 FlÃ ¶hatal * 1 814 13,1822 50,7356 DE5146301 Gimmlitztal * 218 13,6017 50,7706 DE5147301 PÃ ¶belbachtal und HofehÃ ¼bel * 169 13,67 50,81 DE5148301 Luchberggebiet * 38 13,7297 50,8664 DE5148302 Trebnitztal * 248 13,8272 50,8339 DE5148303 Bergwiesen bei DÃ ¶nschten * 15 13,7206 50,8217 DE5148304 Weicholdswald * 166 13,76 50,7897 DE5149301 Mittelgebirgslandschaft um Oelsen * 680 13,9156 50,8028 DE5149302 Feuchtgebiete am Brand * 44 13,9958 50,8158 DE5153301 Hochlagen des Zittauer Gebirges * 727 14,6917 50,8444 DE5154301 Eichgrabener Feuchtgebiet * 150 14,8036 50,8692 DE5203301 WehebachtÃ ¤ler und Leyberg * 199,97 6,3169 50,72 DE5203302 Werther Heide, Napoleonsweg 17,48 6,2825 50,7767 DE5203303 Brockenberg 32,36 6,2314 50,7497 DE5203305 BÃ ¤renstein 27,12 6,2342 50,7572 DE5203306 Hammerberg 32,64 6,2378 50,7633 DE5203307 MÃ ¼nsterbachtal, MÃ ¼nsterbusch * 67,71 6,205 50,7781 DE5203308 Schlangenberg 107,91 6,2503 50,7417 DE5203309 Steinbruchbereich Bernhardshammer und Binsfeldhammer 81,83 6,2494 50,7594 DE5203310 Brander Wald * 193,88 6,1964 50,765 DE5209302 Tongrube Niederpleis 13,48 7,2283 50,7725 DE5210301 Wohmbach und ZuflÃ ¼sse * 58,97 7,4756 50,7286 DE5210302 Ahrenbach, Adscheider Tal 141,68 7,3561 50,7531 DE5210303 Sieg * 617,22 7,2033 50,7886 DE5210304 Basaltsteinbruch Eitorf/Stein 11,49 7,4681 50,7367 DE5211301 Leuscheider Heide * 1 179 7,5211 50,7269 DE5211302 Wiesen bei Dreisel 73,84 7,5911 50,7922 DE5211303 BuchenwÃ ¤lder auf dem Leuscheid 140,93 7,5114 50,7392 DE5211304 Steinbruch Imhausen 15,14 7,6219 50,7719 DE5212302 Sieg * 1 042 7,7728 50,7847 DE5212303 Nistertal und Kroppacher Schweiz * 1 113 7,7931 50,7064 DE5213301 WÃ ¤lder am Hohenseelbachkopf * 1 025 8,0011 50,7444 DE5214301 In der Gambach * 15,97 8,0786 50,7308 DE5214302 Gilsbachtal 60,11 8,0728 50,7653 DE5214303 Bergwiesen Lippe mit Buchheller- und Mischebachtal * 265,3 8,0717 50,7108 DE5214305 RÃ ¼bgarten * 129,82 8,0897 50,7153 DE5214306 Weier- und Winterbach * 221,5 8,1433 50,7078 DE5214307 Grosser Stein mit umgebenden BuchenwÃ ¤ldern * 80,34 8,1183 50,73 DE5214308 Hickengrund/Wetterbachtal 87,62 8,1533 50,7375 DE5214309 Buchheller-Quellgebiet * 203,06 8,0528 50,7069 DE5215304 Orchideenwiesen bei Haiger-Seelbach * 89,97 8,1894 50,7611 DE5215305 Krombachswiesen und Struth bei Sechshelden * 342,38 8,2456 50,7489 DE5215306 Dill bis Herborn-Burg mit ZuflÃ ¼ssen * 93,97 8,2608 50,6889 DE5215307 Waldgebiet Ã ¶stlich von Langenaubach * 138,64 8,2 50,715 DE5215308 Wald und GrÃ ¼nland um Donsbach * 229,98 8,2414 50,7358 DE5215309 WeiÃ ehÃ ¶ll und Waldbereiche Ã ¶stlich Niederscheld * 106,48 8,3181 50,7097 DE5215310 Wechselfeuchtes GrÃ ¼nland nordwestlich Haiger-Flammersbach * 12,29 8,1678 50,7342 DE5216302 Strickshute von Frechenhausen * 33,32 8,4353 50,7975 DE5216303 Struth von Bottenhorn und ErweiterungsflÃ ¤chen * 105,67 8,4614 50,7972 DE5216305 Schelder Wald * 3 788,78 8,3733 50,7597 DE5216306 Hoffeld bei Eisemroth * 42,83 8,3892 50,7225 DE5216307 Magerrasen bei Wommelshausen * 6,46 8,4942 50,7714 DE5217301 Waldgebiet Ã ¶stlich von Lohra 82,19 8,6586 50,7353 DE5218301 Kleine Lummersbach bei Cyriaxweimar 138,25 8,7111 50,7936 DE5218302 Lahnaltarm von Bellnhausen * 16,39 8,7183 50,7086 DE5218303 Zwester Ohm * 31,84 8,7639 50,7147 DE5219301 AmÃ ¶neburg * 31,62 8,9228 50,7928 DE5219303 Ohmwiesen bei RÃ ¼digheim 198,61 8,9433 50,7797 DE5219304 Wald zwischen RoÃ berg und HÃ ¶ingen * 366,57 8,8939 50,7139 DE5220302 LÃ ¼tzelgrund bei Maulbach * 45,19 9,0819 50,7278 DE5221301 WÃ ¤lder nÃ ¶rdlich Ohmes * 271,36 9,1772 50,785 DE5221302 Wald zwischen Romrod und Ober-Sorg 532,46 9,2744 50,7072 DE5222301 Immichenhainer Teiche 23,21 9,3408 50,7986 DE5224301 GroÃ es Moor bei GroÃ enmoor * 23,72 9,6678 50,7033 DE5224302 Moor bei Wehrda * 5,49 9,6722 50,7344 DE5224303 Hauneaue zwischen Neukirchen und Hermannspiegel 183,78 9,7133 50,7936 DE5225305 Ulster * 300 9,9589 50,7425 DE5225306 Standorfsberg  BÃ ¼ckenberg * 137 9,9278 50,7628 DE5225307 Hubenberg  Michelsberg  AuewÃ ¤ldchen * 257 9,9781 50,7636 DE5225308 Rasdorfer Berg * 268 9,9375 50,7244 DE5226301 NSG Arzberg * 114 10,0236 50,7508 DE5226302 Kuppige RhÃ ¶n sÃ ¼dwestlich Dermbach * 3 891 10,0556 50,6981 DE5226304 Ã chsenberg  Dietrichsberg  Sattelberg * 962 10,0278 50,7867 DE5227301 PleÃ   Stoffelskuppe  BernshÃ ¤user Kutte * 1 570 10,2425 50,7511 DE5227302 NSG Horn mit KahlkÃ ¶pfchen * 164 10,1908 50,7194 DE5227304 NSG Breitunger Seen 77 10,3317 50,7506 DE5229301 Mittlerer ThÃ ¼ringer Wald westlich Oberhof * 1 037 10,6489 50,7106 DE5229303 ThÃ ¼ringer Wald zwischen Kleinschmalkalden und Tambach-Dietharz * 1 409 10,5592 50,7964 DE5230303 Erlebachwiesen bei WÃ ¶lfis * 111 10,7631 50,7939 DE5230304 GLB Hangquellmoor Siegelbach 8 10,7433 50,7531 DE5230305 Wilde Gera bis Plaue und Reichenbach * 536 10,7886 50,7311 DE5231301 Wipfragrund  Stausee Heyda * 578 10,9456 50,7214 DE5231302 Evangelische Kirche Dosdorf 0,01 10,9158 50,7992 DE5231303 SchÃ ¤ferspalte im Zimmertal und Enzianerdfall bei Plaue 0,01 10,8789 50,7831 DE5231304 GroÃ e Luppe  Reinsberge  Veronikaberg * 2 483 10,9069 50,7736 DE5232301 Edelmannsberg * 278 11,0894 50,7544 DE5232304 Ilm-Aue von GrÃ ¤finau-Angstedt bis Stadtilm * 315 11,0336 50,7383 DE5232305 NSG TÃ ¤nnreisig * 36 11,0542 50,7714 DE5233301 Kalmberg * 586 11,1806 50,7789 DE5233302 Fledermauswochenstuben KleingÃ ¶litz 0,01 11,2469 50,6997 DE5233303 MuschelkalkhÃ ¤nge um Teichel und GroÃ kochberg * 1 026 11,2583 50,7864 DE5233304 Muschelkalk-Landschaft westlich Rudolstadt * 1 080 11,2128 50,7119 DE5235301 GLB In den Nikolauswiesen 0,23 11,5389 50,7742 DE5235302 Fledermausquartiere OrlamÃ ¼nde 0,01 11,5267 50,7775 DE5235303 Fledermausquartiere im Walpersberg bei GroÃ eutersdorf 0,01 11,5589 50,795 DE5236301 NeustÃ ¤dter Teichgebiet * 467 11,7408 50,7544 DE5236302 Ã stliches Riffgebiet Orlatal * 137 11,6817 50,7144 DE5237301 NSG FrieÃ nitzer See  Struth * 355 11,9431 50,7775 DE5237302 Auma  Buchenberg  Wolcheteiche * 489 11,8458 50,6875 DE5238303 Elstertal zwischen Greiz und WÃ ¼nschendorf * 1 602 12,1536 50,7267 DE5239301 BildhÃ ¶lzer im Werdauer Wald * 125 12,2719 50,7103 DE5243301 ZwÃ ¶nitztal * 133 12,9789 50,7633 DE5244301 Lautenbachtal * 124 13,1578 50,7211 DE5245301 Tal der Schwarzen Pockau * 720 13,2411 50,6225 DE5245302 Kalkwerk Lengefeld * 6 13,1758 50,6978 DE5247301 BuchenwÃ ¤lder bei Rechenberg-Holzhau * 180 13,5542 50,7253 DE5248301 Bergwiesen um Schellerhau und Altenberg * 82 13,6992 50,7714 DE5248302 Hemmschuh * 254 13,6872 50,7272 DE5248303 Geisingberg und Geisingwiesen * 325 13,7758 50,7719 DE5248304 Kahleberg bei Altenberg 22 13,7325 50,7483 DE5248305 Georgenfelder Hochmoor * 35 13,745 50,7281 DE5248306 FÃ ¼rstenauer Heide und Grenzwiesen FÃ ¼rstenau * 522 13,8136 50,7353 DE5303301 Wollerscheider und Hoscheider Venn * 34,96 6,2469 50,6281 DE5303302 Kalltal und NebentÃ ¤ler * 620,88 6,2814 50,6172 DE5303303 BuchenwÃ ¤lder bei Zweifall * 402,82 6,2703 50,6878 DE5304301 Ruraue von Heimbach bis Obermaubach * 261,97 6,4744 50,6697 DE5304302 Buntsandsteinfelsen im Rurtal * 315,38 6,4822 50,6883 DE5304303 Meuchelberg * 58,29 6,465 50,6378 DE5305301 BÃ ¼rvenicher Berg/TÃ ¶tschberg * 46,01 6,6036 50,6419 DE5305302 Muschelkalkkuppen bei Embken und Muldenau * 46,37 6,5447 50,6969 DE5305303 Griesberg 18,02 6,6397 50,5992 DE5306301 Schavener Heide 67,11 6,6781 50,6194 DE5307301 Laubwald sÃ ¼dlich Rheinbach * 550,53 6,9414 50,6044 DE5308303 Waldreservat Kottenforst * 2 456,15 7,0536 50,6733 DE5309301 Siebengebirge * 4 661,74 7,2722 50,6283 DE5309302 Rodderberg 32,81 7,1903 50,6467 DE5309303 Kaolingrube Oedingen 17,71 7,1708 50,6156 DE5309304 BasaltsteinbrÃ ¼che HÃ ¼hnerberg und Eudenberg/Tongrube Eudenbach 144,32 7,3492 50,6992 DE5309305 Asberg bei Kalenborn * 94 7,3886 50,6628 DE5310301 NSG Komper Heide * 52,76 7,3661 50,6839 DE5310302 Asbacher Grubenfeld * 23 7,3886 50,6628 DE5310303 Heiden und Wiesen bei Buchholz * 88 7,3728 50,6822 DE5312301 Unterwesterwald bei Herschbach * 1 019 7,7564 50,5958 DE5313301 Ackerflur bei Alpenrod 12 7,8664 50,6292 DE5314301 Hoher Westerwald * 1 965,11 8,1533 50,6228 DE5314303 NSG Krombachtalsperre 43 8,1275 50,6242 DE5314304 Feuchtgebiete und Heiden des Hohen Westerwaldes * 4 780 8,0178 50,6719 DE5315302 Amdorfer Viehweide 17,8 8,2631 50,6806 DE5315303 HÃ ¶rbacher Viehweide * 29,67 8,2619 50,6744 DE5315304 Rehbachtal zwischen Driedorf und Merkenbach * 110,5 8,25 50,6433 DE5315305 Ulmbachtal und Wiesen in den Hainerlen * 144,67 8,2253 50,6156 DE5315306 Fleisbachtal und Hindstein * 102,69 8,2847 50,6269 DE5315307 Waldgebiet zwischen Uckersdorf und Burg * 117,87 8,2844 50,6994 DE5315308 Beilstein bei Herborn 54,56 8,3289 50,665 DE5315309 GrÃ ¼nland und HÃ ¶hlen bei Erdbach und Medenbach * 306,81 8,2403 50,6933 DE5316301 Wacholderheiden und GrÃ ¼nland nÃ ¶rdlich von Niederlemp 48,15 8,4194 50,6519 DE5316302 GrÃ ¼nlandkomplexe von Herbornseelbach bis Ballersbach und Aar-Aue * 412,94 8,3503 50,6756 DE5316303 Dillwiesen bei Katzenfurt 47,62 8,3608 50,6156 DE5316304 Salbeiwiesen bei Bechlingen und Breitenbachtal 136 8,4561 50,6108 DE5316305 Wiesen westlich des LeuchtekÃ ¼ppels bei Bellersdorf 34,6 8,4328 50,6753 DE5316306 Struthwiesen bei GroÃ altenstÃ ¤dten * 167,02 8,4864 50,6692 DE5316308 Krausebachtal bei GroÃ altenstÃ ¤dten * 11,71 8,4856 50,6519 DE5316309 Auenbereich zwischen Oberlemp und KÃ ¶lschhausen * 53,93 8,4169 50,645 DE5317301 Oberes Verstal * 85,6 8,5739 50,6856 DE5317302 Helfholzwiesen und BrÃ ¼hl bei Erda 121,89 8,5369 50,6811 DE5317304 HolzwÃ ¤ldchen bei Krofdorf-Gleiberg 11,38 8,6358 50,605 DE5317305 GrÃ ¼nland und WÃ ¤lder zwischen Frankenbach und Heuchelheim * 499,73 8,5825 50,6278 DE5317306 Krofdorfer Forst * 811,03 8,6458 50,6703 DE5317307 Fohnbach und Gleibach * 34,08 8,6186 50,6478 DE5318301 Hangelstein * 106,38 8,7261 50,6292 DE5318302 Wieseckaue und Josolleraue * 649,67 8,7222 50,6067 DE5318303 Feuchtwiesen bei Daubringen * 164,78 8,7417 50,6389 DE5318304 TrÃ ¤nkbachniederung bei Daubringen 119,52 8,7719 50,6497 DE5318305 Borstgrasrasen bei Wieseck und Callunaheiden bei Mainzlar * 11,26 8,7467 50,6686 DE5318306 Wiesecker Teiche 4,75 8,7139 50,6183 DE5319301 Hoher Stein bei Nordeck 31,6 8,8553 50,6972 DE5319302 Sickler Teich bei Londorf * 6,32 8,8844 50,6925 DE5319303 Waldgebiete zwischen Weitershain und Bersrod 574,4 8,9386 50,65 DE5320303 Feldatal/Kahlofen und Ohmaue * 969,78 9,1025 50,6394 DE5321301 Talauen von Brenderwasser, Sengersbach, Wannbach- und KÃ ¶pfelbachtal * 174,68 9,275 50,6183 DE5321302 Am Kalten Born bei Wallenrod * 39,98 9,3114 50,6567 DE5321303 Seifen und Maschhag westlich Allmenrod * 34,96 9,2997 50,6428 DE5321304 Wald nÃ ¶rdlich KÃ ¶ddingen * 543,95 9,2186 50,6311 DE5322303 GroÃ seggenried am Huhnrod 2,85 9,4736 50,6272 DE5322304 Hutewald auf dem Hainig bei Lauterbach * 5,15 9,4181 50,6233 DE5322305 Magerrasen bei Lauterbach und Kalkberge bei Schwarz * 362,7 9,4117 50,7047 DE5322306 Lauter und Eisenbach * 170,62 9,3228 50,5875 DE5323301 Breitenbachtal bei Michelsrombach 593,49 9,6442 50,6447 DE5323303 Obere und Mittlere Fuldaaue * 2 538,5 9,5942 50,6267 DE5325303 NSG Teufelsberg  Pietzelstein * 203 9,8861 50,67 DE5325304 NSG RÃ ¶Ã berg  NSG Tannenberg-Seelesberg * 585 9,91 50,6433 DE5325305 VorderrhÃ ¶n * 3 690,4 9,8436 50,6561 DE5325308 NÃ ¼st ab Mahlerts * 49,89 9,8478 50,63 DE5325350 Ulsteraue * 279,24 9,9928 50,545 DE5326301 NSG Horbel  Hoflar  Birkenberg * 591 10,0856 50,6367 DE5326302 Ibengarten  Wiesenthaler Schweiz  Sommertal * 1 455 10,1575 50,6714 DE5326303 Kirche Neidhardtshausen 0,01 10,1269 50,6792 DE5327302 Grimmelbachliete  Hardt * 98 10,1803 50,6186 DE5327303 KrÃ ¼cke  Oberwald  Wunschberg * 258 10,2306 50,6214 DE5327305 RoÃ dorfer Steintriften * 260 10,2217 50,6947 DE5328303 Eschberg  DÃ ¼rrenberg * 311 10,4186 50,6272 DE5328305 Werra bis Treffurt mit ZuflÃ ¼ssen * 2 260 10,2339 51,0303 DE5328306 Dolmar und Christeser Grund * 1 049 10,4892 50,6364 DE5329301 Reisinger Stein 59 10,6272 50,6614 DE5330301 Schneekopf  SchmÃ ¼cker Graben  GroÃ er Beerberg * 1 106 10,7592 50,6742 DE5330305 Oberlauf der Zahmen Gera  Seiffartsburg * 1 015 10,8056 50,6853 DE5330306 ThÃ ¼ringer Wald Ã ¶stlich Suhl mit Vessertal * 3 729 10,78 50,59 DE5331301 Erbskopf  Marktal und Morast  GabeltÃ ¤ler * 734 10,8953 50,6317 DE5331302 Bergwiesen um Schmiedefeld a. Rstg. mit Ziegensumpf * 159 10,8353 50,6089 DE5332301 Pennewitzer Teiche  Unteres Wohlrosetal * 423 11,0325 50,6739 DE5332302 Fledermausquartiere KÃ ¶nigsee 0,01 11,0953 50,6633 DE5333301 Schwarzatal ab Goldisthal mit ZuflÃ ¼ssen * 1 903 11,1108 50,6031 DE5333302 NSG Schenkenberg * 52 11,2931 50,6911 DE5333304 Schieferbruch UnterweiÃ bach 0,01 11,1697 50,6197 DE5334301 Saaletal zwischen Hohenwarte und Saalfeld * 744 11,3931 50,6264 DE5334303 Stollen Gottschild Kamsdorf 0,01 11,4781 50,6483 DE5335303 Krankenhaus Ranis 0,01 11,5606 50,6617 DE5335304 Zechsteinriffe in der Orlasenke und DÃ ¶britzer Schweiz * 448 11,5711 50,6744 DE5336302 Dreba-Plothener Teichgebiet * 1 038 11,7558 50,6447 DE5337301 NordwestvogtlÃ ¤ndische Teiche und Moor Oberlinda * 371 11,9539 50,5564 DE5337302 Separate Fledermausquartiere u. -habitate Vogtland/Westerzgebirge * 279 12,2522 50,4808 DE5337320 Weidatal * 225 11,9947 50,6942 DE5338301 PÃ ¶llwitzer Wald * 962 12,0811 50,6386 DE5338302 ElstersteilhÃ ¤nge * 659 12,16 50,57 DE5339302 Waschteich Reuth * 16 12,3186 50,6647 DE5339303 GÃ ¶ltzschtal * 260 12,2886 50,5942 DE5340301 BachtÃ ¤ler sÃ ¼dlich Zwickau * 83 12,5047 50,6608 DE5340302 Crinitzer Wasser und Teiche im Kirchberger Granitgebiet * 202 12,4981 50,6214 DE5341301 Wildenfelser Bach und Zschockener Teiche * 34 12,6439 50,6631 DE5341302 KalkbrÃ ¼che im Wildenfelser Zwischengebirge * 14 12,6036 50,6553 DE5341303 Muldetal bei Aue * 894 12,6639 50,6403 DE5341304 Moorgebiet am Filzteich und Stockteich * 378 12,5906 50,5614 DE5342301 Kuttenbach, Moosheide und Vordere Aue * 213 12,8025 50,5944 DE5343301 Moore und Mittelgebirgslandschaft bei Elterlein * 407 12,9097 50,5769 DE5343302 Moorgebiet Rotes Wasser * 99 12,8933 50,6508 DE5343303 Binge Geyer 6 12,93 50,6189 DE5344301 Moosheide bei Marienberg * 53 13,1286 50,6467 DE5344302 PreÃ nitz- und Rauschenbachtal * 851 13,1458 50,5686 DE5344303 PÃ ¶hlbachtal * 337 13,0508 50,5228 DE5345301 BuchenwÃ ¤lder und Moorwald bei Neuhausen und Olbernhau * 1 700 13,4211 50,6361 DE5345302 MothÃ ¤user Heide * 664 13,2181 50,5889 DE5345303 Serpentingebiet ZÃ ¶blitz-Ansprung 140 13,2556 50,6558 DE5345304 Kriegwaldmoore * 163 13,2739 50,6114 DE5345305 Natzschungtal * 216 13,3364 50,6108 DE5345306 Bergwiesen um RÃ ¼benau, KÃ ¼hnhaide und Satzung * 471 13,1908 50,5125 DE5403301 Perlenbach-Fuhrtsbachtal * 331,25 6,2372 50,5119 DE5403302 Gebirgsbach Rur bei Monschau * 91,26 6,2125 50,5481 DE5403303 Felsen am Unterlauf des Perlenbaches * 33,37 6,2508 50,5297 DE5403304 Oberlauf der Rur * 938,11 6,2003 50,5383 DE5403305 VennhochflÃ ¤che bei MÃ ¼tzenich 32,25 6,2028 50,5689 DE5403306 Monschauer Stollen 0,12 6,2314 50,5481 DE5404301 Kermeter * 3 588,62 6,4514 50,6161 DE5404302 BachtÃ ¤ler im TruppenÃ ¼bungsplatz Vogelsang * 233,63 6,3806 50,5364 DE5404303 Dedenborn, Talaue des PÃ ¼ngel-, WÃ ¼stebaches und Erkensruhroberlauf * 668,14 6,3494 50,5336 DE5404304 Schlosskirche in Schleiden 0,08 6,4739 50,53 DE5405301 Kallmuther Berg 274,85 6,6331 50,5769 DE5405302 HÃ ¤nge an Urft und Gillesbach, Urftaue von Urft bis Schmidtheim 495,26 6,58 50,5044 DE5405303 Weyerer Wald * 225,42 6,6269 50,5392 DE5405305 Tanzberg 18,5 6,5856 50,5425 DE5405306 MannenberghÃ ¶hlen und Mannenbergstollen 0,51 6,6281 50,5 DE5405307 KartsteinhÃ ¶hlen mit KakushÃ ¶hle * 5,45 6,6594 50,5458 DE5405308 Willenbergstollen bei Nettersheim-Zingsheim 0,24 6,6431 50,5147 DE5406301 Eschweiler Tal und Kalkkuppen * 384,47 6,7322 50,5669 DE5406302 Bad MÃ ¼nstereifeler Wald 856,59 6,8333 50,5439 DE5406303 Hardt bei Pesch 21,71 6,6786 50,5344 DE5407301 Wiesen bei Ruine Tomberg 107,08 6,9794 50,5889 DE5408302 Ahrtal * 1 659 7,0019 50,4969 DE5409301 MÃ ¼ndungsgebiet der Ahr * 125 7,2708 50,5553 DE5410301 WÃ ¤lder zwischen Linz und Neuwied * 3 000 7,3781 50,5125 DE5410302 FelsentÃ ¤ler der Wied * 1 213 7,4439 50,5497 DE5412301 WesterwÃ ¤lder Seenplatte * 430 7,8358 50,5828 DE5413301 WesterwÃ ¤lder Kuppenland * 3 187 7,8836 50,5033 DE5414301 Elbbachtal * 82,84 8,0522 50,4939 DE5414302 Heidenkopf und Knoten nÃ ¶rdlich Mengerskirchen * 118,26 8,1625 50,5756 DE5414303 Wiesen nÃ ¶rdlich Lahr 51,01 8,1369 50,5214 DE5414304 Abbaugebiete Dornburg-Thalheim * 278,91 8,0253 50,5236 DE5415301 Kallenbachtal zwischen Arborn und Obershausen * 174,34 8,2058 50,5767 DE5415303 Maienburg bei Winkels * 12,48 8,1711 50,5569 DE5415304 Kreuzberg und Kahlenbergskopf bei Obershausen * 1 098,34 8,2478 50,575 DE5415305 Ulmbach zwischen Allendorf und Biskirchen * 13,13 8,2978 50,5497 DE5416301 Weinberg bei Wetzlar * 183,41 8,4678 50,54 DE5416302 Waldgebiet Ã ¶stlich von Allendorf und nÃ ¶rdlich von Leun * 3 224,55 8,3581 50,5625 DE5416303 Lahnwiesen zwischen Burgsolms und Oberbiel 72,98 8,4039 50,5497 DE5416304 Dillauen bei der LuthermÃ ¼hle 30,34 8,4036 50,5942 DE5416305 Urwaldzelle bei Braunfels 20,09 8,3728 50,5167 DE5417301 Lahnaue zwischen Atzbach und GieÃ en * 369,33 8,6183 50,5761 DE5417302 AbgrabungsgewÃ ¤sser Grube Fernie 13,81 8,6464 50,5439 DE5418301 GieÃ ener Bergwerkswald 85,85 8,6711 50,5619 DE5418302 GewÃ ¤sser in den Gailschen Tongruben 6,65 8,6931 50,5639 DE5418303 Wald um die Peterseen sÃ ¼dwestlich Lich 86,35 8,7858 50,5017 DE5419301 Wetterniederung bei Lich * 364,92 8,8683 50,5303 DE5419303 WÃ ¤lder und Flachwasserteiche Ã ¶stlich Lich * 584,86 8,8756 50,5144 DE5419304 Lauter bei Laubach * 12,88 8,9886 50,5719 DE5420304 Laubacher Wald * 9 485,67 9,0761 50,4903 DE5421302 Hoher Vogelsberg * 3 861,36 9,2506 50,4778 DE5422303 Talauen bei Herbstein * 1 379,11 9,3986 50,5372 DE5422304 Weinberg bei Stockhausen * 13,14 9,4425 50,5706 DE5423301 Himmelsberg * 132,61 9,5422 50,515 DE5423302 Zeller Loch * 4,76 9,6222 50,5142 DE5423303 Kalkberge bei GroÃ enlÃ ¼der * 45,75 9,5194 50,5864 DE5423304 LÃ ¼der mit ZuflÃ ¼ssen * 127,92 9,5128 50,5033 DE5426320 Hohe RhÃ ¶n * 1 620 10,0922 50,5636 DE5427301 Geba-Triften  Diesburg * 1 716 10,2964 50,5858 DE5427303 NSG Bischofswaldung mit Stedtlinger Moor * 515 10,2544 50,5222 DE5428301 Zehnerberg und Bauerbachtal * 117 10,4203 50,5069 DE5428302 Trockenhang am Halsberg * 32 10,4889 50,535 DE5428303 Herpfer Wald  Berkeser Wald  Stillberg * 2 207 10,355 50,5544 DE5429301 Kalkquellmoore bei Lengfeld * 13 10,6714 50,5258 DE5429302 Kirche Marisfeld 0,01 10,5733 50,5569 DE5429303 Kirche Themar 0,01 10,6158 50,5033 DE5430301 Erle-Wiesen St. Kilian * 101 10,7442 50,5717 DE5431301 Schleusegrund-Wiesen * 386 10,8481 50,5197 DE5431304 Bergwiesen um Neustadt a. Rstg. und Kahlert * 260 10,93 50,5792 DE5434301 SchieferbrÃ ¼che bei Probstzella 348 11,3586 50,5558 DE5434302 Kirche Reichenbach 0,01 11,3772 50,5678 DE5435301 Mittelgrund * 662 11,6072 50,5169 DE5436301 Burgk  Bleiberg  Kobersfelsen * 422 11,7372 50,5414 DE5436303 Wettera * 126 11,7825 50,5222 DE5437301 Wisenta und Zeitera * 81 11,9281 50,5353 DE5437302 Wisenta und Zeitera * 401 11,895 50,5542 DE5438302 GroÃ er Weidenteich * 342 12,0592 50,4975 DE5438303 Syrau-Kauschwitzer Heide * 178 12,0669 50,5292 DE5438304 Rosenbachgebiet * 114 12,0433 50,4872 DE5438305 VogtlÃ ¤ndische PÃ ¶hle * 187 11,9689 50,4133 DE5438320 NSG Steinicht * 17 12,1594 50,5833 DE5439301 Triebtalgebiet * 203 12,2867 50,4589 DE5439302 Unteres Friesenbachgebiet * 43 12,1772 50,5028 DE5440301 Steinberggebiet * 216 12,4569 50,5392 DE5441301 Moorgebiet Moosheide Obercrinitz * 62 12,5144 50,5731 DE5441302 Steinbergwiesen und Seifenbachtal * 68 12,6433 50,5456 DE5441303 Bergwiesen um SchÃ ¶nheide und StÃ ¼tzengrÃ ¼n * 134 12,5344 50,4953 DE5441304 Tal der GroÃ en Bockau * 410 12,6267 50,4814 DE5441305 Bergwiesen um Sosa * 130 12,6633 50,4917 DE5442301 Schwarzwassertal und Burkhardtswald * 656 12,7203 50,4708 DE5442302 Griesbachgebiet * 175 12,735 50,5394 DE5442303 PÃ ¶hlwassertal mit WernitzbÃ ¤chel * 134 12,8222 50,5108 DE5443301 Mittelerzgebirgische Basaltberge * 156 13,0342 50,5719 DE5443302 Scheibenberger Heide * 115 12,9261 50,5208 DE5444301 BuchenwÃ ¤lder bei Steinbach * 441 13,1717 50,5403 DE5445301 Moore und MoorwÃ ¤lder bei Satzung * 158 13,1831 50,5075 DE5504302 Bunker Wiesen 0,32 6,4744 50,4683 DE5504303 Oleftal * 11,64 6,345 50,4614 DE5504305 Kyllquellgebiet * 81,25 6,3808 50,3919 DE5505301 Wiesen, Borstgrasrasen und Heiden bei Sistig * 127,35 6,5217 50,4717 DE5505304 Manscheider Bachtal und Paulushof * 258,42 6,5064 50,4547 DE5505305 Unteres Genfbachtal * 46,95 6,655 50,4869 DE5505307 Kalktuffquelle bei Blankenheim * 0,47 6,6628 50,4436 DE5505308 Haubachtal, Dietrichseiffen * 190,72 6,6203 50,45 DE5505309 Dahlemer Binz * 11,52 6,53 50,4042 DE5506301 Buirer Lei bei Buir 51,73 6,7278 50,4822 DE5506302 Aremberg * 241 6,8206 50,4192 DE5507301 WÃ ¤lder am Hohn * 287 6,9203 50,4153 DE5509301 NSG Laacher See * 2 104 7,2758 50,4131 DE5509302 Vulkankuppen am Brohlbachtal * 1 115 7,2022 50,4667 DE5510301 Mittelrhein * 1 195 7,5583 50,35 DE5510302 RheinhÃ ¤nge zwischen Unkel und Neuwied * 768 7,2903 50,5367 DE5511301 NSG Urmitzer Werth * 69 7,5117 50,4186 DE5511302 Brexbach- und Saynbachtal * 2 014 7,6219 50,4522 DE5512301 Montabaurer HÃ ¶he * 2 811 7,7589 50,4072 DE5513302 Waldgebiet westlich von Elz * 40,83 7,9856 50,4197 DE5514301 HeidenhÃ ¤uschen * 145,02 8,0825 50,4756 DE5514302 Spitzberg, Gackenberg und Tongruben von Hintermeilingen 154,36 8,1139 50,4839 DE5514303 BÃ ¤renloch bei Thalheim 1,69 8,0372 50,4889 DE5514304 Elbbachaue Ã ¶stlich von Elz * 48,09 8,0475 50,4081 DE5515302 Marmorbruch Wirbelau 8,04 8,2122 50,4519 DE5515303 Lahntal und seine HÃ ¤nge * 2 166,38 8,1881 50,3942 DE5516301 Heiligerwald-Blessestein-Eichenkopf * 938,77 8,4028 50,4892 DE5516302 Waldgebiete sÃ ¼dwestlich von WeilmÃ ¼nster * 142,44 8,3611 50,4153 DE5516303 An den FuÃ wiesen bei GrÃ ¤venwiesbach * 136,81 8,4369 50,4047 DE5517301 Wehrholz * 157,63 8,6278 50,4914 DE5517302 Wacholderheide und Streuobstwiese bei Hoch-Weisel 13,34 8,6247 50,4089 DE5517303 Ackergrundbachtal nÃ ¶rdlich Cleeberg 38,28 8,5458 50,4581 DE5518301 Salzwiesen von MÃ ¼nzenberg * 64,25 8,765 50,4631 DE5518302 In der Metz bei MÃ ¼nzenberg 21,34 8,7522 50,4519 DE5518303 Salzwiesen bei Rockenberg * 11,05 8,7297 50,4317 DE5518304 GrÃ ¼nland bei Bellersheim und Obbornhofen 54,4 8,8319 50,4458 DE5518305 HÃ ¶lle von Rockenberg 10,36 8,7358 50,4383 DE5518306 Wald Ã ¶stlich Oppershofen 101,49 8,7797 50,4217 DE5519302 Kaltenrain bei Steinheim 22,73 8,9325 50,4444 DE5519304 Horloffaue zwischen Hungen und Grund-Schwalheim * 604,45 8,9117 50,4481 DE5519305 BasalthÃ ¼gel des Vogelsberges im Randbereich zur Wetterau 75,16 8,9325 50,4539 DE5520301 Basaltsteinbruch GlashÃ ¼tten 6,98 9,1342 50,4117 DE5520302 Talauen von Nidder und Hillersbach bei Gedern und Burkhards * 253,9 9,1633 50,4222 DE5520303 WingershÃ ¤user Schweiz * 67,71 9,1147 50,4586 DE5520304 Basaltmagerrasen am Rand der Wetterauer Trockeninsel * 263,53 9,0383 50,4914 DE5520305 EichkÃ ¶ppel bei Eichelsdorf 42 9,0733 50,4583 DE5520306 Waldgebiete sÃ ¼dlich und sÃ ¼dwestlich von Schotten * 1 680,61 9,0897 50,4311 DE5521301 Merkenfritzbachaue bei Gedern * 28,98 9,1864 50,4131 DE5521302 Hegwaldseifen bei Ober-Seemen * 43,42 9,2714 50,4286 DE5521303 KugelhornmoosflÃ ¤chen im Vogelsberg und im Westerwald 40,91 9,1711 50,3944 DE5522301 In der Kiesel bei Hintersteinau * 32,05 9,4447 50,4222 DE5522303 Talauen bei Freiensteinau und GewÃ ¤sserabschnitt der Salz * 787,25 9,3467 50,4044 DE5522304 Vogelsbergteiche und LÃ ¼deraue bei Grebenhain * 493,46 9,3672 50,4864 DE5523301 SchÃ ¶nbuche 124,66 9,5356 50,4731 DE5523302 ZuflÃ ¼sse der Fliede * 95,87 9,7169 50,4583 DE5525351 HochrhÃ ¶n * 4 809,62 10,0031 50,4733 DE5525352 Haderwald * 1 794,86 9,8742 50,4203 DE5526371 Bayerische Hohe RhÃ ¶n * 19 260,59 9,9475 50,4139 DE5527301 Winterquartiere der Mopsfledermaus in der RhÃ ¶n 0 10,1289 50,5425 DE5527371 Bachsystem der Streu mit NebengewÃ ¤ssern 1 275,52 10,2414 50,4578 DE5527372 Trockengebiete vor der RhÃ ¶n * 789,74 10,2889 50,4694 DE5527373 Trockenverbundgebiet RhÃ ¶n  Grabfeld * 616,49 10,1981 50,4258 DE5528371 Bahratal 65,62 10,3725 50,4028 DE5529301 Gehegter Berg  Eingefallener Berg * 140 10,6208 50,4894 DE5529302 Gleichberge * 1 831 10,5947 50,3958 DE5529303 Eingefallener Keller Themar 0,01 10,6092 50,4986 DE5530301 Elsterbachtal  Wiedersbacher Moore * 80 10,8089 50,4678 DE5530302 HeideflÃ ¤che im HildburghÃ ¤user Stadtwald * 107 10,7231 50,4642 DE5531302 NSG Leite bei Harras * 570 10,8686 50,3978 DE5532302 NSG RÃ ¶thengrund * 116 11,1586 50,4072 DE5532307 HÃ ¶hlen bei Rauenstein und Meschenbach * 7 11,0728 50,4086 DE5532308 Westliches Schiefergebirge um Steinheid und Scheibe-Alsbach * 1 739 11,0644 50,51 DE5533301 Tettautal  Klettnitzgrund * 152 11,2456 50,4142 DE5533302 Haderholz 23 11,2489 50,47 DE5533303 Bergwiesen im Sonneberger Oberland * 179 11,2353 50,4739 DE5534301 SchieferbrÃ ¼che um Lehesten * 241 11,4442 50,5042 DE5535301 JÃ ¤gersruh  GemÃ ¤Ã grund  ThÃ ¼ringische Moschwitz * 1 374 11,61 50,4014 DE5536301 HÃ ¤nge an der Bleilochtalsperre * 927 11,7289 50,4794 DE5536371 Saaletal v. Joditz bis Blankenstein u. NSG Tannbach b. MÃ ¶dlareuth * 337,69 11,8036 50,41 DE5537301 Tannbach-Klingefelsen * 29 11,8433 50,3992 DE5537302 GrÃ ¼nes Band Sachsen/Bayern * 741 11,9825 50,3683 DE5537303 Kemnitztal * 151 12,0494 50,4206 DE5537304 KleingewÃ ¤sser um MiÃ lareuth * 28 11,9361 50,4375 DE5538301 Elstertal oberhalb Plauen * 621 12,0642 50,4475 DE5538302 Triebelbachtal * 190 12,1203 50,3786 DE5539301 GÃ ¶rnitzbach- und WÃ ¼rschnitzbachtal * 291 12,3253 50,3783 DE5539302 Bergwiesen und Moorstandorte bei SchÃ ¶neck * 104 12,3181 50,3847 DE5540301 Am alten FloÃ graben * 97 12,4194 50,445 DE5540302 Oberes Zwickauer Muldetal * 425 12,4267 50,4428 DE5540303 Bergwiesen um Klingenthal * 223 12,3892 50,355 DE5540304 BuchenwÃ ¤lder um Klingenthal * 244 12,4556 50,3875 DE5541301 Erzgebirgskamm am Kleinen Kranichsee * 330 12,6683 50,4164 DE5541302 Erzgebirgskamm am GroÃ en Kranichsee * 999 12,5847 50,4164 DE5541303 Mittelgebirgslandschaft bei Johanngeorgenstadt * 467 12,6981 50,455 DE5542301 Wiesen um Halbmeil und Breitenbrunn * 82 12,8081 50,4339 DE5543301 Zweibach 106 12,8558 50,4586 DE5543302 GroÃ es Mittweidatal * 220 12,9292 50,4453 DE5543303 Kalkbruch Hammerunterwiesenthal * 21 13,0033 50,4472 DE5543304 Fichtelbergwiesen * 231 12,9433 50,4114 DE5604301 Baasemer Wald * 96,5 6,4767 50,3886 DE5605302 GewÃ ¤ssersystem der Ahr * 2 542,25 6,635 50,37 DE5605304 Heidemoor am Moorbach 12,06 6,5686 50,3897 DE5605305 Dahlemer Kalktriften * 99,62 6,5128 50,37 DE5605306 Obere Kyll und Kalkmulden der Nordeifel * 1 326 6,6325 50,3358 DE5607301 WÃ ¤lder um Bongard in der Eifel * 70 6,8431 50,3 DE5608302 Nitzbach mit HangwÃ ¤ldern zwischen Virneburg und Nitztal * 616 7,1147 50,3575 DE5608303 Wacholderheiden der Osteifel * 1 134 7,0883 50,4267 DE5609301 Unterirdische stillgelegte Basaltgruben Mayen und Niedermendig 153 7,2661 50,3611 DE5610301 Nettetal * 1 170 7,2828 50,3478 DE5612301 Staatsforst Stelzenbach * 488 7,8281 50,3797 DE5613301 LahnhÃ ¤nge * 4 781 7,8606 50,3236 DE5614301 Eich von Niederbrechen * 30,19 8,1456 50,3678 DE5614302 Mensfelder Kopf * 35,11 8,0928 50,3492 DE5615303 Wald und Schiefergruben bei Langhecke und Klein-Weinbach * 331,31 8,2597 50,39 DE5615304 Eisenbach bei Niederselters * 13,13 8,2733 50,3436 DE5616301 Im Weihergrund bei Laubuseschbach * 4,3 8,3419 50,3825 DE5617301 Haubergsgrund bei Pfaffenwiesbach * 39,46 8,6272 50,3281 DE5617302 Eichkopf bei ObermÃ ¶rlen 59,44 8,65 50,3525 DE5617303 Usa zwischen Wernborn und Ober-MÃ ¶rlen * 60,14 8,6136 50,3672 DE5618301 Salzwiesen von Wisselsheim * 23,06 8,7558 50,3833 DE5618302 Magertriften von Ober-MÃ ¶rlen und Ostheim * 77,52 8,675 50,3783 DE5618303 Ã bungsplatz bei Ockstadt 48,78 8,7108 50,3444 DE5619303 Am Faulenberg bei Dauernheim 21,42 8,9603 50,3742 DE5619305 BuchenwÃ ¤lder Ã ¶stlich von Echzell * 847,18 8,9414 50,4033 DE5619306 GrÃ ¼nlandgebiete in der Wetterau * 1 369,15 8,9444 50,3478 DE5620301 Salzwiesen und Weinberg von Selters * 33,7 9,0331 50,3492 DE5620302 GeiÃ berg bei Ortenberg * 14,97 9,0731 50,3514 DE5621301 GewÃ ¤ssersystem der Bracht 53,74 9,2606 50,3425 DE5621302 Seemenbachtal bei Niederseemen * 44,47 9,2406 50,3933 DE5621303 Reichenbach und Riedbach bei Birstein * 21,54 9,3022 50,3183 DE5622301 Bellinger Berg * 95,58 9,4936 50,3111 DE5622302 Weinberg bei Steinau 34,78 9,4425 50,3256 DE5622303 HÃ ¶lle und Weinberg von Kressenbach * 20,61 9,4633 50,3733 DE5622304 Weiherskopf/Hohestein 420,78 9,4542 50,3628 DE5622305 Ohlsteinbruch bei Steinau an der StraÃ e * 25,43 9,4794 50,3381 DE5622306 Steinaubachtal, Teufelsloch und Almosenwiese bei Steinau a.d.Str. * 104,04 9,4683 50,3489 DE5622307 Kaupe und Lochwiese bei Ã rzell 23 9,4372 50,3953 DE5622309 Katzenstein bei Marborn * 2,3 9,4022 50,3172 DE5622310 Steinaubach und Ã rzeller Wasser * 45,34 9,4444 50,3897 DE5623301 Stephanskuppe bei Sterbfritz * 8,47 9,645 50,32 DE5623302 Am Stein bei Elm 7,39 9,5839 50,37 DE5623303 Ebertsberg bei Elm * 13,51 9,5703 50,3631 DE5623304 Weinberg bei Hohenzell * 45,79 9,545 50,3175 DE5623305 Weinberg bei Bellings * 24,72 9,5139 50,3033 DE5623306 Hainberg bei Elm 5,42 9,5431 50,3694 DE5623307 Hundsgraben bei Elm * 25,39 9,5561 50,3719 DE5623308 Waizenberg bei Hohenzell * 15,11 9,5239 50,3125 DE5623309 Im Escherts bei Hutten * 17,08 9,5994 50,3642 DE5623310 Weiperzberg bei Breunings und Weiperz * 36,68 9,5947 50,3 DE5623311 Langer Berg bei Sterbfritz 28,6 9,6264 50,3264 DE5623312 Lietebach, Kelterberg und Schluchtwald bei Ahlersbach u. Hohenzell * 208,15 9,5597 50,3183 DE5623313 Kinzberg bei Vollmerz 14,84 9,6017 50,3333 DE5623314 Weinberg bei Ahlersbach 31,94 9,5642 50,3317 DE5623315 Weinberg und Giebel bei Elm und Herolz * 31,36 9,5478 50,3628 DE5623316 Gerlingsberg bei Herolz * 20,89 9,5769 50,3492 DE5623317 Kinzigsystem oberhalb von Steinau a. d. StraÃ e * 152,28 9,5667 50,315 DE5623318 Lambertswiese bei Bellings * 5,51 9,5181 50,3086 DE5623320 HangwÃ ¤lder am Ebertsberg/Escheberg bei Elm * 57,85 9,5767 50,3586 DE5623321 Basaltmagerrasen und Alter Stein bei Gundhelm * 6,81 9,6561 50,3661 DE5623322 KohlkÃ ¼ppel und BergÃ ¤cker bei Weiperz, Streitrain und Weiperzberg * 91,71 9,5853 50,3042 DE5623323 Dallecker bei Hohenzell 83,45 9,5561 50,3075 DE5623324 Kalktuffquelle beim Haineshof * 0,43 9,5919 50,3572 DE5624303 Magerrasen bei Weichersbach und weitere FlÃ ¤chen 126,41 9,6886 50,3069 DE5624304 Bergwiesen bei ZÃ ¼ntersbach * 81,53 9,7372 50,3139 DE5624305 Hemmersbach/Bergwiesen bei ZiegelhÃ ¼tte und weitere FlÃ ¤chen * 136,73 9,6922 50,3581 DE5624306 Nickus-Hoherdin * 1 001,8 9,6875 50,3497 DE5624307 Stoppelsberg bei Weichersbach und Haag-Stiftes bei Oberzell * 440,24 9,7008 50,3156 DE5624350 Frauenstein * 430,36 9,7006 50,3781 DE5626301 Teiche bei SchÃ ¶nau an der Brendt 3 10,1275 50,3875 DE5626371 Tal der Brend * 424,23 10,1147 50,3753 DE5626372 Schmalwasser- und Premichtal 343,12 9,9967 50,3333 DE5627301 TrockenhÃ ¤nge im Saale-, Streu- und LÃ ¶hriether Tal * 149 10,2372 50,3106 DE5627303 Mausohrkolonien in der RhÃ ¶n 0 10,0994 50,2856 DE5627304 Winterquartiere der Mopsfledermaus bei Neustadt 0 10,255 50,3778 DE5627371 FrÃ ¤nkische Saale zwischen Heustreu und Steinach * 296,45 10,2253 50,3242 DE5628301 LaubwÃ ¤lder bei Bad KÃ ¶nigshofen * 1 874 10,4031 50,3283 DE5628303 Grenzstreifen am Galgenberg  Milzgrund  WarthÃ ¼gel 199 10,4903 50,3639 DE5628371 Milztal und oberes Saaletal 757,51 10,3664 50,3189 DE5629301 Oberlauf der Milz * 64 10,6294 50,3842 DE5629302 Schlechtsarter Schweiz * 530 10,6111 50,3228 DE5629303 Altenburg * 304 10,5875 50,3183 DE5630371 Rodachaue mit Bischofsaue westlich Bad Rodach 264,91 10,7553 50,3425 DE5630372 Rodacher Wald mit RuhhÃ ¼gel * 708,08 10,7514 50,3217 DE5631302 NSG Magerrasen bei Emstadt und Itzaue * 87 10,9939 50,3589 DE5631320 GÃ ¶rsdorfer Heide * 128 10,965 50,3756 DE5631371 Muschelkalkzug von den Langen Bergen bis nach WeiÃ enbrunn v. Wald * 1 975,74 10,9506 50,3419 DE5631372 Feuchtgebiete um Rottenbach 31,31 10,9597 50,3708 DE5631373 Wiesen Ã ¶stlich und westlich Unterlauter b. Coburg 65,41 10,995 50,3022 DE5632302 Tal der oberen Itz * 228 11,02 50,2964 DE5632303 Lauterburg 0 11,0183 50,3169 DE5632304 NSG Effeldertal * 175 11,0497 50,3658 DE5632371 Ã stlicher MÃ ¶nchrÃ ¶dener Forst * 215,82 11,0736 50,3181 DE5633301 FÃ ¶ritzgrund * 198 11,2139 50,3178 DE5634371 TÃ ¤ler und Rodungsinseln im Frankenwald mit GeroldsgrÃ ¼ner Forst * 1 883,67 11,5278 50,3406 DE5636302 SteinbruchgelÃ ¤nde Ã ¶stlich Selbitz 35 11,7681 50,3189 DE5636371 Selbitz, Muschwitz und HÃ ¶llental * 436,66 11,6892 50,3683 DE5639301 Tetterweinbachtal, Pfaffenloh und Zeidelweidebach * 127 12,2297 50,3006 DE5639302 Raunerbach- und Haarbachtal * 275 12,3006 50,265 DE5704301 Schneifel * 3 665 6,3833 50,2686 DE5705301 Duppacher RÃ ¼cken * 1 031 6,5381 50,2608 DE5706303 Gerolsteiner Kalkeifel * 8 408 6,6978 50,2031 DE5707302 NSG Jungferweiher 33 6,9819 50,2197 DE5711301 RheinhÃ ¤nge zwischen Lahnstein und Kaub * 4 555 7,6947 50,1686 DE5714301 Scheiderwald bei Hennethal * 45,57 8,1075 50,2339 DE5714302 Wald nordÃ ¶stlich Huppert * 190,94 8,0228 50,21 DE5714303 TaunuswÃ ¤lder bei Mudershausen * 1 768 8,025 50,2958 DE5714350 NSG Heckenberg von Strinz-Trinitatis * 10,03 8,1619 50,2356 DE5715301 Wald Ã ¶stlich Ohren * 137,12 8,2125 50,2983 DE5716301 SchmittrÃ ¶der Wiesen und angrenzende FlÃ ¤chen * 27,59 8,4428 50,2033 DE5716302 Reichenbachtal * 21,62 8,4653 50,2039 DE5716304 Reifenberger Wiesen, Schmittgrund b. Oberreifenberg mit angr. Fl. * 73,67 8,4414 50,2344 DE5716305 AltkÃ ¶nig 75,11 8,4822 50,2131 DE5716306 Niedges-,Sau- und Kirrbachtal zwischen Mauloff und Schmitten * 104,16 8,4131 50,2742 DE5716307 Wald bei Arnoldshain 115,21 8,4706 50,2672 DE5716308 Dombachtal * 122,95 8,3386 50,2975 DE5716309 Dattenberg u. Wald westl. GlashÃ ¼tten mit Silber- u. Dattenbachtal * 861,56 8,3378 50,2 DE5717301 Kirdorfer Feld bei Bad Homburg 134,48 8,6078 50,2528 DE5717302 HÃ ¼nerbergswiesen von Oberursel * 21,27 8,5225 50,2069 DE5717304 Oberurseler Stadtwald und StierstÃ ¤dter Heide * 533,66 8,5411 50,2017 DE5717305 Erlenbach zwischen Neu-Anspach und Nieder-Erlenbach * 62,33 8,605 50,2808 DE5718302 Beunebachaue bei Ober-WÃ ¶llstadt 4,86 8,7389 50,2825 DE5719302 Wald zwischen KilianstÃ ¤dten und BÃ ¼desheim 121,55 8,8519 50,2114 DE5719303 BuchenwÃ ¤lder zwischen Florstadt und Altenstadt * 1 185,37 8,8856 50,2914 DE5721303 SchnepfenkopfhÃ ¶hle bei Gelnhausen 0,01 9,2131 50,2072 DE5721304 RÃ ¤uber-Heinz-HÃ ¶hle bei WÃ ¤chtersbach 0,01 9,3039 50,2539 DE5721305 Kinzig zwischen Langenselbold und WÃ ¤chtersbach * 148,85 9,1444 50,2006 DE5722301 Rohrbachquellgebiet * 38,18 9,4919 50,2756 DE5722302 Neudorfwiesen bei Steinau * 27,66 9,4978 50,2842 DE5722304 Spessart bei Alsberg * 712,85 9,4447 50,2625 DE5722305 Klingbach, Orb und Haselbachtal bei Bad Orb * 50,2 9,3483 50,2292 DE5723301 Ratzerod von Neuengronau * 96,01 9,5461 50,2958 DE5723302 Westerngrund von Neuengronau und Breunings * 100,8 9,5775 50,2775 DE5723303 Weinberg von Neuengronau * 50,23 9,6164 50,2772 DE5723306 Hohe Wiese und Steinfirst bei Breunings * 33,32 9,6306 50,2992 DE5723308 Wald zwischen Breunings und Mottgers * 272,71 9,6281 50,2903 DE5723309 HirschkÃ ¤fergebiete bei Jossa 48,53 9,5617 50,2464 DE5723310 Wacholderheiden im Jossatal 15,32 9,4986 50,2439 DE5723311 Leimberg bei Breunings 66,71 9,5881 50,2939 DE5723350 Biberlebensraum Hessischer Spessart (Jossa und Sinn) * 749,89 9,6636 50,3061 DE5725301 Waldwiesen und Moore im Neuwirtshauser Forst * 184 9,8981 50,2178 DE5725302 Lindenstumpf und Rudelberg * 16 9,86 50,2781 DE5726371 WÃ ¤lder und Trockenstandorte bei Bad Kissingen und MÃ ¼nnerstadt * 4 421,81 10,0372 50,2122 DE5728371 Bundorfer Wald und QuellbÃ ¤che der Baunach * 1 541,45 10,4867 50,2117 DE5728372 HaÃ bergetrauf von KÃ ¶nigsberg bis Stadtlauringen * 923,38 10,4206 50,2067 DE5729301 Reutsee 12 10,5447 50,2439 DE5730301 Heiligenwiese und Heiligenleite  und Althellinger Grund  * 138 10,7797 50,2436 DE5730302 Muggenbacher Tongruben 23 10,7903 50,2164 DE5730303 WÃ ¤lder im Grabfeld * 461 10,7178 50,3422 DE5730304 Wiesen im Grabfeld * 332 10,7069 50,2164 DE5730305 Fledermausquartiere Heldburg 0,01 10,7261 50,2811 DE5731301 Naturschutzgebiet VogelfreistÃ ¤tte Glender Wiesen  * 169 10,9372 50,29 DE5731302 Veste Coburg, Bausenberger und Callenberger Forst 247 10,9947 50,2714 DE5731303 Naturschutzgebiet GroÃ er Teich und Tambachaue  * 19 10,8739 50,2372 DE5731305 LebensrÃ ¤ume der Wiesenknopf-AmeisenblÃ ¤ulinge sÃ ¼dlich Coburg 26 10,9981 50,2292 DE5732371 Bruchschollenkuppen im Landkreis Coburg * 99,84 11,1164 50,2806 DE5732372 Fledermaus-Winterquartiere im Coburger Land 3,5 11,0164 50,3542 DE5732373 RÃ ¶derbach-, Biberbach- und Schneybachtal * 126,02 11,0883 50,2058 DE5733302 Mausohrkolonien im Naturraum Obermainisches HÃ ¼gelland 0 11,3217 50,2433 DE5733303 Festung Rosenberg und Plassenburg 0 11,3278 50,2447 DE5733371 Steinach- und FÃ ¶ritztal und Rodach von FÃ ¼rth a.B. bis Marktzeuln * 585,74 11,2036 50,2303 DE5734301 Mausohrwochenstube in Steinwiesen 0 11,4633 50,2936 DE5734302 Rabensteiner HÃ ¶he mit Zeyerner Wand * 13 11,3967 50,2656 DE5734303 Zeyerner Grund * 203 11,4486 50,2461 DE5734304 Kalkmagerrasen zwischen Vogtendorf und WÃ ¶tzelsdorf 89 11,3922 50,2117 DE5735301 Naturwaldreservat Hammerleite 53 11,5758 50,2983 DE5737371 Woja- und Haidleite 42,36 11,9708 50,2511 DE5738371 Nordostbayerische BachtÃ ¤ler um Rehau * 470,53 12,1172 50,2089 DE5739301 Bergwiesen um Rohrbach und Hennebachtal * 56 12,3525 50,2539 DE5803301 Alf- und Bierbach * 324 6,2986 50,1856 DE5804301 SchÃ ¶necker Schweiz * 1 086 6,4781 50,1828 DE5805301 Moore bei WeiÃ enseifen * 182 6,5483 50,1567 DE5805302 Birresborner EishÃ ¶hlen und Vulkan Kalem * 112 6,61 50,1822 DE5807302 Eifelmaare * 1 201 6,8681 50,1692 DE5809301 MoselhÃ ¤nge und NebentÃ ¤ler der unteren Mosel * 16 273 7,3031 50,1772 DE5813301 Wiesen nordÃ ¶stlich Ransel * 27,8 7,8544 50,1067 DE5813302 Zorner Kopf 89 7,9056 50,1494 DE5814301 Wiesen bei BÃ ¤rstadt 69,59 8,0756 50,1094 DE5814303 AartalhÃ ¤nge zwischen Burg Hohenstein und Lindschied * 340,07 8,0689 50,1747 DE5814305 Aartal zwischen Hahn und Bleidenstadt * 22,08 8,1489 50,1436 DE5815301 Rabengrund von Wiesbaden mit angrenzenden FlÃ ¤chen * 83,76 8,2236 50,1181 DE5815302 Neuhofer Heide mit angrenzender FlÃ ¤che * 11,3 8,2208 50,1536 DE5815303 TheiÃ tal von Niedernhausen mit angrenzenden FlÃ ¤chen * 82,51 8,265 50,1517 DE5815304 Goldsteintal bei Wiesbaden mit angrenzenden FlÃ ¤chen * 59,61 8,2478 50,1269 DE5815305 Trockenborn/Kellerskopf bei Rambach * 55,23 8,2708 50,1292 DE5815306 BuchenwÃ ¤lder nÃ ¶rdlich von Wiesbaden * 4 124,3 8,2203 50,1114 DE5816301 Rossert-Hainkopf-Dachsbau * 118,28 8,3908 50,1625 DE5816303 Krebsbachtal bei Ruppertshain * 84,5 8,4133 50,1581 DE5816305 Burghain Falkenstein * 36,25 8,475 50,1894 DE5816306 Wiesen im SÃ ¼Ã en GrÃ ¼ndchen bei Neuenhain 9,08 8,4942 50,1631 DE5816307 NSG Daisbachwiesen bei Bremthal * 28,14 8,3614 50,1467 DE5816308 NSG Kickelbach bei Fischbach 9,89 8,4297 50,1556 DE5816309 Rombachtal und auf dem Bangert bei KÃ ¶nigstein * 84,04 8,4578 50,1733 DE5816310 NeumÃ ¼hle bei SchloÃ born * 26,28 8,3919 50,1878 DE5816311 HangwÃ ¤lder und Felsfluren am Kaisertempel/Martinswand b. Eppstein * 228,87 8,4136 50,1383 DE5816312 Wald Ã ¶stlich Wildsachsen * 272,23 8,3814 50,1175 DE5817302 NSG Hinterste Neuwiese und NSG Waldwiesenbach bei OberhÃ ¶chstadt * 23,4 8,5189 50,1961 DE5817303 Sauerbornsbachtal bei Schwalbach a. T. * 23,15 8,5314 50,1639 DE5818301 Am Berger Hang * 10,79 8,7803 50,1583 DE5818302 Berger Warte * 29,81 8,75 50,1678 DE5818303 NSG Seckbacher Ried und angrenzende FlÃ ¤chen * 15,07 8,7411 50,1461 DE5818304 WaldstÃ ¼ck westlich Bischofsheim * 26,94 8,7864 50,1483 DE5819301 Mayengewann von LÃ ¤mmerspiel 6,86 8,8653 50,1017 DE5819303 Amerikafeld und Schindkaute bei Steinheim 20,18 8,8947 50,1069 DE5819304 BruchkÃ ¶bel 162,9 8,9311 50,1639 DE5819305 Donsenhard bei MÃ ¼hlheim 13,49 8,8631 50,1172 DE5819306 Hirzwald bei Mittelbuchen 144,58 8,8808 50,1631 DE5819307 Mainaue bei Schleuse Kesselstadt 32,35 8,86 50,1289 DE5819308 Erlensee bei Erlensee und Bulau bei Hanau * 603,46 8,9681 50,1361 DE5819309 US-MilitÃ ¤rgelÃ ¤nde bei GroÃ auheim 72,32 8,9625 50,1094 DE5820301 Kinzigaue von Langenselbold * 129,44 9,0392 50,1647 DE5820302 Weideswiesen-Oberwald bei Erlensee * 157,3 9,0078 50,1531 DE5820303 Tongrube von Meerholz 31,76 9,1733 50,1531 DE5821301 Talauensystem der Bieber und der Kinzig bei BiebergemÃ ¼nd * 465,66 9,3214 50,1617 DE5821302 NÃ ¤Ã lichbach bei Altenmittlau * 3,57 9,175 50,1378 DE5821303 Hailerer Sonnenberg und angrenzende MagerasenflÃ ¤chen 11,15 9,1756 50,1833 DE5822301 WiesbÃ ¼tt-Moor mit angrenzenden WaldflÃ ¤chen * 196,29 9,3914 50,1206 DE5822303 Beilstein bei Lettgenbrunn * 6,65 9,4036 50,1711 DE5822350 Lohrbach und FlÃ ¶rsbach bei FlÃ ¶rsbachtal 16,97 9,4614 50,0972 DE5823301 Sinngrund * 409 9,6603 50,1169 DE5824301 Schondratalsystem * 304 9,7164 50,1828 DE5824302 Naturschutzgebiet Sodenberg-Gans  * 493 9,8186 50,1128 DE5824371 Einertsberg, Schondraberg und angrenzende WÃ ¤lder * 2 379,83 9,69 50,1794 DE5824372 Sippach-Tal sÃ ¼dÃ ¶stlich SippachsmÃ ¼hle 1,52 9,8 50,1908 DE5825301 Mausohrkolonien in Machtilshausen und Diebach 0 9,8419 50,1275 DE5825371 WÃ ¤lder und Trockengebiete Ã ¶stlich Hammelburg * 1 317,1 9,9556 50,0969 DE5827371 StandortÃ ¼bungsplatz BrÃ ¶nnhof  und Umgebung 2 333,95 10,2375 50,1353 DE5828301 Naturschutzgebiet Urlesbachtal  * 23 10,4067 50,1319 DE5828371 GeiÃ leraue und Aurachwiesen bei Ostheim 159,48 10,5331 50,125 DE5830301 Alsteraue von der Landesgrenze bis zur MÃ ¼ndung * 132 10,8183 50,1808 DE5830371 Weisach-Aue und NebenbÃ ¤che um Maroldsweisach 109,32 10,6803 50,1806 DE5831372 Eierberge bei Banz und Teile des Banzer Waldes * 651,89 10,9422 50,1086 DE5831373 Itztal von Coburg bis Baunach * 1 452,01 10,8767 50,1281 DE5832371 SÃ ¼dlicher Staatsforst Langheim * 185,5 11,1208 50,1144 DE5833371 Maintal von Theisau bis Lichtenfels * 871,71 11,1647 50,155 DE5835301 Steinachtal mit Naturwaldreservat KÃ ¼hberg * 85 11,5283 50,1847 DE5835302 Landschaftsbestandteil Peterleinstein  12 11,5975 50,1569 DE5835371 Feuchtgebiet mit Vermoorungen sÃ ¼dlich Hohenberg * 56,86 11,6586 50,1897 DE5835372 Mainaue und MuschelkalkhÃ ¤nge zwischen Kauerndorf und Trebgast * 397,66 11,5719 50,1136 DE5836371 Serpentinstandorte am Haidberg sÃ ¼dwestlich Zell * 61,02 11,8003 50,1281 DE5837301 Naturwaldreservat Waldstein 22 11,8575 50,1286 DE5837302 Buchberg bei ReicholdsgrÃ ¼n 23 11,9369 50,115 DE5837303 Paradiesteiche 14 11,9425 50,1078 DE5838302 Eger- und RÃ ¶slautal * 941 12,1567 50,1225 DE5838371 Habitate des Skabiosen-Scheckenfalters bei Selb * 21,25 12,1633 50,1958 DE5838372 Feuchtgebiete um Selb und GroÃ wendern * 195,58 12,1719 50,1525 DE5839302 Naturschutzgebiet Naturwaldreservat Hengstberg  40 12,1878 50,1311 DE5839303 ElstergebirgssÃ ¼dabfall bei SchÃ ¶nberg * 91 12,3339 50,1903 DE5903301 Enztal * 645 6,3167 50,0111 DE5905301 Kyllberg und Steinborner Wald * 1 691 6,6228 50,1033 DE5905302 WÃ ¤lder bei Kyllburg 412 6,5983 50,0397 DE5906301 Lieser zwischen Manderscheid und Wittlich * 1 346 6,8303 50,0544 DE5908301 Mosel * 623 7,1556 50,0647 DE5908302 Kondelwald und NebentÃ ¤ler der Mosel * 9 185 7,0356 50,0794 DE5909301 Altlayer Bachtal * 2 168 7,2525 50,0678 DE5911301 NSG Struth * 871 7,6583 50,0544 DE5912301 Engweger Kopf und Scheibigkopf bei Lorch * 93,75 7,7872 50,0617 DE5912302 Lorcher Werth * 15,04 7,8175 50,0344 DE5912303 Rheintal bei Lorch * 143,92 7,8061 50,0581 DE5912304 Gebiet bei Bacharach-Steeg * 1 267 7,725 50,05 DE5912305 Wald und Wiesen sÃ ¼dlich Ranselberg * 98,08 7,8358 50,0453 DE5913304 Geisenheimer Heide 8,75 7,9461 49,9956 DE5913306 Teufelskadrich bei Lorch * 379,62 7,8678 50,0042 DE5913307 Steigwiesen und Guntal sowie Wald sÃ ¼dlich Presberg * 421,38 7,8719 50,0406 DE5913308 Wispertaunus * 5 259,02 7,9128 50,0894 DE5914301 Weihersberg bei Kiedrich * 93,75 8,0617 50,0583 DE5914302 Weilburger Tal-Klingengrund * 39,65 8,1517 50,0881 DE5914303 Rheinniederung Mainz-Bingen * 1 149 8,0181 49,9931 DE5914350 Mariannenaue * 81,8 8,0711 50,0106 DE5914351 Wanderfischgebiete im Rhein 1 270,33 8,3283 49,9714 DE5915301 Rettbergsaue bei Wiesbaden * 71,08 8,2228 50,035 DE5916301 Falkenberg und GeiÃ berg bei FlÃ ¶rsheim 95,13 8,3961 50,0083 DE5916302 Galgenberg bei Diedenbergen * 294,97 8,4222 50,0875 DE5916303 Weilbacher Kiesgruben 56,69 8,4581 50,0503 DE5917301 Schwanheimer DÃ ¼ne 57,39 8,5617 50,0886 DE5917302 Heidelandschaft westlich MÃ ¶rfelden-Walldorf mit angrenz. FlÃ ¤chen 225,92 8,5117 50,0011 DE5917303 Kelsterbacher Wald 238,9 8,52 50,0444 DE5917304 Mark- und Gundwald zwischen RÃ ¼sselsheim und Walldorf 752,91 8,5619 50,0175 DE5917305 Schwanheimer Wald * 762,45 8,5794 50,0575 DE5918302 HerrnrÃ ¶ther- und Bornwaldswiesen von Sprendlingen mit angrenz.Fl. * 51,12 8,7189 50,0261 DE5918303 Frankfurter Oberwald * 301,34 8,6969 50,0742 DE5918304 NSG Bruch von Gravenbruch 73,69 8,7386 50,0583 DE5918305 Luderbachaue von Dreieich * 291,57 8,7436 50,0314 DE5918306 Erlenbachaue bei Neu-Isenburg * 19,62 8,7172 50,0525 DE5919302 DÃ ¼ne von Dudenhofen 6,26 8,8825 50,0036 DE5919303 NSG Schwarzbruch und NSG Pechgraben bei Seligenstadt * 67,91 8,9556 50,0531 DE5919304 NSG Schifflache bei GroÃ auheim 61,34 8,985 50,0975 DE5920301 Naturschutzgebiet Alzenauer Sande  95 9,0467 50,0728 DE5920350 Sendefunkstelle Mainflingen/Zellhausen * 165,96 9,0133 50,0169 DE5921301 Vorkommen von Wiesenknopf-AmeisenblÃ ¤ulingen im Lkr. Aschaffenburg 12 9,1361 50,0528 DE5921371 Wiesen und Magerrasen zwischen HÃ ¶sbach und Rottenberg * 274,48 9,2203 50,0203 DE5922371 Lohrbach- und Aubach-Tal * 363,78 9,4961 50,0369 DE5923301 Naturschutzgebiet Graureiherkolonie am Salzberg  * 158 9,6378 50,0228 DE5923302 Winterquartiere der Mopsfledermaus im Spessart 7 9,6567 50,0303 DE5924371 Trockengebiete an den WerntalhÃ ¤ngen zwischen Karsbach und Stetten * 748,43 9,8061 50,0258 DE5925301 TruppenÃ ¼bungsplatz Hammelburg * 3 591 9,8589 50,0661 DE5927371 Maintal bei Sennfeld und Weyer * 325,55 10,2703 50,0517 DE5927372 Forst Dianenslust und Stadtwald Schweinfurt 1 331,12 10,2578 50,0775 DE5928371 WÃ ¤ssernachtal * 748,16 10,4394 50,0592 DE5929302 Mausohrkolonien in den HaÃ bergen und im Itz-Baunach-HÃ ¼gelland 0 10,4592 50,1883 DE5929371 HaÃ bergetrauf von Zeil am Main bis KÃ ¶nigsberg * 2 533,66 10,6197 50,0294 DE5929372 Mainaue zwischen Eltmann und HaÃ furt * 950,24 10,5272 50,0131 DE5930302 Naturwaldreservat Stachel 24 10,7056 50,0647 DE5930371 Ehemaliger StandortÃ ¼bungsplatz Ebern und Umgebung * 261,52 10,76 50,0875 DE5930372 SÃ ¼dhang des Steinert nordÃ ¶stlich Jesserndorf 24,38 10,6986 50,0936 DE5930373 WÃ ¤lder um Maroldsweisach, KÃ ¶nigsberg u. Rentweinsdorf mit Schloss * 1 381,24 10,7683 50,0528 DE5931371 Daschendorfer Forst 820,41 10,8561 50,0256 DE5931372 HÃ ¤nge am Kraiberg * 94,8 10,8619 50,0011 DE5931373 Baunachtal zwischen Reckendorf und Baunach 94,02 10,8364 50,0058 DE5931374 Maintal von Staffelstein bis Hallstadt * 717,14 10,9381 50,0344 DE5932371 Albtrauf im Landkreis Lichtenfels * 1 852,97 11,0553 50,0922 DE5932372 Waldgebiete Buchrangen und Spendweg * 651,11 11,1181 50,0956 DE5933302 Schwalbenstein 14 11,305 50,0061 DE5933371 Trockenrasen, Wiesen und WÃ ¤lder um Weismain * 1 990,05 11,2172 50,0667 DE5934302 Feuchtgebiete im Limmersdorfer Forst * 135 11,4469 50,015 DE5934371 AlbtraufhÃ ¤nge zwischen GÃ ¶rau und Thurnau * 303,1 11,3492 50,0331 DE5935302 Lindauer Moor 27 11,5317 50,0533 DE5935303 Blumenau bei Bad Berneck * 71 11,6256 50,0447 DE5936301 Bernecker FelshÃ ¤nge * 115 11,6794 50,0533 DE5936302 Berg- und Moorwiesen bei Kornbach * 41 11,8 50,0889 DE5936303 TorfmoorhÃ ¶lle * 125 11,8317 50,0908 DE5936371 Heinersreuther Bach 44,3 11,7244 50,0614 DE5937301 Zeitelmoos bei Wunsiedel * 398 11,9597 50,0567 DE5937304 Luisenburg, Gipfel der GroÃ en KÃ ¶sseine und Kleines Labyrinth 62 11,9944 50,0092 DE5937371 Schneebergmassiv mit Fichtelseemoor * 3 047,79 11,8731 50,0447 DE5938301 KÃ ¶sseinetal 23 12,1581 50,0222 DE6003301 Ourtal * 7 236 6,2322 49,9917 DE6004301 Ferschweiler Plateau * 2 430 6,4228 49,9089 DE6007301 Mesenberg und Ackerflur bei Wittlich 205 6,8911 49,9631 DE6008301 Kautenbachtal * 860 7,1381 49,9161 DE6008302 Tiefenbachtal * 286 7,0969 49,9014 DE6009301 Ahringsbachtal * 2 043 7,2042 49,94 DE6011301 Soonwald * 5 732 7,6039 49,9078 DE6012301 Binger Wald * 3 268 7,8203 49,9889 DE6012302 Wiesen bei SchÃ ¶neberg * 526 7,7342 49,9072 DE6012303 DÃ ¶rrebach bei Stromberg * 134 7,7036 49,9397 DE6013301 Rheinwiesen von Oestrich-Winkel und Geisenheim * 26,16 7,99 49,9881 DE6013302 Ebental bei RÃ ¼desheim 27,74 7,9228 49,9922 DE6013350 RÃ ¼desheimer Aue * 7,55 7,94 49,9756 DE6014301 Winkeler Aue * 6,09 8,0111 49,9958 DE6014302 Kalkflugsandgebiet Mainz-Ingelheim * 1 304 8,1656 50,0064 DE6015301 NSG Laubenheimer-Bodenheimer Ried * 72 8,3194 49,9511 DE6015302 Ober-Olmer Wald * 351 8,1733 49,9603 DE6016302 NSG KisselwÃ ¶rth und SÃ ¤ndchen * 73 8,3503 49,9156 DE6016303 Riedloch von Trebur mit angrenzender FlÃ ¤che * 7,36 8,3744 49,9169 DE6016304 Wald bei GroÃ -Gerau * 2 311,55 8,4972 49,9514 DE6016305 GrÃ ¼nland im Bereich der Herrenwiese nordwestlich Astheim 56,56 8,3622 49,9319 DE6016306 Ginsheimer Altrhein * 76,77 8,3461 49,9628 DE6017303 RotbÃ ¶hl * 4,23 8,6233 49,9269 DE6017304 MÃ ¶nchbruch von MÃ ¶rfelden u.RÃ ¼sselsheim u.Gundwiesen von MÃ ¶rfelden * 997,44 8,5253 49,9844 DE6017305 Kammereckswiesen und Kirchnerseckgraben von Langen * 44,96 8,6639 49,9761 DE6017306 Faulbruch von Erzhausen * 15,24 8,6553 49,9472 DE6017307 Sandtrockenrasen zwischen MÃ ¶rfelden und Walldorf 101,55 8,5653 49,9847 DE6018304 Sandrasen bei Urberach 7,14 8,7794 49,9689 DE6018305 Kranichsteiner Wald mit Hegbachaue, MÃ ¶rsbacher Grund u. Silzwiesen * 2 129,77 8,7108 49,9258 DE6018306 KoberstÃ ¤dter Wald Ã ¶stlich von Langen 146,18 8,7125 49,9794 DE6018307 Neuwiese und Wald nordÃ ¶stlich von Messel * 308,64 8,785 49,9508 DE6018308 Naturdenkmal Steinbruch bei Langen 1,94 8,695 49,9822 DE6019301 Reikersberg bei Nieder-Roden mit angrenzenden FlÃ ¤chen * 18,41 8,9022 49,9869 DE6019302 In den RÃ ¶dern bei Babenhausen 85,68 8,9703 49,9494 DE6019303 Untere Gersprenz * 772,9 8,8939 49,93 DE6019304 NSG Nieder-Rodener Lache * 124,63 8,8747 49,9728 DE6019305 VDO-Siemens BetriebsgelÃ ¤nde nÃ ¶rdlich Babenhausen * 0,52 8,9519 49,9725 DE6020301 Streuobstwiesen zwischen Erbig und Bischberg 177 9,1458 49,9458 DE6021302 StandortÃ ¼bungsplatz Aschaffenburg 86 9,1792 49,9439 DE6021371 Extensivwiesen und AmeisenblÃ ¤ulinge in und um Aschaffenburg * 250,82 9,1789 49,9519 DE6022371 Hochspessart * 17 415,57 9,4544 49,9519 DE6023301 Naturschutzgebiet Romberg  56 9,5942 49,9839 DE6023302 Mausohrwochenstuben im Spessart 0 9,5936 49,9619 DE6024301 Winterquartiere der Mopsfledermaus bei Karlstadt 0 9,7711 49,9614 DE6024371 MÃ ¤usberg, Rammersberg, StÃ ¤ndelberg und Umgebung * 297,09 9,7028 49,9961 DE6025371 Gramschatzer Wald 4 241,08 9,9525 49,9106 DE6027371 Unkenbachaue mit Sulzheimer GipshÃ ¼gel und GrettstÃ ¤dter Wiesen * 275,48 10,2822 49,9753 DE6027372 Naturschutzgebiet HÃ ¶rnauer Wald  * 180,52 10,3233 49,9225 DE6028301 Mausohrkolonien im Steigerwaldvorland 0 10,3725 50,0194 DE6028371 DÃ ¼rrfelder und Sulzheimer Wald * 784,81 10,3506 49,9625 DE6029371 BuchenwÃ ¤lder und WiesentÃ ¤ler des Nordsteigerwalds * 15 876,84 10,5525 49,9344 DE6029372 Spitzberg und GÃ ¤nsleite bei Limbach * 104,14 10,6139 49,9819 DE6029373 MaintalhÃ ¤nge zwischen Stettfeld und Zeil * 196,91 10,6131 50,0047 DE6030302 VogelfreistÃ ¤tte Graureiherkolonie Dippach am Main * 32 10,7169 49,9522 DE6030303 Mittleres Aurach-Tal von Priesendorf bis Walsdorf * 122 10,7494 49,8853 DE6030371 MaintalhÃ ¤nge um Viereth-Trunstadt und Oberhaid * 245,07 10,8608 49,9411 DE6031371 AltwÃ ¤sser an der RegnitzmÃ ¼ndung bei Bamberg und bei Viereth * 150,97 10,8486 49,9214 DE6032301 Mausohrkolonien in Lohndorf, Ehrl und Amlingstadt 0 11,0483 49,9158 DE6032371 Albtrauf von DÃ ¶rnwasserlos bis Zeegendorf * 3 063,17 11,0461 49,9081 DE6034301 RhÃ ¤tschluchten westlich Bayreuth * 37 11,4756 49,9458 DE6034302 Ehrlichbachaue bei Obernsees * 7 11,3853 49,9308 DE6034303 Kalktuffmoorwiese bei Wohnsdorf * 14 11,3536 49,9186 DE6035302 Buchstein 13 11,5367 49,9256 DE6035371 MuschelkalkhÃ ¤nge nordÃ ¶stlich Bayreuth * 375,54 11,6642 49,9747 DE6035372 Rotmain-, Mistelbach- und Ã lschnitztal um Bayreuth * 705,21 11,5206 49,9869 DE6035373 Eremitage in Bayreuth * 38,72 11,6244 49,9481 DE6036301 Haidenaab-Quellmoore * 11 11,8075 49,9686 DE6037371 Bergwiesen im sÃ ¼dlichen Fichtelgebirge * 384,87 11,8492 49,9875 DE6037372 Scheibenwiese bei Ebnath * 3,41 11,9603 49,9608 DE6039301 Basaltkuppen in der NÃ ¶rdlichen Oberpfalz * 224 12,1731 49,9556 DE6039371 Wondreb zwischen Leonberg und Waldsassen * 95,09 12,2917 49,9728 DE6039372 Seibertsbachtal 39,56 12,1958 49,9586 DE6040371 Wondrebaue und angrenzende Teichgebiete * 235,52 12,3461 49,9211 DE6105301 Untere Kyll und TÃ ¤ler bei Kordel * 505 6,6433 49,8219 DE6105302 KyllhÃ ¤nge zwischen Auw und Daufenbach * 376 6,6239 49,8858 DE6107301 Frohnbachtal bei Hirzlei 47 6,9903 49,8644 DE6108301 DhronhÃ ¤nge * 709 6,9778 49,7828 DE6109303 Idarwald * 6 564 7,2069 49,8294 DE6113301 Untere Nahe * 280 7,9058 49,9044 DE6116301 Riedwiesen von WÃ ¤chterstadt 73,76 8,3875 49,8631 DE6116302 BruderlÃ ¶cher 16,14 8,4258 49,8358 DE6116303 GroÃ er Goldgrund bei Hessenaue * 130,97 8,3531 49,8889 DE6116304 Oberrhein von Worms bis Mainz * 465 8,3647 49,8819 DE6116305 Rheinniederung zwischen Gimbsheim und Oppenheim * 416 8,3772 49,8125 DE6116350 KÃ ¼hkopf-Knoblochsaue * 2 377,85 8,4297 49,8164 DE6116351 Riedsee westlich Leeheim 45,52 8,4206 49,8592 DE6117301 Griesheimer DÃ ¼ne und EichwÃ ¤ldchen * 46,29 8,5703 49,8383 DE6117302 DÃ ¼ne am Ulvenberg von Darmstadt-Eberstadt * 8,88 8,6392 49,8117 DE6117303 Lerchenberg und Kernesbellen von Darmstadt-Eberstadt * 17,19 8,6572 49,8142 DE6117304 Ehemaliger August-Euler-Flugplatz von Darmstadt * 69,53 8,5858 49,8553 DE6117306 WeiÃ er Berg bei Darmstadt und Pfungstadt * 93,15 8,6067 49,83 DE6117307 PfungstÃ ¤dter DÃ ¼ne * 5,55 8,6219 49,8122 DE6117308 Streuobstwiesen von Darmstadt-Eberstadt/Prinzenberg und EichwÃ ¤ld. 37,52 8,6592 49,8347 DE6117309 Beckertanne von Darmstadt mit angrenzender FlÃ ¤che * 74,62 8,5903 49,8447 DE6117310 Kiesgrube beim Weilerhof nordÃ ¶stlich Wolfskehlen 21,96 8,5128 49,8753 DE6117311 NSG LÃ ¶serbecken von Weiterstadt 8,04 8,5653 49,8906 DE6118302 Sandmagerrasen am SpieÃ feld westlich Dieburg * 14,97 8,8108 49,895 DE6118304 Dommersberg, Dachsberg und Darmbachaue von Darmstadt * 318,43 8,6886 49,8486 DE6118305 Wald und Magerrasen bei RoÃ dorf * 216,3 8,7339 49,8506 DE6119301 Wald sÃ ¼dlich von Otzberg * 305,63 8,9275 49,8036 DE6120301 Wald bei Wald-Amorbach 273,65 9,0133 49,8597 DE6121371 Maintal und -hÃ ¤nge zwischen Sulzbach und Kleinwallstadt * 301,45 9,1808 49,8689 DE6121372 Naturschutzgebiet Aubachtal bei Wildensee  66,54 9,3103 49,8133 DE6123302 MaintrockenhÃ ¤nge am Kallmuth und am HÃ ¼bschenberg * 18 9,6247 49,8 DE6123371 Magerstandorte bei Marktheidenfeld und Triefenstein * 168,26 9,6314 49,8489 DE6123372 Naturdenkmal Unterer Klingelbachgraben * 3,13 9,5858 49,81 DE6124371 Trockenstandorte um Leinach * 243,48 9,81 49,8692 DE6124372 MaintalhÃ ¤nge zwischen Gambach und VeitshÃ ¶chheim * 866,15 9,7742 49,9808 DE6124373 Zellinger Gemeindewald 842,13 9,7669 49,8944 DE6125301 Mausohrwochenstuben im Maindreieck 0 9,8406 49,8817 DE6126301 Prosselsheimer Holz 223 10,1556 49,8508 DE6127371 Mainaue zwischen Grafenrheinfeld und Kitzingen * 1 380,1 10,1825 49,8853 DE6131302 Bruderwald mit Naturwaldreservat Wolfsruhe 462 10,9058 49,8544 DE6131371 Regnitz, Stocksee und Sandgebiete von Neuses bis Hallstadt * 259,35 10,99 49,8097 DE6131372 Wiesen um die Altenburg bei Bamberg 56,75 10,8683 49,8789 DE6132371 Albtrauf von der Friesener Warte zur Langen Meile * 1 886,41 11,0489 49,8367 DE6134301 Mausohrkolonien in der FrÃ ¤nkischen Schweiz 2 11,3367 49,8656 DE6134371 Ahorntal * 314,27 11,44 49,8475 DE6135301 Naturschutzgebiet Craimoosweiher  19 11,595 49,8222 DE6135302 Zwischenmoore nÃ ¶rdlich CreuÃ en 3 11,6094 49,8736 DE6137301 Haidenaabtal und Gabellohe * 112 11,8453 49,8919 DE6137302 Basaltkuppen im Raum Kemnath * 81 11,85 49,8283 DE6138371 Grenzbach und Heinbach im Steinwald * 165,8 12,0897 49,8906 DE6138372 Serpentinstandorte in der nÃ ¶rdlichen Oberpfalz * 119,19 12,0364 49,8567 DE6139371 Waldnaabtal zwischen Tirschenreuth und Windisch-Eschenbach * 2 618,33 12,2581 49,8881 DE6141301 Spirkenmoor bei Griesbach * 67 12,5003 49,8608 DE6205301 Sauertal und SeitentÃ ¤ler * 1 879 6,4956 49,8042 DE6205302 Obere Mosel bei Oberbillig * 468 6,5194 49,6994 DE6205303 Mattheiser Wald 448 6,6461 49,7139 DE6206301 Fellerbachtal * 514 6,81 49,76 DE6208302 Hochwald * 3 038 7,0878 49,7069 DE6212302 Moschellandsberg bei Obermoschel 76 7,7828 49,7225 DE6212303 Nahetal zwischen Simmertal und Bad Kreuznach * 5 068 7,695 49,7939 DE6216302 Eich-Gimbsheimer Altrhein * 662 8,3881 49,7608 DE6216303 Hammer-Aue von Gernsheim und GroÃ -Rohrheim * 233,01 8,4431 49,7136 DE6217302 Seeheimer DÃ ¼ne * 0,68 8,6278 49,7747 DE6217303 Im Dulbaum bei Alsbach * 9,3 8,5908 49,7461 DE6217305 Kniebrecht, Melibocus u.OrbishÃ ¶he b.Seeheim-Jugenh.,Alsb.u.Zwing. * 953,98 8,6347 49,7261 DE6217306 DÃ ¼ne Neben SchenkenÃ ¤cker  zwischen Seeheim und Jugenheim * 0,14 8,6317 49,7647 DE6217307 Oberste und unterste RÃ ¶der nÃ ¶rdlich Seeheim * 7,61 8,6472 49,7797 DE6217308 JÃ ¤gersburger und Gernsheimer Wald 1 315,85 8,5367 49,7336 DE6218301 Felsberg bei Reichenbach * 167,89 8,6883 49,7267 DE6218302 BuchenwÃ ¤lder des vorderen Odenwaldes * 3 705,4 8,7067 49,6569 DE6218305 Herrensee von Niedernhausen * 23,94 8,8053 49,7603 DE6219301 GrÃ ¼nlandbereiche Ã ¶stlich von Brensbach * 87,26 8,9028 49,7728 DE6220350 Ohrenbach zwischen Bremhof und Ohrenbach * 10,09 9,1217 49,7117 DE6222341 Sandstein Spessart * 269,13 9,3978 49,7533 DE6222371 MaintalhÃ ¤nge zwischen BÃ ¼rgstadt und Wertheim * 617,09 9,5536 49,7603 DE6223301 Naturschutzgebiet TrockenhÃ ¤nge bei BÃ ¶ttigheim  * 47 9,6542 49,7111 DE6223311 Unteres Taubertal * 854,22 9,585 49,7408 DE6225303 Fledermausquartiere in der Festung Marienberg 6 9,9194 49,7897 DE6225371 LaubwÃ ¤lder um WÃ ¼rzburg * 1 033,43 9,8653 49,7886 DE6225372 Irtenberger und Guttenberger Wald * 3 994,01 9,8794 49,7278 DE6227371 Sandgebiete bei Schwarzach, Klein- und GroÃ langheim * 1 431,76 10,2086 49,7683 DE6227372 Flugplatz Kitzingen * 119,71 10,2025 49,7417 DE6230371 Langenbachgrund und Haarweiherkette * 151,6 10,9436 49,7453 DE6231371 Waldgebiet Untere Mark * 815,65 10,9781 49,7281 DE6232301 Lias-Grube bei UnterstÃ ¼rmig 12 11,0544 49,7856 DE6232303 Ã rtlbergweiher mit Ã rtlberg * 217 11,0864 49,7392 DE6232304 Eglofsteiner Weiher 17 11,0206 49,6989 DE6232371 BÃ ¼g bei Eggolsheim * 96,78 11,0483 49,7533 DE6233303 Buchenberg * 210 11,3247 49,7411 DE6233371 Wiesent-Tal mit SeitentÃ ¤lern * 6 934,41 11,2947 49,805 DE6233372 EhrenbÃ ¼rg und KatzenkÃ ¶pfe * 905,67 11,1822 49,7114 DE6234301 Landschaftsbestandteil Niederwald bei Kosbrunn  * 14 11,4981 49,7897 DE6235301 Naturschutzgebiet Grubenfelder Leonie  87 11,635 49,7028 DE6237371 Heidenaab, Creussenaue und Weihergebiet nordwestlich Eschenbach * 1 866,05 12,0047 49,6558 DE6238301 Parkstein * 2 12,0697 49,7317 DE6240301 Bergwiesengebiet AltglashÃ ¼tte * 72 12,3911 49,7728 DE6240302 Moorgebiet bei BÃ ¤rnau * 53 12,4636 49,7861 DE6305301 Wiltinger Wald * 849 6,6264 49,6242 DE6305302 Nitteler Fels und Nitteler Wald * 1 013 6,5058 49,6508 DE6306301 Ruwer und SeitentÃ ¤ler * 4 331 6,7558 49,6186 DE6307301 Wiesen bei Wadrill und Sitzerath * 92 6,9061 49,6044 DE6307302 westlich Otzenhausen * 29 6,9903 49,6022 DE6308301 Dollberg u. Eisener Wald * 928 7,0192 49,6231 DE6308302 Wiesenkomplex bei Eisen * 99 7,0478 49,6136 DE6308303 Felsental der Nahe bei Nohfelden * 90 7,1436 49,5967 DE6309301 Obere Nahe * 5 627 7,3706 49,7878 DE6310301 Baumholder und PreuÃ ische Berge * 11 569 7,3975 49,6417 DE6313301 Donnersberg * 8 082 7,9089 49,4747 DE6316302 Wald sÃ ¼dÃ ¶stlich BÃ ¼rstadt 120,86 8,4925 49,6228 DE6316303 Maulbeeraue * 418,85 8,3719 49,6608 DE6316401 Lampertheimer Altrhein * 515,59 8,4294 49,6053 DE6317301 Weschnitzinsel von Lorsch 197,58 8,5878 49,6328 DE6317302 Magerrasen von Gronau mit angrenzenden FlÃ ¤chen * 159,62 8,6575 49,6844 DE6317305 TongrubengelÃ ¤nde von Bensheim und Heppenheim 91,87 8,6181 49,6606 DE6317306 Hinterer Bruch sÃ ¼dlich Heppenheim 16,94 8,6389 49,625 DE6317308 Drosselberg/Hambach mit angrenzenden FlÃ ¤chen * 121,99 8,6561 49,6481 DE6318304 Tromm * 321,67 8,7992 49,5986 DE6318306 Gronauer Bach mit Hummelscheid und Schannenbacher Moor * 51,44 8,6964 49,6906 DE6318307 Oberlauf der Weschnitz und NebenbÃ ¤che * 121,62 8,7831 49,5775 DE6319301 Rotes Wasser von Olfen mit angrenzenden FlÃ ¤chen * 20,18 8,8886 49,6075 DE6319302 OberlÃ ¤ufe der Gersprenz * 67,08 8,8439 49,7136 DE6319303 Oberlauf und NebenbÃ ¤che der MÃ ¼mling * 93,75 8,925 49,6236 DE6320301 Ebersberger Felsenmeer 17,33 9,0258 49,6075 DE6320302 ErdbachhÃ ¶hle bei Erbach 0,01 9,0053 49,6656 DE6320371 Drei Seen im oberen Breitenbachtal bei Breitenbuch * 39,59 9,0853 49,6111 DE6321371 TÃ ¤ler der Odenwald-BÃ ¤che um Amorbach * 547,71 9,2183 49,6494 DE6322341 Odenwald und Bauland Hardheim * 2 746,33 9,4553 49,6186 DE6322371 SteinbruchgelÃ ¤nde bei Umpfenbach 46,65 9,3522 49,6975 DE6325371 SteinbrÃ ¼che nÃ ¶rdlich Kirchheim 82,81 9,8494 49,6631 DE6326371 TrockentalhÃ ¤nge im sÃ ¼dlichen Maindreieck * 511,77 10,0189 49,68 DE6327302 Kalktuffquellen zwischen Willanzheim und Markt Einersheim * 25 10,2972 49,6828 DE6327371 Vorderer Steigerwald mit Schwanberg * 8 350,89 10,3447 49,6319 DE6327372 GemeindewÃ ¤lder um Willanzheim * 301,74 10,2 49,6778 DE6330371 Moorweiher im Aischgrund und in der Grethelmark * 215,11 10,825 49,6747 DE6331371 Teiche und FeuchtflÃ ¤chen im Aischgrund, Weihergebiet bei Mohrhof * 422,44 10,8517 49,6628 DE6332301 Landschaftsbestandteil KrÃ ¶ttental  17 11,0783 49,6769 DE6332302 Naturschutzgebiet Wildnis am Rathsberg  * 25 11,0325 49,6225 DE6332371 Markwald bei Baiersdorf * 308,09 11,0039 49,6753 DE6332372 Flachmoore bei Kunreuth 14,28 11,1583 49,6906 DE6332373 HirschkÃ ¤fervorkommen bei Kleinseebach 0,89 11,0019 49,6506 DE6333371 Streuobst, Kopfeichen und Quellen am Hetzleser Berg * 1 438,49 11,1406 49,6481 DE6333372 Lillinger Wald * 174,78 11,2828 49,6269 DE6334371 WÃ ¤lder sÃ ¼dwestlich Betzenstein 62,6 11,4047 49,6506 DE6335302 Wellucker Wald nÃ ¶rdlich KÃ ¶nigstein * 899 11,6114 49,6283 DE6335305 HÃ ¶hlen der nÃ ¶rdlichen Frankenalb 0,01 11,4544 49,7619 DE6335306 Dolomitkuppenalb * 2 195 11,5167 49,6303 DE6335371 Pegnitz zwischen Michelfeld und Hersbruck * 310,54 11,5636 49,6753 DE6335372 Ã stlicher Vogelherd im Veldensteiner Forst 248,52 11,5503 49,6506 DE6335373 Sandgrube und Teiche sÃ ¼dlich Auerbach i. d. Opf. 5,83 11,6167 49,6719 DE6336301 US-TruppenÃ ¼bungsplatz GrafenwÃ ¶hr * 19 279 11,775 49,6836 DE6337371 Vilsecker Mulde mit den TÃ ¤lern der Schmalnohe und Wiesenohe * 939,27 11,8553 49,6272 DE6338301 Lohen im Manteler Forst mit SchieÃ lweiher und StraÃ weiherkette * 772 11,9953 49,7031 DE6340301 BlockschuttwÃ ¤lder am Pleysteiner Sulzberg * 109 12,4853 49,6642 DE6340371 Pfreimd und Lois-Bach * 242,58 12,4486 49,6072 DE6341301 Torflohe * 173 12,5511 49,6136 DE6404301 Ã ¶stl. Wochern * 59 6,4139 49,5006 DE6404302 Leuktal, Krautfelsen u. BÃ ¤renfels bei Orscholz * 269 6,5069 49,5161 DE6404303 Moselaue bei Nennig * 189 6,3675 49,5297 DE6404304 RÃ ¶llbachschlucht und Lateswald bei Nennig * 261 6,4017 49,5289 DE6404305 KalkwÃ ¤lder bei Palzem * 664 6,4117 49,5736 DE6405302 SaarhÃ ¶lzbachtal  Zunkelsbruch * 152 6,6308 49,5119 DE6405303 Serriger Bachtal und Leuk und Saar * 2 249 6,5758 49,5664 DE6406301 NSG Panzbachtal  westl. Bergen * 97,88 6,6792 49,5392 DE6406302 Lannenbachaue bei Scheiden und Umgebung * 61 6,7425 49,5469 DE6406303 NSG Holzbachtal  * 58,43 6,7883 49,5683 DE6406304 Wachtelkopf bei Rappweiler * 15,29 6,7992 49,5483 DE6406305 HÃ ¶lzbach zw. Rappweiler u. Niederlosheim * 71 6,7919 49,5222 DE6407301 Noswendeler Bruch * 152,29 6,8628 49,5378 DE6407302 Wadrilltal * 183 6,8956 49,5586 DE6407304 Wiesenlandschaft bei Buweiler * 55,5 6,9453 49,5639 DE6407305 LÃ ¶stertal * 223 6,9169 49,5547 DE6407306 Bremerkopf bei Steinberg * 564 6,8461 49,5811 DE6407307 Wiesenlandschaft bei Ã berroth * 297 6,9667 49,5103 DE6407308 Schreck nÃ ¶rdlich Kastel 18 6,9603 49,5828 DE6408301 Holzhauser Wald bei TÃ ¼rkismÃ ¼hle * 358 7,0983 49,5944 DE6408302 SÃ ¶terbachtal * 134 7,0931 49,5811 DE6408303 sÃ ¼dlich Braunshausen * 12 6,9933 49,5817 DE6408304 SÃ ¼dlich Bosen * 54 7,0664 49,56 DE6408305 Eiweiler * 179 7,0133 49,5708 DE6408307 sÃ ¼dwestlich Selbach * 17 7,0125 49,5281 DE6408308 SÃ ¼dteil des Nohfeldener Rhyolith-Massivs * 440 7,0994 49,545 DE6409301 Ã ¶stl. Nohfelden 4 7,1978 49,5686 DE6409302 FlachshÃ ¼bel, s. Wolfersweiler * 11 7,1808 49,5631 DE6409303 Hofberg bei Reitscheid * 48,26 7,2136 49,5397 DE6409304 Wiese nÃ ¶ Reitscheid * 26 7,2231 49,5286 DE6409305 Weisselberg * 101,31 7,2439 49,5233 DE6409306 Hellerberg bei Freisen * 41 7,2717 49,5461 DE6410301 Ackerflur bei Ulmet 10 7,4783 49,5819 DE6411301 Kalkbergwerke bei Bosenbach * 64 7,5061 49,5439 DE6411302 KÃ ¶nigsberg * 1 083 7,5881 49,5831 DE6411303 Grube Oberstaufenbach * 10 7,5167 49,5186 DE6413301 KaiserstraÃ ensenke * 307 7,8383 49,5414 DE6414301 Kalkmagerrasen zwischen Ebertsheim und GrÃ ¼nstadt * 395 8,1331 49,57 DE6414302 GÃ ¶llheimer Wald * 290 8,0167 49,5764 DE6416301 Rheinniederung Ludwigshafen-Worms * 379 8,3928 49,5897 DE6417302 Viernheimer DÃ ¼ne * 2,01 8,5636 49,5214 DE6417304 Viernheimer Waldheide und angrenzende FlÃ ¤chen * 154,54 8,5289 49,5664 DE6417305 Glockenbuckel von Viernheim und angrenzende FlÃ ¤chen * 64,66 8,5489 49,5358 DE6417341 Weschnitz, BergstraÃ e und Odenwald bei Weinheim * 687,82 8,6667 49,5908 DE6417350 Reliktwald Lampertheim und Sandrasen untere Wildbahn 844,45 8,5547 49,5933 DE6418350 Eiterbach * 8,51 8,8203 49,5336 DE6418351 Steinachtal bei Abtsteinach * 38,24 8,785 49,5175 DE6419301 Magerwiesen von Raubach 15,99 8,8906 49,5544 DE6419303 Beerfelder Heide 3,94 8,9919 49,5633 DE6419304 Oberes Ulfenbachtal bei Unter-SchÃ ¶nmattenwag * 81,49 8,8508 49,5094 DE6419305 NSG DÃ ¼rr-Ellenbachtal bei Wald-Michelbach * 54,25 8,8747 49,5769 DE6419306 Jakobsgrund und Gammelsbachaue * 44,63 8,9619 49,5044 DE6419307 Finkenbachtal und Hinterbachtal * 140,69 8,9061 49,505 DE6420350 Euterbach und Itterbach mit NebenbÃ ¤chen * 51,42 9,0864 49,5436 DE6420351 Leegwald und HÃ ¶llklinge bei Kailbach 20,51 9,0742 49,5275 DE6421311 OdenwaldtÃ ¤ler zwischen SchloÃ au und WalldÃ ¼rn * 728,89 9,2772 49,5628 DE6423341 Nordwestliches Tauberland und Brehmbach * 509,31 9,5939 49,6286 DE6424341 NordÃ ¶stliches Tauberland * 944,17 9,7069 49,6511 DE6425371 StÃ ¶ckach, Lindach und Herrenwald 1 184,36 9,9514 49,5358 DE6425372 Tauber- und Gollachtal bei Bieberehren * 639,79 9,9786 49,5072 DE6427371 Fledermauswinterquartiere des Steigerwalds und der FrankenhÃ ¶he 4,74 10,2978 49,595 DE6428301 Schwadengraben 6 10,4092 49,5931 DE6428302 Mausohrkolonien in Steigerwald, FrankenhÃ ¶he und Windsheimer Bucht 0 10,2275 49,6244 DE6428371 GipshÃ ¼gel bei KÃ ¼lsheim und WÃ ¼stphÃ ¼l * 61,09 10,3508 49,5719 DE6430371 Aurach zwischen Emskirchen und Herzogenaurach 199,08 10,7972 49,5614 DE6432301 Sandheiden im mittelfrÃ ¤nkischen Becken * 1 168 11,0586 49,5533 DE6432371 Irrhain * 111,82 11,0675 49,5153 DE6434301 TraufhÃ ¤nge der Hersbrucker Alb * 1 472 11,4819 49,5436 DE6434302 Ruine Rothenberg bei Schnaittach 3 11,36 49,5544 DE6434371 Feuchtgebiete im Pegnitztal bei Reichenschwand * 37,87 11,3644 49,505 DE6435306 Mausohrwochenstuben im OberpfÃ ¤lzer Jura 0 11,6297 49,5286 DE6435372 Teich Ã ¶stlich Oberreinbach 2,2 11,6622 49,5578 DE6436371 Wiesen und Sandgrube bei GaÃ enhof 24,65 11,7131 49,5558 DE6438301 BuchenwÃ ¤lder bei Sitzambuch 144 12,0325 49,5144 DE6439371 Pfreimdtal und Kainzbachtal * 334,43 12,2764 49,5514 DE6441301 Fahrbachtal * 444 12,5739 49,5617 DE6441302 Naturwaldreservat StÃ ¼ckstein 83 12,5247 49,5414 DE6504301 Hammelsberg u. AtzbÃ ¼sch bei Perl * 202 6,4036 49,4792 DE6505301 SteilhÃ ¤nge der Saar * 1 108 6,57 49,5089 DE6505302 Nackberg * 35 6,5964 49,435 DE6505303 SÃ ¼dhang Hohe Berg * 27 6,65 49,4264 DE6505304 Kewelsberg zwischen TÃ ¼nsdorf und Wehingen * 12 6,5031 49,4672 DE6505305 Kalkbergwerk Mondorf 8,15 6,5908 49,415 DE6505306 Ehemaliger Eisenbahntunnel bei Biringen 2 6,5453 49,4161 DE6506301 Wolferskopf * 415 6,7056 49,4128 DE6506302 Wiesenlandschaft bei DÃ ¼ppenweiler * 108 6,7731 49,3933 DE6506303 Ã stlich Merzig * 59 6,6992 49,4481 DE6506304 GroÃ er LÃ ¼ckner nordÃ ¶stl. Oppen * 321 6,8039 49,4672 DE6506305 In Geiern * 28 6,6803 49,4244 DE6506306 Bei Rimlingen und Rissenthal * 35 6,7658 49,4692 DE6507301 Prims * 601 6,8703 49,4786 DE6507302 Steinbach  TruppenÃ ¼bungsgelÃ ¤nde * 126 6,9361 49,4694 DE6507303 SÃ ¼dlicher Klapperberg  Im Schachen 50 6,9375 49,4514 DE6507304 Fledermausquartier Schmelz 0,1 6,8536 49,4433 DE6508301 NaturschutzgroÃ vorhaben Ill * 1 089 7,0964 49,4056 DE6508302 Ã ¶stlich Bergweiler 17 7,0069 49,4739 DE6508303 GrieÃ bach, westl. Oberlinxweiler * 46,58 7,1192 49,4544 DE6508304 Grauer Dorn bei Baltersweiler 6 7,1503 49,4986 DE6509301 Ostertal * 456 7,2233 49,4692 DE6511301 Westricher Moorniederung * 2 152 7,5519 49,4236 DE6512301 Mehlinger Heide * 399 7,8364 49,4831 DE6515301 DÃ ¼rkheimer Bruch 698 8,2353 49,4844 DE6517341 Unterer Neckar Heidelberg  Mannheim * 284,82 8,6131 49,455 DE6518311 Steinachtal und Kleiner Odenwald * 4 191,36 8,7592 49,3911 DE6518341 Odenwald bei Schriesheim * 840,23 8,6944 49,4889 DE6519301 Heumatte Rothenberg 36,25 8,9361 49,485 DE6519304 Odenwald bei Hirschhorn * 5 281,58 8,8772 49,4153 DE6519341 Odenwald Brombachtal * 1 473,08 8,8614 49,4861 DE6520341 Odenwald Eberbach * 3 358 9,0392 49,4964 DE6521311 Elzbachtal und Odenwald Neckargerach * 1 643,55 9,1736 49,4472 DE6522311 Seckachtal und Schefflenzer Wald * 2 699 9,4008 49,4233 DE6523341 Westlicher Taubergrund * 1 839,11 9,7228 49,5153 DE6526341 Taubergrund bei Creglingen * 929,81 10,0611 49,4633 DE6527371 Endseer Berg * 125,74 10,2378 49,4394 DE6527372 Naturwaldreservate der FrankenhÃ ¶he 243,91 10,2492 49,3983 DE6528371 Anstieg der FrankenhÃ ¶he Ã ¶stlich der A 7 * 3 447,22 10,2961 49,4319 DE6530371 Zenn von StÃ ¶ckach bis zur MÃ ¼ndung 609,31 10,7656 49,4914 DE6531301 FÃ ¼rther und Zirndorfer Stadtwald 828 10,9228 49,4658 DE6531371 Weiherkette nÃ ¶rdlich Weinzierlein 5,26 10,8856 49,4339 DE6532371 Wasserwerk Erlenstegen * 213,33 11,16 49,4714 DE6532372 Tiergarten NÃ ¼rnberg mit Schmausenbuck * 613,2 11,1753 49,45 DE6533371 Rodungsinseln im Reichswald 43,47 11,2608 49,4378 DE6534371 BachtÃ ¤ler der Hersbrucker Alb * 698,33 11,4733 49,4472 DE6535371 WÃ ¤lder im OberpfÃ ¤lzer Jura * 803,73 11,6381 49,5706 DE6537371 Vils von Vilseck bis zur MÃ ¼ndung in die Naab * 621,95 11,9317 49,2744 DE6537372 Johannisberg * 381,41 11,9894 49,4686 DE6538371 Amphibien-LebensrÃ ¤ume um Etsdorf 34,11 12,0439 49,4483 DE6540302 Mausohrkolonien im Naturraum OberpfÃ ¤lzisch-Bayerischer Wald 0 12,4142 49,4144 DE6540371 StandortÃ ¼bungsplatz Oberviechtach * 240,38 12,4464 49,4778 DE6541371 Bayerische Schwarzach und Biberbach 530,4 12,6194 49,4619 DE6605301 Nied * 638 6,6236 49,3681 DE6605302 Bei Gisingen * 152 6,6303 49,3458 DE6606302 Primswiesen bei Nalbach 13 6,8006 49,3828 DE6606303 Primswiesen bei Bilsdorf 18 6,8233 49,3875 DE6606304 Rodener Saarwiesen 27,65 6,7383 49,3358 DE6606305 sÃ ¼dlich Flugplatz DÃ ¼ren 19,03 6,6758 49,3097 DE6606306 Wiesenlandschaft zw. HÃ ¼lzweiler u. Schwalbach 47 6,8172 49,3114 DE6606307 Sonnenkuppe 0,1 6,6953 49,3364 DE6606308 Blauwald 0,1 6,6764 49,3258 DE6606309 Altarme der Saar * 33,9 6,6939 49,3761 DE6607301 Wiesenlandschaft bei Wahlschied 70 7,0092 49,3436 DE6607302 Hoxberg I u. II 0,1 6,8822 49,3917 DE6608301 Nordwestlich Heinitz 109 7,1281 49,3322 DE6609301 Limbacher u. Spieser Wald * 1 653 7,1903 49,32 DE6609302 NSG Kasbruch  * 35 7,2058 49,3369 DE6609303 Wiesen bei Frankenholz und Oberbexbach 52 7,2606 49,3719 DE6609304 KÃ ¼hnbruch 29 7,2772 49,3258 DE6609305 Blies * 303 7,3 49,2706 DE6609306 Limbacher SanddÃ ¼ne 10 7,2844 49,3044 DE6609307 Bliesaue bei Beeden 6 7,3111 49,3003 DE6610301 Closenbruch * 82 7,3594 49,3347 DE6610302 JÃ ¤gersburger Wald und KÃ ¶nigsbruch bei Homburg * 647 7,3631 49,3614 DE6610303 BinnendÃ ¼ne nordÃ ¶stlich Homburg 4,81 7,3597 49,3275 DE6610304 NSG Lambsbachtal  * 5 7,3814 49,3169 DE6610305 Eichelscheidt 0,1 7,3881 49,3606 DE6610306 Landeskrankenhaus Homburg 0,3 7,345 49,3067 DE6616301 Speyerer Wald und HaÃ locher Wald und SchifferstÃ ¤dter Wiesen * 3 218 8,3456 49,3403 DE6616304 Rheinniederung Speyer-Ludwigshafen * 1 448 8,4822 49,3856 DE6617341 Sandgebiete zwischen Mannheim und Sandhausen * 1 775,54 8,5558 49,4286 DE6619341 Odenwald-NeckargemÃ ¼nd 331,82 8,8839 49,4047 DE6620341 Bauland Mosbach * 1 356,66 9,1522 49,3786 DE6620342 Neckartal und Wald Obrigheim * 1 425,02 9,0694 49,3364 DE6622341 Jagsttal bei SchÃ ¶ntal und Klosterwald * 1 260,51 9,5292 49,3197 DE6623341 Jagsttal DÃ ¶rzbach  Krautheim * 1 750,2 9,6289 49,3631 DE6625341 Taubergrund Weikersheim  Niederstetten * 1 741,55 9,9175 49,4342 DE6627301 Hutungen der FrankenhÃ ¶he * 78 10,2239 49,3517 DE6627371 Taubertal nÃ ¶rdlich Rothenburg und Steinbachtal * 1 061,7 10,1575 49,4067 DE6628371 Hutungen am Rother Berg und um Lehrberg * 182,48 10,4944 49,3106 DE6628372 Kammmolch-Habitate um Eichelberg und Fichtholz bei Colmberg 562,01 10,4389 49,3594 DE6628373 Tierweiher bei Hinterholz und Weiher am AubÃ ¼hl 12,3 10,4594 49,3331 DE6629301 Naturschutzgebiet Scheerweihergebiet bei Schalkhausen  * 53 10,515 49,3094 DE6629302 Hofgarten in Ansbach * 13 10,5825 49,3006 DE6629371 Sonnensee und Birkenfelser Forst 174,44 10,5508 49,3836 DE6630301 Bibert und Haselbach * 240 10,7144 49,3797 DE6632371 Rednitztal in NÃ ¼rnberg * 337,76 11,0256 49,3794 DE6632372 Kornberge bei Worzeldorf 137,88 11,1381 49,3633 DE6633371 NSG Schwarzach-Durchbruch  und RhÃ ¤tschluchten bei Burgthann * 147,12 11,3294 49,3711 DE6633372 Feuchtbiotope bei Oberhembach * 48,46 11,2669 49,3075 DE6634371 HÃ ¶llberg * 66,14 11,4778 49,3664 DE6636301 Fledermausquartiere um Hohenburg 0,01 11,8086 49,3147 DE6636371 Lauterachtal * 822,1 11,7922 49,2989 DE6637301 Naturschutzgebiet Unteres Pfistertal nÃ ¶rdlich Vilshofen  14 11,945 49,305 DE6639371 Talsystem von Schwarzach, Auerbach und Ascha * 784,25 12,3147 49,3958 DE6639372 Charlottenhofer Weihergebiet, Hirtlohweiher und Langwiedteiche * 930,68 12,175 49,3519 DE6640301 Kulzer Moos * 83 12,4511 49,3919 DE6640371 Schwarzwihrberg bei RÃ ¶tz * 209,68 12,4864 49,3569 DE6641371 Schwarzachtal zwischen Hocha und SchÃ ¶nthal 221,79 12,6661 49,3822 DE6642302 BuchenwÃ ¤lder bei AlthÃ ¼tte 216 12,7558 49,3378 DE6642371 Buchenwald Ã ¶stlich PerlhÃ ¼tte 177,19 12,73 49,3931 DE6706301 Warndt * 5 097 6,7742 49,1994 DE6706302 Westl. Berus * 144 6,6714 49,2619 DE6706303 NSG Saaraue nordwestlich Wadgassen  14 6,7878 49,2739 DE6706304 NSG Breitborner FloÃ   * 39 6,8242 49,2861 DE6706306 Sauberg bei Felsberg * 22 6,6886 49,285 DE6706307 NSG EulenmÃ ¼hle/EulenmÃ ¼hle/Welschwies  * 89 6,7514 49,2547 DE6707301 Saarkohlenwald * 2 444 7,0025 49,3117 DE6708301 Stiftswald und Felsenwege St. Arnual * 309 7,0056 49,2033 DE6708302 NSG Wusterhang  und Beierwies  bei Fechingen 8 7,09 49,2119 DE6708303 Allmendwald und Bettelwald bei Ormesheim 92 7,1583 49,2089 DE6708304 Scheidterberg 0,1 7,0744 49,2536 DE6708305 Woogbachtal * 709 7,1039 49,2375 DE6708307 Eichertsfelsen bei OberwÃ ¼rzbach 1 7,1408 49,2506 DE6708308 St. Arnualer Wiesen 38 7,0256 49,2189 DE6709301 Badstube Mimbach * 11 7,2983 49,2194 DE6709302 Bliesaue zwischen Blieskastel und Bliesdalheim * 199 7,2606 49,2203 DE6709303 MuschelkalkhÃ ¤nge nordwestlich Wecklingen * 14 7,2203 49,2164 DE6709304 SchlangenhÃ ¶hle 0,1 7,3225 49,2806 DE6709305 HollerlÃ ¶cher 0,1 7,2578 49,2914 DE6709306 Lambertsberg 0,1 7,1903 49,2667 DE6709307 LÃ ¶ffelsberg 0,1 7,2189 49,2697 DE6709308 KrÃ ¶tenbruch 0,1 7,2117 49,2847 DE6710301 ZweibrÃ ¼cker Land * 2 694 7,465 49,2267 DE6715301 Modenbachniederung * 2 104 8,2661 49,2939 DE6715302 Bellheimer Wald mit Queichtal * 4 679 8,2725 49,2156 DE6716301 Rheinniederung Germersheim-Speyer * 2 072 8,4222 49,2686 DE6716341 Rheinniederung von Philippsburg bis Mannheim * 3 493,84 8,515 49,3281 DE6717341 LuÃ hardt zwischen Reilingen und Karlsdorf * 4 955,12 8,5544 49,2203 DE6718311 NÃ ¶rdlicher Kraichgau * 4 843,24 8,8072 49,2308 DE6721341 Untere Jagst und unterer Kocher * 2 391,24 9,3433 49,2806 DE6723311 Ohrn-, Kupfer- und Forellental * 2 740,18 9,5917 49,2597 DE6724341 Jagsttal Langenburg  Mulfingen * 2 018,24 9,815 49,3214 DE6726341 NordÃ ¶stliche Hohenloher Ebene * 417,39 10,0967 49,3239 DE6727371 Klosterberg und Gailnauer Berg 375,11 10,1825 49,2556 DE6733371 Moosgraben und Dennenloher Weiher * 321,59 11,3206 49,2972 DE6733372 Vermoorungen sÃ ¼dlich Allersberg und bei Seligenporten * 11,88 11,2853 49,2617 DE6734371 BinnendÃ ¼nen und Albtrauf bei Neumarkt * 734,35 11,4761 49,2158 DE6735301 Talmoore an der Schwarzen Laaber * 229 11,6108 49,2675 DE6735371 Buchen- und MischwÃ ¤lder um Deusmauer 256,41 11,64 49,2547 DE6736301 SchloÃ berg, WolfgangshÃ ¶hle und Hohllochberggruppe bei Velburg * 160 11,6831 49,2442 DE6736302 TruppenÃ ¼bungsplatz Hohenfels * 14 902 11,8114 49,2625 DE6738371 MÃ ¼nchshofener Berg * 180,57 12,0697 49,2394 DE6739301 RegentalhÃ ¤nge bei Hirschling * 352 12,1744 49,2117 DE6740301 NeubÃ ¤uer Weiher * 34 12,4253 49,2425 DE6740302 Waldweihergebiet im Postloher Forst * 418 12,3528 49,2819 DE6741371 Chamb, Regentalaue und Regen zwischen Roding und DonaumÃ ¼ndung * 3 193,53 12,515 49,1981 DE6743301 Hoher Bogen * 498 12,915 49,2369 DE6808301 Birzberg, Honigsack/Kappelberghang bei Fechingen * 183 7,0714 49,1858 DE6808302 Gebberg bei Fechingen * 53 7,0792 49,1961 DE6808303 MuschelkalkhÃ ¤nge bei Bebelsheim u. Wittersheim * 197,13 7,1539 49,1744 DE6808304 Umgebung GrÃ ¤finthal * 53 7,1167 49,1644 DE6808305 nÃ ¶rdlich Rilchingen-Hanweiler * 13 7,0489 49,1339 DE6809301 Bickenalbtal * 288 7,3314 49,1814 DE6809302 Muschelkalkgebiet bei Gersheim und Blieskastel * 1 640 7,1981 49,1697 DE6809303 zw. Bliesdalheim und Herbitzheim * 124,07 7,2367 49,1664 DE6809304 Umgebung BÃ ¶ckweiler (westl.) * 52 7,2869 49,1894 DE6809305 Baumbusch bei Medelsheim * 475,9 7,2464 49,14 DE6809307 NSG Himsklamm * 58,62 7,2228 49,1306 DE6809308 BrÃ ¼cker Berg bei Niedergailbach * 102 7,2019 49,1247 DE6811302 Gersbachtal * 338 7,5878 49,1531 DE6812301 BiosphÃ ¤renreservat PfÃ ¤lzerwald * 35 997 7,7814 49,2133 DE6814301 StandortÃ ¼bungsplatz Landau * 219 8,1311 49,1808 DE6814302 Erlenbach und Klingbach * 1 018 8,1592 49,1172 DE6816301 HÃ ¶rdter Rheinaue * 2 382 8,3478 49,1431 DE6816341 Rheinniederung von Karlsruhe bis Philippsburg * 4 655,83 8,3831 49,1508 DE6820311 Heuchelberg und Ã ¶stlicher Kraichgau * 2 145,87 8,9794 49,1247 DE6824341 Kochertal SchwÃ ¤bisch Hall  KÃ ¼nzelsau * 2 210,63 9,7772 49,2092 DE6825341 Jagst bei Kirchberg und Brettach * 893,42 9,9942 49,1967 DE6829371 Feuchtgebiete im sÃ ¼dlichen MittelfrÃ ¤nkischen Becken * 45,94 10,57 49,1097 DE6830371 Obere AltmÃ ¼hl mit Brunst-Schwaigau und Wiesmet 4 507,98 10,6906 49,1781 DE6830372 Burgstallwald bei Gunzenhausen 118,27 10,7811 49,1164 DE6832371 GewÃ ¤sserverbund SchwÃ ¤bische und FrÃ ¤nkische Rezat * 1 093,9 10,8158 49,2486 DE6832372 RÃ ¶ttenbacher Wald 282,36 11,0533 49,1311 DE6833302 Mausohrwochenstuben in der mittleren Frankenalb 0 11,5497 49,6286 DE6833371 Trauf der sÃ ¼dlichen Frankenalb * 4 324,42 10,7878 49,0189 DE6833372 Schwarzach vom Main-Donau-Kanal bis ObermÃ ¤ssing * 206,46 11,3217 49,1317 DE6834301 Trauf der mittleren Frankenalb im Sulztal * 1 224 11,4164 49,1256 DE6836371 Schwarze Laaber * 1 158,75 11,6822 49,1822 DE6837302 HÃ ¶hle sÃ ¼dwestlich von Markstetten 0,01 11,8606 49,1803 DE6838301 TrockenhÃ ¤nge bei KallmÃ ¼nz * 280 11,9578 49,1683 DE6840301 NSG RegentalhÃ ¤nge zwischen Kirchenrohrbach und Zenzing  * 22 12,4153 49,1833 DE6841371 StandortÃ ¼bungsplatz Roding * 163,19 12,5422 49,1989 DE6841372 Amphibienvorkommen am Pfahl bei Ried am Pfahl * 37,13 12,6194 49,1931 DE6842301 Pfahl * 104 12,855 49,0867 DE6842371 Sandgrube bei Schachendorf * 8,95 12,7075 49,1689 DE6843301 Winterquartiere der Mopsfledermaus im OberpfÃ ¤lzer Wald 0 12,9939 49,1656 DE6843302 Birkenbruchwald Oed und ErlenwÃ ¤lder bei Arnbruck und HÃ ¶tzelsried * 59 12,9228 48,9881 DE6843371 Kaitersberg-FelshÃ ¤nge 20,21 12,9544 49,1717 DE6844301 Arracher Moor * 19 13,0131 49,1928 DE6844371 Oberlauf des WeiÃ en Regens bis KÃ ¶tzting mit Kaitersbachaue * 637,87 13,1144 49,1561 DE6844372 Kleiner und GroÃ er Osser, Zwercheck und Schwarzeck * 392,92 13,0686 49,1453 DE6844373 GroÃ er und Kleiner Arber mit Arberseen * 2 295,2 13,1172 49,1042 DE6914301 BienwaldschwemmfÃ ¤cher * 13 571 8,1528 49,0336 DE6915301 Rheinniederung Neuburg-WÃ ¶rth * 1 450 8,2575 49,0069 DE6916341 Alter Flugplatz Karlsruhe * 53,69 8,3819 49,0292 DE6916342 Hardtwald zwischen Graben und Karlsruhe * 4 728,73 8,4431 49,0872 DE6917311 Kinzig-Murg-Rinne und Kraichgau bei Bruchsal * 2 607,18 8,5317 49,0822 DE6918311 Mittlerer Kraichgau * 2 723,76 8,6986 49,0706 DE6924341 BÃ ¼hlertal Vellberg  Geislingen * 849,5 9,8664 49,1172 DE6924342 SchwÃ ¤bisch Haller Bucht * 795 9,7333 49,0847 DE6926341 Crailsheimer Hart und Reusenberg * 702,2 10,0861 49,1097 DE6927341 Rotachtal * 596,13 10,3083 49,0267 DE6929371 Hesselberg * 282,03 10,5247 49,0675 DE6931371 FeuerlettenhÃ ¤nge um Dorsbrunn und Arbachtal Ã ¶stlich Pleinfeld * 159,25 11,0328 49,095 DE6932301 Erlenbach bei Syburg * 59 11,1319 49,0572 DE6932371 Fledermauswinterquartiere in der sÃ ¼dlichen Frankenalb 7,97 11,0047 49,0256 DE6935371 WeiÃ e, Wissinger, Breitenbrunner Laaber u. Kreuzberg bei Dietfurt * 2 323,23 11,5367 49,0986 DE6937301 Flanken des Naabdurchbruchtals zwischen KallmÃ ¼nz und Mariaort * 1 441 11,9497 49,0769 DE6937371 Naab unterhalb Schwarzenfeld und Donau von Poikam bis Regensburg * 1 114,77 12,0356 49,0025 DE6938301 TrockenhÃ ¤nge bei Regensburg * 377 11,9183 48,9172 DE6939302 BachtÃ ¤ler im Falkensteiner Vorwald * 1 387 12,3256 49,0486 DE6939371 TrockenhÃ ¤nge am Donaurandbruch * 521,43 12,2692 49,0242 DE6940371 Vermoorung sÃ ¼dwestlich Falkenstein 9,13 12,4733 49,0828 DE6941301 Weiher bei Wiesenfelden * 50 12,535 49,0375 DE6941302 Brandmoos und Hauerin * 90 12,5808 49,0292 DE6943371 Aitnach 48,94 12,8833 49,0431 DE6944301 Silberberg * 309 13,1261 49,0561 DE6944302 Moore westlich Zwiesel * 175 13,1414 49,0311 DE6946301 Nationalpark Bayerischer Wald * 24 206 13,3889 48,9947 DE7015341 Rheinniederung zwischen Wintersdorf und Karlsruhe * 5 231,42 8,2239 48,9161 DE7016341 Hardtwald zwischen Karlsruhe und Muggensturm 2 176,84 8,3394 48,945 DE7016342 Wiesen und WÃ ¤lder bei Ettlingen * 1 617,8 8,4272 48,9381 DE7016343 Oberwald und Alb in Karlsruhe * 597,89 8,4 48,9894 DE7017341 Pfinzgau Ost * 1 789,14 8,6617 48,9419 DE7017342 Pfinzgau West * 559,36 8,5108 48,9933 DE7018341 Stromberg * 11 794,6 8,9022 49,0161 DE7018342 Enztal bei MÃ ¼hlacker * 3 063,92 8,8147 48,9386 DE7021341 LÃ ¶wensteiner und Heilbronner Berge * 5 427,53 9,4042 49,0978 DE7021342 NÃ ¶rdliches Neckarbecken * 1 257,68 9,2267 49,0375 DE7024341 Kochertal AbtsgmÃ ¼nd  Gaildorf und Rottal * 1 090,99 9,7786 48,99 DE7025341 Oberes BÃ ¼hlertal * 636,6 9,8772 49,0128 DE7026341 Virngrund und Ellwanger Berge * 419,5 10,1461 48,9625 DE7028301 Mausohrkolonien in und am Rand der SchwÃ ¤bischen Alb 0 10,4892 48,9942 DE7029302 Naturschutzgebiet Auwald bei Westheim  * 50 10,6397 48,9936 DE7029371 WÃ ¶rnitztal * 3 893,33 10,6172 48,9417 DE7031371 Schambachried 11,2 10,9358 48,9664 DE7031373 Schambachtal mit SeitentÃ ¤lern 207,38 11,0003 48,9761 DE7032301 Laubenbuch 20 11,0606 48,9697 DE7035371 Magerrasen auf der AlbhochflÃ ¤che im Lkr. EichstÃ ¤tt * 54,86 11,6031 48,8375 DE7036371 TrockenhÃ ¤nge im unteren AltmÃ ¼hltal mit Laaberleiten und Galgental * 2 720,05 11,6997 48,9803 DE7036372 Hienheimer Forst Ã ¶stlich und westlich Schwaben * 1 188,99 11,7381 48,9156 DE7037371 Frauenforst Ã ¶stlich Ihrlerstein und westlich DÃ ¼rnstetten * 334,53 11,9247 48,9519 DE7038371 StandortÃ ¼bungsplatz Oberhinkofen 526,75 12,1278 48,9464 DE7040302 WÃ ¤lder im Donautal * 1 289 12,3672 48,9322 DE7040371 Donau und AltwÃ ¤sser zwischen Regensburg und Straubing * 2 193,76 12,3758 48,9753 DE7042371 StandortÃ ¼bungsplatz Bogen 72,47 12,7067 48,9042 DE7043301 Bergwiesen und -weiden im Vorderen Bayerischen Wald * 19 12,9439 48,9086 DE7043371 Deggendorfer Vorwald * 1 497,25 12,8878 48,975 DE7043372 Wolfertsrieder Bach 62,87 12,9139 48,9775 DE7045371 Oberlauf des Regens und NebenbÃ ¤che * 1 921,91 13,2006 48,9417 DE7114311 Rheinniederung und Hardtebene zwischen Lichtenau und Iffezheim * 2 832,46 8,0708 48,7878 DE7116341 Albtal mit SeitentÃ ¤lern * 2 736,92 8,4503 48,8531 DE7116342 WÃ ¤lder und Wiesen bei Malsch * 901,8 8,3633 48,8889 DE7117341 Bocksbach und obere Pfinz * 730,53 8,5486 48,8764 DE7118341 WÃ ¼rm-Nagold-Pforte * 1 901,74 8,7278 48,8286 DE7119341 StrohgÃ ¤u und unteres Enztal * 2 459,4 8,9597 48,8658 DE7121341 Unteres Remstal und Backnanger Bucht * 795,72 9,3089 48,8594 DE7123341 Welzheimer Wald * 976,89 9,7103 48,8686 DE7125341 Unteres Leintal und Welland * 1 489,6 9,9711 48,8708 DE7127341 Sechtatal und HÃ ¼gelland von Baldern * 435,5 10,3228 48,8983 DE7128341 Westlicher Riesrand * 417 10,4081 48,8839 DE7128371 Trockenverbund am Rand des NÃ ¶rdlinger Rieses * 948,97 10,715 48,82 DE7130301 Wemdinger Ried 124 10,6739 48,8733 DE7130302 Heroldinger Burgberg * 374 10,6989 48,8047 DE7130371 PfÃ ¤fflinger Wiesen und Riedgraben bei Laub 230,61 10,5881 48,9047 DE7130372 Oberlauf der Ussel bis Itzing 28,74 10,8003 48,8328 DE7131371 Steinbruch Langenaltheim 78,5 10,9644 48,8914 DE7131372 Steinbruch am Schrandelberg bei Langenaltheim 13,83 10,9403 48,8831 DE7132371 Mittleres AltmÃ ¼hltal mit Wellheimer Trockental und Schambachtal * 4 204,5 11,3658 48,9167 DE7132372 Galgenberg und Schutterquelle * 11,51 11,0956 48,8264 DE7132373 BuchenwÃ ¤lder auf der AlbhochflÃ ¤che * 275,45 11,0617 48,8497 DE7134371 StandortÃ ¼bungsplatz Ingolstadt  Heppberg * 263,29 11,4425 48,8303 DE7136301 Weltenburger Enge  und Hirschberg und AltmÃ ¼hlleiten  * 934 11,8319 48,9092 DE7136302 Naturschutzgebiet Sandharlander Heide  * 11 11,8011 48,8442 DE7136303 Mausohrkolonien in der sÃ ¼dlichen Frankenalb 0 11,8269 48,8903 DE7136304 Donauauen zwischen Ingolstadt und Weltenburg * 2 766 11,7633 48,8417 DE7136305 Trockenrasen nÃ ¶rdlich PfÃ ¶rring * 4 11,7 48,8431 DE7137301 Sippenauer Moor * 16 11,9539 48,8706 DE7138371 BachmuschelbÃ ¤che sÃ ¼dlich Thalmassing * 45,56 12,1044 48,8753 DE7138372 Tal der GroÃ en Laaber zwischen Sandsbach und Unterdeggenbach 682,25 12,0769 48,8225 DE7142301 Donauauen zwischen Straubing und Vilshofen * 4 787 13,0169 48,7644 DE7144301 Todtenau und GfÃ ¶hretwiesen bei Zell * 150 13,1456 48,8856 DE7144371 Wiesen und Triften um RohrmÃ ¼nz, Grafling und Frath * 101,78 12,9981 48,8806 DE7144372 Extensivwiesen Ã ¶stlich Deggendorf * 102,78 13,0619 48,8522 DE7144373 Obere Hengersberger Ohe mit Hangwiesen * 350,66 13,1175 48,8408 DE7145371 Wiesengebiete u. WÃ ¤lder um den Brotjackelriegel und um SchÃ ¶llnach * 417,55 13,2233 48,8131 DE7148301 Bischofsreuter Waldhufen * 967 13,7594 48,8389 DE7148302 Moore bei Finsterau und Philippsreuth * 88 13,6872 48,8781 DE7148371 Philippsreuter Waldhufen * 69,27 13,6719 48,8636 DE7214342 Bruch bei BÃ ¼hl und Baden-Baden * 2 145,87 8,1022 48,7317 DE7215341 WÃ ¤lder und Wiesen um Baden-Baden * 1 514,22 8,2547 48,7831 DE7216341 Unteres Murgtal und SeitentÃ ¤ler * 1 920,51 8,3533 48,7861 DE7217341 Eyach oberhalb NeuenbÃ ¼rg * 299,7 8,5306 48,7858 DE7218341 Calwer HeckengÃ ¤u * 2 046,24 8,8014 48,7172 DE7220311 Glemswald und Stuttgarter Bucht * 3 813,24 9,06 48,7311 DE7222341 Schurwald * 3 033,28 9,4817 48,7633 DE7224311 Rehgebirge und Pfuhlbach * 391,55 9,7322 48,7117 DE7224342 Albtrauf Donzdorf  Heubach * 2 533,27 9,875 48,7367 DE7225341 Albuchwiesen * 51,1 10,0214 48,7764 DE7226311 Heiden und WÃ ¤lder zwischen Aalen und Heidenheim * 4 702,55 10,1275 48,7808 DE7229301 Abbaustelle bei Oberringingen, Teich b. Sternbach, PrÃ ¤latenweiher 8 10,5078 48,7394 DE7229371 Kesseltal mit Kessel, Hahnenbach und KÃ ¶hrlesbach 212,33 10,5747 48,7344 DE7230371 DonauwÃ ¶rther Forst mit StandortÃ ¼bungsplatz und Harburger Karab 2 400,92 10,8114 48,7519 DE7232301 Donau mit Jura-HÃ ¤ngen zwischen Leitheim und Neuburg * 3 282 11,0297 48,7267 DE7233371 Amphibienhabitate um Neuburg 29,53 11,1886 48,7889 DE7233372 Donauauen mit Gerolfinger Eichenwald * 2 926,76 11,3078 48,7419 DE7233373 DonaumoosbÃ ¤che, Zucheringer WÃ ¶rth und Brucker Forst * 947,29 11,2853 48,6939 DE7234371 Oberstimmer Schacht * 18,82 11,4514 48,7047 DE7236301 Naturschutzgebiet BinnendÃ ¼nen bei Siegenburg und Offenstetten  25 11,8308 48,7533 DE7236302 Naturwaldreservat Damm 71 11,785 48,7356 DE7236303 Forstmoos * 218 11,6972 48,7133 DE7236304 NATO-Ã bungsplatz Siegenburg 261 11,7981 48,7558 DE7237371 Sallingbachtal 339,39 11,8631 48,8031 DE7239371 Gelbbauchunken-Habitate nÃ ¶rdlich Ascholtshausen 15,89 12,1897 48,7917 DE7243301 Untere Isar zwischen Landau und Plattling * 1 217 12,7311 48,6856 DE7243302 IsarmÃ ¼ndung * 1 906 12,9422 48,7864 DE7244301 Schuttholzer Moor * 108 13,1519 48,7453 DE7245301 BayerwaldbÃ ¤che um SchÃ ¶llnach und Eging am See * 334 13,2586 48,7417 DE7245302 NadelwÃ ¤lder der Schwanenkirchner TertiÃ ¤rbucht * 260 13,2153 48,7117 DE7246371 Ilz-Talsystem * 2 846,58 13,4308 48,7461 DE7246372 Sand- und Lehmgrube Loizersdorf 10,11 13,3972 48,7433 DE7248301 Bergwiesen und Magerrasen am Dreisessel * 45 13,8058 48,7586 DE7248302 Hochwald und Urwald am Dreisessel * 273 13,8078 48,7758 DE7248371 Borstgrasrasen und Bergwiesen Obergrainet-Gschwendet * 141,49 13,6711 48,8003 DE7313341 Westliches Hanauer Land * 1 377,34 7,91 48,6625 DE7314341 Schwarzwald-Westrand bei Achern * 674,59 8,1539 48,6111 DE7315311 Talschwarzwald zwischen BÃ ¼hlertal und Forbach * 1 132,34 8,2697 48,6589 DE7316341 Kaltenbronner EnzhÃ ¶hen * 1 042,44 8,4669 48,7111 DE7317341 Kleinenztal und Schwarzwaldrandplatten * 1 394,62 8,6058 48,6872 DE7319341 GÃ ¤ulandschaft an der WÃ ¼rm * 850,64 8,89 48,7225 DE7321341 Filder * 697 9,2994 48,6894 DE7322311 Albvorland NÃ ¼rtingen-Kirchheim * 1 876,11 9,4142 48,6164 DE7324341 Eybtal bei Geislingen * 1 825,87 9,8864 48,6467 DE7325341 Steinheimer Becken * 3 000,12 10,0517 48,6764 DE7327341 HÃ ¤rtsfeld * 3 362,96 10,2986 48,79 DE7328302 Steinbruch nÃ ¶rdlich Bergheim 0,3 10,4575 48,6581 DE7328303 Dattenhauser Ried 297 10,3689 48,6464 DE7328304 Egau 42 10,4069 48,6281 DE7328305 Wittislinger Ried 93 10,4439 48,6258 DE7328371 Nebel-, Kloster- und Brunnenbach 318,2 10,4986 48,6719 DE7329301 Donauauen Blindheim-DonaumÃ ¼nster * 1 211 10,665 48,6439 DE7329371 Westerried nÃ ¶rdlich Wertingen 20,54 10,6372 48,5953 DE7329372 JurawÃ ¤lder nÃ ¶rdlich HÃ ¶chstÃ ¤dt * 3 819,24 10,6139 48,6814 DE7330301 Mertinger HÃ ¶lle und umgebende Feuchtgebiete 858 10,7639 48,6608 DE7330302 NiederterrassenwÃ ¤lder zwischen Fristingen und Lauterbach 218 10,7189 48,6453 DE7331301 Abbaustellen zwischen Rain und Gempfing 2 10,9481 48,6778 DE7332301 Illdorfer, Kundinger, Eschlinger Leiten * 77 11,0097 48,6733 DE7335371 Feilenmoos mit NÃ ¶ttinger Viehweide * 870,41 11,5506 48,6889 DE7340371 Habitate der Gelbbauchunke im Landkreis Dingolfing-Landau 16,61 12,4464 48,6711 DE7341301 Unteres Isartal zwischen Niederviehbach und Landau * 276 12,4158 48,6256 DE7341371 Mettenbacher, GrieÃ enbacher und KÃ ¶nigsauer Moos (Unteres Isartal) 220,46 12,5417 48,6739 DE7344301 Unteres Vilstal * 341 13,0378 48,6011 DE7345301 Vilshofener Donau-Engtal * 113 13,1686 48,6503 DE7346371 Ehemaliges KiesgrubengelÃ ¤nde nÃ ¶rdlich Hellersberg 13,21 13,3911 48,6031 DE7347371 Erlau * 574,55 13,5578 48,6564 DE7347372 Steinbruchgebiet nordwestlich Hauzenberg 13,33 13,6075 48,6689 DE7348371 Moore im Bereich Sonnen-Wegscheid mit Abschnitten des Rannatals * 262,01 13,7225 48,6231 DE7413341 Ã stliches Hanauer Land * 3 409,08 7,9681 48,6089 DE7415311 Wilder See  Hornisgrinde und Oberes Murgtal * 4 253,41 8,2669 48,5469 DE7418341 Nagolder HeckengÃ ¤u * 1 296,21 8,6939 48,5628 DE7419341 Spitzberg, Pfaffenberg, Kochhartgraben und Neckar * 853,49 8,9469 48,5144 DE7420341 SchÃ ¶nbuch * 11 247,13 9,0689 48,5831 DE7422311 Alb zwischen Jusi und Teck * 3 565,33 9,4564 48,5536 DE7423341 Neidlinger Alb * 1 570,11 9,5733 48,5892 DE7423342 Filsalb * 5 430,04 9,7192 48,6058 DE7425311 Kuppenalb bei Laichingen und Lonetal * 1 794,09 9,8536 48,5164 DE7426341 Hungerbrunnen-, Sacken- und Lonetal * 918,38 10,0231 48,5997 DE7427341 Giengener Alb und Eselsburger Tal * 990,2 10,23 48,6044 DE7427371 Naturschutzgebiet Gundelfinger Moos  * 226,35 10,2958 48,5108 DE7428301 Donau-Auen zwischen Thalfingen und HÃ ¶chstÃ ¤dt * 5 798 10,3872 48,5178 DE7429301 GrÃ ¤ben im Donauried nÃ ¶rdlich Eppisburg 53 10,5678 48,5353 DE7430301 Fledermausquartiere im Landkreis Augsburg 0 10,8139 48,515 DE7431301 Lechauen nÃ ¶rdlich Augsburg * 401 10,8711 48,5131 DE7433371 Paar * 2 970,22 11,1689 48,5108 DE7438371 Bucher Graben * 46,35 12,0447 48,5739 DE7438372 KlÃ ¶tzlmÃ ¼hlbach * 54,06 12,0275 48,5125 DE7439371 Leiten der Unteren Isar * 642,58 12,2267 48,5642 DE7440371 Vilstal zwischen Vilsbiburg und Marklkofen * 834,65 12,4908 48,5369 DE7442301 Niedermoore und QuellsÃ ¼mpfe im Isar-Inn-HÃ ¼gelland * 25 12,7747 48,5417 DE7445301 Laufenbachtal * 312 13,3319 48,5714 DE7446301 Donauleiten von Passau bis Jochenstein * 517,47 13,5117 48,5933 DE7446371 Ã stlicher Neuburger Wald und Innleiten bis Vornbach * 1 088,27 13,4283 48,5342 DE7447371 Donau von Kachlet bis Jochenstein mit Inn- und IlzmÃ ¼ndung * 508,02 13,5425 48,5769 DE7512341 Rheinniederung von Wittenweier bis Kehl * 3 880,27 7,7783 48,4483 DE7513341 Untere Schutter und Unditz * 2 637,52 7,8747 48,4406 DE7515341 Oberes Wolfachtal * 780,8 8,2956 48,4133 DE7515342 NÃ ¶rdlicher Talschwarzwald bei Oppenau * 336,45 8,1872 48,5211 DE7516341 FreudenstÃ ¤dter HeckengÃ ¤u * 1 033,55 8,6178 48,4722 DE7517341 Horber NeckarhÃ ¤nge * 790,71 8,6628 48,43 DE7519341 Neckar und SeitentÃ ¤ler bei Rottenburg * 637,65 8,8622 48,4278 DE7519342 Rammert * 2 859,99 8,9711 48,4372 DE7520311 Albvorland bei MÃ ¶ssingen und Reutlingen * 3 167,23 9,0939 48,4208 DE7521341 Albtrauf Pfullingen * 3 678,66 9,2639 48,4456 DE7522341 Uracher Talspinne * 4 736,81 9,4097 48,4911 DE7523311 MÃ ¼nsinger Alb * 6 522,58 9,5592 48,4464 DE7524341 Blau und Kleine Lauter * 1 588,92 9,8797 48,435 DE7527341 Donaumoos * 917,51 10,2361 48,4989 DE7527371 Leipheimer Moos * 183,65 10,2142 48,4828 DE7528371 Stubenweiherbach * 4,29 10,3472 48,4111 DE7530301 LÃ ¼tzelburger Lehmgrube 6 10,7892 48,4592 DE7531371 HÃ ¶h-, HÃ ¶rgelau- und Schwarzgraben, Lechbrenne nÃ ¶rdlich Augsburg * 65,74 10,8914 48,44 DE7531372 Lechleite zwischen Friedberg und Thierhaupten 88,53 10,9364 48,4481 DE7535371 Kammmolch-Habitate im Kranzberger Forst 144,54 11,6639 48,4147 DE7537301 Isarauen von UnterfÃ ¶hring bis Landshut * 5 276 11,9028 48,4308 DE7538371 Gelbbauchunken-Habitate um Niedererlbach * 24,84 12,0164 48,4672 DE7539371 Kleine Vils * 28,29 12,2619 48,4733 DE7545371 Unterlauf der Rott von Bayerbach bis zur MÃ ¼ndung * 241 13,3167 48,4206 DE7614341 Mittlerer Schwarzwald zw. Gengenbach und Wolfach * 253,63 8,1456 48,3967 DE7616341 Kleinkinzig- und RÃ ¶tenbachtal * 114,98 8,3986 48,3528 DE7617341 Wiesen und Heiden an Glatt und MÃ ¼hlbach * 587,5 8,6011 48,3808 DE7619311 Gebiete zwischen Bisingen, Haigerloch und Rosenfeld * 739,02 8,895 48,3272 DE7620311 Reichenbach und Killertal zwischen Hechingen und Burladingen * 1 849,87 9,0497 48,3264 DE7620341 Salmendingen/SonnenbÃ ¼hl * 293 9,1178 48,3478 DE7620343 Albtrauf zwischen MÃ ¶ssingen und GÃ ¶nningen * 3 567,67 9,1339 48,4047 DE7621341 Gebiete um Trochtelfingen * 698,4 9,2731 48,32 DE7622341 GroÃ es Lautertal und Landgericht * 3 309,45 9,5067 48,3278 DE7623341 Tiefental und Schmiechtal * 3 304,49 9,6986 48,3642 DE7625311 Donau zwischen Munderkingen und Ulm und nÃ ¶rdliche Iller * 1 189,04 9,8922 48,3061 DE7628301 Riedellandschaft-Talmoore * 341 10,4103 48,3839 DE7629371 Zusamtal von Ziemetshausen bis SchÃ ¶nebach 344,12 10,5689 48,3083 DE7629372 Dinkelscherbener Moor * 50,02 10,6172 48,3356 DE7630371 Schmuttertal 899,33 10,7383 48,3367 DE7631371 Lechauen zwischen KÃ ¶nigsbrunn und Augsburg * 2 303,74 10,9289 48,3053 DE7631372 Lech zwischen Landsberg und KÃ ¶nigsbrunn mit Auen und Leite * 2 502,03 10,8894 48,2003 DE7634301 Naturschutzgebiet Weichser Moos  * 55 11,4317 48,3828 DE7635301 Ampertal * 2 171 11,9117 48,4653 DE7635302 Giesenbacher Quellmoor * 8 11,6242 48,3878 DE7636371 Moorreste im Freisinger und im Erdinger Moos * 491,12 11,6792 48,3753 DE7637371 Strogn mit Hammerbach und KÃ ¶llinger BÃ ¤chlein * 328,04 11,9914 48,3672 DE7638301 Aufgelassene Sandgrube Ã ¶stlich Riding 3 12,0008 48,3781 DE7643371 Altbachgebiet sÃ ¼dwestlich Triftern * 121,87 12,9819 48,3683 DE7712341 TaubergieÃ en, Elz und Ettenbach * 4 929,17 7,6925 48,2386 DE7713341 Schwarzwald-Westrand von Herbolzheim bis Hohberg * 1 990,58 7,8825 48,3147 DE7714341 Mittlerer Schwarzwald bei Haslach * 668,77 8,0486 48,2997 DE7715341 Mittlerer Schwarzwald bei Hornberg und Schramberg * 776,65 8,2836 48,2097 DE7716341 Schiltach und Kaltbrunner Tal * 1 170,82 8,3606 48,2614 DE7717341 Neckartal zwischen Rottweil und Sulz * 2 202,58 8,6083 48,2706 DE7718341 Kleiner Heuberg und Albvorland bei Balingen * 872,59 8,8111 48,2711 DE7719341 Gebiete um Albstadt * 1 519,31 9,0139 48,2811 DE7722311 Glastal, GroÃ er Buchwald und Tautschbuch * 3 527 9,4156 48,2139 DE7726302 Naturschutzgebiet WasenlÃ ¶cher bei Illerberg  69 10,0928 48,2986 DE7726371 Untere Illerauen * 834,1 10,0161 48,3392 DE7726372 Obenhausener Ried und MuschelbÃ ¤che im Rothtal 399,08 10,1569 48,2442 DE7727301 Alte GÃ ¼nz bei Tafertshofen * 20 10,2775 48,2119 DE7728301 Mausohrkolonien im Ost- und UnterallgÃ ¤u 0 10,3944 48,2983 DE7728302 Buchenwald Ã ¶stlich Krumbach 182 10,3919 48,2711 DE7728303 MindelhÃ ¤nge zwischen Winzer und Mindelzell * 87 10,4547 48,2469 DE7732301 Naturschutzgebiet Haspelmoor  * 157 11,0889 48,22 DE7733371 Flughafen FÃ ¼rstenfeldbruck 226,35 11,2642 48,2044 DE7734301 GrÃ ¤ben und Niedermoorreste im Dachauer Moos * 306 11,4839 48,2744 DE7734302 Allacher Forst und Angerlohe * 219 11,4775 48,2042 DE7735371 HeideflÃ ¤chen und LohwÃ ¤lder nÃ ¶rdlich von MÃ ¼nchen * 1 913,85 11,6108 48,2258 DE7736371 GrÃ ¤ben und Niedermoorreste im Erdinger Moos * 110,56 11,7361 48,2392 DE7736372 NSG sÃ ¼dlich der Ismaninger Fischteiche 22,7 11,7133 48,2036 DE7739371 Isental mit NebenbÃ ¤chen * 766,01 12,1819 48,2514 DE7741371 GrÃ ¼nbach und Bucher Moor * 150,55 12,5361 48,1939 DE7742371 Inn und Untere Alz * 1 564,83 12,7733 48,2567 DE7743301 Innleite von Buch bis Simbach * 115 12,9694 48,2614 DE7744371 Salzach und Unterer Inn * 5 688,11 12,7608 48,0697 DE7813341 Schwarzwald zwischen Kenzingen und Waldkirch * 2 199,04 7,8425 48,1536 DE7818341 Prim-Albvorland * 1 296,5 8,7231 48,1617 DE7819341 Ã stlicher GroÃ er Heuberg * 2 155,29 8,9111 48,1711 DE7819342 Wiesen bei Schwenningen 388,11 8,9942 48,1117 DE7820341 Schmeietal * 978,09 9,1175 48,1333 DE7820342 TruppenÃ ¼bungsplatz Heuberg * 4 732,05 9,0394 48,1672 DE7821341 Gebiete um das Laucherttal * 1 658,29 9,2192 48,2103 DE7823341 Donau zwischen Munderkingen und Riedlingen * 1 427,78 9,5736 48,2039 DE7824341 WÃ ¤lder bei Biberach * 401,59 9,8025 48,1072 DE7825311 Rot, Bellamonter Rottum und DÃ ¼rnach * 731,33 9,9506 48,1381 DE7828371 GrÃ ¤ben im mittleren Mindeltal 78,71 10,4925 48,1494 DE7829301 Angelberger Forst * 641 10,5889 48,1131 DE7831301 Westerholz 40 10,8897 48,1439 DE7832371 Ampermoos * 528,67 11,1381 48,1025 DE7833371 Moore und BuchenwÃ ¤lder zwischen Etterschlag und FÃ ¼rstenfeldbruck * 775,61 11,2172 48,1217 DE7834301 Nymphenburger Park mit Allee und KapuzinerhÃ ¶lzl * 177 11,4917 48,1567 DE7837371 Ebersberger und GroÃ haager Forst * 3 840,44 11,9417 48,12 DE7839371 Mausohrkolonien im Unterbayerischen HÃ ¼gelland 0 11,4528 48,5022 DE7841371 Wochenstuben der Wimperfledermaus im Chiemgau 3,5 12,7494 47,9306 DE7842371 Kammmolch-Habitate in den Landkreisen MÃ ¼hldorf und AltÃ ¶tting * 113,57 12,6869 48,1478 DE7911341 Kaiserstuhl * 1 054,65 7,6578 48,1125 DE7911342 Rheinniederung von Breisach bis Sasbach * 1 009,01 7,5867 48,0997 DE7912311 MooswÃ ¤lder bei Freiburg * 5 065,41 7,7744 48,0425 DE7914341 Rohrhardsberg, Obere Elz und Wilde Gutach * 3 985,61 8,1281 48,1297 DE7915341 SchÃ ¶nwalder HochflÃ ¤chen * 1 721,46 8,2122 48,1106 DE7916311 Baar, Eschach und SÃ ¼dostschwarzwald * 3 677,93 8,5167 48,0394 DE7919311 GroÃ er Heuberg und Donautal * 8 638,33 8,8658 48,0664 DE7920342 Oberes Donautal zwischen Beuron und Sigmaringen * 2 707,14 9,0533 48,09 DE7922342 Donau zwischen Riedlingen und Sigmaringen * 1 164,25 9,3975 48,0881 DE7923341 Federsee und Blinder See bei Kanzach * 2 831,82 9,6283 48,0786 DE7924341 Umlachtal und RiÃ  sÃ ¼dlich Biberach * 712,92 9,7686 48,0244 DE7926301 Heimertinger Illerleite 8 10,1508 48,0539 DE7927371 BachmuschelbestÃ ¤nde bei Lauben * 21,1 10,2886 48,0706 DE7929301 Bechstein-Fledermausvorkommen um Bad WÃ ¶rishofen 137 10,5747 48,0133 DE7930301 Wiedergeltinger WÃ ¤ldchen 26 10,6847 48,0233 DE7932371 Windach * 309,92 11,0131 48,0397 DE7932372 Ammerseeufer und LeitenwÃ ¤lder * 952,06 11,1756 47,9789 DE7933301 Schluifelder Moos und Bulachmoos * 74 11,2108 48,0806 DE7933371 Eichenalleen und WÃ ¤lder um Meiling und WeÃ ling * 329,49 11,2569 48,0614 DE7933372 Herrschinger Moos und Aubachtal * 209,01 11,1789 48,0133 DE7934302 Eichelgarten im Forstenrieder Park * 18 11,4367 48,0489 DE7934371 Moore und WÃ ¤lder der EndmorÃ ¤ne bei Starnberg * 586,62 11,3617 48,0289 DE7938371 Attel * 294,07 12,1236 48,0331 DE7939301 Innauen und LeitenwÃ ¤lder * 3 553 12,1558 47,9739 DE7939371 Moore um Wasserburg * 134,29 12,1719 48,0728 DE7942301 Heigermoos * 3 12,6797 48,0394 DE8012342 SchÃ ¶nberg mit SchwarzwaldhÃ ¤ngen * 2 521,35 7,7886 47,9292 DE8013341 Schauinsland * 917,86 7,9022 47,9156 DE8013342 Kandelwald, RoÃ kopf und Zartener Becken * 2 071,49 7,9664 48,0039 DE8017341 NÃ ¶rdliche Baaralb und Donau bei Immendingen * 2 529,17 8,6894 47,9475 DE8020341 Ablach, Baggerseen und Waltere Moor * 513,74 9,0906 47,9433 DE8021311 Riede und GewÃ ¤sser bei Mengen und Pfullendorf * 540,03 9,2908 47,9322 DE8023341 Feuchtgebiete um Altshausen * 1 401,29 9,5306 47,9367 DE8024341 Feuchtgebiete um Bad Schussenried * 609,47 9,67 47,9875 DE8025341 Wurzacher Ried und Rohrsee * 1 890,21 9,8936 47,9214 DE8027301 Benninger Ried * 101 10,2008 47,975 DE8027371 Westliche GÃ ¼nz * 142,22 10,2886 47,9864 DE8028301 Katzbrui * 44 10,4531 47,9683 DE8028371 Mindelquellgebiet * 81,68 10,4481 47,9128 DE8028372 Kalktuffquellen im AllgÃ ¤uer Alpenvorland * 10,99 10,5578 47,8853 DE8028373 Obere Mindel * 88,65 10,4806 47,9422 DE8029371 Staffelwald bei Irsee und Lehmgrube Hammerschmiede * 329,89 10,5922 47,9036 DE8032302 Naturschutzgebiet Seeholz und Seewiese  * 97 11,0947 47,9953 DE8032371 Ammersee-SÃ ¼dufer und Raistinger Wiesen * 882,4 11,1278 47,9344 DE8032372 Moore und WÃ ¤lder westlich DieÃ en * 2 590,62 11,0392 47,9125 DE8033371 MorÃ ¤nenlandschaft zwischen Ammersee und Starnberger See * 2 071,96 11,1808 47,9461 DE8033372 StandortÃ ¼bungsplatz Maising * 101,52 11,3033 47,9925 DE8033373 NSG Maisinger See 121,83 11,2758 47,9794 DE8034371 Oberes Isartal * 4 669,78 11,4772 47,9658 DE8036301 Kastensee mit angrenzenden Kesselmooren * 28 11,8283 47,9931 DE8037371 Kupferbachtal, Glonnquellen und GutterstÃ ¤tter Streuwiesen * 105,74 11,8497 47,9508 DE8037372 Mausohrkolonien im sÃ ¼dlichen Landkreis Rosenheim 2 11,8983 47,9278 DE8038371 Rotter Forst und Rott * 846,29 12,0953 47,9775 DE8038372 Moore nÃ ¶rdlich Bad Aibling * 106,38 11,9683 47,9028 DE8039302 Moore und Seen nordÃ ¶stlich Rosenheim * 559 12,2492 47,9228 DE8039371 Murn, Murner Filz und Eiselfinger See * 514,15 12,2181 47,9844 DE8040371 Moorgebiet von EggstÃ ¤dt-Hemhof bis Seeon * 2 115,7 12,3858 47,9375 DE8041301 Winterquartier der Mopsfledermaus in Burg Stein 0 12,5467 47,9878 DE8041302 Alz vom Chiemsee bis Altenmarkt * 477 12,4886 47,9344 DE8041371 StandortÃ ¼bungsplatz Traunstein 104,45 12,6394 47,9042 DE8043371 Haarmoos 277,18 12,8947 47,9053 DE8111341 MarkgrÃ ¤fler Rheinebene von Neuenburg bis Breisach * 2 361,85 7,59 47,9233 DE8113341 Belchen * 2 871,64 7,8644 47,8222 DE8114311 Hochschwarzwald um den Feldberg und Bernauer Hochtal * 6 750,74 8,0128 47,8464 DE8114341 Hochschwarzwald um Hinterzarten * 1 764,78 8,0781 47,9022 DE8115341 Wutachschlucht * 3 542,5 8,4031 47,8483 DE8115342 LÃ ¶ffinger Muschelkalkhochland * 469,21 8,3225 47,8797 DE8117341 SÃ ¼dliche Baaralb * 1 337,57 8,6583 47,8786 DE8118341 Hegaualb * 1 372,17 8,7467 47,8739 DE8119341 Ã stlicher Hegau und Linzgau * 504,87 8,9406 47,8967 DE8122342 Pfrunger Ried und Seen bei Illmensee * 1 723,52 9,3897 47,8992 DE8124341 Altdorfer Wald * 1 350,46 9,7261 47,8456 DE8126311 Aitrach, Ach und DÃ ¼rrenbach * 580,81 10,0447 47,8753 DE8127301 Illerdurchbruch zwischen Reicholzried und Lautrach * 968 10,1778 47,8494 DE8128301 GÃ ¼nzhangwÃ ¤lder Markt Rettenbach  ObergÃ ¼nzburg * 449 10,4042 47,8769 DE8128302 Gillenmoos * 86 10,4869 47,8203 DE8130301 Gennachhauser Moor * 234 10,6842 47,8428 DE8131301 Moorkette von Peiting bis Wessobrunn * 944 10,9778 47,8083 DE8131371 Lech zwischen Hirschau und Landsberg mit Auen und Leiten * 2 889,85 10,8711 47,9897 DE8132302 Ettinger Bach * 59 11,165 47,7967 DE8133301 Naturschutzgebiet Osterseen  * 1 087 11,3183 47,8069 DE8133302 Eberfinger Drumlinfeld mit Magnetsrieder Hardt u. Bernrieder Filz * 1 115 11,2089 47,84 DE8133371 Starnberger See * 5 689,05 11,3167 47,8994 DE8134303 Fledermaus-Kolonien im SÃ ¼dwesten Oberbayerns 0 11,0869 48,0269 DE8134371 Moore sÃ ¼dlich KÃ ¶nigsdorf, Rothenrainer Moore und KÃ ¶nigsdorfer Alm * 1 100,28 11,4975 47,7939 DE8134372 Loisachleiten * 306,52 11,4008 47,8678 DE8135371 Moore zwischen Dietramszell und Deining * 960,34 11,5028 47,9067 DE8136302 Taubenberg * 1 847 11,7669 47,8333 DE8136371 Mangfalltal * 1 347,64 11,8122 47,8175 DE8137301 Wattersdorfer Moor * 346 11,8492 47,8506 DE8138371 Auer Weidmoos mit Kalten und Kaltenaue * 465,51 12,0197 47,805 DE8138372 Moore um Raubling * 1 027,92 12,0456 47,8011 DE8139371 Simsseegebiet * 1 041,88 12,2342 47,8692 DE8140371 Moore sÃ ¼dlich des Chiemsees * 3 566,41 12,5061 47,8336 DE8140372 Chiemsee * 8 151,56 12,445 47,8772 DE8141301 Hangquellmoor Ewige Sau  * 50 12,5586 47,8633 DE8142371 Moore im Salzach-HÃ ¼gelland * 1 308,54 12,8592 47,8956 DE8142372 Oberes Surtal und Urstromtal HÃ ¶glwÃ ¶rth * 878,21 12,7503 47,8511 DE8143371 Uferbereiche des Waginger Sees, GÃ ¶tzinger Achen und untere Sur * 239,36 12,9136 47,8572 DE8211341 MarkgrÃ ¤fler HÃ ¼gelland mit SchwarzwaldhÃ ¤ngen * 3 248,08 7,7058 47,8142 DE8213311 Gletscherkessel PrÃ ¤g und Weidfelder im Oberen Wiesental * 4 778,22 7,9506 47,7825 DE8214341 Blasiwald und Unterkrummen * 358,77 8,1542 47,7969 DE8214343 Oberer Hotzenwald * 1 841,86 8,0939 47,7336 DE8216341 Blumberger Pforte und Mittlere Wutach * 6 337,85 8,4403 47,7792 DE8218341 Westlicher Hegau * 1 879,43 8,8847 47,8042 DE8218342 Gottmadinger Eck * 316,03 8,7681 47,7256 DE8219341 Mettnau und Radolfzeller Aach unterhalb Singen * 1 742,02 8,9322 47,7394 DE8220341 BodanrÃ ¼ck und westl. Bodensee * 14 340,65 9,0975 47,7325 DE8220342 Ã berlinger See und Bodenseeuferlandschaft * 3 768,67 9,1622 47,7586 DE8221341 Bodensee Hinterland bei Ã berlingen * 334,69 9,2178 47,7875 DE8221342 Bodenseehinterland zwischen Salem und Markdorf * 463,68 9,3669 47,7136 DE8222341 Deggenhauser Tal * 811,96 9,3939 47,7981 DE8222342 Rotachtal Bodensee * 466,19 9,4636 47,7556 DE8223311 Schussenbecken mit TobelwÃ ¤ldern sÃ ¼dlich Blitzenreute * 1 379,48 9,5697 47,8103 DE8224311 Feuchtgebiete bei Waldburg und KiÃ legg * 1 523,98 9,8611 47,7931 DE8226341 Feuchtgebietskomplexe nÃ ¶rdlich Isny * 605,82 10,0394 47,7517 DE8227301 Quellflur bei Staig * 1 10,2439 47,7853 DE8227302 Quellfluren bei Maisenbaindt * 1 10,2269 47,7619 DE8227373 KÃ ¼rnacher Wald * 2 759,61 10,1667 47,73 DE8228301 Kempter Wald mit Oberem Rottachtal * 4 096 10,4794 47,7211 DE8229301 Elbsee * 151 10,5492 47,7958 DE8229302 Fronhalde und Holdersberg 18 10,5483 47,7572 DE8230301 Hangquellmoor sÃ ¼dwestlich Echerschwang * 2 10,7739 47,7089 DE8230371 Moore um Bernbeuren * 325,95 10,8106 47,7217 DE8231302 Illach von Hausen bis Jagdberg * 300 10,9378 47,7233 DE8232371 Grasleitner Moorlandschaft * 2 137,87 11,0525 47,755 DE8233301 Moor- und Drumlinlandschaft zwischen Hohenkasten und Antdorf * 1 412 11,2403 47,7639 DE8233371 StandortÃ ¼bungsplatz Spatzenhausen nÃ ¶rdlich Murnau * 134,69 11,1789 47,7178 DE8234371 Moore um Penzberg * 1 161,21 11,4317 47,7883 DE8234372 Loisach * 192,74 11,4033 47,8478 DE8235301 Ellbach- und Kirchseemoor * 1 173 11,6017 47,7981 DE8235371 Attenloher Filzen und Mariensteiner Moore * 650,2 11,6606 47,7575 DE8237371 Leitzachtal * 2 240,7 11,9039 47,7714 DE8238371 Innauwald bei Neubeuern und PionierÃ ¼bungsplatz Nussdorf * 191,63 12,1472 47,7272 DE8240302 BÃ ¤rnseemoor * 93 12,3367 47,7944 DE8243301 StandortÃ ¼bungsplatz Kirchholz (Bad Reichenhall) * 114 12,9042 47,7347 DE8243371 Marzoller Au * 140,54 12,9164 47,7578 DE8311341 TÃ ¼llinger Berg und Tongrube RÃ ¼mmingen 342,02 7,6342 47,6139 DE8311342 MarkgrÃ ¤fler Rheinebene von Weil bis Neuenburg * 1 526,23 7,5364 47,7153 DE8312311 Dinkelberg und RÃ ¶ttler Wald * 4 646,91 7,7678 47,6478 DE8313341 Weidfelder bei Gersbach und an der Wehra * 1 977,89 7,9603 47,6869 DE8314341 Alb zum Hochrhein * 1 201,78 8,1117 47,6628 DE8314342 Wiesen bei Waldshut * 743,17 8,1519 47,6397 DE8315341 TÃ ¤ler von Schwarza, Mettma, SchlÃ ¼cht, Steina * 3 809,04 8,2692 47,7114 DE8316341 KlettgaurÃ ¼cken * 1 468,37 8,4094 47,6125 DE8317341 WÃ ¤lder, Wiesen und Feuchtgebiete bei Jestetten * 387,87 8,5558 47,6467 DE8319341 Schiener Berg und westlicher Untersee * 2 596,3 8,9689 47,6978 DE8322341 Bodenseeufer westlich Friedrichshafen * 512,37 9,4178 47,6647 DE8323311 Argen und Feuchtgebiete bei Neukirch und Langnau * 748,47 9,6614 47,6361 DE8324301 Stockenweiler Weiher, Degermoos, Schwarzenbach * 239 9,8081 47,6467 DE8324342 Obere Argen und SeitentÃ ¤ler * 933,45 9,8772 47,6747 DE8324343 Untere Argen und SeitentÃ ¤ler * 982,77 9,9022 47,7378 DE8325341 BodenmÃ ¶ser und Hengelesweiher * 761,49 10,0275 47,6967 DE8325371 Hammermoos bei Heimenkirch * 60,9 9,9253 47,6264 DE8325372 Osterholz bei Rentershofen 47,16 9,9606 47,6106 DE8326341 Adelegg * 640,06 10,0978 47,7133 DE8326371 AllgÃ ¤uer Molassetobel * 936,69 10,0319 47,6392 DE8326372 MaierhÃ ¶fer Moos 27,52 10,0586 47,66 DE8327301 Moore im Wierlinger Wald * 198 10,2178 47,6722 DE8327303 Werdensteiner Moos * 139 10,2597 47,6142 DE8327304 Rottachberg und Rottachschlucht * 527 10,2978 47,6 DE8327372 Naturschutzgebiet Widdumer Weiher  und Wasenmoos * 34,86 10,3075 47,6314 DE8329301 Wertachdurchbruch * 876 10,5294 47,6906 DE8329302 Weihermoos Holzleuten * 144 10,5469 47,6811 DE8329303 Sulzschneider Moore * 1 795 10,6564 47,6908 DE8329304 Attlesee * 69 10,5397 47,6314 DE8329305 Senkele * 159 10,6633 47,6381 DE8330302 Halbtrockenrasen am Forggensee * 171 10,7597 47,6122 DE8330303 Unterer Halblech * 120 10,8167 47,6369 DE8330371 Urspringer Filz, Premer Filz und Viehweiden * 546,57 10,825 47,6683 DE8331301 Naturschutzgebiet Moore um die Wies  * 378 10,9097 47,6753 DE8331302 Ammer vom Alpenrand b. zum NSG VogelfreistÃ ¤tte Ammersee-SÃ ¼dufer  * 2 391 10,9728 47,7228 DE8331303 Trauchberger Ach, Moore und WÃ ¤lder am Nordrand des Ammergebirges * 1 129 10,855 47,6503 DE8332301 Murnauer Moos * 4 291 11,1458 47,6358 DE8332372 MorÃ ¤nenlandschaft zwischen Staffelsee und Baiersoien * 2 591,93 11,0367 47,6867 DE8334371 Loisach-Kochelsee-Moore * 1 900,3 11,3572 47,6992 DE8411341 WÃ ¤lder bei Wyhlen * 692,8 7,6869 47,555 DE8413341 Murg zum Hochrhein * 1 394,66 8,01 47,6436 DE8416341 Hochrhein Ã ¶stl. Waldshut * 269,4 8,3369 47,5794 DE8423301 Bodenseeufer 213 9,6311 47,5633 DE8423341 Bodenseeuferlandschaft Ã ¶stlich Friedrichshafen * 1 363,44 9,5478 47,6172 DE8423372 Unterreitnauer Moos und NSG Mittelseemoos bei Wasserburg  * 58 9,6631 47,5856 DE8424371 Laiblach und Lindauer Ach * 105,61 9,7728 47,5897 DE8426371 Sinswanger Moor nÃ ¶rdlich Oberstaufen * 62,72 10,0139 47,5719 DE8427371 Felmer Moos, GroÃ moos und Gallmoos 80,46 10,2692 47,5575 DE8428301 HÃ ¼hnermoos * 170 10,3728 47,5928 DE8429301 Schmelzwasserrinnen und ToteislÃ ¶cher bei Pfronten * 38 10,5833 47,5839 DE8429302 Alpenrandquellseen * 233 10,6422 47,5722 DE8429371 Pfrontener Wasenmoos und Moore bei Hopferau * 158,44 10,5875 47,5939 DE8430301 Naturschutzgebiet Bannwaldsee  * 558 10,7769 47,6036 DE8430372 KalktuffquellsÃ ¼mpfe und Niedermoore im OstallgÃ ¤u * 115,55 10,6811 47,5903 DK002X110 Saltholm og omliggende hav * 7 218 12,765833 55,64278 DK002X111 Vestamager og havet syd for * 6 179 12,531667 55,58806 DK002X211 BÃ ¸llemose * 20 12,562222 55,8275 DK002X212 Ãvre MÃ ¸lleÃ ¥dal, FuresÃ ¸ og Frederiksdal Skov * 1 987 12,335556 55,80472 DK002X213 Vasby Mose og SengelÃ ¸se Mose * 109 12,233889 55,69139 DK002X214 BrobÃ ¦k Mose og Gentofte SÃ ¸ * 46 12,535556 55,74944 DK002X273 Nedre MÃ ¸lleÃ ¥dal * 42 12,547778 55,80583 DK002X338 JÃ ¦gersborg Dyrehave * 842 12,568611 55,79222 DK003X106 ArresÃ ¸, Ellemose og Lille Lyngby Mose * 4 748 12,105 55,98194 DK003X202 HesselÃ ¸ med omliggende stenrev * 4 193 11,702222 56,19667 DK003X203 Gilbjerg Hoved * 40 12,2725 56,125 DK003X204 Teglstrup Hegn og HammermÃ ¸lle Skov * 891 12,551944 56,04917 DK003X205 Gurre SÃ ¸ * 448 12,484444 56,03083 DK003X206 Rusland * 248 12,410278 56,0825 DK003X207 Gribskov * 6 042 12,315556 55,99972 DK003X208 Tisvilde Hegn og Melby Overdrev * 2 044 12,037222 56,035 DK003X209 Roskilde Fjord * 13 473 12,031667 55,78417 DK003X210 Kattehale mose * 8 12,370556 55,85611 DK003X272 Esrum SÃ ¸, Esrum Ã og SnÃ ¦vret Skov * 1 886 12,369722 56,06278 DK003X279 Kongens Lyng * 2 11,945 55,9125 DK003X297 JÃ ¦gerspris SkydeterrÃ ¦n * 569 11,937222 55,88722 DK003X333 Kyndby Kyst * 360 11,87 55,80556 DK004X215 Ejby Ã dal og omliggende kystskrÃ ¦nter * 36 11,844444 55,71139 DK004X216 Hejede Overdrev, Valborup Skov og ValsÃ ¸lille SÃ ¸ * 1 330 11,881111 55,55 DK004X217 Ãlsemagle Strand og Staunings Ã * 538 12,212222 55,50278 DK004X218 KÃ ¸ge Ã * 59 12,0325 55,47139 DK004X219 TryggevÃ ¦lde Ã dal * 347 12,275 55,38111 DK004X269 VallÃ ¸ Dyrehave * 62 12,212222 55,40889 DK004X334 RyegÃ ¥rd Dyrehave, BramsnÃ ¦s og Garveriskov * 46 11,83 55,68972 DK004Y335 EgernÃ ¦s med holme og FuglsÃ ¸ * 150 11,795833 55,66083 DK005X221 SejerÃ ¸ Bugt og SaltbÃ ¦k Vig * 43 912 11,323333 55,82639 DK005X222 Udby Vig * 382 11,751667 55,76306 DK005X223 Ã mose, TissÃ ¸, Halleby Ã og Flasken * 3 262 11,287222 55,57667 DK005X224 Allindelille Fredskov * 114 11,77 55,51417 DK005X225 Bagholt Mose * 14 12,013611 55,38444 DK005X226 Store Ã mose, SkarresÃ ¸ og Bregninge Ã * 3 400 11,373889 55,62778 DK005X227 Nordlige del af SorÃ ¸ SÃ ¸nderskov * 81 11,575833 55,43667 DK005X228 SÃ ¸ Torup SÃ ¸ og Ulse SÃ ¸ 118 11,987778 55,29833 DK005X276 RÃ ¸snÃ ¦s, RÃ ¸snÃ ¦s Rev og Kalundborg Fjord * 5 664 10,954444 55,70722 DK005X331 Bjergene, Diesebjerg og Bollinge Bakke * 451 11,434722 55,82917 DK005Y220 Havet og kysten mellem Hundested og RÃ ¸rvig * 4 004 11,808889 55,95889 DK005Y229 SkÃ ¦lskÃ ¸r Fjord og havet og kysten mellem AgersÃ ¸ og GlÃ ¦nÃ ¸ * 17 357 11,346944 55,18528 DK006X087 MaribosÃ ¸erne * 3 806 11,540833 54,74083 DK006X090 Klinteskoven * 1 000 12,536389 54,98222 DK006X230 Skove ved Vemmetofte * 162 12,234167 55,26 DK006X232 RÃ ¥dmandshave * 65 11,753056 55,23944 DK006X233 Havet og kysten mellem PrÃ ¦stÃ ¸ Fjord og GrÃ ¸nsund * 31 949 12,171389 55,00972 DK006X234 Havet og kysten mellem KarrebÃ ¦k Fjord og Knudshoved Odde * 16 905 11,704722 55,1275 DK006X237 Lekkende Dyrehave * 33 12,0075 55,06833 DK006X238 SmÃ ¥landsfarvandet nord for Lolland, Guldborg Sund, BÃ ¸tÃ ¸ Nor, Hyllekrog-RÃ ¸dsand * 77 848 11,530833 54,9175 DK006X239 Horreby Lyng * 257 12,013056 54,81722 DK006X240 Krenkerup Haveskov * 20 11,666944 54,77417 DK006X241 Halsted Kloster Dyrehave * 5 11,245833 54,84972 DK006X242 Nakskov Fjord * 8 195 10,994167 54,83639 DK006X260 Stege Nor * 569 12,294167 54,97694 DK006X261 Oreby skov * 29 11,816389 55,03556 DK006X264 Holtug Kridtbrud 5 12,446667 55,34167 DK006X278 Maltrup Skov * 2 11,603889 54,81917 DK006X279 Busemarke Mose og RÃ ¥by SÃ ¸ * 241 12,425278 54,96472 DK006X339 Listrup Lyng * 15 11,946389 54,83528 DK006Y231 HolmegÃ ¥rds Mose * 328 11,817778 55,2925 DK006Y275 SusÃ ¥ med Tystrup-Bavelse SÃ ¸ og Slagmosen * 1 678 11,587778 55,3575 DK007X079 Ertholmene 1 256 15.190833 55.320278 DK007X080 Almindingen, Ãlene og Paradisbakkerne * 6 084 14,978889 55,11028 DK007X243 Hammeren og Slotslyngen * 549 14,7625 55,26722 DK007X244 GyldensÃ ¥ * 14 15,081667 55,14556 DK007X245 KystskrÃ ¦nter ved Arnager Bugt * 20 14,7975 55,05472 DK007X246 Dueodde * 253 15,043333 54,995 DK007X298 SpÃ ¦llinge Ã dal, DÃ ¸ndal og Helligdomsklipperne * 118 14,872222 55,21056 DK007X311 RandklÃ ¸ve SkÃ ¥r * 37 15,048889 55,16778 DK008X047 LillebÃ ¦lt * 35 043 9,735833 55,34361 DK008X075 Odense Fjord * 5 047 10,491111 55,48556 DK008X183 Fyns Hoved, Lillegrund og Lillestrand * 2 182 10,611944 55,60889 DK008X184 Ã belÃ ¸, havet syd for og NÃ ¦rÃ ¥ * 11 283 10,144167 55,59333 DK008X185 Havet mellem RomsÃ ¸ og Hindsholm samt RomsÃ ¸ * 4 215 10,761944 55,51306 DK008X186 RÃ ¸jle Klint og Kasmose skov * 178 9,818056 55,54917 DK008X187 Urup Dam, BrabÃ ¦k Mose, Birkende Mose og Illemose * 102 10,576667 55,38083 DK008X188 Odense Ã med HÃ ¥gerup Ã , Sallinge Ã og Lindved Ã * 654 10,235 55,26306 DK008X189 ÃsterÃ ¸ SÃ ¸ * 57 10,841111 55,29083 DK008X190 Vresen 62 047 10,875278 55,25917 DK008X191 Kajbjerg Skov * 294 10,784167 55,26778 DK008X192 SÃ ¸er ved TÃ ¥rup og Klintholm 36 10,807222 55,18306 DK008X193 Storelung * 28 10,259167 55,25667 DK008X194 Skove og sÃ ¸er syd for Brahetrolleborg * 1 965 10,376667 55,12861 DK008X195 Arreskov SÃ ¸ * 473 10,299722 55,15806 DK008X196 Store ÃresÃ ¸, SortesÃ ¸ og IglesÃ ¸ * 16 10,298333 55,12111 DK008X197 BÃ ¸jden Nor * 114 10,090833 55,10083 DK008X198 Maden pÃ ¥ HelnÃ ¦s og havet vest for * 2 045 9,986944 55,15 DK008X199 Vestlige del af AvernakÃ ¸ * 124 10,244167 55,02944 DK008X201 Sydfynske Ãhav * 44 986 10,527778 54,86833 DK008X327 Svanninge Bakker * 125 10,247222 55,12889 DK008X328 RÃ ¸dme Svinehaver * 41 10,500556 55,10139 DK008X329 ThurÃ ¸ Rev * 162 10,716389 55,02944 DK009X058 Hostrup SÃ ¸, Assenholm Mose og Felsted Vestermark * 1 322 9,431667 54,96111 DK009X059 Pamhule skov og Stevning Dam * 1 091 9,389167 55,22444 DK009X068 RinkenÃ ¦s Skov, Dyrehaven og Rode Skov * 864 9,542778 54,93444 DK009X180 Bolderslev Skov og Uge Skov * 154 9,354444 55,00167 DK009X271 Lilleskov og Troldsmose * 105 9,914722 55,01444 DK009X280 Augustenborg Skov * 32 9,854722 54,945 DK00BX044 Uldum KÃ ¦r, TÃ ¸rring KÃ ¦r og Ãlholm KÃ ¦r 1 049 9,545 55,85778 DK00BX166 Store Vandskel, RÃ ¸rbÃ ¦k SÃ ¸ og Tinnet Krat * 2 221 9,404167 55,90056 DK00BX167 Skove langs nordsiden af Vejle Fjord * 2 542 9,72 55,69833 DK00BX168 Munkebjerg Strandskov * 307 9,635556 55,6875 DK00BX169 HÃ ¸jen BÃ ¦k * 180 9,530278 55,67389 DK00BX170 Ãvre Grejs Ã dal * 886 9,457222 55,74333 DK00BX293 Holtum Ã dal, Ã ¸vre del * 168 9,351944 55,96444 DK00BX326 Bygholm Ã dal * 51 9,735556 55,87028 DK00BX337 Svanemose * 175 9,432222 55,43528 DK00DX146 Anholt og havet nord for * 13 357 11,573333 56,74111 DK00DX147 Eldrup Skov og sÃ ¸er og moser i LÃ ¸venholm Skov * 155 10,510833 56,45556 DK00DX148 Stubbe SÃ ¸ * 778 10,699167 56,25667 DK00DX150 Tved KÃ ¦r * 6 10,446944 56,2 DK00DX151 Begtrup Vig og kystomrÃ ¥der ved HelgenÃ ¦s * 1 771 10,479722 56,13528 DK00DX155 Stavns Fjord, SamsÃ ¸ Ãsterflak og Nordby Hede * 15 663 10,724167 55,93444 DK00DX263 Nordby Bakker * 628 10,528889 55,97083 DK00DX300 Mols Bjerge med kystvande * 2 915 10,5475 56,21472 DK00DX319 Kastbjerg Ã dal * 1 125 10,140833 56,64306 DK00DX320 Bjerre Skov og Haslund Skov * 192 9,993611 56,38889 DK00DX321 KalÃ ¸skovene og KalÃ ¸vig * 746 10,481389 56,28111 DK00DX322 Kobberhage kystarealer * 792 10,743889 56,16944 DK00DX323 Lillering Skov, StjÃ ¦r Skov, TÃ ¥strup SÃ ¸ og TÃ ¥strup Mose * 134 9,975278 56,13861 DK00DX324 Brabrand SÃ ¸ med omgivelser * 521 10,073333 56,14111 DK00DX325 Giber Ã , EnemÃ ¦rket og SkÃ ¥de Havbakker * 168 10,246389 56,09222 DK00DY149 GudenÃ ¥ og Gjern Bakker * 815 9,672222 56,23528 DK00DY152 Salten Ã , Salten LangsÃ ¸, MossÃ ¸ og sÃ ¸er syd for Salten LangsÃ ¸ og dele af GudenÃ ¥ * 4 470 9,6625 56,04778 DK00DY154 Yding Skov og Ejer Skov * 130 9,800278 56,00333 DK00DY156 Horsens Fjord, havet Ã ¸st for og Endelave * 45 823 10,2275 55,82111 DK00DY262 Silkeborgskovene * 1 455 9,516111 56,13889 DK00DY294 Stenholt Skov og Stenholt Mose * 340 9,368611 56,20222 DK00DZ153 Sepstrup Sande, Vrads Sande, Velling Skov og PalsgÃ ¥rd Skov * 5 572 9,464167 56,03556 DK00EX137 Tjele LangsÃ ¸ og Vinge MÃ ¸llebÃ ¦k * 676 9,628333 56,53222 DK00EX138 Brandstrup Mose * 52 9,516111 56,38167 DK00EX139 Hald Ege, Stanghede og Dollerup Bakker * 1 524 9,336389 56,38722 DK00EX140 NipgÃ ¥rd SÃ ¸ * 50 9,35 56,31056 DK00EX141 Rosborg SÃ ¸ * 74 9,214444 56,41917 DK00EX142 BredsgÃ ¥rd SÃ ¸ * 172 9,261389 56,45528 DK00EX143 MÃ ¸nsted og Daugbjerg Kalkgruber og MÃ ¸nsted Ã dal * 740 9,16 56,46111 DK00EX287 Kongenshus Hede * 1 570 9,135278 56,38028 DK00EY124 LÃ ¸gstÃ ¸r Bredning, Vejlerne og Bulbjerg * 44 768 9,0425 57,0025 DK00EY134 Lovns Bredning, HjarbÃ ¦k Fjord og Skals, Simested og NÃ ¸rre Ã dal, Skravad BÃ ¦k * 23 513 9,265556 56,57111 DK00FX005 RÃ ¥bjerg Mile og Hulsig Hede * 4 463 10,411111 57,6625 DK00FX010 Strandenge pÃ ¥ LÃ ¦sÃ ¸ og havet syd herfor * 66 986 11,0675 57,19167 DK00FX112 Skagens Gren og Skagerak * 269 079 10,396944 57,86861 DK00FX113 Hirsholmene, havet vest herfor og Ellinge Ã 's udlÃ ¸b * 9 460 10,543333 57,50111 DK00FX114 Uggerby Klitplantage og Uggerby Ã 's udlÃ ¸b * 717 10,110833 57,58694 DK00FX115 KÃ ¦rsgÃ ¥rd Strand, Vandplasken og Liver Ã * 442 9,8875 57,53111 DK00FX116 Rubjerg Knude og LÃ ¸nstrup Klint * 292 9,779167 57,45306 DK00FX117 Ã sted Ã dal * 124 10,4225 57,43722 DK00FX118 Holtemmen, HÃ ¸jsande og Nordmarken * 713 11,041389 57,30583 DK00FX119 SolsbÃ ¦k * 33 10,543333 57,27972 DK00FX120 Store Vildmose * 1 853 9,806389 57,23056 DK00FX121 SvinklÃ ¸v Klitplantage og GrÃ ¸nne Strand * 1 094 9,300556 57,14278 DK00FX122 Ã lborg Bugt, Randers Fjord og Mariager Fjord * 68 583 10,340278 56,86222 DK00FX123 Nibe Bredning, HalkÃ ¦r Ã dal og SÃ ¸nderup Ã dal * 18 907 9,549444 56,96139 DK00FX125 Lille Vildmose, Tofte Skov og HÃ ¸stemark Skov * 7 824 10,206944 56,88306 DK00FX126 Rold Skov, Lindenborg Ã dal og Madum SÃ ¸ * 8 748 9,8575 56,84278 DK00FX127 Lundby Hede, Oudrup Ãsterhede og VindblÃ ¦s Hede * 937 9,440833 56,92944 DK00FX128 Kielstrup SÃ ¸ * 509 9,934722 56,66389 DK00FX257 Havet omkring Nordre RÃ ¸nner * 18 535 10.972222 57.39 DK00FX274 Ejstrup klit og Egvands Bakker * 1 295 9,476944 57,18056 DK00FX295 NavnsÃ ¸ med hede * 103 9,453056 56,88417 DK00FX296 Ãster LovnkÃ ¦r * 97 10,244722 56,73528 DK00FX312 Tolne Bakker * 171 10,331944 57,48583 DK00FX313 Tislum MÃ ¸llebÃ ¦k * 58 10,2575 57,45333 DK00FX314 Bangsbo Ã dal og omliggende overdrevsomrÃ ¥der * 877 10,455833 57,39694 DK00FX315 NymÃ ¸lle BÃ ¦k og Nejsum Hede * 69 10,231111 57,305 DK00FX316 Hammer Bakker, Ã ¸stlig del * 108 10,043611 57,12583 DK00FX317 Lien med Underlien * 1 046 9,362222 57,14583 DK00FX318 Villestrup Ã dal * 538 9,896389 56,73111 DK00FX336 Saltum Bjerge * 163 9,716111 57,27778 DK00FX342 Jerup Hede, RÃ ¥bjerg og Tolshave Mose * 4 024 10,382778 57,52722 DK00VA170 Mejl Flak 3 907 10.487222 56.048056 DK00VA171 Gilleleje Flak og Tragten 15 034 12.354722 56.1525 DK00VA200 Stenrev sydÃ ¸st for Langeland 1 484 10.768056 54.761667 DK00VA235 Kirkegrund 1 753 11.408611 55.110556 DK00VA247 Kims Top og den Kinesiske Mur 26 092 11.581667 57.037222 DK00VA248 Herthas Flak 1 380 10.868889 57.64 DK00VA249 LÃ ¦sÃ ¸ Trindel og TÃ ¸nneberg Banke 8 619 11.2225 57.438333 DK00VA250 Store Middelgrund 2 137 12.077778 56.555 DK00VA253 Ryggen 437 10.741389 55.622222 DK00VA254 Flensborg Fjord, Bredgrund og farvandet omkring Als 64 922 10.137222 54.940556 DK00VA255 Hatterbarn 633 10.851667 55.881389 DK00VA256 Broen 588 11.027222 55.201389 DK00VA260 Femern BÃ ¦lt 11 456 11.041389 54.711389 DK00VA261 Adler Grund og RÃ ¸nne Banke 31 910 14.416667 54.9475 DK00VA299 Lysegrund 3 158 11.760556 56.3 DK00VA303 Schultz og Hastens Grund samt Briseis Flak 20 740 11.230556 56.231389 DK00VA304 Munkegrunde 1 329 10.904167 55.958889 DK00VA305 Stevns Rev 4 645 12,466944 55,32361 DK00VA306 Klinteskov kalkgrund 1 994 12,566389 54,97472 DK00VA307 BÃ ¸chers Grund 1 093 12.305278 54.931389 DK00VA308 Davids Banke 839 14.681944 55.363056 DK00VA309 Hvideodde Rev 830 14.681111 55.133889 DK00VA310 BakkebrÃ ¦dt og Bakkegrund 299 14.731111 54.978611 DK00VA330 EbbelÃ ¸kkerev 140 11.471944 55.968611 FR1100798 La BassÃ ©e * 1 403 3,28333 48,45 FR2100246 Pelouses, rochers et buxaie de la pointe de Givet * 673 4,83667 50,12333 FR2100247 Pelouses et fruticÃ ©es de la rÃ ©gion de Joinville * 382 5,14361 48,38361 FR2100248 Rebord du plateau de Langres Ã Cohons et Chalindrey * 200 5,395 47,80083 FR2100249 Pelouses et fruticÃ ©es de la CÃ ´te oxfordienne de Bologne Ã Latrecey * 669 4,83194 47,99222 FR2100250 Pelouse des sources de la Suize a Courcelles-en-Montagne 111 5,18917 47,83333 FR2100251 Pelouses et forÃ ªts du BarsÃ ©quanais * 318 4,531 47,972 FR2100253 Pelouse des brebis Ã Brienne-la-vieille * 40 4,52667 48,36361 FR2100255 Savart de la Tommelle Ã Marigny * 286 3,83167 48,66167 FR2100256 Savart du camp militaire de Moronvilliers 1 511 4,31278 49,21833 FR2100257 Savart du camp militaire de Mailly-le-Camp 536 4,31972 48,58639 FR2100258 Savart du camp militaire de Mourmelon * 408 4,40917 49,16083 FR2100259 Savart du camp militaire de Suippes * 7 957 4,64139 49,18556 FR2100260 Pelouses du Sud-Est haut-marnais * 228 5,41083 47,71306 FR2100261 Pelouses submontagnardes du plateau de Langres 30 5,19444 47,79722 FR2100263 Pelouse de la cÃ ´te de Chaumont Ã Brottes * 11 5,13361 48,08917 FR2100264 Pelouses, rochers, bois, prairies de la vallÃ ©e de la Marne Ã Poulangy-Marnay * 367 5,24389 48,02583 FR2100265 Buxaie de Condes-Brethenay * 89 5,15444 48,14306 FR2100267 Landes et mares de Mesnil-sur-Oger et d'Oger * 102 4,00917 48,93917 FR2100270 RiÃ ¨zes du plateau de Rocroi * 329 4,41444 49,92444 FR2100273 TourbiÃ ¨res du plateau ardennais * 363 4,78806 49,96722 FR2100274 Marais et pelouses du tertiaire au nord de Reims * 381 3,85389 49,27194 FR2100275 Marais tourbeux du plateau de Langres (secteur Sud-Ouest) * 399 5,03361 47,76556 FR2100276 Marais tufeux du plateau de Langres (secteur Sud-Est) * 137 5,18306 47,76444 FR2100277 Marais tufeux du plateau de Langres (secteur Nord) * 237 5,1425 47,83194 FR2100278 TufiÃ ¨re de Rolampont * 80 5,25556 47,94778 FR2100281 Marais de VillechÃ ©tif * 131 4,12583 48,31139 FR2100282 Marais de la Vanne a Villemaur * 90 3,75028 48,25639 FR2100283 Le Marais de Saint-Gond * 1 744 3,86944 48,81444 FR2100284 Marais de la Vesle en amont de Reims * 466 4,1925 49,18028 FR2100285 Marais de la Superbe * 276 3,90611 48,59917 FR2100286 Marais d'Athis-Cherville * 42 4,14611 49,00639 FR2100287 Marais de Germont-Buzancy * 99 4,90306 49,43417 FR2100288 Prairies d'Autry * 166 4,80806 49,25111 FR2100290 Prairies de Courteranges 41 4,23167 48,27556 FR2100291 VallÃ ©e du Rognon, de Doulaincourt Ã la confluence avec la Marne * 486 5,17778 48,34667 FR2100292 VallÃ ©e de l'Aube, d'Auberive Ã Dancevoir * 1 154,5 4,9425 47,89583 FR2100293 VallÃ ©e de l'Aujon, de Chameroy a Arc-en-Barrois * 467 5,08111 47,89889 FR2100295 Prairies de la Voire et de l'HÃ ©ronne * 1 088 4,57861 48,47056 FR2100296 Prairies, Marais et bois alluviaux de la BassÃ ©e * 841 3,69583 48,53889 FR2100297 Prairies et bois alluviaux de la basse vallÃ ©e alluviale de l'Aube * 742 3,99722 48,55444 FR2100298 Prairies de la vallÃ ©e de l'Aisne * 4 242 4,715 49,39861 FR2100299 ForÃ ªts de la vallÃ ©e de la Semoy a Thilay et Hautes-riviÃ ¨res * 531 4,83944 49,88194 FR2100300 Massif de Signy-l'Abbaye * 2 241 4,36667 49,70139 FR2100301 ForÃ ªt du Mont-Dieu * 477 4,84361 49,55861 FR2100302 VallÃ ©e boisÃ ©e de la Houille * 237 4,815 50,0775 FR2100305 ForÃ ªt d'Orient * 6 135 4,42722 48,29806 FR2100308 Garenne de la Perthe 637 3,97583 48,61556 FR2100309 ForÃ ªts et clairiÃ ¨res des bas-bois * 2 846 4,28083 48,31361 FR2100310 Bois d'Humegnil-Epothemont * 417 4,65806 48,40333 FR2100311 Camp militaire du bois d'Ajou * 267 4,57139 48,41222 FR2100312 Massif forestier de la Montagne de Reims (versant sud) et Ã ©tangs associÃ ©s * 1 733 4,04556 49,09194 FR2100315 ForÃ ªt de Trois-Fontaines * 3 326 4,91694 48,70722 FR2100317 ForÃ ªt de Doulaincourt * 2 057 5,19361 48,2975 FR2100318 Bois de Villiers-sur-Marne, BuxiÃ ¨res-les-Froncles, Froncles et VouÃ ©court * 650 5,15472 48,30528 FR2100319 VallÃ ©es du Rognon et de la Sueurre et massif forestier de la CrÃ ªte et d'Ecot la Combe * 3 928 5,3325 48,20111 FR2100320 ForÃ ªt d'Harreville-les-Chanteurs * 433 5,6325 48,25861 FR2100322 Val de la Joux et la Vouette Ã Roches-sur-Rognon * 326 5,25944 48,28 FR2100323 Le cul du Cerf Ã Orquevaux * 176 5,40667 48,31722 FR2100324 Les Gorges de la Vingeanne * 71 5,19917 47,76139 FR2100325 Bois de la CÃ ´te Ã Nogent-en-Bassigny * 9 5,33639 48,01417 FR2100326 Bois de la Voivre Ã Marault * 224 5,08722 48,18 FR2100329 Vallon de Senance Ã Courcelles-en-Montagne et Noidant-le-Rocheux * 49 5,23667 47,83528 FR2100330 Bois de Serqueux * 960 5,75833 48,01472 FR2100331 Ã tangs de Bairon * 105 4,76556 49,53528 FR2100332 Ã tang de la Horre * 725 4,65472 48,5 FR2100333 Ã tangs latÃ ©raux du Der 307 4,69 48,56778 FR2100334 RÃ ©servoir de la Marne dit du Der-Chantecoq * 6 127 4,77944 48,56806 FR2100335 Ã tangs de Belval, d'Etoges et de la Grande Rouillie * 280 4,98389 48,95111 FR2100336 Grotte de Coublanc 0,28 5,46722 47,69528 FR2100337 Ouvrages militaires de la rÃ ©gion de Langres * 59 5,30778 47,83028 FR2100338 Fort de Dampierre ou Magalotti 65 5,42722 47,95917 FR2100339 CarriÃ ¨res souterraines d'Arsonval 345 4,62472 48,28306 FR2100340 CarriÃ ¨res souterraines de Vertus 11 3,98444 48,89583 FR2100341 ArdoisiÃ ¨res de MonthermÃ © et de Deville 1 4,73028 49,87139 FR2100342 Souterrains de Montlibert 1 5,3325 49,58417 FR2100343 Site Ã chiroptÃ ¨res de la vallÃ ©e de la Bar * 2 228 4,82361 49,59194 FR2100344 Ruisseaux de Vaux-la-Douce et des BruyÃ ¨res * 6 5,73972 47,85861 FR2100345 Ruisseaux de Pressigny et de la Ferme d'Aillaux * 635 5,66056 47,73083 FR2100620 L'Apance 23 5,77222 47,93806 FR2102001 Anciennes carriÃ ¨res souterraines de Chevillon et Fontaines sur Marne 23 5,14972 48,54222 FR2102002 Site Ã chiroptÃ ¨res de la VallÃ ©e de l'Aujon 3 734 4,91528 48,06556 FR2102003 CarriÃ ¨res souterraines de Chaumont-Choignes 20 5,17056 48,11083 FR2200386 Massif forestier d'Hirson * 1 016 4,15861 49,94778 FR2200388 Bocage du Franc Bertin 132 4,21833 49,75472 FR2400519 Haute vallÃ ©e de l'Arnon et petits affluents * 305 2,3025 46,48917 FR2400522 VallÃ ©es de la Loire et de l'Allier * 4 069 3,05889 46,98444 FR2400535 VallÃ ©e de l'Anglin et affluents * 4 139 1,17222 46,55 FR2400536 VallÃ ©e de la Creuse et affluents * 5 283 1,5325 46,57389 FR2600956 Milieux forestiers et pelouses des combes de la CÃ ´te dijonnaise * 2 086 4,93833 47,225 FR2600957 Milieux forestiers, prairies et pelouses de la vallÃ ©e du Suzon * 2 785 4,90611 47,41111 FR2600958 Milieux forestiers, pelouses et marais des massifs de Moloy, La BoniÃ ¨re et Lamargelle * 574 4,90528 47,55583 FR2600959 Milieux forestiers du ChÃ ¢tillonnais avec marais tufeux et sites Ã sabot de VÃ ©nus * 3 332 4,75167 47,78583 FR2600960 Massifs forestiers de Francheville, d'Is-sur-Tille et des Laverottes * 442 4,97833 47,47861 FR2600961 Massif forestier du Mont Beuvray * 1 004 4,03306 46,91944 FR2600962 Pelouses associÃ ©es aux milieux forestiers des plateaux de Basse Bourgogne * 1 826 3,59139 47,66278 FR2600963 Marais tufeux du ChÃ ¢tillonnais * 97 4,91333 47,75917 FR2600965 VallÃ ©e de la Loire entre Fourchambault et Neuvy-sur-Loire * 2 546 3,01417 47,17333 FR2600966 VallÃ ©e de la Loire entre Imphy et Decize * 1 850 3,33972 46,84528 FR2600968 Bec d'Allier * 1 069 3,13194 46,96611 FR2600969 Val d'Allier Bourguignon * 951 3,06139 46,8375 FR2600970 Pelouses calcicoles et falaises des environs de Clamecy * 532 3,50528 47,49389 FR2600971 Pelouses calcicoles de la CÃ ´te chÃ ¢lonnaise * 910 4,65361 46,68778 FR2600972 Pelouses calcicoles du MÃ ¢connais * 159 4,72139 46,30028 FR2600973 Pelouses et forÃ ªts calcicoles de la CÃ ´te et ArriÃ ¨re CÃ ´te de Beaune * 1 670 4,70972 47,01333 FR2600974 Pelouses et forÃ ªts calcicoles des cÃ ´teaux de la Cure et de l'Yonne en amont de Vincelles * 1 565 3,76528 47,58722 FR2600975 CavitÃ ©s Ã chauves-souris en Bourgogne * 3 533 4,79111 47,34472 FR2600976 Prairies et forÃ ªts inondables du Val de SaÃ ´ne entre Chalon et Tournus et de la basse vallÃ ©e de la Grosne * 6 161 4,90667 46,71361 FR2600979 Dunes continentales, tourbiÃ ¨re de la TruchÃ ¨re et prairies de la Basse Seille * 3 050 4,99833 46,51389 FR2600980 Prairies, bocage, milieux tourbeux et landes sÃ ¨ches de la vallÃ ©e de la Belaine * 3 512 4,12556 46,30111 FR2600981 Prairies inondables de la basse vallÃ ©e du Doubs jusqu'Ã l'amont de Navilly * 1 431 5,23194 46,92667 FR2600982 ForÃ ªts, landes, tourbiÃ ¨res de la vallÃ ©e de la Canche * 256 4,08694 47,00167 FR2600983 VallÃ ©es de la Cure et du Cousin dans le Nord Morvan * 4 132 3,78472 47,42806 FR2600986 Prairies, landes sÃ ¨ches et ruisseaux de la vallÃ ©e de la Dragne et de la Maria * 1 057 3,91944 46,95778 FR2600987 Ruisseaux Ã Ã ©crevisses du bassin de l'Yonne amont * 591 3,98611 47,26778 FR2600988 HÃ ªtraie montagnarde et tourbiÃ ¨res du haut Morvan * 1 039 4,01556 47,00333 FR2600989 TourbiÃ ¨re du Vernay et prairies de la VallÃ ©e du Vignan * 257 4,08028 47,26083 FR2600990 Landes et tourbiÃ ¨re du bois de la Biche * 339 3,48611 47,85861 FR2600992 Ruisseaux patrimoniaux et milieux tourbeux et paratourbeux de la haute vallÃ ©e du Cousin * 1 500 4,12583 47,29778 FR2600993 Ã tangs Ã Cistude d'Europe du Charolais * 512 4,3475 46,56833 FR2600994 Complexe des Ã ©tangs du Bazois * 397 3,60944 47,18139 FR2600995 Prairies marÃ ©cageuses et paratourbeuses de la vallÃ ©e de la Cure * 521 4,03361 47,21194 FR2600996 Marais alcalin et prairies humides de Baon * 21 4,11167 47,8575 FR2600998 ForÃ ªt de ravin et landes du vallon de Canada, barrage du Pont du Roi * 331 4,46806 46,93694 FR2600999 ForÃ ªts de ravin de la vallÃ ©e de l'OussiÃ ¨re en Morvan * 186 3,96583 47,12444 FR2601000 ForÃ ªts, pelouses, Ã ©boulis de la vallÃ ©e du Rhoin et du ravin d'Antheuil * 1 303 4,7775 47,11306 FR2601002 ForÃ ªt de ravin Ã la source tufeuse de l'Ignon * 98 4,75556 47,48056 FR2601004 Eboulis calcaires de la vallÃ ©e de l'ArmanÃ §on * 219 4,05083 47,87222 FR2601005 Pelouses sÃ ¨ches Ã orchidÃ ©es sur craie de l'Yonne * 309 3,45194 48,19917 FR2601008 Landes sÃ ¨ches et milieux tourbeux du bois du Breuil * 356 3,7925 46,70139 FR2601012 GÃ ®tes et habitats Ã chauves-souris en Bourgogne * 63 405 4,61361 47,43111 FR2601013 ForÃ ªt de CÃ ®teaux et environs * 13 281 5,05 47,06667 FR2601014 Bocages, forÃ ªts et milieux humides des Amognes et du bassin de la Machine * 32 765 3,35944 46,96194 FR2601015 Bocage, forÃ ªts et milieux humides du Sud Morvan * 49 191 3,88278 46,90611 FR2601016 Bocage, forÃ ªts et milieux humides du bassin de la Grosne et du Clunysois * 44 132 4,62167 46,46139 FR2601017 Bords de Loire entre Iguerande et Decize * 11 453 3,86111 46,50861 FR3100511 ForÃ ªts, bois, Ã ©tangs et bocage herbager de la Fagne et du plateau d'Anor * 1 709 4,13528 50,06444 FR4100153 Pelouses et vallons forestiers de Chauvoncourt * 289 5,47028 48,88944 FR4100154 Pelouses, forÃ ªt et fort de Pagny-la-Blanche-CÃ ´te * 141 5,7425 48,53444 FR4100155 Pelouses et milieux cavernicoles de la vallÃ ©e de la Chiers et de l'Othain, buxaie de MontmÃ ©dy * 314 5,36056 49,51694 FR4100156 Marais de Chaumont devant Damvillers 79 5,41556 49,30778 FR4100157 Plateau de MalzÃ ©ville 439 6,20361 48,72556 FR4100159 Pelouses du pays Messin * 680 6,07417 49,11 FR4100161 Pelouses et vallons forestiers du Rupt de Mad * 1 702 5,92611 49,00028 FR4100162 Pelouses d'Allamps et zones humides avoisinantes * 38 5,83083 48,54083 FR4100163 Pelouses du Toulois 181 5,81861 48,64528 FR4100164 Pelouses de Lorry-Mardigny et Vittonville 127 6,0775 48,99778 FR4100165 Pelouses de Sivry-la-Perche et Nixeville 60 5,26444 49,12222 FR4100166 Hauts de Meuse * 846 5,59972 48,85694 FR4100167 Pelouses et rochers du pays de Sierck 683 6,36083 49,45278 FR4100168 Pelouses Ã Obergailbach * 153 7,23278 49,12444 FR4100169 CÃ ´te de Delme et anciennes carriÃ ¨res de Tincry 310 6,35833 48,91167 FR4100170 CarriÃ ¨res souterraines et pelouses de Klang  gÃ ®tes Ã chiroptÃ ¨res 59 6,36444 49,32167 FR4100171 Corridor de la Meuse 12 705 5,41278 49,23806 FR4100172 Mines du Warndt 169 6,65528 49,1025 FR4100175 Mines de Mairelles, de ChÃ ¢teau Lambert, rÃ ©seau Jean Antoine, secteur le Thillot 6 6,77 47,85889 FR4100177 GÃ ®tes Ã chiroptÃ ¨res de la Colline inspirÃ ©e  ErabliÃ ¨res, pelouses, Ã ©glise et chÃ ¢teau de Vandeleville * 34 5,99028 48,42222 FR4100178 VallÃ ©e de la Moselle du fond de Monvaux au vallon de la Deuille, ancienne poudriÃ ¨re de Bois sous Roche * 520 5,98 48,64917 FR4100179 Bois du Feing * 94 6,575 48,42583 FR4100180 Bois de Demange, Saint-Joire * 463 5,40611 48,56972 FR4100181 ForÃ ªts de la vallÃ ©e de la MÃ ©holle * 387 5,59972 48,62222 FR4100182 ForÃ ªts de Gondrecourt-le-ChÃ ¢teau * 1 063 5,55056 48,47472 FR4100183 ForÃ ªts des Argonnelles * 1 030 4,99611 48,91972 FR4100185 ForÃ ªt domaniale de Beaulieu * 573 5,03917 49,04583 FR4100186 ForÃ ªt de Dieulet * 7 5,13111 49,46556 FR4100188 Vallons de Gorze et grotte de Robert Fey * 299 6,00944 49,07111 FR4100189 ForÃ ªt humide de la Reine et Catena de Rangeval * 5 167 5,77667 48,78278 FR4100190 ForÃ ªts et Ã ©tangs du Bambois * 94 6,80194 47,95417 FR4100191 Milieux forestiers et prairies humides des vallÃ ©es du Mouzon et de l'Anger * 320 5,69833 48,28361 FR4100192 ForÃ ªt et Ã ©tang de Parroy, vallÃ ©e de la Vezouze et fort de Manonviller * 2 752 6,61361 48,61917 FR4100193 CrÃ ªtes des Vosges mosellanes * 1 583 7,24611 48,58611 FR4100194 ForÃ ªt domaniale de GÃ ©rardmer ouest (La Morte Femme, Faignes de Noir Rupt) * 1 011 6,80333 48,06083 FR4100196 Massif du Grand Ventron * 944 6,91139 47,96 FR4100197 Massif de Vologne * 598 6,84083 48,10611 FR4100198 Massif de Haute Meurthe, dÃ ©filÃ © de Straiture * 959 6,98694 48,11444 FR4100199 Massif de Saint Maurice et Bussang * 686 6,87389 47,86889 FR4100201 HÃ ªtraie sapiniÃ ¨re de Bousson et Grandcheneau * 1 049 7,01139 48,51972 FR4100202 Massif forestier de Longegoutte * 356 6,70667 47,95194 FR4100203 Chaumes du Hohneck, Kastelberg, Rainkopf, et Charlemagne * 210 7,00694 48,03111 FR4100204 Secteur du Tanet Gazon du Faing * 538 7,05361 48,09778 FR4100205 TourbiÃ ¨re de Lispach * 11 6,94444 48,05389 FR4100206 TourbiÃ ¨re de Machais et cirque de Blanchemer * 210 6,96417 48,00806 FR4100207 Etang et tourbiÃ ¨re de la Demoiselle * 15 6,54722 48,00306 FR4100208 Cours d'eau, tourbiÃ ¨res, rochers et forÃ ªts des Vosges du nord et souterrain de Ramstein * 2 013 7,59361 49,04861 FR4100209 TourbiÃ ¨re du ChampÃ ¢tre * 17 6,79361 48,00333 FR4100210 TourbiÃ ¨re de Jemnaufaing * 10 6,82583 48,00333 FR4100211 TourbiÃ ¨re de la BouyÃ ¨re * 3 6,73194 48,14583 FR4100212 Landes et tourbiÃ ¨res du camp militaire de Bitche * 173 7,52194 49,0825 FR4100213 Vallon de Halling 17 6,24389 49,48444 FR4100214 Marais de Vittoncourt * 57 6,46611 49,02667 FR4100215 Marais d'Ippling * 55 7,0075 49,09639 FR4100216 Marais de Pagny-sur-Meuse * 169 5,75806 48,69389 FR4100219 Complexe de l'Ã ©tang de Lindre, forÃ ªt de Romersberg et zones voisines * 5 308 6,80361 48,79083 FR4100220 Etang et forÃ ªt de Mittersheim, cornÃ ©e de Ketzing * 1 460 6,92806 48,83361 FR4100222 Lac de Madine et Ã ©tangs de Pannes 1 468 5,73556 48,91944 FR4100227 VallÃ ©e de la Moselle (secteur Chatel-Tonnoy) * 2 335 6,29917 48,44861 FR4100228 Confluence Moselle  Moselotte * 1 128 6,625 48,0125 FR4100230 VallÃ ©e de la SaÃ ´nelle * 29 5,61667 48,36056 FR4100231 Secteurs halophiles et prairies humides de la vallÃ ©e de la Nied * 737 6,43278 48,98972 FR4100232 VallÃ ©e de la Seille (secteur amont et petite Seille) * 1 477 6,58361 48,7825 FR4100233 VallÃ ©e du Madon (secteur HarouÃ ©/Pont-Saint-Vincent), du Brenon et carriÃ ¨res de Xeuilley * 1 154 6,14194 48,53306 FR4100234 VallÃ ©e de la Meuse (secteur de Stenay) * 2 338 5,18722 49,45028 FR4100236 VallÃ ©e de la Meuse (secteur Sorcy Saint-Martin) * 1 911 5,66639 48,71333 FR4100238 VallÃ ©e de la Meurthe de la Voivre Ã Saint-ClÃ ©ment et tourbiÃ ¨re de la Basse Saint-Jean * 2 081 6,70861 48,46917 FR4100239 VallÃ ©e de la Meurthe du Collet de la Schlucht au Rudlin * 119 7,02222 48,08806 FR4100240 VallÃ ©e de l'Esch de Ansauville Ã Jezainville * 1 774 5,96667 48,83722 FR4100241 VallÃ ©e de la Nied RÃ ©unie 1 302 6,4775 49,22667 FR4100243 Ruisseau et tourbiÃ ¨re de Belbriette * 19 6,98611 48,07833 FR4100244 VallÃ ©es de la Sarre, de l'Albe et de l'Isch  marais de Francaltroff * 970 6,88722 48,97194 FR4100245 GÃ ®tes chiroptÃ ¨res autour d'Epinal 0,03 6,4025 48,16028 FR4100246 GÃ ®tes Ã chauves-souris autour de Saint-DiÃ © 0,04 6,96861 48,31778 FR4100247 CarriÃ ¨res du Perthois: gÃ ®tes Ã chauves-souris 0,13 5,14028 48,60361 FR4102001 La Meuse et ses annexes hydrauliques 582 5,50917 48,95472 FR4102002 GÃ ®tes Ã chiroptÃ ¨res de la VÃ ´ge 1 5,99194 47,99972 FR4201794 La Sauer et ses affluents * 749 7,74194 49,03056 FR4201795 La Moder et ses affluents * 1 996 7,56389 48,93167 FR4201796 La Lauter * 1 994 8,02306 49,00389 FR4201797 Secteur Alluvial Rhin-Ried-Bruch, Bas-Rhin * 20 144 7,7375 48,43333 FR4201798 Massif forestier de Haguenau * 3 114 7,84222 48,81722 FR4201799 Vosges du nord * 4 996 7,34 48,81472 FR4201801 Massif du Donon, du Schneeberg et du Grossmann * 3 151 7,26611 48,53556 FR4201802 Champ du Feu * 169 7,26333 48,4 FR4201803 Val de VillÃ © et ried de la Schernetz * 2 046 7,365 48,34028 FR4201805 Promontoires siliceux * 188 7,12056 47,84028 FR4201806 Collines sous-vosgiennes * 470 7,26444 47,96278 FR4201807 Hautes Vosges * 9 002 6,98111 47,99861 FR4201810 VallÃ ©e de la Doller * 1 155 7,22528 47,74111 FR4201811 Sundgau, rÃ ©gion des Ã ©tangs * 198 7,13083 47,55667 FR4201812 Jura alsacien * 3 998 7,32889 47,49028 FR4201813 Hardt nord 6 546 7,43611 47,8625 FR4202000 Secteur Alluvial Rhin-Ried-Bruch, Haut-Rhin * 4 259 7,54722 47,82056 FR4202001 VallÃ ©e de la Largue * 991 7,12583 47,59056 FR4202002 Vosges du sud * 5 106 6,92806 47,93306 FR4202003 VallÃ ©e de la Sarre, de l'Albe et de l'Isch, le marais du Francaltroff, Bas-Rhin 517 7,02611 48,955 FR4202004 Site Ã chauves-souris des Vosges haut-rhinoises * 6 231 7,13 48,06667 FR4301280 Bassin du Drugeon * 6 704 6,22444 46,85611 FR4301281 Combes Derniers * 332 6,16528 46,71056 FR4301282 TourbiÃ ¨res et ruisseaux de Mouthe, source du Doubs * 124 6,20167 46,70556 FR4301283 Vallons de la DrÃ ©sine et de la Bonavette * 1 328 6,26347 46,78069 FR4301284 Lac et tourbiÃ ¨res de Malpas, les prÃ ¨s Partot et le bief Belin * 154 6,29472 46,835 FR4301287 TourbiÃ ¨re des Cerneux-Gourinots et zones humides environnantes, les Seignes des Guinots, le Verbois * 391 6,77472 47,16972 FR4301288 Cret des Roches * 60 6,77944 47,37472 FR4301289 CÃ ´te de Champvermol * 156 6,79528 47,42722 FR4301290 Massif du Mont-d'Or, du Noirmont et du Risol * 10 364 6,24333 46,66722 FR4301291 VallÃ ©es de la Loue et du Lison * 24 987 6,04722 47,04278 FR4301294 Moyenne VallÃ ©e du Doubs * 6 259 6,13611 47,28194 FR4301298 VallÃ ©es du Dessoubre, de la RÃ ©verotte et du Doubs * 16 271 6,61917 47,17722 FR4301299 Complexe de la Cluse et Mijoux * 817 6,38167 46,86444 FR4301301 CÃ ´te de ChÃ ¢teau le Bois et gouffre du Creux Ã PÃ ©pÃ © * 152 5,83917 47,14583 FR4301304 RÃ ©seau de cavitÃ ©s Ã barbastelles et grands rhinolophes de la vallÃ ©e du Doubs (4 cavitÃ ©s) * 42 6,20361 47,30222 FR4301306 Bresse jurassienne * 9 477 5,291 46,5247 FR4301308 VallÃ ©e de l'Orbe * 627 6,11377 46,51928 FR4301309 TourbiÃ ¨res et lacs de Chapelle-des-Bois et de Bellefontaine les Mortes * 320 6,10722 46,58639 FR4301310 Combe du Lac * 142 5,99528 46,41056 FR4301313 Grandvaux * 2 023 5,90222 46,53944 FR4301315 Combe du Nanchez * 432 5,84833 46,51389 FR4301316 Plateau du Lizon * 2 076 5,79056 46,43333 FR4301317 Vallons forestiers, riviÃ ¨res, ruisseaux, milieux humides et temporaires de la forÃ ªt de Chaux * 1 885 5,65222 47,07167 FR4301318 Massif de la Serre * 4 400 5,55583 47,19222 FR4301319 Massif du Risoux * 1 843 6,09667 46,53806 FR4301320 ForÃ ªt du Massacre 1 807 6,02917 46,40833 FR4301321 ReculÃ ©e des Planches prÃ ¨s Arbois * 1 343 5,80306 46,88722 FR4301322 ReculÃ ©es de la Haute Seille * 1 420 5,66639 46,72778 FR4301323 Basse vallÃ ©e du Doubs * 3 804 5,40333 47,00611 FR4301327 Ã tival  AssenciÃ ¨re * 1 640 5,78444 46,50194 FR4301328 EntrecÃ ´tes du Milieu  Malvaux * 1 992 6,01861 46,67222 FR4301330 Complexe des Sept Lacs du Jura * 2 162 5,8976 46,6285 FR4301331 VallÃ ©es et cÃ ´tes de la Bienne, du Tacon et du Flumen * 17 583 5,89917 46,39944 FR4301332 ForÃ ªts, corniches calcaires, ruisseaux et marais de Vulvoz Ã Viry * 2 400 5,76083 46,30778 FR4301334 Petite montagne du Jura * 38 293 5,58889 46,42194 FR4301338 Pelouses de la rÃ ©gion vÃ ©sulienne et vallÃ ©e de la Colombine * 1 941 6,23639 47,62889 FR4301340 Pelouses de Champlitte, Ã ©tang de Theuley-les-Vars * 346 5,51528 47,5975 FR4301342 VallÃ ©e de la SaÃ ´ne * 17 906 5,90389 47,62056 FR4301344 VallÃ ©e de la Lanterne * 23 880 6,30389 47,83278 FR4301345 RÃ ©seau de cavitÃ ©s Ã Rhinolophes de la rÃ ©gion de Vesoul (6 cavitÃ ©s) 13 6,12833 47,5925 FR4301346 Plateau des mille Ã ©tangs * 20 555 6,61444 47,80559 FR4301347 ForÃ ªts, landes et marais des Ballons d'Alsace et de Servance * 2 483 6,79306 47,79944 FR4301348 PiÃ ©mont vosgien * 4 701 6,91111 47,74111 FR4301350 Ã tangs et VallÃ ©es du Territoire de Belfort * 5 114 6,96056 47,61861 FR4301351 RÃ ©seau de cavitÃ ©s Ã MinioptÃ ¨res de Schreibers en Franche-ComtÃ © (12 cavitÃ ©s) 25 6,20361 47,30222 FR4302001 CÃ ´te de Mancy * 45,89 5,54806 46,65694 FR5400403 VallÃ ©e de l'Issoire * 507 0,745 46,04917 FR5400408 VallÃ ©e de la Tardoire * 3 149 0,5375 45,66722 FR5400459 VallÃ ©e du Corchon * 62,87 1,10139 46,49583 FR5400460 Brandes de Montmorillon * 2 779 0,95333 46,40861 FR5400462 VallÃ ©e de la Gartempe  Les Portes d'Enfer * 491 0,91389 46,33139 FR5400464 Etangs d'AsniÃ ¨res 73,47 0,81472 46,14833 FR5400467 VallÃ ©e de Salleron * 150 1,005 46,43944 FR7200807 Tunnel d'Excideuil 4 1,03389 45,355 FR7200809 RÃ ©seau hydrographique de la Haute Dronne * 2 118 0,87333 45,57083 FR7300868 Causse Comtal * 379 2,67611 44,39778 FR7300870 TourbiÃ ¨res du LÃ ©vezou * 489 2,90139 44,19556 FR7300871 Plateau central de l'Aubrac aveyronnais * 7 081 2,96194 44,61778 FR7300874 Haute vallÃ ©e du Lot entre Espalion et Saint-Laurent-d'Olt et gorges de la TruyÃ ¨re, basse vallÃ ©e du Lot et le Goul * 5 654 2,96167 44,46944 FR7300875 Puy de Wolf * 124 2,30278 44,55167 FR7300876 Ã tangs du SÃ ©gala * 52,5 2,29694 44,44806 FR7300900 VallÃ ©e de la CÃ ¨re et tributaires * 3 031 1,9725 44,95306 FR7300908 Secteur de LacÃ ©rÃ ¨de * 176 1,79028 44,77361 FR7300942 VallÃ ©e de l'Arn 1 456 2,58083 43,52972 FR7300944 Montagne Noire occidentale * 1 919 2,07083 43,43278 FR7300945 Causse de CaucaliÃ ¨res et LabruguiÃ ¨re * 2 001 2,31389 43,54583 FR7300946 TourbiÃ ¨res du MargnÃ ¨s * 2 787 2,5775 43,65833 FR7300948 Le Montalet * 381 2,75139 43,68167 FR7300949 Basse vallÃ ©e du Lignon 56 2,32778 43,64278 FR7301631 VallÃ ©es du Tarn, de l'Aveyron, du Viaur, de l'Agout et du Gijou * 17 180 2,1975 44,16194 FR7302001 Vieux arbres de la haute vallÃ ©e de l'Aveyron et des abords du Causse Comtal * 1 630 2,67944 44,43222 FR7401103 VallÃ ©e de la Dordogne sur l'ensemble de son cours et affluents * 7 620 2,13167 45,22694 FR7401104 TourbiÃ ¨re de NÃ ©garioux Malsagne * 199 2,02861 45,72861 FR7401105 Landes et zones humides de la Haute VÃ ©zÃ ¨re * 7 707 2,00528 45,60972 FR7401107 Landes des MonÃ ©diÃ ¨res * 244 1,84778 45,46611 FR7401108 Landes et pelouses serpentinicoles du sud corrÃ ¨zien 115 1,93 44,99056 FR7401109 Gorges de la VÃ ©zÃ ¨re autour de Treignac * 350 1,84528 45,57778 FR7401110 ForÃ ªt de la Cubesse * 150 2,05944 45,53667 FR7401111 VallÃ ©e de la VÃ ©zÃ ¨re d'Uzerche Ã la limite dÃ ©partementale 19/24 * 927 1,47 45,30306 FR7401113 VallÃ ©e de la Montane vers Gimel * 130 1,83694 45,29417 FR7401121 VallÃ ©e du ruisseau du Moulin de Vignols 322 1,37972 45,32583 FR7401122 Ruisseaux de la rÃ ©gion de Neuvic 7,65 2,22389 45,31944 FR7401123 TourbiÃ ¨res et fonds tourbeux de Bonnefond Peret Bel Air * 732 2,0225 45,50611 FR7401124 Bassin de Gouzon 740 2,31389 46,17972 FR7401125 TourbiÃ ¨re de l'Ã ©tang du Bourdeau * 39 1,83194 45,92444 FR7401128 VallÃ ©e de la Gioune * 975 2,12083 45,77111 FR7401129 VallÃ ©e de la Creuse * 490 1,63972 46,38361 FR7401130 Gorges de la Grande Creuse * 570 1,83 46,28278 FR7401131 Gorges de la Tardes et VallÃ ©e du Cher * 1 234 2,50139 46,20417 FR7401133 Etangs du nord de la Haute-Vienne 172 1,20389 46,31639 FR7401135 TourbiÃ ¨re de la source du ruisseau des Dauges * 646 1,4175 46,01444 FR7401137 Pelouses et landes serpentinicoles du sud de la Haute Vienne * 260 1,40361 45,58222 FR7401138 Etang de la Pouge * 225 0,93722 45,78889 FR7401141 Mine de Chabannes et souterrains des Monts d'Ambazac 692 1,35972 45,95722 FR7401142 Ruisseau de Moissannes 7 1,56972 45,86417 FR7401145 Landes et zones humides autour du lac de VassiviÃ ¨re * 798 1,90861 45,81028 FR7401146 VallÃ ©e du Taurion et affluents * 5 000 1,79389 45,9975 FR7401147 VallÃ ©e de la Gartempe sur l'ensemble de son cours et affluents * 3 560 1,25583 46,1275 FR7401148 Haute vallÃ ©e de la Vienne * 1 318 1,66944 45,75778 FR7401149 ForÃ ªt d'Epagne 439 1,60917 45,93028 FR8201632 Prairies humides et forÃ ªts alluviales du Val de SaÃ ´ne * 3 665 4,9326 46,4809 FR8201633 Dunes des Charmes (Ã Sermoyer) 13,73 4,98778 46,51194 FR8201634 Lande tourbeuse des Oignons 20 4,93472 46,39972 FR8201635 La Dombes 47 656 5,05889 46,055 FR8201637 Marais de Lavours * 423 5,75972 45,83722 FR8201638 Milieux alluviaux et aquatiques du fleuve RhÃ ´ne, de Jons Ã Anthon * 384 5,07756 45,8208 FR8201639 Steppes de la Valbonne * 1 122 5,1542 45,8337 FR8201640 Revermont et gorges de l'Ain * 1 733 5,39639 46,33111 FR8201641 Milieux remarquables du Bas Bugey * 4 465 5,43569 45,9014 FR8201642 Plateau du Retord et chaÃ ®ne du Grand Colombier * 3 623 5,71712 46,0685 FR8201643 CrÃ ªts du Haut-Jura * 17 346 5,92194 46,20444 FR8201644 Marais de la haute Versoix et de Brou * 61 6,16139 46,36278 FR8201648 Galerie Ã chauves-souris du Pont des Pierres * 9 5,81137 46,1645 FR8201650 Etournel et defilÃ © de l'Ecluse * 318 5,9175 46,12806 FR8201653 Basse vallÃ ©e de l'Ain, confluence Ain-RhÃ ´ne * 3 409 5,25355 45,9349 FR8201658 VallÃ ©e de l'Eyrieux et de ses affluents * 1 073 4,57 44,84556 FR8201660 Plateau de Montselgues 4 003 4,02111 44,50972 FR8201663 Affluents rive droite du RhÃ ´ne * 993 4,80155 45,0051 FR8201664 Secteur des Sucs * 905 4,15694 44,83972 FR8201665 Allier et ses affluents * 880 3,96583 44,70222 FR8201666 Loire et ses affluents * 1 315 4,03611 44,80917 FR8201667 TourbiÃ ¨res du plateau de Saint-AgrÃ ¨ve * 181 4,3875 45,05389 FR8201670 CÃ ©vennes ardÃ ¨choises * 1 749 4,19944 44,5125 FR8201671 Suc de Clava 13 4,64583 45,31056 FR8201675 Sables de l'Herbasse et des Balmes de l'IsÃ ¨re * 1 067 5,01995 45,0777 FR8201703 Massif de la Tournette 4 658 6,27667 45,83361 FR8201711 Massif du Mont Vuache * 2 050 5,93083 46,06333 FR8201712 Le SalÃ ¨ve * 4 427 6,16306 46,10917 FR8201718 Les Usses * 307 5,85427 45,9985 FR8201720 Cluse du Lac d'Annecy * 282 6,22639 45,79222 FR8201726 Ã tangs, landes, vallons tourbeux humides et ruisseaux Ã Ã ©crevisses de Chambaran * 2 480 5,17863 45,2832 FR8201727 L'Isle CrÃ ©mieu * 13 632 5,3617 45,7734 FR8201728 TourbiÃ ¨re du Grand Lemps * 786 5,41581 45,4377 FR8201729 Marais du Val d'Ainan * 247 5,59774 45,4352 FR8201742 Marais  tourbiÃ ¨res de l'Herretang * 205 5,70216 45,3881 FR8201748 Iles du Haut RhÃ ´ne * 89 5,61028 45,6375 FR8201749 Milieux alluviaux et aquatiques de l'Ã ®le de la PlatiÃ ¨re * 937 4,76756 45,3537 FR8201755 Etangs du Forez * 115 4,05538 45,7643 FR8201756 Parties sommitales du Forez et hautes chaumes * 6 149 3,85806 45,6616 FR8201757 ForÃ ªts et tourbiÃ ¨res des Monts de la Madeleine * 242 3,83278 45,99111 FR8201758 Lignon, Vizezy, Anzon et leurs affluents * 2 388 3,83133 45,7243 FR8201760 CrÃ ªts du Pilat * 1 831 4,58002 45,3785 FR8201761 TourbiÃ ¨res du Pilat et landes de Chaussitre * 351 4,44083 45,30833 FR8201762 VallÃ ©e de l'Ondenon, contreforts nord du Pilat * 871 4,44611 45,44611 FR8201763 Pelouses, landes et habitats rocheux des Gorges de la Loire * 2 500 4,25028 45,43583 FR8201764 Bois de Lespinasse, de la Benisson-Dieu et de la PacaudiÃ ¨re * 631 3,97167 46,16139 FR8201765 Milieux alluviaux et aquatiques de la Loire * 3 728 4,14343 45,8398 FR8201768 Ruisseaux Ã moule perliÃ ¨re du Boen, du Ban et Font d'Aix 105 3,8425 45,90722 FR8201769 RiviÃ ¨re Ã moule perliÃ ¨re d'Ance 14 3,88972 45,37833 FR8201770 RÃ ©seau de zones humides, pelouses, landes et falaises de l'avant-pays savoyard * 3 156 5,76333 45,61333 FR8201771 Ensemble lac du Bourget-Chautagne-RhÃ ´ne * 8 204 5,7675 45,77444 FR8201772 RÃ ©seau de zones humides de l'Albanais * 599 5,95438 45,7667 FR8201785 Pelouses, milieux alluviaux et aquatiques de l'Ã ®le de Miribel-Jonage * 2 849 4,98139 45,80333 FR8201791 GÃ ®te Ã chauves-souris des mines de VallossiÃ ¨res 2 4,53833 46,0775 FR8202002 Partie orientale du Massif des Bauges * 14 513 6,22472 45,66944 FR8202004 Mont Colombier * 2 178 6,11911 45,6449 FR8202005 Site Ã chiroptÃ ¨res des Monts du Matin 315 4,26 45,8775 FR8202006 Prairies humides et forÃ ªts alluviales du Val de SaÃ ´ne aval * 1 041 4,75229 46,07417 FR8202008 Vallons et combes du Pilat rhodanien * 1 203 4,68294 45,4257 FR8301012 Gorges du Haut-Cher * 1 232 2,57028 46,26639 FR8301014 Ã tangs de Sologne bourbonnaise 469 3,433 46,575 FR8301015 VallÃ ©e de l'Allier nord * 4 213 3,32889 46,49778 FR8301016 VallÃ ©e de l'Allier sud * 1 941 3,41778 46,19 FR8301017 Basse Sioule * 593 3,27972 46,26 FR8301018 CÃ ´teaux de ChÃ ¢teau-Jaloux 6 3,10028 46,09861 FR8301019 Monts de la Madeleine * 266 3,80056 46,00889 FR8301021 ForÃ ªt de Troncais * 1 300 2,69333 46,64917 FR8301025 ForÃ ªt des Colettes * 762 3,00667 46,19639 FR8301030 Monts du Forez * 5 555 3,83694 45,61444 FR8301032 Zones alluviales de la confluence Dore-Allier * 2 401 3,37556 45,92444 FR8301033 Plaine des Varennes * 858 3,43333 45,79028 FR8301034 Gorges de la Sioule * 3 577 2,88111 45,99917 FR8301035 VallÃ ©es et cÃ ´teaux xÃ ©rothermiques des Couzes et Limagnes * 2 311 3,05333 45,64167 FR8301036 VallÃ ©es et cÃ ´teaux thermophiles au nord de Clermont-Ferrand * 235 3,10722 45,85889 FR8301037 Marais salÃ © de Saint-Beauzire * 13 3,16306 45,85111 FR8301038 Val d'Allier  Alagnon * 2 419 3,21028 45,64194 FR8301039 Artense * 696 2,725 45,44528 FR8301040 CÃ ©zallier * 2 170 2,89444 45,42361 FR8301042 Monts-Dore * 7 122 2,84778 45,5625 FR8301044 Auzelles * 12,04 3,49806 45,60639 FR8301045 Bois-Noirs * 417 3,60667 45,94417 FR8301048 Puy de Pileyre-Turluron * 79 3,31972 45,72361 FR8301049 ComtÃ © d'Auvergne et Puy Saint Romain * 352 3,29722 45,635 FR8301051 VallÃ ©es et piÃ ©monts du Nord-Forez * 465 3,62944 45,79833 FR8301052 ChaÃ ®ne des Puys 2 037 2,96194 45,78806 FR8301055 Massif cantalien * 6 106 2,68889 45,10556 FR8301056 TourbiÃ ¨res et zones humides du nord-est du massif cantalien * 1 527 2,84306 45,21944 FR8301057 Gorges de la Dordogne, de l'Auze et de la SumÃ ¨ne * 4 206 2,28583 45,27028 FR8301058 Environs de Meallet 15 2,41583 45,25667 FR8301059 Zones humides de la PlanÃ ¨ze de Saint-Flour 2 276 2,96917 45,03944 FR8301060 Zones humides de la rÃ ©gion de Riom-es-Montagne * 769 2,68278 45,28833 FR8301061 CÃ ´teaux de Raulhac et Cros de Ronesque 285 2,65083 44,87972 FR8301065 VallÃ ©es et cÃ ´teaux thermophiles de la rÃ ©gion de Maurs * 119 2,19278 44,64917 FR8301067 VallÃ ©es et GÃ ®tes de la Sianne et du Bas Alagnon * 6 046 3,09083 45,20306 FR8301068 Gorges de la Rhue * 1 018 2,65556 45,36389 FR8301069 Aubrac * 723 3,00028 44,77444 FR8301070 Sommets du nord Margeride * 1 748 3,4825 45,04556 FR8301072 Val d'Allier Limagne Brivadoise * 748 3,38528 45,34083 FR8301073 CÃ ´teaux de Montlaison/la Garenne/PrÃ ©s salÃ ©s de Beaumont * 82 3,32833 45,31722 FR8301074 Val d'Allier/Vieille Brioude/Langeac * 2 929 3,39806 45,19333 FR8301075 Gorges de l'Allier et affluents * 9 312 3,68722 44,96139 FR8301076 Mezenc * 2 742 4,16389 44,92333 FR8301077 Marais de Limagne * 234 3,66333 45,06694 FR8301079 Sommets et versants orientaux de la Margeride * 1 235 3,45111 44,86444 FR8301080 Gorges de l'Arzon * 877 3,86111 45,22889 FR8301081 Gorges de la Loire et affluents partie sud * 7 057 3,92083 44,89 FR8301082 Lacs d'Espalem et de Lorlanges 67 3,20583 45,29528 FR8301083 Saint-Beauzire 17 3,28361 45,26667 FR8301084 Mont Bar * 21 3,72667 45,19861 FR8301086 Sucs du Velay/Meygal 217 4,1325 45,055 FR8301087 Sucs de Breysse 118 4,00833 44,90222 FR8301088 Haute vallÃ ©e du Lignon * 810 4,31014 45,02047 FR8301090 Pont de Desges * 108 3,43778 45,00361 FR8301091 Dore et affluents * 4 299 3,65912 45,69866 FR8301094 RiviÃ ¨res Ã moules perliÃ ¨res 228 3,57444 44,92722 FR8301095 Lacs et riviÃ ¨res Ã loutres 425 2,55222 45,62611 FR8301096 RiviÃ ¨res Ã Ã ©crevisses Ã pattes blanches 1 164 3,84639 44,92056 FR8302002 TourbiÃ ¨re du Haut-Livradois: complexe tourbeux de Virennes * 149 33,83054 45,323 FR8302003 Marais du Cassan et de Prentegarde * 506 2,27806 44,94611 FR8302005 GÃ ®tes Ã chauves-souris, «Contreforts et Montagne Bourbonnaise » * 1 944 3,50967 46,0408 FR8302007 Grotte de la Denise 58 3,85556 45,06028 FR8302008 CarriÃ ¨re de Solignac (dite de Coucouron) * 220 3,87639 44,97417 FR8302009 Complexe minier de la vallÃ ©e de la Senouire * 2 181 3,6 45,19889 FR8302010 CavitÃ © miniÃ ¨re de la Pause * 262 3,62722 45,75972 FR8302011 Tunnels des Gorges du Chavanon * 545 2,49083 45,56722 FR8302012 GÃ ®tes Ã chauve-souris du pays des Couzes * 1 231 3,03056 45,57111 FR8302013 GÃ ®tes de la Sioule * 730 2,84583 45,84167 FR8302014 Site de TeissiÃ ¨res 213 2,55611 44,80139 FR8302015 Site des Grivaldes 510 2,55278 44,73611 FR8302016 Site de Compaing * 355 2,69306 45,025 FR8302017 Site de Palmont 281 2,48222 45,12306 FR8302018 Site de Salins * 262 2,38889 45,19111 FR8302019 Site de la Coste * 81 3,11722 45,16194 FR8302021 GÃ ®tes de HÃ ©risson * 255 2,70389 46,51194 FR8302022 Massif forestier des PrieurÃ ©s: Moladier, Bagnolet et Messarges * 2 941 3,26667 46,50833 FR8302032 Affluents rive droite de la TruyÃ ¨re amont * 2 198 2,85511 45,04541 FR9101352 Plateau de l'Aubrac * 25 475 3,11039 44,65113 FR9101355 Montagne de la Margeride * 9 400 3,43306 44,84917 FR9101357 Plateau de Charpal * 3 410 3,57944 44,6475 FR9101361 Mont LozÃ ¨re * 11 687 3,76028 44,44083 FR9101362 Combe des Cades * 304 3,57806 44,41167 FR9101363 VallÃ ©es du Tarn, du Tarnon et de la Mimente * 10 514 3,69083 44,29361 FR9101364 Hautes vallÃ ©es de la CÃ ¨ze et du Luech * 12 680 3,99583 44,37528 FR9101374 Vallon de l'Urugne 580 3,23056 44,4125 FR9101375 Falaises de Barjac * 1 522 3,4 44,4975 FR9101376 Causse des Blanquets 746 3,335 44,51889 FR9101378 Gorges du Tarn * 447 3,26667 44,29583 FR9101419 CrÃ ªtes du Mont Marcou et des Monts de Mare * 1 484 2,99472 43,69389 FR9101424 Le Caroux et l'Espinouse * 2 316 2,92972 43,60972 FR9101446 VallÃ ©e du Lampy 9 555 2,15667 43,33167 FR9102008 Valdonnez * 5 000 3,54389 44,46361 HR2000030 Ã utno Ã ¡pilja 0,7833 15,233287 45,41561 HR2000057 Jazbina jama 0,7833 15,386805 45,31374 HR2000072 LedeniÃ ka Ã ¡pilja 0,7833 15,380965 45,25512 HR2000094 Ozaljska Ã ¡pilja 0,7833 15,465278 45,61581 HR2000108 Privis jama 0,7833 15,333756 45,38413 HR2000174 TrbuÃ ¡njak  Rastik 2 005,171 17,280931 45,49598 HR2000234 DraganiÃ ka Ã ¡uma  JeÃ ¡evica 1 * 65,8747 15,646277 45,56839 HR2000364 Mura * 6 108,1021 16,641 46,457 HR2000368 Peteranec 203,3878 16,896921 46,17684 HR2000369 VrÃ ¡ni dio Ravne gore 763,9239 16,046524 46,29447 HR2000371 VrÃ ¡ni dio IvanÃ ice * 6 075,1956 16,121426 46,1843 HR2000372 Dunav  Vukovar * 13 359,1435 19,003 45,417 HR2000394 KopaÃ ki rit * 23 127,4166 18,874831 45,64567 HR2000415 Odransko polje * 13 736,5885 16,27264 45,5892 HR2000416 Lonjsko polje * 51 126,0527 16,817257 45,36024 HR2000420 Sunjsko polje * 19 571,2096 16,72115 45,30486 HR2000426 Dvorina 1 491,2119 18,139 45,091 HR2000427 Gajna 425,6971 18,224424 45,13889 HR2000437 Ribnjaci KonÃ anica 1 286,6341 17,144 45,664 HR2000438 Ribnjaci Poljana 1 962,3087 16,946849 45,52528 HR2000440 Ribnjaci SiÃ ¡Ã ani i Blatnica 732,1071 16,685 45,819 HR2000441 Ribnjak Narta 648,43 16,850042 45,81475 HR2000444 VaroÃ ¡ki Lug * 895,8752 16,471544 45,80328 HR2000449 Ribnjaci Crna Mlaka 675,6858 15,734497 45,61124 HR2000450 Ribnjaci DraganiÃ i 390,9404 15,625336 45,55962 HR2000451 Ribnjaci Pisarovina 389,819 15,84 45,574 HR2000459 PetrinjÃ ica * 849,4709 16,283011 45,294 HR2000463 Dolina Une 4 276,2331 16,647 45,211 HR2000465 Ã ½utica * 4 659,6408 16,431057 45,62574 HR2000470 Ã ep  VaraÃ ¾din 82,8009 16,390295 46,34832 HR2000488 JuÃ ¾ni Dilj * 152,922 17,944669 45,2337 HR2000570 Crni jarki * 522,0567 17,157416 46,01821 HR2000571 Ã urÃ evaÃ ki peski * 23,5443 17,09915 46,02867 HR2000572 KloÃ ¡tarski (KalinovaÃ ki) peski * 28,1377 17,169748 46,00243 HR2000573 Petrijevci 125,4361 18,519317 45,6136 HR2000580 Papuk * 37 396,11 17,681305 45,51013 HR2000583 Medvednica * 18 529,9376 15,964799 45,91336 HR2000586 Ã ½umberak Samoborsko gorje * 34 234,6722 15,472936 45,74616 HR2000589 StupniÃ ki lug 760,8678 15,826145 45,73716 HR2000591 Klek * 864,3873 15,147668 45,25918 HR2000592 Ogulinsko-plaÃ ¡Ã ansko podruÃ je * 33 109,3446 15,3 45,193 HR2000593 MreÃ ¾nica  TounjÃ ica * 1 095,9765 15,395 45,284 HR2000596 SlunjÃ ica 127,3758 15,59351 45,09726 HR2000623 Ã ume na Dilj gori * 15 466,2803 18,037 45,279 HR2000642 Kupa * 5 363,0644 15,642 45,479 HR2000670 Cret Dubravica 5,5134 15,745559 45,96449 HR2000672 Zovje 1,5992 16,842756 46,23383 HR2000728 Biljsko groblje * 2,849 18,736639 45,60348 HR2000730 Bistrinci * 27,1642 18,395039 45,69249 HR2000780 KlinÃ a sela 32,9194 15,743704 45,68625 HR2000799 Gornji HruÃ ¡evec  potok KravarÃ ¡Ã ica 2,7484 16,023672 45,5738 HR2001001 Cret BlatuÃ ¡a * 42,1235 15,908618 45,31863 HR2001002 Ã epelovaÃ ke livade * 35,8662 17,023988 45,97783 HR2001004 Stari Gradac  Lendava 28,3308 17,298 45,94 HR2001005 StarogradaÃ ki Marof 189,1231 17,325248 45,92726 HR2001006 Ã ½upanijski kanal (Gornje Bazje  Zidina) 151,3169 17,555 45,867 HR2001031 Odra kod Jagodna 6,4123 16,144 45,699 HR2001034 MaÃ kovec  ribnjak 4,8481 16,42428 46,42784 HR2001045 Trpinja * 5,1567 18,903654 45,4281 HR2001070 Sutla 155,5548 15,624 46,096 HR2001085 Ribnjak Grudnjak s okolnim Ã ¡umskim kompleksom * 12 434,8297 18,174312 45,60064 HR2001086 BrezniÃ ki ribnjak (Ribnjak NaÃ ¡ice) 1 409,1285 18,171 45,574 HR2001088 Mala Dubrava  VuÃ edol 225,0583 19,037449 45,32314 HR2001115 StrahinjÃ ica * 1 358,567 15,904973 46,18491 HR2001162 Pivnica jama 0,7833 15,357045 45,60155 HR2001172 Jama pod Debelom glavom 0,7833 15,571127 45,18609 HR2001177 Ponor pod Kremenom 0,7833 15,647068 45,12635 HR2001178 Vugrinova Ã ¡pilja 0,7833 15,701385 45,77373 HR2001190 Ã ½idovske jame 0,7833 16,039215 45,99749 HR2001191 Cerjanska Ã ¡pilja 0,7833 16,059913 46,27519 HR2001192 Zdenec pri Ciglaru 0,7833 16,061262 46,28389 HR2001193 Ã pilja kod Ã uÃ ¡njara 0,7833 16,238571 45,31794 HR2001195 Ã pilja pod Ã picom 0,7833 16,410973 46,1596 HR2001216 Ilova 839,8126 17,071 45,628 HR2001220 Livade uz potok Injaticu 37,7867 17,162 45,726 HR2001224 MalodapÃ evaÃ ke livade 18,2833 17,307939 45,7184 HR2001228 Potok Dolje * 5,2203 15,843309 45,82429 HR2001243 Rijeka Ã esma 102,7709 16,932 45,739 HR2001281 Bilogora * 7 495,7141 17,265306 45,81132 HR2001285 Gornja GareÃ ¡nica * 77,3638 16,826005 45,6506 HR2001286 Orljavac * 400,8217 17,50938 45,41538 HR2001288 PriÃ ac  LuÃ ¾ani 196,9483 17,665921 45,13661 HR2001289 Davor  livade 17,5223 17,538507 45,12687 HR2001292 Livade kod Ã aglina 199,8194 17,980993 45,33708 HR2001293 Livade kod GrubiÃ ¡nog Polja * 2 936,5397 17,229237 45,66656 HR2001298 Vejalnica i KrÃ  * 144,9955 16,091 45,901 HR2001305 ZveÃ evo 12,2492 17,509592 45,54028 HR2001307 Drava  akumulacije * 9 667,3132 16,428 46,316 HR2001308 Donji tok Drave * 21 498,0548 18,507756 45,66207 HR2001309 Dunav S od KopaÃ kog rita * 13 791,2579 18,835 45,821 HR2001311 Sava nizvodno od HruÃ ¡Ã ice * 13 157,3182 17,519 45,109 HR2001318 Kalnik  Vranilac * 23,2991 16,468664 46,13373 HR2001319 Ris * 916,52 16,660781 46,17455 HR2001320 Crna gora * 145,2303 16,7958 46,16007 HR2001323 Ã esma  Ã ¡ume 124,7478 16,682 45,845 HR2001326 Jelas polje s ribnjacima 4 747,4306 17,865305 45,13403 HR2001327 Ribnjak Dubrava 342,8881 16,604 45,824 HR2001328 LonÃ a, Glogovica i Breznica 120,0851 18,06 45,342 HR2001329 Potoci oko Papuka * 416,6158 17,735 45,568 HR2001330 Pakra i Bijela 144,1999 17,339 45,551 HR2001331 Ã aÃ ¡eva  cret 22,3436 16,048 45,258 HR2001333 Kupa kod Severina 259,7774 15,180502 45,4195 HR2001335 Jastrebarski lugovi * 3 791,6596 15,694955 45,60358 HR2001336 PodruÃ je oko MateÃ ¡iÃ a peÃ ine * 306,8702 15,624514 45,11341 HR2001339 PodruÃ je oko JopiÃ a Ã ¡pilje * 223,3143 15,593651 45,3006 HR2001340 PodruÃ je oko KuÃ ¡trovke 3 248,668 15,213249 45,33865 HR2001342 PodruÃ je oko Ã ¡pilje Gradusa 1 811,3501 16,44085 45,32591 HR2001346 MeÃ imurje * 2 523,0084 16,406396 46,45935 HR2001347 Donje MeÃ imurje 218,8817 16,675299 46,4039 HR2001348 Dolina Sutle kod Razvora 96,2385 15,655953 46,08617 HR2001354 PodruÃ je oko jezera Borovik 7 230,8058 18,166427 45,35878 HR2001355 Psunj 10 054,5285 17,325324 45,40838 HR2001356 Zrinska gora * 30 772,0337 16,274841 45,20527 HR2001370 PodruÃ je oko Hrvatske Kostajnice 2 921,4356 16,565127 45,25029 HR2001372 PodruÃ je oko Ã ¡pilje Vrlovka 5,103 15,391 45,637 HR2001378 Livade kod HudinÃ eca * 13,2771 15,902532 46,24924 HR2001379 Vlakanac-Radinje 2 922,9345 17,601822 45,13603 HR2001381 VukmaniÃ   cret 14,5436 15,643425 45,43017 HR2001383 KlasniÃ i 1,4276 15,980868 45,55127 HR2001385 Orljava 123,3962 17,791 45,259 HR2001387 PodruÃ je uz Maju i BruÃ inu * 997,1371 16,154 45,293 HR2001389 BaniÃ evac 6,3785 17,459385 45,34071 HR2001390 Brajakovo brdo 11,0682 15,446083 45,5144 HR2001391 Brebornica * 75,4744 15,610122 45,29838 HR2001392 LjubeÃ ¡Ã ica 13,4793 16,393586 46,16512 HR2001393 Nurkovac 12,709 17,611175 45,31701 HR2001401 PeÃ ina  pritok SlunjÃ ice * 1,1892 15,609 45,078 HR2001402 RadoÃ aji * 0,6328 15,645 45,108 HR2001404 Glogovnica 3,2148 16,582 46,069 HR2001405 Lonja 4,3554 16,296 46,072 HR2001407 Orljavica 22,2697 17,541 45,341 HR2001408 Livade uz Bednju I 226,4343 15,961 46,238 HR2001409 Livade uz Bednju II 1 144,9204 16,126446 46,23525 HR2001410 Livade uz Bednju III 307,6906 16,352 46,176 HR2001411 Livade uz Bednju IV 19,8521 16,473784 46,22258 HR2001412 Livade uz Bednju V 112,7849 16,556 46,239 HR2001414 SpaÃ vanski bazen * 38 219,9448 18,926202 45,0598 HR2001415 SpaÃ va JZ * 5 329,303 18,868 44,969 HR2001416 Brezovica-Jelik * 439,4996 17,092291 46,07065 HR2001500 Stepska staniÃ ¡ta kod Bapske * 78,0195 19,268 45,197 HR2001501 Stepska staniÃ ¡ta kod Opatovca * 42,4125 19,160976 45,25058 HR2001502 Stepska staniÃ ¡ta kod Ã arengrada * 39,0281 19,317 45,212 HR2001504 Gornji tok Korane 223,4215 15,784 44,994 HR2001505 Korana nizvodno od Slunja 588,5012 15,519 45,324 HR2001506 Sava uzvodno od Zagreba 209,7437 15,751 45,845 HR5000014 Gornji tok Drave (od Donje Dubrave do Terezinog polja) * 22 981,5449 17,086823 46,14185 HR5000015 Srednji tok Drave (od Terezinog polja do Donjeg Miholjca) * 13 504,4431 17,733 45,821 HR5000019 Gorski kotar i sjeverna Lika * 217 445,394 14,881605 45,2838 IT1110001 Rocca di Cavour 76 7,378 44,781 IT1110002 Collina di Superga * 747 7,7706 45,0697 IT1110004 Stupinigi * 1 731 7,592 44,981 IT1110005 Vauda * 2 654 7,6509 45,2503 IT1110009 Bosco del Vaj e «Bosc Grand » * 1 347 7,9289 45,1114 IT1110014 Stura di Lanzo * 688 7,5647 45,2203 IT1110015 Confluenza Po  Pellice * 146 7,561 44,811 IT1110016 Confluenza Po  Maira * 178 7,646 44,838 IT1110017 Lanca di Santa Marta (Confluenza Po  Banna) * 164 7,6956 44,9514 IT1110018 Confluenza Po  Orco  Malone * 312 7,8661 45,1839 IT1110019 Baraccone (confluenza Po  Dora Baltea) * 1 574 8,0411 45,1781 IT1110020 Lago di Viverone * 926 8,0311 45,4178 IT1110024 Lanca di San Michele * 228 7,6783 44,8675 IT1110025 Po morto di Carignano * 503 7,696667 44,89639 IT1110034 Laghi di Meugliano e Alice * 283 7,785 45,456 IT1110035 Stagni di Poirino  Favari * 1 844 7,792 44,923 IT1110036 Lago di Candia * 335 7,9089 45,3281 IT1110047 Scarmagno  Torre Canavese (morena destra d'Ivrea) * 1 876 7,814722 45,36806 IT1110050 Mulino Vecchio (fascia fluviale del Po) * 414 7,971 45,256 IT1110051 Peschiere e Laghi di Pralormo 141 7,829 44,8287 IT1110061 Lago di Maglione * 17 7,995 45,345 IT1110062 Stagno Interrato di Settimo Rottaro * 22 7,977 45,401 IT1110063 Boschi e Paludi di Bellavista * 95 7,864 45,442 IT1110064 Palude di Romano Canavese * 35 7,858374 45,39529 IT1110079 La Mandria * 3 379 7,5739 45,1631 IT1110084 Boschi umidi e stagni di Cumiana * 23 7,398621 44,95695 IT1120002 Bosco della Partecipanza di Trino * 1 075 8,254722 45,225 IT1120004 Baraggia di Rovasenda * 1 178 8,301 45,578 IT1120005 Garzaia di Carisio * 103 8,2003 45,4225 IT1120007 Palude di S. Genuario 426 8,183 45,223 IT1120008 Fontana Gigante (Tricerro) * 311 8,286625 45,23382 IT1120010 Lame del Sesia e Isolone di Oldenico * 934 8,3975 45,41917 IT1120013 Isolotto del Ritano (Dora Baltea) * 253 8,001111 45,23139 IT1120014 Garzaia del Rio Druma * 128 8,312 45,4539 IT1120016 Laghetto di Sant'Agostino * 21 8,282 45,785 IT1120023 Isola di Santa Maria * 721 8,14 45,174 IT1120030 Sponde fluviali di Palazzolo vercellese * 243 8,236717 45,16971 IT1130001 La Bessa * 734 8,035 45,486 IT1130003 Baraggia di Candelo * 604 8,159 45,531 IT1130004 Lago di Bertignano (Viverone) e stagno presso la strada per Roppolo * 26 8,065402 45,42932 IT1140001 Fondo Toce * 361 8,478388 45,93889 IT1150001 Valle del Ticino * 6 597 8,728109 45,49903 IT1150002 Lagoni di Mercurago * 472 8,552 45,731 IT1150003 Palude di Casalbeltrame * 651 8,5018 45,4275 IT1150004 Canneti di Dormelletto * 153 8,5797 45,427 IT1150005 Agogna Morta (Borgolavezzaro) 13 8,661 45,304 IT1150007 Baraggia di Piano Rosa * 1 194 8,437086 45,61968 IT1150008 Baraggia di Bellinzago * 119 8,606 45,565 IT1160003 Oasi di Crava Morozzo * 299 7,7322 44,4214 IT1160009 Confluenza Po  Bronda * 136 7,455 44,68306 IT1160010 Bosco del Merlino 354 7,716 44,7974 IT1160011 Parco di Racconigi e Boschi lungo il Torrente Maira * 326 7,663 44,78 IT1160012 Boschi e Rocche del Roero 1 704 7,885556 44,73417 IT1160013 Confluenza Po  Varaita * 171 7,597 44,82 IT1160029 Colonie di chirotteri di S. Vittoria e Monticello d'Alba 17 7,946 44,7 IT1160036 Stura di Demonte * 1 174 7,359 44,306 IT1170001 Rocchetta Tanaro * 126 8,319 44,858 IT1170002 Valmanera * 2 190 8,172 44,952 IT1170003 Stagni di Belangero (Asti) * 591 8,195 44,863 IT1170005 Verneto di Rocchetta Tanaro * 10 8,35535 44,8504 IT1180002 Torrente Orba * 506 8,655 44,779 IT1180004 Greto dello Scrivia * 2 241 8,847163 44,80642 IT1180005 Ghiaia Grande (Fiume Po) * 462 8,318 45,152 IT1180009 Strette della Val Borbera * 1 665 9,018 44,728 IT1180010 Langhe di Spigno Monferrato * 2 512 8,293763 44,50875 IT1180011 Massiccio dell'Antola  Monte Carmo  Monte Legna * 5 993 9,157222 44,59333 IT1180017 Bacino del Rio Miseria * 2 094 8,507778 44,51111 IT1180027 Confluenza Po  Sesia  Tanaro * 4 061 8,6069 45,09 IT1180031 Basso Scrivia * 921 9 8,868703 44,96179 IT1180032 Bric Montariolo * 545 5,8 8,674814 44,98166 IT1320425 Piana Crixia * 801 8,266667 44,50833 IT1321205 Rocchetta Cairo * 156 8,291667 44,43333 IT1321313 Foresta della Deiva  Torrente Erro * 886 8,466667 44,475 IT1330213 Conglomerato di Vobbia * 2 976 9 44,6 IT1330223 Rio di Vallenzona * 118 9,094444 44,61389 IT1330620 Pian della Badia (Tiglieto) * 249 8,6 44,53333 IT1330905 Parco dell'Antola * 2 653 9,196944 44,5875 IT1330925 Rio Pentemina * 294 9,102 44,534 IT1331012 Lago Marcotto  Roccabruna  Gifarco  Lago della Nave * 2 159 9,333333 44,53333 IT1331019 Lago Brugneto * 767 9,2 44,53333 IT1331104 Parco dell'Aveto * 6 903 9,433333 44,48333 IT2010006 Lago di Biandronno * 134 8,703889 45,82722 IT2010007 Palude Brabbia * 460 8,722778 45,79028 IT2010008 Lago di Comabbio * 467 8,691389 45,76167 IT2010009 Sorgenti del Rio Capricciosa * 76 8,620833 45,74417 IT2010010 Brughiera del Vigano 510 8,68 45,687 IT2010011 Paludi di Arsago * 543 8,728889 45,70056 IT2010012 Brughiera del Dosso 455 8,697222 45,65278 IT2010013 Ansa di Castelnovate * 302 8,666389 45,63806 IT2010014 Turbigaccio, Boschi di Castelletto e Lanca di Bernate * 2 481 8,756 45,506 IT2010015 Palude Bruschera * 164 8,586111 45,76167 IT2010017 Palude Bozza  Monvallina * 21 8,623 45,839 IT2010020 Torbiera di Cavagnano 6,02 8,876 45,908 IT2010021 Sabbie d'Oro * 22 8,626 45,834 IT2010022 Alnete del Lago di Varese * 296 8,795833 45,795 IT2020002 Sasso Malascarpa * 328 9,328333 45,85056 IT2020003 Palude di Albate * 74 9,09 45,76556 IT2020004 Lago di Montorfano * 84 9,138889 45,78361 IT2020005 Lago di Alserio * 488 9,2175 45,79139 IT2020006 Lago di Pusiano * 659 9,270278 45,80028 IT2020007 Pineta pedemontana di Appiano Gentile 220 8,936667 45,74417 IT2020008 Fontana del Guercio * 35 9,197 45,724 IT2020011 Spina verde 855 9,0575 45,80694 IT2030004 Lago di Olginate * 78 9,423333 45,79528 IT2030005 Palude di Brivio * 300 9,443 45,764 IT2030006 Valle S. Croce e Valle del Curone * 1 213 9,366111 45,71444 IT2030007 Lago di Sartirana * 28 9,425833 45,71556 IT2050001 Pineta di Cesate 182 9,089444 45,59444 IT2050002 Boschi delle Groane 726 9,115 45,64444 IT2050003 Valle del Rio Pegorino 122 9,295556 45,66611 IT2050004 Valle del Rio Cantalupo 70 9,28 45,66222 IT2050005 Boschi della Fagiana * 1 044 8,830556 45,42667 IT2050006 Bosco di Vanzago 193 8,972222 45,51917 IT2050007 Fontanile Nuovo 40 9,007222 45,46472 IT2050008 Bosco di Cusago 13 9,008611 45,44778 IT2050009 Sorgenti della Muzzetta * 136 9,364722 45,46028 IT2050010 Oasi di Lacchiarella * 37 9,170833 45,32583 IT2050011 Oasi Le Foppe di Trezzo sull'Adda * 9,67 9,499167 45,61778 IT2060010 Valle del Freddo * 72 10,023 45,798 IT2060013 Fontanile Brancaleone * 12 9,665833 45,52139 IT2060014 Boschetto della Cascina Campagna 5,33 9,8811 45,4657 IT2060015 Bosco de l'Isola * 92 9,885833 45,43056 IT2070020 Torbiere d'Iseo * 362 10,02983 45,6454 IT2080001 Garzaia di Celpenchio * 140 8,598611 45,23556 IT2080002 Basso corso e sponde del Ticino * 8 564 8,933056 45,31333 IT2080003 Garzaia della Verminesca * 162 8,626667 45,22139 IT2080004 Palude Loja * 40 8,644722 45,20056 IT2080005 Garzaia della Rinalda * 38 8,593333 45,16083 IT2080006 Garzaia di S. Alessandro * 266 8,685556 45,17556 IT2080007 Garzaia del Bosco Basso * 41 8,645833 45,11889 IT2080008 Boschetto di Scaldasole 101 8,886667 45,13556 IT2080009 Garzaia della Cascina Notizia * 73 8,758333 45,11444 IT2080010 Garzaia di Sartirana * 190 8,6574 45,0812 IT2080011 Abbazia Acqualunga * 176 8,726389 45,055 IT2080012 Garzaia di Gallia * 107 8,839167 45,08778 IT2080013 Garzaia della Cascina Portalupa * 5,42 8,7918 45,3061 IT2080014 Boschi Siro Negri e Moriano * 1 352 9,057222 45,21556 IT2080015 San Massimo * 462 8,974444 45,19583 IT2080016 Boschi del Vignolo * 260 8,949167 45,2125 IT2080017 Garzaia di Porta Chiossa * 80 9,211389 45,23333 IT2080018 Garzaia della Carola * 32 9,1675 45,23889 IT2080019 Boschi di Vaccarizza * 465 9,248056 45,14333 IT2080020 Garzaia della Roggia Torbida * 14 9,108056 45,07694 IT2080021 Monte Alpe * 320 9,297222 44,81028 IT2080023 Garzaia di Cascina Villarasca * 53 9,104444 45,3 IT2090001 Monticchie * 238 9,648333 45,14333 IT2090002 Boschi e Lanca di Comazzo * 266 9,473056 45,43611 IT2090003 Bosco del Mortone * 64 9,452222 45,3875 IT2090004 Garzaia del Mortone * 35 9,438056 45,39028 IT2090005 Garzaia della Cascina del Pioppo * 6,73 9,446944 45,37222 IT2090006 Spiagge fluviali di Boffalora * 172 9,4725 45,36417 IT2090007 Lanca di Soltarico * 160 9,5714 45,2874 IT2090008 La Zerbaglia * 553 9,6375 45,27583 IT2090009 Morta di Bertonico * 48 9,6701 45,2482 IT2090010 Adda Morta * 191 9,71631 45,2167 IT2090011 Bosco Valentino * 59 9,763 45,2055 IT20A0001 Morta di Pizzighettone * 42 9,7968 45,1773 IT20A0002 Naviglio di Melotta * 237 9,799722 45,38917 IT20A0003 Palata Menasciutto * 75 9,715833 45,40361 IT20A0004 Le Bine * 144 10,440833 45,13889 IT20A0006 Lanche di Azzanello * 141 9,9381 45,3238 IT20A0007 Bosco della Marisca * 102 9,888611 45,35528 IT20A0008 Isola Uccellanda * 76 9,9131 45,338 IT20A0013 Lanca di Gerole * 476 10,262 45,014 IT20A0014 Lancone di Gussola * 114 10,350278 45,00417 IT20A0015 Bosco Ronchetti * 210 10,126 45,038 IT20A0016 Spiaggioni di Spinadesco * 825 9,936389 45,12139 IT20A0017 Scolmatore di Genivolta * 72 9,905278 45,33583 IT20A0018 Cave Danesi * 322 9,8125 45,42361 IT20A0019 Barco * 67 9,8872 45,383 IT20A0020 Gabbioneta * 111 10,226389 45,21889 IT20B0001 Bosco Foce Oglio * 306 10,669444 45,03611 IT20B0002 Valli di Mosio 66 10,469444 45,1575 IT20B0003 Lanca Cascina S. Alberto * 105 10,607222 45,03944 IT20B0004 Lanche di Gerra Gavazzi e Runate * 158 10,352778 45,17083 IT20B0005 Torbiere di Marcaria 93 10,540833 45,11889 IT20B0006 Isola Boscone * 139 11,234444 45,04083 IT20B0007 Isola Boschina * 39 11,148889 45,04944 IT20B0010 Vallazza * 530 10,831111 45,12889 IT20B0011 Bosco Fontana * 236 10,743889 45,20139 IT20B0012 Complesso morenico di Castellaro Lagusello * 271 10,634444 45,36583 IT20B0014 Chiavica del Moro * 25 10,901667 45,10972 IT20B0015 Pomponesco * 62 10,5975 44,91972 IT20B0016 Ostiglia * 127 11,099722 45,10444 IT20B0017 Ansa e Valli del Mincio * 1 517 10,74 45,16278 IT3210003 Laghetto del Frassino * 78 4 10,666944 45,4375 IT3210008 Fontanili di Povegliano 118 6 10,900278 45,3425 IT3210012 Val Galina e Progno Borago * 989 21 10,993889 45,50111 IT3210013 Palude del Busatello 443 18 11,088611 45,11111 IT3210014 Palude del Feniletto  Sguazzo del Vallese 167 8 11,1129 45,3181 IT3210015 Palude di Pellegrina 111 7 11,013889 45,22861 IT3210016 Palude del BrusÃ  Le Vallette 171 10 11,219995 45,1697 IT3210018 Basso Garda 1 431 20 10,681944 45,46417 IT3210019 Sguazzo di Rivalunga 186 6 11,105 45,34861 IT3210042 Fiume Adige tra Verona Est e Badia Polesine * 2 090 149 11,26661 45,2508 IT3220005 Ex Cave di Casale  Vicenza 36 3 11,586667 45,52472 IT3220008 Buso della rana 0,64 11,361 45,6504 IT3220037 Colli Berici * 12 906 97,61 11,499167 45,43389 IT3220038 Torrente Valdiezza * 33 17 11,445142 45,55692 IT3220039 Biotopo «Le Poscole » 149 11 11,385 45,61139 IT3220040 Bosco di Dueville e risorgive limitrofe * 715 279 11,5204 45,5621 IT3240002 Colli Asolani * 2 202 34 11,95 45,81833 IT3240004 Montello * 5 069 40 12,125 45,81528 IT3240005 Perdonanze e corso del Monticano * 364 41 12,265556 45,97056 IT3240006 Bosco di Basalghelle 14 2 12,521111 45,83 IT3240008 Bosco di Cessalto 28 3 12,619573 45,6988 IT3240012 Fontane Bianche di Lancenigo * 64 4 12,282778 45,71083 IT3240014 Laghi di Revine * 119 7 12,228611 45,9875 IT3240015 Palu' del Quartiere del Piave 692 21 12,097778 45,88 IT3240016 Bosco di Gaiarine 2,11 1 12,492105 45,8608 IT3240017 Bosco di Cavalier 9,43 1 12,551944 45,76472 IT3240028 Fiume Sile dalle sorgenti a Treviso Ovest * 1 490 52 12,078056 45,64694 IT3240029 Ambito fluviale del Livenza e corso inferiore del Monticano * 1 955 270 12,4468 45,7896 IT3240030 Grave del Piave  Fiume Soligo  Fosso di Negrisia * 4 752 142 12,2419 45,8208 IT3240031 Fiume Sile da Treviso Est a San Michele Vecchio 753 103 12,35415 45,58922 IT3240032 Fiume Meschio * 40 43 12,4046 45,9513 IT3240033 Fiumi Meolo e Vallio * 85 93 12,400833 45,64576 IT3250003 Penisola del Cavallino: biotopi litoranei * 315 22 12,442798 45,4334 IT3250006 Bosco di Lison 5,56 1 12,742778 45,74778 IT3250008 Ex Cave di Villetta di Salzano 64 5 12,132222 45,53417 IT3250010 Bosco di Carpenedo 13 3 12,2466 45,5122 IT3250013 Laguna del Mort e Pinete di Eraclea * 214 20 12,755465 45,5416 IT3250016 Cave di Gaggio 115 7 12,3295 45,5616 IT3250017 Cave di Noale 43 3 12,084444 45,55417 IT3250021 Ex Cave di Martellago * 50 4 12,168056 45,53333 IT3250022 Bosco Zacchi 0,75 12,762206 45,80372 IT3250023 Lido di Venezia: biotopi litoranei * 166 16 12,321942 45,3405 IT3250030 Laguna medio-inferiore di Venezia * 26 384 90 12,228889 45,31556 IT3250031 Laguna superiore di Venezia * 20 365 88 12,473611 45,50861 IT3250032 Bosco Nordio * 157 11 12,262222 45,125 IT3250033 Laguna di Caorle  Foce del Tagliamento * 4 386 103 12,961336 45,62328 IT3250034 Dune residue del Bacucco * 13 2 12,3174 45,1808 IT3250044 Fiumi Reghena e Lemene  Canale Taglio e rogge limitrofe  Cave di Cinto Caomaggiore * 640 171 12,8239 45,7147 IT3250047 TegnÃ ¹e di Chioggia 2 655 35 12,41 45,2025 IT3250048 TegnÃ ¹e di Porto Falconera 623 11 12,9344 45,5833 IT3260017 Colli Euganei  Monte Lozzo  Monte Ricco * 15 096 92 11,684722 45,30861 IT3260018 Grave e Zone umide della Brenta * 3 848 104 11,7757 45,5674 IT3260022 Palude di Onara e corso d'acqua di risorgiva S. Girolamo * 148 22 11,8175 45,62056 IT3260023 Muson vecchio, sorgenti e roggia Acqualonga * 27 34 11,910894 45,6145 IT3270003 Dune di Donada e Contarina * 105 8 12,223333 45,04111 IT3270004 Dune di Rosolina e Volto * 115 10 12,241389 45,08667 IT3270005 Dune Fossili di Ariano Polesine * 101 8 12,185278 44,9675 IT3270006 Rotta di S. Martino 32 4 12,195278 44,95722 IT3270007 Gorghi di Trecenta 20 4 11,427137 45,02345 IT3270017 Delta del Po: tratto terminale e delta veneto * 25 362 628 11,907157 44,97742 IT3270024 Vallona di Loreo 64 3 12,204722 45,07639 IT3310005 Torbiera di Sequals 14 12,8614 46,1772 IT3310007 Greto del Tagliamento 2 719 12,9533 46,1669 IT3310008 Magredi di Tauriano 369 12,8553 46,1256 IT3310009 Magredi del Cellina * 4 372 12,7397 46,0331 IT3310010 Risorgive del Vinchiaruzzo * 261 12,7342 45,9853 IT3310011 Bosco Marzinis * 11 12,7858 45,9344 IT3310012 Bosco Torrate 11 12,8011 45,8942 IT3320015 Valle del Medio Tagliamento * 3 580 13,0419 46,2372 IT3320020 Lago di Ragogna * 83 13,0025 46,1744 IT3320021 Torbiera di Casasola e Andreuzza * 98 13,0761 46,1969 IT3320022 Quadri di Fagagna * 62 13,0842 46,1292 IT3320023 Magredi di Campoformido 242 13,1869 46,0267 IT3320024 Magredi di Coz 10 12,9581 46,0644 IT3320025 Magredi di Firmano 57 13,4086 46,0753 IT3320026 Risorgive dello Stella * 802 13,0703 45,9244 IT3320027 Palude Moretto * 39 13,1647 45,8975 IT3320028 Palude Selvote * 68 13,1889 45,8819 IT3320029 Confluenza Fiumi Torre e Natisone 604 13,3568 45,9478 IT3320030 Bosco di Golena del Torreano * 140 12,9797 45,8522 IT3320031 Paludi di Gonars * 89 13,2236 45,8856 IT3320032 Paludi di Porpetto * 24 13,2272 45,8675 IT3320033 Bosco Boscat 72 13,1661 45,8325 IT3320034 Boschi di Muzzana * 350 13,1156 45,7922 IT3320035 Bosco Sacile 145 13,1908 45,7886 IT3320036 Anse del Fiume Stella * 78 13,0677 45,7578 IT3320037 Laguna di Marano e Grado * 16 363 13,2361 45,7258 IT3320038 Pineta di Lignano * 118 13,0922 45,6611 IT3330001 Palude del Preval * 14 13,5272 45,9617 IT3330002 Colle di Medea 41 13,4369 45,9242 IT3330005 Foce dell'Isonzo  Isola della Cona * 2 668 13,5089 45,7522 IT3330006 Valle Cavanata e Banco Mula di Muggia * 860 13,4667 45,6956 IT3330007 Cavana di Monfalcone * 133 13,5228 45,7875 IT3330008 Relitti di Posidonia presso Grado * 0,97 13,379182 45,67207 IT3330009 Trezze San Pietro e Bardelli 1 971 13,41 45,63 IT3340006 Carso Triestino e Goriziano * 9 648 13,7825 45,7472 IT3340007 Area marina di Miramare 25 13,714482 45,70094 IT4010002 Monte Menegosa, Monte Lama, Groppo di Gora * 3 495 9,696111 44,675 IT4010003 Monte Nero, Monte Maggiorasca, La Ciapa Liscia * 852 9,508611 44,56 IT4010004 Monte Capra, Monte Tre Abati, Monte Armelio, Sant'Agostino, Lago di Averaldi * 6 273 9,477778 44,76639 IT4010005 Pietra Parcellara e Pietra Perduca * 342 9,480278 44,84278 IT4010006 Meandri di San Salvatore * 253 9,386111 44,72528 IT4010007 Roccia Cinque Dita * 21 9,629167 44,64139 IT4010008 Castell'Arquato, Lugagnano Val d'Arda * 280 9,8344 44,8361 IT4010011 Fiume Trebbia da Perino a Bobbio * 352 9,417778 44,79472 IT4010012 Val Boreca, Monte Lesima * 4 724 9,245 44,65194 IT4010013 Monte Dego, Monte Veri, Monte delle Tane * 2 993 9,366111 44,62722 IT4010016 Basso Trebbia * 1 336 9,591667 44,9875 IT4010017 Conoide del Nure e Bosco di Fornace vecchia * 580 9,699167 44,92028 IT4010018 Fiume Po da Rio Boriacco a Bosco Ospizio * 6 151 9,762778 45,09583 IT4010019 Rupi di Rocca d'Olgisio 70 9,3968 44,9108 IT4020001 Boschi di Carrega * 1 277 10,206389 44,7225 IT4020003 Torrente Stirone * 2 747 9,948889 44,83806 IT4020006 Monte Prinzera * 840 10,080278 44,64361 IT4020007 Monte Penna, Monte Trevine, Groppo, Groppetto * 1 689 9,504167 44,46528 IT4020008 Monte Ragola, Lago MoÃ ², Lago Bino * 1 398 9,551389 44,60694 IT4020010 Monte Gottero * 1 476 9,695 44,38528 IT4020011 Groppo di Gorro * 188 9,888333 44,53167 IT4020012 Monte Barigazzo, Pizzo d'Oca * 2 525 9,791389 44,61778 IT4020013 Belforte, Corchia, Alta Val Manubiola * 1 474 9,905 44,50028 IT4020014 Monte Capuccio, Monte Sant'Antonio * 900 10,028333 44,65556 IT4020015 Monte Fuso * 825 10,268333 44,51028 IT4020017 Aree delle risorgive di Viarolo, Bacini di Torrile, Fascia golenale del Po * 2 622 10,321944 44,92972 IT4020020 Crinale dell'Appennino parmense * 5 281 10,066944 44,38944 IT4020021 Medio Taro * 3 810 10,175 44,7419 IT4020022 Basso Taro * 1 005 10,2324 44,9815 IT4020023 Barboj di Rivalta * 424 10,3266 44,6227 IT4020025 Parma Morta 601 10,4633 44,9233 IT4020026 Boschi dei Ghirardi * 306 9,7279 44,5026 IT4020027 Cronovilla * 92 10,4119 44,658 IT4030001 Monte Acuto, Alpe di Succiso * 3 254 10,188611 44,34833 IT4030002 Monte Ventasso * 2 913 10,293056 44,385 IT4030003 Monte la Nuda, Cima Belfiore, Passo del Cerreto * 3 470 10,279167 44,31278 IT4030004 Val d'Ozola, Monte Cusna * 4 878 10,375 44,29083 IT4030005 Abetina Reale, Alta Val Dolo * 3 440 10,458333 44,26361 IT4030006 Monte Prado * 618 10,402222 44,26083 IT4030007 Fontanili di Corte Valle Re * 877 10,5328 44,7672 IT4030008 Pietra di Bismantova * 201 10,414722 44,42083 IT4030009 Gessi Triassici * 1 908 10,388611 44,38333 IT4030010 Monte Duro * 411 10,540833 44,54167 IT4030011 Casse di espansione del Secchia * 277 10,808889 44,66028 IT4030013 Fiume Enza da La Mora a Compiano * 705 10,33 44,49389 IT4030014 Rupe di Campotrera, Rossena * 1 405 10,4342 44,5803 IT4030015 Valli di Novellara 1 982 10,7556 44,8919 IT4030016 San Valentino, Rio della Rocca * 785 10,7175 44,54167 IT4030017 Ca' del Vento, Ca' del Lupo, Gessi di Borzano * 1 661 10,609722 44,58639 IT4030018 Media Val Tresinaro, Val Dorgola * 512 10,565833 44,49889 IT4030020 Golena del Po di Gualtieri, Guastalla e Luzzara * 1 131 10,66 44,94944 IT4030021 Rio Rodano, Fontanili di Fogliano e Ariolo e Oasi di Marmirolo * 189 10,65377 44,6481 IT4030022 Rio Tassaro * 585 10,374167 44,48806 IT4030023 Fontanili di Gattatico e Fiume Enza * 773 10,4386 44,73 IT4030024 Colli di Quattro Castella * 168 10,465 44,6256 IT4040001 Monte Cimone, Libro Aperto, Lago di Pratignano * 5 174 10,718889 44,17417 IT4040002 Monte Rondinaio, Monte Giovo * 4 848 10,573889 44,15389 IT4040003 Sassi di Roccamalatina e di Sant'Andrea * 1 198 10,943333 44,39278 IT4040004 Sassoguidano, Gaiato * 2 419 10,845278 44,29056 IT4040005 Alpesigola, Sasso Tignoso e Monte Cantiere * 3 762 10,578333 44,24556 IT4040006 Poggio Bianco Dragone * 307 10,617222 44,30917 IT4040007 Salse di Nirano * 371 10,821667 44,51556 IT4040009 Manzolino * 326 11,131389 44,61417 IT4040010 Torrazzuolo 132 11,091944 44,69111 IT4040011 Cassa di espansione del Fiume Panaro * 276 11,002222 44,59583 IT4040012 Colombarone * 50 10,788611 44,61833 IT4040013 Faeto, Varana, Torrente Fossa * 391 10,777222 44,45333 IT4050001 Gessi Bolognesi, Calanchi dell'Abbadessa * 4 296 11,4211 44,4236 IT4050002 Corno alle Scale * 4 578 10,853333 44,13944 IT4050003 Monte Sole * 6 476 11,193889 44,30333 IT4050004 Bosco della Frattona * 392 11,661111 44,35361 IT4050011 Media Valle del Sillaro * 1 107 11,441944 44,29528 IT4050012 Contrafforte Pliocenico * 2 627 11,3111 44,3414 IT4050013 Monte Vigese * 618 11,093889 44,21278 IT4050014 Monte Radicchio, Rupe di Calvenzano * 1 382 11,126944 44,32083 IT4050015 La Martina, Monte Gurlano * 1 107 11,379167 44,22083 IT4050016 Abbazia di Monteveglio * 882 11,078889 44,465 IT4050018 Golena San Vitale e Golena del Lippo 69 11,313889 44,54611 IT4050019 La Bora * 40 11,2047 44,6314 IT4050020 Laghi di Suviana e Brasimone * 1 902 11,088333 44,11306 IT4050022 Biotopi e Ripristini ambientali di Medicina e Molinella * 4 486 11,6956 44,5617 IT4050023 Biotopi e Ripristini ambientali di Budrio e Minerbio * 875 11,5653 44,6186 IT4050024 Biotopi e Ripristini ambientali di Bentivoglio, S. Pietro in Casale, Malalbergo e Baricella 3 206 11,5994 44,6869 IT4050027 Gessi di Monte Rocca, Monte Capra e Tizzano * 226 11,25 44,4667 IT4050028 Grotte e Sorgenti pietrificanti di Labante * 4,7 11,037055 44,25852 IT4050029 Boschi di San Luca e Destra Reno * 1 953 11,2856 44,4725 IT4050031 Cassa di espansione del Torrente Samoggia 145 11,1999 44,5975 IT4050032 Monte dei Cucchi, Pian di Balestra * 2 449 11,2545 44,1814 IT4060001 Valli di Argenta * 2 904 11,8247 44,5886 IT4060002 Valli di Comacchio * 16 781 12,1781 44,6194 IT4060003 Vene di Bellocchio, Sacca di Bellocchio, Foce del Fiume Reno, Pineta di Bellocchio * 2 244 12,261389 44,6075 IT4060004 Valle Bertuzzi, Valle Porticino  CanneviÃ ¨ * 2 691 12,219722 44,7875 IT4060005 Sacca di Goro, Po di Goro, Valle Dindona, Foce del Po di Volano * 4 872 12,321944 44,81 IT4060007 Bosco di Volano * 400 12,259722 44,78194 IT4060009 Bosco di Sant'Agostino o Panfilia * 188 11,381389 44,78222 IT4060010 Dune di Massenzatica * 52 12,164444 44,89833 IT4060012 Dune di San Giuseppe * 73 12,241389 44,73028 IT4060015 Bosco della Mesola, Bosco Panfilia, Bosco di Santa Giustina, Valle Falce, La Goara * 1 563 12,2639 44,8761 IT4060016 Fiume Po da Stellata a Mesola e Cavo Napoleonico * 3 140 11,580833 44,91194 IT4070001 Punte Alberete, Valle Mandriole * 972 12,218889 44,52528 IT4070002 Bardello * 100 12,238056 44,53833 IT4070003 Pineta di San Vitale, Bassa del Pirottolo * 1 222 12,235278 44,51028 IT4070004 Pialasse Baiona, Risega e Pontazzo * 1 596 12,256667 44,505 IT4070005 Pineta di Casalborsetti, Pineta Staggioni, Duna di Porto Corsini * 578 12,278333 44,53667 IT4070006 Pialassa dei Piomboni, Pineta di Punta Marina * 464 12,276944 44,46278 IT4070007 Salina di Cervia * 1 096 12,3308 44,2517 IT4070008 Pineta di Cervia * 194 12,336944 44,27583 IT4070009 Ortazzo, Ortazzino, Foce del Torrente Bevano * 1 255 12,321111 44,345 IT4070010 Pineta di Classe * 1 082 12,278611 44,35278 IT4070011 Vena del Gesso Romagnola * 5 538 11,6475 44,2661 IT4070016 Alta Valle del Torrente Sintria * 1 173 11,6289 44,1567 IT4070017 Alto Senio * 1 015 11,5492 44,1978 IT4070021 Biotopi di Alfonsine e Fiume Reno * 472 11,969722 44,52444 IT4070022 Bacini di Russi e Fiume Lamone * 132 12,011353 44,38608 IT4070024 Podere Pantaleone * 9 11,9717 44,4272 IT4070025 Calanchi pliocenici dell'Appennino faentino * 1 098 11,771101 44,2413 IT4070026 Relitto della piattaforma Paguro 66 12,5825 44,38444 IT4070027 Bacino dell'ex-fornace di Cotignola e Fiume Senio * 20 11,916111 44,37502 IT4080001 Foresta di Campigna, Foresta la Lama, Monte Falco * 4 041 11,833889 43,83694 IT4080002 Acquacheta * 1 654 11,695556 44,02194 IT4080003 Monte Gemelli, Monte Guffone * 13 350 11,738611 43,94889 IT4080004 Bosco di Scardavilla, Ravaldino * 455 12,013611 44,13972 IT4080005 Monte Zuccherodante * 1 097 11,946667 43,80667 IT4080006 Meandri del Fiume Ronco * 232 12,091944 44,17306 IT4080007 Pietramora, Ceparano, Rio Cozzi * 1 957 11,919167 44,18472 IT4080008 Balze di Verghereto, Monte Fumaiolo, Ripa della Moia * 2 462 12,08 43,79361 IT4080009 Selva di Ladino, Fiume Montone, Terra del Sole * 222 11,993611 44,19361 IT4080010 Careste presso Sarsina * 507 12,105278 43,93972 IT4080011 Rami del Bidente, Monte Marino * 1 360 11,872222 43,88167 IT4080012 Fiordinano, Monte Velbe * 505 12,01497 44,07932 IT4080013 Montetiffi, Alto Uso * 1 387 12,279444 43,94056 IT4080014 Rio Mattero e Rio Cuneo * 421 12,203889 44,05639 IT4080015 Castel di Colorio, Alto Tevere * 527 12,066667 43,75 IT4090001 Onferno * 273 12,549722 43,87389 IT4090002 Torriana, Montebello, Fiume Marecchia * 2 401 12,375556 43,97861 IT4090003 Rupi e Gessi della Valmarecchia * 2 526 12,3019 43,8994 IT4090004 Monte S. Silvestro, Monte Ercole e Gessi di Sapigno, Maiano e Ugrigno * 2 172 12,250556 43,85667 IT4090005 Fiume Marecchia a Ponte Messa * 265 12,23 43,81444 IT4090006 Versanti occidentali del Monte Carpegna, Torrente Messa, Poggio di Miratoio * 2 139 12,2667 43,8 IT5110002 Monte Orsaro * 1 979 9,97 44,39222 IT5110003 Monte Matto  Monte Malpasso * 748 10,052778 44,36417 IT5110004 Monte Acuto  Groppi di Camporaghera * 460 10,190556 44,31722 IT5110005 Monte La Nuda  Monte Tondo * 523 10,227778 44,28222 IT5120001 Monte Sillano  Passo Romecchio * 257 10,349722 44,26611 IT5120002 Monte Castellino  Le Forbici * 662 10,405278 44,23944 IT5120003 Parco dell'Orecchiella  Pania di Corfino  Lamarossa * 2 008 10,375 44,21278 IT5130001 Alta Valle del Sestaione * 828 10,655 44,11889 IT5130005 Libro Aperto  Cima Tauffi * 360 10,739722 44,15139 IT5130006 Monte Spigolino  Monte Gennaio * 493 10,815556 44,11111 IT5130009 Tre Limentre  Reno * 9 360 10,968056 44,04833 IT5140001 Passo della Raticosa, Sassi di San Zanobi e della Mantesca * 2 208 11,365556 44,18972 IT5140002 Sasso di Castro e Monte Beni * 812 11,308333 44,14694 IT5140003 Conca di Firenzuola * 2 338 11,370833 44,10333 IT5140004 Giogo  Colla di Casaglia * 6 111 11,458056 44,08278 IT5140005 Muraglione  Acqua Cheta * 4 885 11,659167 43,9625 IT5150003 Appennino pratese * 4 191 11,079715 43,9812 IT5180001 Crinale Monte Falterona  Monte Falco  Monte Gabrendo * 200 11,720556 43,87389 IT5180002 Foreste Alto Bacino dell'Arno * 10 391 11,755278 43,83111 IT5180003 Giogo Seccheta * 89 11,806667 43,82667 IT5180005 Alta Vallesanta * 5 037 11,928889 43,75306 IT5180006 Alta Valle del Tevere * 1 656 12,018056 43,75028 IT5180007 Monte Calvano * 1 537 11,976389 43,71417 IT5180008 Sasso di Simone e Simoncello * 1 665 12,286944 43,74806 IT5180009 Monti Rognosi * 948 12,008056 43,57278 IT5180010 Alpe della Luna * 3 397 12,162778 43,65139 IT5180011 Pascoli montani e cespuglieti del Pratomagno * 6 753 11,637778 43,65361 IT5180012 Valle dell'Inferno e Bandella * 893 11,653611 43,50778 IT5180013 Ponte a Buriano e Penna * 1 186 11,743333 43,50056 IT5180014 Brughiere dell'Alpe di Poti * 1 143 11,984444 43,47278 IT5180016 Monte Dogana * 1 235 12,032778 43,39639 IT5180018 Foreste di Camaldoli e Badia Prataglia * 2 937 11,848333 43,80083 IT5180101 La Verna  Monte Penna * 302 11,94 43,71 IT5210001 Boschi di Monti di Sodolungo  Rosso (CittÃ di Castello) * 2 755 12,366667 43,46667 IT5210002 Serre di Burano * 769 12,562249 43,4585 IT5210003 Fiume Tevere tra San Giustino e Pierantonio * 524 12,267674 43,36292 IT5210004 Boschi di Pietralunga * 1 558 12,45 43,46667 IT5210005 Gola del Corno di Catria * 715 12,725 43,425 IT5210006 Boschi di Morra  Marzana * 2 090 12,05 43,41667 IT5210007 Valle delle Prigioni (Monte Cucco) * 573 12,725 43,39167 IT5210008 Valle del Rio Freddo (Monte Cucco) * 196 12,75 43,375 IT5210009 Monte Cucco (sommitÃ ) * 827 12,733333 43,36667 IT5210010 Le Gorghe * 126 12,756201 43,34059 IT5210011 Torrente Vetorno 245 12,743056 43,3125 IT5210012 Boschi di Montelovesco  Monte delle Portole * 1 988 12,445769 43,2829 IT5210013 Boschi del Bacino di Gubbio * 912 12,641111 43,28611 IT5210014 Monti Maggio  Nero (sommitÃ ) * 1 563 12,819444 43,24167 IT5210015 Valle del Torrente Nese  Monti Acuto  Corona * 3 462 12,3431 43,2472 IT5210019 Fosso della Vallaccia  Monte Pormaiore * 643 12,832253 43,17951 IT5210022 Fiume Tescio (parte alta) 82 12,695 43,10944 IT5210023 Colli Selvalonga  Il Monte (Assisi) * 478 12,714444 43,09806 IT5210024 Fiume Topino (Bagnara  Nocera Umbra) 37 12,821032 43,10196 IT5210031 Col Falcone (Colfiorito) * 267 12,885178 43,05875 IT5210032 Piani di Annifo  Arvello * 261 12,869444 43,03333 IT5210036 Piano di Ricciano 101 12,853889 43,00306 IT5210037 Selva di Cupigliolo * 331 12,872626 42,9829 IT5210041 Fiume Menotre (Rasiglia) 49 12,8496 42,96427 IT5210044 Boschi di Terne  Pupaggi * 1 460 12,875833 42,89583 IT5210045 Fiume Vigi * 122 12,919655 42,82927 IT5210071 Monti Sibillini (versante umbro) * 17 932 13,140833 42,78806 IT5210072 Palude di Colfiorito * 189 12,875833 43,02417 IT5210073 Alto Bacino del Torrente Lama * 2 366 12,266667 43,56667 IT5210074 Poggio Pantano (Scheggia) * 55 12,766988 43,41642 IT5210075 Boschi e pascoli di Fratticiola Selvatica (Valfabbrica) * 2 569 12,541667 43,175 IT5210076 Monte Alago (Nocera Umbra) * 72 12,833145 43,12896 IT5310003 Monti Sasso Simone e Simoncello * 563 12,299207 43,77207 IT5310004 Boschi del Carpegna * 59 12,304412 43,79637 IT5310005 Settori sommitali Monte Carpegna e Costa dei Salti * 746 12,334722 43,8125 IT5310006 Colle S. Bartolo * 1 193 12,8306 43,9486 IT5310007 Litorale della Baia del Re 17 12,973611 43,87417 IT5310008 Corso dell'Arzilla * 327 12,946389 43,83333 IT5310009 Selva di S. Nicola 5,65 12,929313 43,88077 IT5310010 Alpe della Luna  Bocca Trabaria * 2 624 12,233333 43,62 IT5310011 Bocca Serriola * 1 273 12,3444 43,5375 IT5310012 Montecalvo in Foglia * 3 181 12,655556 43,78833 IT5310013 Mombaroccio * 2 446 12,829167 43,77972 IT5310014 Valle Avellana * 1 729 12,536111 43,83667 IT5310015 Tavernelle sul Metauro * 827 12,9014 43,7292 IT5310016 Gola del Furlo * 3 059 12,724444 43,64722 IT5310017 Monte Nerone  Gola di Gorgo a Cerbara * 8 155 12,55 43,56194 IT5310018 Serre del Burano * 3 720 12,5167 43,5139 IT5310019 Monte Catria, Monte Acuto * 8 746 12,6893 43,4833 IT5310022 Fiume Metauro da Piano di Zucca alla foce * 771 13,0244 43,7903 IT5320001 Monte lo Spicchio  Monte Columeo  Valle di S. Pietro * 988 12,771389 43,37083 IT5320002 Valle Scappuccia * 289 12,933333 43,44806 IT5320003 Gola di Frasassi * 728 12,958333 43,4 IT5320004 Gola della Rossa * 1 301 12,9975 43,43361 IT5320005 Costa tra Ancona e Portonovo * 466 13,559722 43,58972 IT5320006 Portonovo e falesia calcarea a mare * 229 13,6222 43,5486 IT5320007 Monte Conero * 1 123 13,600556 43,54389 IT5320008 Selva di Castelfidardo * 115 13,5875 43,46806 IT5320009 Fiume Esino in localitÃ Ripa Bianca * 406 13,2939 43,5319 IT5320010 Monte Maggio  Valle dell'Abbadia * 716 12,811111 43,2825 IT5320011 Monte Puro  Rogedano  Valleremita * 1 514 12,8625 43,28583 IT5320012 Valle Vite  Valle dell'Acquarella * 1 057 13,022222 43,34667 IT5320013 Faggeto di San Silvestro * 371 12,894444 43,30833 IT5320014 Monte Nero e Serra Santa * 644 12,845833 43,22778 IT5330001 Monte Ragnolo e Monte Meta (versante occidentale) * 997 13,211111 43,02083 IT5330002 Val di Fibbia  Valle dell'Acquasanta * 3 131 13,191667 42,98833 IT5330003 Rio Terro * 1 815 13,252222 43,02861 IT5330004 Monte Bove * 2 213 13,196667 42,93056 IT5330005 Monte Castel Manardo  Tre Santi * 1 631 13,267222 42,97917 IT5330006 Faggete del S. Lorenzo * 761 13,222222 42,86111 IT5330007 Pian Perduto * 383 13,195833 42,84528 IT5330008 Valle Rapegna e Monte Cardosa * 2 341 13,1339 42,8797 IT5330009 Monte Giuoco del Pallone  Monte Cafaggio * 3 404 12,908333 43,23722 IT5330010 Piana di Pioraco * 558 12,915321 43,18687 IT5330011 Monte Letegge  Monte d'Aria * 1 774 13,154167 43,16389 IT5330012 Macchia di Montenero * 355 13,175 43,37194 IT5330013 Macchia delle Tassinete * 179 13,208333 43,35833 IT5330014 Fonte delle Bussare 9,26 13,236111 43,30611 IT5330015 Monte S. Vicino * 847 13,066667 43,32889 IT5330016 Gola di S. Eustachio * 583 13,1375 43,205 IT5330017 Gola del Fiastrone * 2 553 13,2225 43,06944 IT5330018 Gola di Pioraco * 804 12,983889 43,16667 IT5330019 Piani di Montelago * 839 12,980556 43,11389 IT5330020 Monte Pennino  Scurosa * 2 496 12,921389 43,11944 IT5330021 Boschetto a tasso presso Montecavallo * 479 12,9671 42,9653 IT5330022 Montagna di Torricchio * 1 231 13,031111 42,96861 IT5330023 Gola della Valnerina  Monte Fema * 3 542 13,051389 42,93194 IT5330024 Selva dell'Abbadia di Fiastra * 1 113 13,419444 43,22083 IT5340001 Litorale di Porto d'Ascoli * 109 13,9097 42,9019 IT5340002 Boschi tra Cupramarittima e Ripatransone * 1 223 13,820833 43,01528 IT5340003 Monte dell'Ascensione * 1 152 13,5725 42,92083 IT5340004 Montagna dei Fiori * 606 13,586111 42,81472 IT5340005 Ponte d'Arli * 261 13,474167 42,80333 IT5340006 Lecceto d'Acquasanta * 379 13,402778 42,77083 IT5340007 S. Gerbone * 679 13,401389 42,70139 IT5340008 Valle della Corte * 1 814 13,3875 42,71667 IT5340009 Macera della Morte * 465 13,340278 42,71056 IT5340010 Monte Comunitore * 696 13,338889 42,73194 IT5340011 Monte Ceresa * 1 024 13,348611 42,80417 IT5340012 Boschi ripariali del Tronto * 153 13,275556 42,75194 IT5340013 Monte Porche  Palazzo Borghese  Monte Argentella * 1 765 13,260556 42,88389 IT5340014 Monte Vettore e Valle del lago di Pilato * 3 775 13,275 42,84167 IT5340015 Montefalcone Appennino  Smerillo * 444 13,456111 42,99861 IT5340016 Monte Oialona  Colle Propezzano * 969 13,327778 42,86278 IT5340017 Colle Galluccio * 241 13,3125 42,82667 IT5340018 Fiume Tronto tra Favalanciata e Acquasanta * 964 13,369444 42,75639 IT5340019 Valle dell'Ambro * 2 020 13,254167 42,94944 IT5340020 Valle dell'Infernaccio  Monte Sibilla * 3 415 13,258333 42,91111 IT6020001 Piano dei Pantani * 80 13,1975 42,72972 IT7120022 Fiume Mavone * 160 13,682222 42,52222 IT7120081 Fiume Tordino (medio corso) * 313 13,64487 42,62833 IT7120082 Fiume Vomano (da Cusciano a Villa Vomano) * 459 13,670706 42,58447 IT7120083 Calanchi di Atri * 1 154 13,987634 42,55193 IT7120213 Montagne dei Fiori e di Campli e Gole del Salinello * 4 221 13,603333 42,75444 IT7120215 Torre del Cerrano 3 415 14,094444 42,59028 IT7130024 Monte Picca  Monte di Roccatagliata * 1 766 13,85 42,20139 IT7130031 Fonte di Papa * 811 14,055556 42,22083 IT7130105 Rupe di Turrivalignani e Fiume Pescara * 185 14,022222 42,275 IT7130214 Lago di Penne * 109 13,902222 42,44444 IT7140106 Fosso delle Farfalle (sublitorale chietino) * 792 14,472222 42,25833 IT7140107 Lecceta litoranea di Torino di Sangro e foce del Fiume Sangro * 552 14,541667 42,22917 IT7140108 Punta Aderci  Punta della Penna * 317 14,677995 42,17847 IT7140109 Marina di Vasto * 57 14,740278 42,08611 IT7140110 Calanchi di Bucchianico (Ripe dello Spagnolo) * 180 14,155333 42,31719 IT7140111 Boschi ripariali sul Fiume Osento 595 14,530556 42,16667 IT7140112 Bosco di Mozzagrogna (Sangro) * 428 14,448 42,16368 IT7140126 Gessi di Lentella * 436 14,686111 41,99722 IT7140214 Gole di Pennadomo e Torricella Peligna * 269 14,324722 42,01556 LU0001002 VallÃ ©e de l'Our de Ouren a Wallendorf Pont * 5 675,92 6,1767 49,9508 LU0001003 VallÃ ©e de la Tretterbaach * 535,64 5,9436 50,0958 LU0001004 Weicherange  Breichen * 57,4 5,995 50,0486 LU0001005 VallÃ ©e supÃ ©rieure de la Wiltz * 186,63 5,8528 49,9708 LU0001006 VallÃ ©es de la SÃ »re, de la Wiltz, de la Clerve et du Lellgerbaach * 503,74 6,0303 49,9478 LU0001007 VallÃ ©e supÃ ©rieure de la SÃ »re/Lac du barrage * 4 363 5,8558 49,8758 LU0001008 VallÃ ©e de la SÃ »re moyenne de Esch/SÃ »re Ã Dirbach * 399,4 5,9919 49,9031 LU0001010 Grosbous  Neibruch * 18,62 5,9453 49,8422 LU0001011 VallÃ ©e de l'Ernz noire/Beaufort/Berdorf * 4 195,19 6,3319 49,7517 LU0001013 VallÃ ©e de l'Attert de la frontiÃ ¨re Ã Useldange * 818,51 5,8922 49,7503 LU0001014 Zones humides de Bissen et Fensterdall * 44,46 6,0542 49,7597 LU0001015 VallÃ ©e de l'Ernz blanche * 2 013,82 6,1961 49,755 LU0001016 Herborn  Bois de Herborn/Echternach  Haard * 1 178,36 6,4139 49,7564 LU0001017 VallÃ ©e de la SÃ »re infÃ ©rieure * 1 526,98 6,49 49,7383 LU0001018 VallÃ ©e de la Mamer et de l'Eisch * 6 799,39 5,9883 49,6942 LU0001020 Pelouses calcaires de la rÃ ©gion de Junglinster * 1 507,12 6,2231 49,7233 LU0001021 VallÃ ©e de la Syre de Manternach Ã Fielsmillen * 195,79 6,4628 49,7006 LU0001022 Grunewald * 3 157,52 6,1956 49,6486 LU0001024 Machtum  Pellembierg/Froumbierg/Greivenmaacherbierg * 399,61 6,4053 49,6489 LU0001025 Hautcharage/Dahlem  Asselborner et Boufferdanger Muer * 228,4 5,9444 49,5989 LU0001026 Bertrange  Greivelserhaff/Bouferterhaff * 700,8 6,0397 49,5992 LU0001027 Sanem  Groussebesch/Schouweiler  Bitchenheck * 274,48 5,9475 49,5586 LU0001028 Differdange Est  Prenzebierg/Anciennes mines et CarriÃ ¨res * 1 159,61 5,8897 49,5008 LU0001029 RÃ ©gion de la Moselle supÃ ©rieure * 1 675,31 6,3461 49,4975 LU0001030 Esch-sur-Alzette Sud-est  Anciennes miniÃ ¨res/Ellegronn * 1 007,61 6,0044 49,4519 LU0001031 Dudelange Haard * 660,45 6,0567 49,4681 LU0001032 Dudelange  Ginzebierg * 272,78 6,1169 49,4581 LU0001033 Wilwerdange  Conzefenn * 135,46 6,0372 50,1458 LU0001034 Wasserbillig  CarriÃ ¨re de dolomie 20,81 6,4933 49,7169 LU0001035 Schimpach  CarriÃ ¨res de Schimpach 11,31 5,8244 49,9978 LU0001037 PerlÃ ©  Ancienne ardoisiÃ ¨res 45,16 5,7736 49,8061 LU0001038 Troisvierges  Cornelysmillen * 381,57 5,9919 50,1228 LU0001042 Hoffelt  Kaleburn * 92,52 5,9075 50,0956 LU0001043 Troine/Hoffelt  Sporbaach * 74,49 5,8897 50,0942 LU0001044 Cruchten  Bras mort de l'Alzette 20,85 6,1064 49,7944 LU0001045 Gonderange/Rodenbourg  Faascht * 263,04 6,28 49,6956 LU0001051 Wark  Niederfeulen-Warken * 160,59 6,0533 49,8786 LU0001054 Fingig  Reifelswenkel * 85,05 5,8889 49,6067 LU0001055 Capellen  Air de service et Schultzbech 3,25 5,9797 49,6453 LU0001066 Grosbous  Seitert 21,61 5,9822 49,8108 LU0001067 Leitrange  Heischel 29,97 5,8806 49,7094 LU0001070 Grass  Moukebrill * 200,04 5,8983 49,6289 LU0001072 Massif forestier du Stiefeschboesch 38,9 5,8564 49,7344 LU0001073 Massif forestier du Ielboesch 31,24 6,0239 49,6536 LU0001074 Massif forestier du Faascht 46,19 5,9461 49,65 LU0001075 Massif forestier du Aesing 58,94 5,965 49,5478 LU0001076 Massif forestier du Waal 66,05 6,1208 49,4978 LU0001077 Bois de Bettembourg * 247 6,0917 49,5458 PLC080001 UjÃ cie Warty * 33 297,37 14,704 52,5528 PLC140001 Puszcza Kampinoska * 37 640,49 20,5968 52,3356 PLC200004 Puszcza BiaÃ owieska * 63 147,58 23,7829 52,7516 PLC990001 Ã awica SÃ upska 80 050,25 16,7651 54,939 PLH020001 ChÃ odnia w Cieszkowie 18,54 1 17,3681 51,6213 PLH020002 DÃbniaÃ skie MokradÃ a * 5 233,27 16,5665 51,3513 PLH020003 Dolina Ã achy * 991,24 16,7451 51,4453 PLH020004 GÃ ³ry StoÃ owe * 10 983,57 16,3497 50,4599 PLH020005 Kamionki * 71,96 16,537 50,6748 PLH020006 Karkonosze * 18 204,91 15,7586 50,7602 PLH020007 Kopalnie w ZÃ otym Stoku 170,05 4 16,8688 50,4313 PLH020008 KoÃ ciÃ ³Ã  w Konradowie 0,41 16,7933 50,3091 PLH020009 PanieÃ skie SkaÃ y 1,06 15,5895 51,103 PLH020010 Piekielna Dolina koÃ o Polanicy * 142,52 16,4886 50,4007 PLH020011 Rudawy Janowickie * 6 635,04 15,9806 50,823 PLH020012 SkaÃ ki Stoleckie 6,31 16,8772 50,599 PLH020013 Sztolnie w LeÃ nej * 30,22 2 15,2772 51,0168 PLH020014 Torfowisko pod ZieleÃ cem * 225,83 16,4142 50,3457 PLH020015 Wrzosowisko Przemkowskie * 6 663,7 15,6811 51,4345 PLH020016 GÃ ³ry Bialskie i Grupa Ã nieÃ ¼nika * 19 038,47 16,8561 50,2286 PLH020017 GrÃ dy w Dolinie Odry * 8 756,34 17,307 51,0082 PLH020018 Ã Ãgi OdrzaÃ skie * 20 223,04 16,4373 51,4463 PLH020019 Pasmo Krowiarki * 5 423,19 16,7516 50,3177 PLH020020 PrzeÃ omy PeÃ cznicy pod KsiÃ Ã ¼em * 240,28 16,286 50,8406 PLH020021 WzgÃ ³rza KieÃ czyÃ skie * 403,64 16,6301 50,8184 PLH020033 Czarne Urwisko koÃ o Lutyni * 36,14 16,8949 50,3585 PLH020034 Dobromierz * 1 514,58 16,2535 50,8789 PLH020035 BiaÃ a LÃ decka * 73,14 16,8792 50,3269 PLH020036 Dolina Widawy * 2 053,22 16,9058 51,2127 PLH020037 GÃ ³ry i PogÃ ³rze Kaczawskie * 35 005,3 16,0592 50,9959 PLH020038 GÃ ³ry Kamienne * 24 098,85 16,0948 50,678 PLH020039 Grodczyn i Homole koÃ o Dusznik * 287,87 16,3569 50,4047 PLH020040 Masyw Ã lÃÃ ¼y * 5 059,25 16,7058 50,8536 PLH020041 Ostoja nad BaryczÃ * 82 026,38 17,2826 51,4972 PLH020042 Ostrzyca Proboszczowicka * 74,03 15,7655 51,0564 PLH020043 PrzeÃ om Nysy KÃ odzkiej koÃ o Morzyszowa * 330,66 16,6575 50,4937 PLH020044 Stawy Sobieszowskie * 239,58 15,6713 50,8481 PLH020045 Stawy w Borowej 188,73 17,2553 51,1765 PLH020047 Torfowiska GÃ ³r Izerskich * 4 764,96 15,3926 50,8541 PLH020049 Ã »wirownie w Starej Olesznej * 41,8 15,5866 51,4202 PLH020050 Dolina Dolnej Kwisy * 5 972,18 15,4246 51,3892 PLH020051 Irysowy Zagon koÃ o Gromadzynia 37,93 16,3551 51,3195 PLH020052 PÃ tnÃ ³w Legnicki * 837,78 16,2228 51,2639 PLH020053 ZagÃ ³rzyckie Ã Ã ki * 359,79 16,55 51,2603 PLH020054 Ostoja nad Bobrem * 15 372,98 15,6667 51,0374 PLH020055 Przeplatki nad BystrzycÃ * 843,69 16,75 50,9776 PLH020057 Masyw CheÃ mca * 1 432,45 16,208 50,7859 PLH020060 GÃ ³ry Orlickie * 2 798,07 16,3796 50,3657 PLH020061 Dzika Orlica * 539,73 16,5417 50,2347 PLH020062 GÃ ³ry Bardzkie * 3 379,67 16,7455 50,487 PLH020063 Wrzosowiska Ã wiÃtoszowsko-Ã awszowskie * 10 141,62 15,4797 51,4681 PLH020065 BierutÃ ³w * 223,53 17,5106 51,1225 PLH020066 PrzeÃ omowa Dolina Nysy Ã uÃ ¼yckiej * 1 661,73 14,9528 51,042 PLH020068 Muszkowicki Las Bukowy * 206,36 16,928 50,6374 PLH020069 Las Pilczycki * 119,56 16,9606 51,1524 PLH020070 Sztolnia w MÃ otach 12,42 16,5469 50,2988 PLH020071 Ostoja Nietoperzy GÃ ³r Sowich * 21 324,86 16,4639 50,6667 PLH020072 Uroczyska BorÃ ³w DolnoÃ lÃ skich * 8 067,76 15,1141 51,3001 PLH020073 LudÃ ³w Ã lÃ ski 82,14 17,0059 50,8643 PLH020074 WzgÃ ³rza StrzeliÃ skie * 3 836,16 17,069 50,6802 PLH020075 Stawy Karpnickie * 211,34 15,8355 50,8539 PLH020076 Ã ¹rÃ ³dÃ a Pijawnika 157,39 15,7655 50,859 PLH020077 Ã »erkowice-SkaÃ a 84,85 15,5816 51,1588 PLH020078 Kumaki Dobrej * 2 094,03 17,1619 51,1973 PLH020079 WzgÃ ³rza WarzÃgowskie * 660,92 16,7522 51,4089 PLH020081 Lasy GrÃdziÃ skie * 3 087,53 17,3681 51,1166 PLH020082 WzgÃ ³rza NiemczaÃ skie * 3 237,16 16,7461 50,7628 PLH020083 Dolina Bystrzycy Ã omnickiej * 951,7 16,4936 50,3147 PLH020084 Dolina Dolnej Baryczy * 3 165,81 17 16,5464 51,6254 PLH020086 PieÃ ska Dolina Nysy Ã uÃ ¼yckiej * 2 353,39 15,0993 51,2568 PLH020087 GaÃ uszki w Chocianowie 29,54 15,7101 51,3474 PLH020088 Dalkowskie Jary * 40,1 15,8799 51,6551 PLH020089 DÃ browy Janikowskie 15,59 17,3742 50,9747 PLH020090 DÃ browy Kliczkowskie * 552,91 15,5141 51,3941 PLH020091 Dolina OleÃ nicy i Potoku Boguszyckiego * 1 118,81 17,4129 51,2598 PLH020092 Ã ¹rÃ ³dliska koÃ o Zimnej Wody * 156,01 16,0765 51,3231 PLH020093 Skoroszowskie Ã Ã ki 1 359,69 17,169 51,3989 PLH020094 Modraszki koÃ o Opoczki * 31,41 16,5006 50,7876 PLH020095 GÃ ³ra Wapienna * 119,86 15,7013 50,9542 PLH020096 GÃ ³ry ZÃ ote * 7 128,9 16,8222 50,3698 PLH020097 Jelonek Przemkowski 62,64 15,8571 51,5163 PLH020098 KarszÃ ³wek * 486,26 17,1706 50,7439 PLH020099 KieÃ czyn 2,75 16,6416 50,8118 PLH020100 KoziorÃ ³g w Czernej * 142,77 15,9132 51,7145 PLH020101 LeÃ ne Stawki koÃ o Goszcza * 111,92 17,5154 51,3831 PLH020102 Ã Ã ki GÃ ³r i PogÃ ³rza Izerskiego * 6 433,41 15,4123 50,9272 PLH020103 Ã Ãgi nad BystrzycÃ * 2 084,43 16,7968 51,0853 PLH020104 Ã Ãgi koÃ o ChaÃ upek * 127,21 17,0108 50,4832 PLH020105 TrzciÃ skie MokradÃ a * 75,29 15,8975 50,8817 PLH020106 JodÃ owice 9,37 16,812 51,2861 PLH020107 BÃ ³r JodÃ owy w Goli 11,9 17,5593 51,3582 PLH040001 Forty w Toruniu 12,91 2 18,6049 53,0429 PLH040003 Solecka Dolina WisÃ y * 7 030,08 18,2794 53,246 PLH040007 Jezioro GopÃ o * 13 459,42 18,3407 52,5553 PLH040011 Dybowska Dolina WisÃ y * 1 392,02 18,4141 53,0369 PLH040012 Nieszawska Dolina WisÃ y * 3 891,72 18,7278 52,9241 PLH040013 Cyprianka * 109,28 19,0656 52,7531 PLH040014 Cytadela GrudziÃ dz 222,81 18,7652 53,5174 PLH040017 Sandr Wdy * 6 320,75 18,3358 53,6668 PLH040018 Torfowisko MieleÃ skie * 146,06 19,3842 52,873 PLH040019 Ciechocinek * 13,23 18,7813 52,8909 PLH040020 Torfowisko Linie * 5,27 18,3097 53,1874 PLH040022 Krzewiny * 498,98 18,5646 53,6237 PLH040023 Doliny Brdy i StÃ Ã ¼ki w Borach Tucholskich * 3 948,35 17,9409 53,605 PLH040025 Zamek Ã wiecie 17,48 18,4601 53,404 PLH040026 Lisi KÃ t * 1 061,33 17,5014 53,0689 PLH040027 Ã Ã ki TrzÃÃ licowe w Foluszu 2 130,84 17,655 52,966 PLH040028 Ostoja BarciÃ sko-GÃ sawska * 3 456,41 20 17,7445 52,7902 PLH040029 RÃ ³wnina SzubiÃ sko-Ã abiszyÃ ska 2 825,85 23 17,7027 53,0988 PLH040030 Solniska SzubiÃ skie * 361,88 17,647 53,0024 PLH040031 BÃ ota KÃ Ã ³cieÃ skie * 3 899,28 19,2509 52,5181 PLH040033 Dolina Osy * 2 183,69 18,9964 53,4941 PLH040034 KoÃ ciÃ ³Ã  w Ã liwicach 0,11 18,1717 53,7068 PLH040035 Mszar PÃ ociczno * 181,81 19,671 53,1231 PLH040036 Ostoja Brodnicka * 4 176,86 19,2786 53,3512 PLH040037 SÃ one Ã Ã ki w Dolinie ZgÃ owiÃ czki * 151,91 18,7811 52,5034 PLH040038 Stary Zagaj * 307,47 19,3121 52,8187 PLH040039 WÃ ocÃ awska Dolina WisÃ y * 4 763,76 18,9838 52,7534 PLH040040 Zbocza PÃ utowskie * 1 002,42 18,3855 53,2694 PLH040041 Wydmy Kotliny ToruÃ skiej * 5 289,91 18,6128 52,9319 PLH040043 Leniec w Barbarce 4,11 18,5548 53,0565 PLH040044 Leniec w ChorÃ giewce 12,09 18,5402 52,9581 PLH060001 Chmiel 25,77 22,7167 51,0596 PLH060002 Czarny Las 19,85 22,9218 51,7166 PLH060003 Debry 179,46 23,1152 50,555 PLH060004 DobryÃ  * 87,78 23,4352 52,041 PLH060005 Dolina Ã rodkowego Wieprza * 1 523,34 22,9351 51,2571 PLH060006 Gliniska * 16,59 23,6353 50,8596 PLH060007 GoÃ cieradÃ ³w * 1 752,64 21,9608 50,8815 PLH060008 Hubale * 34,4 23,1874 50,6831 PLH060009 Jeziora UÃ ciwierskie * 2 065,57 23,1105 51,365 PLH060010 KÃ ty 23,98 23,1245 50,6752 PLH060011 Krowie Bagno 535,24 23,3015 51,4203 PLH060012 Olszanka 10,97 22,7096 51,0498 PLH060013 Ostoja Poleska * 10 159,15 23,2318 51,4459 PLH060014 Pastwiska nad HuczwÃ * 149,51 23,7325 50,6307 PLH060015 PÃ askowyÃ ¼ NaÃ Ãczowski 1 080,69 22,0081 51,3597 PLH060016 PopÃ ³wka * 55,7 23,5085 50,756 PLH060017 Roztocze Ã rodkowe * 8 472,8 22,9633 50,5965 PLH060018 Stawska GÃ ³ra 4,98 23,403 51,2068 PLH060019 SuÃ le WzgÃ ³rza * 27,23 24,0074 50,4827 PLH060020 Sztolnie w Senderkach 80,6 23,051 50,5394 PLH060021 Ã widnik * 122,83 22,6917 51,2321 PLH060022 Ã wiÃty Roch 202,36 23,1844 50,5369 PLH060023 Torfowiska CheÃ mskie * 2 124,17 23,6547 51,1464 PLH060024 Torfowisko Sobowice 175,42 4 23,3996 51,1209 PLH060025 Dolina Sieniochy * 2 693,09 23,5164 50,6456 PLH060026 Wodny DÃ ³Ã  188,35 23,0567 50,9869 PLH060027 Wygon Grabowiecki * 8,37 23,5557 50,8019 PLH060028 ZaroÃ le 391,83 23,3071 50,4597 PLH060029 Ã »urawce 35,76 23,5812 50,3718 PLH060030 Izbicki PrzeÃ om Wieprza 1 778,06 23,1376 50,9194 PLH060031 Uroczyska LasÃ ³w Janowskich * 34 544,25 22,2046 50,676 PLH060032 Poleska Dolina Bugu * 8 173,24 23,673 51,2841 PLH060033 DobromyÃ l * 636,82 23,1643 51,2317 PLH060034 Uroczyska Puszczy Solskiej * 34 671,49 23,0148 50,4252 PLH060035 ZachodniowoÃ yÃ ska Dolina Bugu * 1 556,11 24,0612 50,6785 PLH060039 DobuÃ ¼ek 199,3 23,7087 50,5773 PLH060040 Dolina Ã Ãtowni 1 134,99 22,8953 50,8211 PLH060042 Ã Ã ki nad SzyszÃ Ã * 981,05 23,6419 50,4202 PLH060043 Lasy Sobiborskie * 9 709,35 23,5959 51,4149 PLH060044 Niedzieliska 17,86 23,0731 50,6921 PLH060045 PrzeÃ om WisÃ y w MaÃ opolsce * 15 116,37 21,7912 51,1104 PLH060048 Podpakule * 10,69 23,4736 51,353 PLH060051 Dolny Wieprz * 8 182,3 22,0815 51,5685 PLH060053 Terespol 24,93 23,5973 52,0816 PLH060054 Opole Lubelskie 2 724,43 22,0165 51,1543 PLH060055 PuÃ awy 1 156,97 21,99 51,4312 PLH060056 Bachus 84,24 23,4187 51,3075 PLH060057 Serniawy 38,03 23,363 51,3298 PLH060058 Dolina Wolicy * 938,28 23,3823 50,8436 PLH060059 Drewniki 65,49 23,3677 50,9091 PLH060060 Horodysko * 2,89 23,4033 50,824 PLH060061 Las OrÃ owski 367,25 23,2786 50,8891 PLH060062 RogÃ ³w 12 23,5228 50,7981 PLH060063 Komaszyce 127,82 22,0745 51,1185 PLH060064 NowosiÃ ³Ã ki (JulianÃ ³w) * 33,48 23,3213 51,1866 PLH060065 PawÃ Ã ³w * 870,95 23,1604 51,1475 PLH060066 Dolina Krzny 202,99 23,3775 52,0627 PLH060067 KamieÃ  * 97,98 1 23,5725 51,1095 PLH060068 Sawin * 7,17 23,3834 51,275 PLH060069 Wierzchowiska * 4,15 22,26 51,1225 PLH060070 Borowa GÃ ³ra 3,3 23,4989 50,4407 PLH060071 GuzÃ ³wka 741,46 22,7623 50,8704 PLH060072 KumÃ ³w Majoracki 137,19 23,5508 51,0135 PLH060073 PosadÃ ³w 3,15 23,8155 50,5079 PLH060074 Putnowice * 50,57 23,6591 50,9632 PLH060075 Ã »mudÃ º 44,13 23,6715 51,0068 PLH060076 Brzeziczno * 97,97 23,0066 51,3846 PLH060078 Polichna 368,4 22,2212 50,8835 PLH060079 Dzierzkowice 247,08 22,0943 50,9802 PLH060080 Ã abunie 311,41 23,4198 50,6447 PLH060081 Ã opiennik 157,71 22,9879 51,0345 PLH060082 Ã wieciechÃ ³w 130,09 21,867 50,9625 PLH060083 Szczecyn * 932,52 22,0301 50,8149 PLH060084 Adelina 483,73 23,7948 50,6324 PLH060085 BrÃ ³dek 208,72 23,4091 50,6815 PLH060086 Dolina GÃ ³rnej Siniochy 596,96 23,4746 50,716 PLH060087 Doliny Ã abuÃ ki i Topornicy 2 054,72 23,1957 50,652 PLH060088 KazimierÃ ³wka 165,45 23,6132 50,682 PLH060089 MinokÃ t * 177,92 23,3701 50,3834 PLH060090 Siennica RÃ ³Ã ¼ana 133,73 23,4229 51,0458 PLH060091 KornelÃ ³wka 28,58 23,3202 50,7794 PLH060092 Niedzieliski Las * 267,24 23,1298 50,692 PLH060093 Uroczyska Roztocza Wschodniego * 5 809,99 23,4906 50,2827 PLH060094 Uroczyska LasÃ ³w Adamowskich 1 100,77 23,251 50,6318 PLH060095 Jelino * 8,37 23,0315 51,4184 PLH060096 Bystrzyca Jakubowicka 456,18 22,6773 51,2933 PLH060097 Dolina Dolnej Tanwi * 8 518,01 22,8318 50,4255 PLH060098 Wrzosowisko w Orzechowie 18,84 23,0261 51,4597 PLH060099 Uroczyska LasÃ ³w Strzeleckich * 3 598,64 23,8642 50,9368 PLH060100 Tarnoszyn * 368,09 23,7484 50,3976 PLH060101 Horodyszcze * 25,43 23,2069 51,7584 PLH060102 Las Ã »aliÃ ski * 784,08 23,6677 51,1832 PLH060103 Lasy DoÃ hobyczowskie * 472,88 24,085 50,6038 PLH060104 Lasy MirczaÃ skie 153,04 23,9977 50,6848 PLH060105 MaÃ luchy * 91,57 22,9709 51,4544 PLH060106 Obuwik w Uroczysku Ã widÃ ³w * 36,55 22,8906 51,8682 PLH060107 Ostoja Parczewska * 3 591,53 22,9724 51,5579 PLH060108 Jata * 1 188,34 22,2059 51,9677 PLH080001 Dolina Leniwej Obry * 7 137,66 15,671 52,3065 PLH080002 Rynna Jezior ObrzaÃ skich * 15 305,73 15,8887 52,3333 PLH080003 Nietoperek 7 377,37 15,4805 52,3944 PLH080004 Torfowisko ChÃ opiny * 498,49 15,0433 52,8323 PLH080005 Torfowisko MÃ odno * 239,36 14,7802 52,1251 PLH080006 UjÃ cie Noteci * 3 994,54 15,3515 52,7256 PLH080007 Buczyna Szprotawsko-Piotrowicka * 1 423,3 15,6778 51,5083 PLH080008 Buczyny Ã agowsko-SulÃciÃ skie * 6 771,02 15,1974 52,3656 PLH080009 Dolina Ilanki * 2 232,83 15,0317 52,3504 PLH080011 Dolina Pliszki * 5 033,85 15,1959 52,2526 PLH080012 Kargowskie Zakola Odry * 3 070,28 15,6689 51,9933 PLH080013 Ã Ãgi SÃ ubickie * 825,1 14,5575 52,3662 PLH080014 Nowosolska Dolina Odry * 6 040,33 15,7637 51,8332 PLH080015 UjÃ cie Ilanki * 1 958,74 14,8001 52,2963 PLH080024 Mopkowy tunel koÃ o Krzystkowic 48,05 15,2121 51,814 PLH080028 KroÃ nieÃ ska Dolina Odry * 19 202,47 14,6872 52,1123 PLH080029 Torfowiska SuÃ owskie 44,32 14,7158 52,3768 PLH080030 Borowina * 512,22 15,6009 51,6424 PLH080031 Bory Chrobotkowe koÃ o BrzÃ ³zki 891,95 15,0137 52,0256 PLH080032 Bory Chrobotkowe Puszczy Noteckiej * 2 309,03 15,5983 52,6562 PLH080033 BroniszÃ ³w 629,98 15,4661 51,7824 PLH080034 Bytnica 33,89 15,1696 52,144 PLH080035 DÃbowe Aleje w GryÃ ¼ynie i Zawiszach * 29,71 15,2738 52,1957 PLH080036 Jeziora GoÃ cimskie * 2 995,77 15,733 52,7378 PLH080037 Lasy DobrosuÃ owskie * 11 192,86 15,0247 52,187 PLH080038 Ã Ãgi nad NysÃ Ã uÃ ¼yckÃ * 449,91 14,8308 51,5056 PLH080039 Mierkowskie Wydmy 609,78 14,8993 51,8404 PLH080040 OtyÃ  0,11 15,7112 51,8479 PLH080041 Skwierzyna 0,25 15,5029 52,5993 PLH080042 Stara DÃ browa w Korytach * 1 630,39 15,1744 52,2769 PLH080043 SulechÃ ³w 0,13 15,6244 52,0857 PLH080044 Wilki nad NysÃ * 12 226,92 15,0266 51,4801 PLH080046 MaÃ omickie Ã Ãgi * 992,97 15,4365 51,5703 PLH080047 Ã »urawie Bagno SÃ awskie * 41,7 15,9855 51,9046 PLH080048 Bory Chrobotkowe koÃ o Bytomca 615,29 14,8344 52,1025 PLH080049 Rynna Jezior RzepiÃ skich * 293,93 14,7546 52,324 PLH080051 BroÃ ¼ek 65,13 14,7098 51,7041 PLH080052 Jeziora Brodzkie * 829,18 14,7283 51,8014 PLH080053 Jezioro Janiszowice * 206,07 15,041 51,8977 PLH080054 Nowogrodzkie PrzygieÃ kowisko 31,46 15,2837 51,8124 PLH080055 PrzygieÃ kowiska KoÃ o Gozdnicy * 1 767,7 15,0458 51,4321 PLH080056 Diabelski Staw koÃ o Radomicka * 7,31 14,9947 52,1369 PLH080057 Dolina Lubszy * 724,52 15,0368 51,7071 PLH080058 Murawy Gorzowskie * 79,85 15,1896 52,7289 PLH080059 Ã Ãgi koÃ o Wymiarek * 159,16 15,0667 51,5262 PLH080060 Uroczyska BorÃ ³w Zasieckich * 4 375,36 14,8439 51,7455 PLH080062 Zimna Woda * 86,33 15,5344 51,8683 PLH080063 Bory Babimojskie 619,66 15,8612 52,134 PLH080064 Skroda * 378,62 15,0358 51,5908 PLH080065 Lubski Ã Ãg Ã nieÃ ¼ycowy 64,98 15,0002 51,7892 PLH080067 Rynna GryÃ ¼yny * 1 336,84 15,2743 52,1368 PLH080068 Dolina Dolnego Bobru * 1 730,05 15,2742 51,7153 PLH080069 DÃ browy GubiÃ skie * 1 534,62 14,9043 51,9608 PLH080070 Las Ã »arski * 1 245,13 15,1334 51,5973 PLH080071 Ostoja Barlinecka * 26 596,41 15,3218 52,8889 PLH080073 Rynna Jezior Torzymskich * 306,13 14,9992 52,3033 PLH100001 DÃ browa Grotnicka * 101,48 19,3187 51,9199 PLH100002 DÃ browa Ã wietlista w Pernie * 40,06 19,2102 52,2863 PLH100003 Lasy Spalskie * 2 016,4 20,1522 51,558 PLH100004 Ã Ã ka w BÃczkowicach * 191,18 19,7161 51,183 PLH100005 Niebieskie Ã ¹rÃ ³dÃ a * 25,24 20,029 51,5121 PLH100006 Pradolina Bzury-Neru * 21 886,17 79 19,3742 52,105 PLH100007 ZaÃ ÃczaÃ ski Ã uk Warty * 9 317,24 18,7458 51,1173 PLH100008 Dolina Ã rodkowej Pilicy * 3 787,43 19,9131 51,2179 PLH100015 Dolina Rawki * 2 525,38 20,2906 51,9323 PLH100016 Buczyna GaÃ kowska 103,41 19,6996 51,7373 PLH100017 Buczyna Janinowska 528,96 19,6854 51,8505 PLH100018 Cisy w Jasieniu * 19,68 19,5693 50,9976 PLH100019 DÃ browy Ã wietliste koÃ o Redzenia * 44,29 19,9407 51,7284 PLH100020 Lasy Gorzkowickie * 61,53 19,5901 51,1695 PLH100021 Grabia * 1 670,48 19,0149 51,528 PLH100022 GrÃ dy nad LindÃ * 54,92 19,3294 51,8764 PLH100023 Las DÃbowiec * 47,04 19,729 50,9155 PLH100024 Lasy Smardzewickie * 286,52 20,095 51,489 PLH100025 Lipickie MokradÃ a * 369,51 18,4851 51,8399 PLH100026 LubiaszÃ ³w w Puszczy Pilickiej * 202,81 2 19,8701 51,4257 PLH100027 DÃ browy w Marianku * 72,7 19,6764 51,2021 PLH100028 Polany Puszczy Bolimowskiej 132,28 20,1059 52,0387 PLH100029 SÃ one Ã Ã ki w PeÃ czyskach * 34,97 19,2415 51,9785 PLH100030 Torfowiska Ã »ytno  Ewina * 45,33 19,5569 50,9525 PLH100031 Wielkopole  JodÃ y pod CzartoriÃ 41,91 19,8561 51,2101 PLH100032 Silne BÃ ota 67,37 2 19,5147 52,0093 PLH100033 Szczypiorniak i Kowaliki 28,54 2 19,6301 51,9596 PLH100034 Wola Cyrusowa 92,35 19,7442 51,8676 PLH100035 Ã Ã ki CiebÃ owickie * 475,34 20,0974 51,5392 PLH100036 Ã wiÃte Ã ugi * 151,23 3 19,1158 51,3846 PLH100037 Torfowiska nad ProsnÃ * 95,55 18,1929 51,3766 PLH120004 Dolina PrÃ dnika * 2 160,93 19,8084 50,2108 PLH120005 Dolinki Jurajskie * 886,51 19,6821 50,1694 PLH120006 Jaroszowiec 584,81 19,6005 50,3439 PLH120007 Kalina-Lisiniec 5,68 20,1599 50,3626 PLH120008 KoÃ o Grobli * 599,63 20,362 50,0982 PLH120010 LipÃ ³wka * 25,39 20,3725 50,0891 PLH120011 MichaÃ owiec 20,35 19,6832 50,3291 PLH120014 Pustynia BÃ Ãdowska * 1 963,9 19,5113 50,3424 PLH120015 SterczÃ ³w-Ã cianka 10,96 20,1704 50,3285 PLH120017 WaÃ y * 9,25 20,228 50,3408 PLH120019 Ostoja Popradzka * 57 930,98 20,8357 49,4172 PLH120020 Ostoje Nietoperzy okolic Bukowca 586,33 20,809 49,7942 PLH120033 Bednarka * 1 291,93 21,3348 49,6495 PLH120034 Czerna 76,39 19,6307 50,1694 PLH120035 Nawojowa * 1 993,97 20,7646 49,5633 PLH120036 Ã abowa * 3 251,19 20,8599 49,543 PLH120044 Krzeszowice 39,83 19,6319 50,1378 PLH120047 Ostoja w PaÃ mie Brzanki * 788,9 21,0876 49,8513 PLH120048 Nowy WiÃ nicz 325,68 20,4835 49,9119 PLH120049 Cybowa GÃ ³ra 18,15 20,234 50,3839 PLH120051 GiebuÃ tÃ ³w 6,38 20,1676 50,3979 PLH120052 Ostoje Nietoperzy Beskidu Wyspowego * 5 706,13 20,4772 49,7326 PLH120053 GrzymaÃ Ã ³w 15,23 20,1981 50,3698 PLH120054 Kalina MaÃ a 25,64 20,1147 50,3602 PLH120055 KomorÃ ³w 4,91 20,0189 50,3448 PLH120056 KwiatÃ ³wka * 46,96 20,1658 50,4741 PLH120058 Rudno 72,37 19,6165 50,0439 PLH120059 Dolina Sanki 22,46 19,7042 50,0688 PLH120060 Cedron 216,51 19,6825 49,896 PLH120061 BiaÃ a GÃ ³ra 12,89 19,969 50,4472 PLH120062 Kaczmarowe DoÃ y 12,62 20,0612 50,3062 PLH120063 ChodÃ ³w  FalniÃ ³w 7,27 19,9659 50,3748 PLH120064 DÃ bie 4,01 20,1802 50,3404 PLH120065 DÃbnicko-Tyniecki obszar Ã Ã kowy 282,86 19,8754 50,0294 PLH120066 DÃbÃ ³wka nad rzekÃ UszewkÃ 844,28 20,6885 50,1681 PLH120067 Dolina rzeki GrÃ ³bki 999,78 20,5383 50,1034 PLH120068 Jadowniki Mokre 704,22 20,7789 50,1449 PLH120069 Ã Ã ki Nowohuckie 59,75 20,0355 50,0666 PLH120070 KÃpie na WyÃ ¼ynie Miechowskiej 54,17 19,9707 50,4648 PLH120071 Opalonki 2,4 20,176 50,3503 PLH120072 PoradÃ ³w 11,3 20,0547 50,3308 PLH120073 Pstroszyce 19,44 20,016 50,4061 PLH120074 SÃ awice Duchowne 4,41 20,0712 50,3156 PLH120075 UniejÃ ³w Parcele 3,7 19,9501 50,4283 PLH120076 Widnica 7,86 20,0352 50,3971 PLH120077 RudniaÃ skie Modraszki  KajasÃ ³wka 447,24 19,6669 50,0202 PLH120079 SkawiÃ ski obszar Ã Ã kowy 44,13 19,8381 49,9975 PLH120080 Torfowisko Wielkie BÃ oto 347,89 20,2749 50,0189 PLH120083 Dolna SoÃ a * 500,97 19,1959 49,9513 PLH120084 WiÃ liska 48,68 19,5299 50,0139 PLH120085 Dolny Dunajec * 1 293,94 20,892 50,0234 PLH120087 Ã ososina * 345,39 20,643 49,7568 PLH120088 Ã rodkowy Dunajec z dopÃ ywami * 755,83 20,4463 49,4251 PLH120089 Tarnawka * 139,95 20,2861 49,83 PLH120090 BiaÃ a Tarnowska * 957,46 20,9585 49,9659 PLH120091 Armeria 7,39 19,4819 50,2804 PLH120092 Pleszczotka 4,92 19,4733 50,2913 PLH120094 Ostoje Nietoperzy Powiatu Gorlickiego * 2 824,56 21,0923 49,6106 PLH120096 BiaÃ owodzka GÃ ³ra nad Dunajcem 67,65 20,633 49,6897 PLH140001 Ostoja Bagno CaÃ owanie * 3 447,51 21,3401 52,013 PLH140002 Baranie GÃ ³ry * 180,63 20,1299 53,0939 PLH140003 DÃ browa Radziejowska * 52,2 20,5416 52,0199 PLH140004 DÃ browy SeroczyÃ skie * 552,56 21,9882 52,012 PLH140005 Dolina Wkry * 24 20,6892 52,494 PLH140006 Dolina ZwoleÃ ki * 2 379,34 18 21,6701 51,3048 PLH140007 Kantor Stary 97,01 22,0976 52,3615 PLH140008 Krogulec * 113,11 21,263 52,491 PLH140009 Ã Ãgi Czarnej Strugi * 38,78 21,0818 52,3633 PLH140010 Olszyny Rumockie * 149,66 20,2316 53,0691 PLH140011 Ostoja NadbuÃ ¼aÃ ska * 46 036,74 22,5464 52,4263 PLH140012 SikÃ ³rz * 204,54 19,559 52,6312 PLH140013 Wydmy Lucynowsko-Mostowieckie 300,48 21,4471 52,5312 PLH140015 PakosÃ aw * 668,63 21,1545 51,2054 PLH140016 Dolina Dolnej Pilicy * 31 821,57 21,0415 51,6911 PLH140020 Forty ModliÃ skie 157,25 20,7172 52,3895 PLH140021 Uroczyska Ã Ã ckie * 1 620,44 19,6288 52,4845 PLH140022 Bagna Celestynowskie * 1 036,97 21,4417 52,0186 PLH140023 Bagna OroÃ skie * 921,45 21,6195 51,68 PLH140024 DÃ browy Ceranowskie * 161,79 22,1553 52,6428 PLH140025 Dolina Ã rodkowego Ã widra * 1 475,69 21,4723 52,092 PLH140026 Dzwonecznik w Kisielanach * 45,72 22,2035 52,2508 PLH140027 GoÃ e Ã Ã ki * 49,59 21,7299 51,9957 PLH140028 GoÃ obÃ ³rz * 186,53 22,2747 52,1244 PLH140029 Kampinoska Dolina WisÃ y * 20 659,11 20,5815 52,4263 PLH140030 Ã Ãkawica * 1 468,86 21,322 51,7379 PLH140031 Las Jana III Sobieskiego * 115,15 21,1658 52,232 PLH140032 Ostoja Nadliwiecka * 13 622,72 21,9777 52,3673 PLH140033 PodebÃ ocie * 1 275,78 21,7213 51,632 PLH140034 Poligon RembertÃ ³w * 241,93 21,2048 52,282 PLH140035 Puszcza Kozienicka * 28 230,37 21,4531 51,5276 PLH140036 RogoÃ ºnica * 153,23 21,9378 52,1006 PLH140037 Torfowiska Czernik * 53,8 21,5853 52,3428 PLH140038 BiaÃ e BÃ ota * 31,43 21,2295 52,3576 PLH140039 Stawy w Ã »abieÃ cu 105,28 21,0371 52,0423 PLH140040 Strzebla BÃ otna w Zielonce * 2,2 21,1392 52,2959 PLH140041 Las BielaÃ ski * 129,84 20,9619 52,2924 PLH140042 Las NatoliÃ ski * 103,73 21,0794 52,1421 PLH140043 Ostoja Nowodworska * 51,06 20,7523 52,4195 PLH140044 Grabinka 45,8 20,2277 52,0313 PLH140045 Ã wietliste dÃ browy i grÃ dy w JabÃ onnej * 1 816,03 20,9559 52,5153 PLH140046 Bory bagienne i torfowiska Karaska * 558,83 21,3631 53,2463 PLH140047 Bory Chrobotkowe Karaska 1 124,52 21,295 53,2582 PLH140048 Ã Ã ki KazuÃ skie 340,02 20,6918 52,4017 PLH140049 Myszynieckie Bory Sasankowe * 1 936,98 21,6038 53,3949 PLH140050 Ã Ã ki OstrÃ ³wieckie * 954,58 21,2559 52,0359 PLH140051 Dolina Skrwy Lewej * 129,02 19,5124 52,5199 PLH140052 Zachodniokurpiowskie Bory Sasankowe 2 214,06 21,1542 53,164 PLH140053 Ã Ã ki Ã »ukowskie 173,36 20,4052 51,9884 PLH140054 Aleja Pachnicowa * 1,09 1 20,4423 52,6184 PLH140055 Ã Ã ki Soleckie 222,06 21,0998 52,0363 PLH160001 Forty Nyskie 55,43 17,3232 50,4817 PLH160002 GÃ ³ra Ã wiÃtej Anny * 5 084,28 18,2565 50,4488 PLH160003 KamieÃ  Ã lÃ ski 832,4 18,1054 50,5251 PLH160004 Ostoja SÃ awniowicko-Burgrabicka 771,56 17,278 50,3371 PLH160005 Bory NiemodliÃ skie * 4 541,34 17,6732 50,5899 PLH160007 GÃ ³ry Opawskie * 5 583,29 17,4576 50,2854 PLH160008 Dolina MaÃ ej Panwi * 1 106,27 18,4968 50,6064 PLH160009 Lasy Barucickie * 4 394,49 17,6828 50,9677 PLH160010 Ã Ã ki w okolicach ChrzÃ stowic 795,02 18,0513 50,6691 PLH160011 Ã Ãg Zdzieszowicki * 619,9 18,0981 50,3969 PLH160012 Ã Ã ki w okolicach KarÃ owic nad StobrawÃ 933,45 17,7316 50,8736 PLH160013 Ã Ã ki w okolicach Kluczborka nad StobrawÃ 356,65 18,1505 50,9748 PLH160014 Opolska Dolina Nysy KÃ odzkiej * 1 439,64 17,4288 50,6841 PLH160016 PrzyÃ Ãk nad BiaÃ Ã GÃ uchoÃ askÃ * 166 17,3264 50,4054 PLH160017 Teklusia * 316,48 18,0847 51,0547 PLH160018 Rozumicki Las * 96,58 17,9853 50,0129 PLH160019 Ã »ywocickie Ã Ãgi * 101,72 18,0063 50,4556 PLH160020 Szumirad * 99,1 18,2729 50,8335 PLH180001 Ostoja Magurska * 20 104,73 21,5073 49,5284 PLH180006 KoÃ acznia 0,1 22,2664 50,3055 PLH180007 Rzeka San 1 374,76 22,3669 49,7992 PLH180008 Fort Salis Soglio 51,72 22,8944 49,7578 PLH180011 JasioÃ ka * 686,73 21,6963 49,5857 PLH180012 Ostoja Przemyska * 39 656,77 22,6273 49,6919 PLH180013 Ostoja GÃ ³ry SÃ onne * 46 071,46 22,3521 49,5339 PLH180014 Ostoja JaÃ liska * 29 252,1 21,8478 49,3976 PLH180015 Ã ysa GÃ ³ra * 2 743,79 21,5896 49,5444 PLH180016 RymanÃ ³w * 5 240,99 21,8679 49,5295 PLH180017 Horyniec * 11 633,03 23,398 50,2369 PLH180018 Trzciana * 2 285,53 21,6685 49,5089 PLH180019 DÃ browa koÃ o Zaklikowa * 4,99 22,1516 50,7657 PLH180020 Dolina Dolnego Sanu * 10 176,64 22,3369 50,3923 PLH180021 Dorzecze GÃ ³rnego Sanu * 1 578,67 22,1565 49,4448 PLH180022 KlonÃ ³wka * 136,75 21,5648 49,8846 PLH180023 Las nad BraciejowÃ * 1 440,17 21,4571 49,9985 PLH180024 Ã ukawiec * 2 270,18 23,0721 50,0514 PLH180025 Nad Husowem * 3 347,7 22,2271 49,9417 PLH180027 Ostoja Czarnorzecka * 1 946,6 21,8615 49,7467 PLH180028 Patria nad OdrzechowÃ 572,89 22,0202 49,5501 PLH180030 WisÃ ok Ã rodkowy z DopÃ ywami * 1 064,64 21,6568 49,796 PLH180031 Golesz * 260,85 21,4441 49,7809 PLH180032 JaÃ mierz 174,45 21,9912 49,6133 PLH180033 JÃ ³zefÃ ³w  Wola DÃbowiecka * 60,51 2 21,4297 49,6549 PLH180034 KoÃ ciÃ ³Ã  w Dydni 198,01 22,1564 49,6796 PLH180035 KoÃ ciÃ ³Ã  w Nowosielcach 0,28 22,0772 49,5652 PLH180036 KoÃ ciÃ ³Ã  w RÃ ³wnem 1,36 21,7172 49,5939 PLH180037 KoÃ ciÃ ³Ã  w Skalniku 350,62 21,4848 49,5714 PLH180038 Ladzin 50,14 21,8555 49,5988 PLH180039 Las HrabeÃ ski * 125,6 21,9277 49,5901 PLH180040 Las NiegÃ owicki 30,76 21,4487 49,719 PLH180041 Ã Ã ki nad MÃ ynÃ ³wkÃ * 51,02 21,4116 49,7504 PLH180042 Ã Ã ki w Komborni 13,14 21,8523 49,6967 PLH180043 Mrowle Ã Ã ki 294,08 21,9677 50,0938 PLH180045 Sanisko w Bykowcach * 79,77 22,2648 49,5388 PLH180046 Liwocz 327,66 21,3583 49,8069 PLH180047 Lasy LeÃ ¼ajskie * 2 656,4 22,2594 50,2339 PLH180048 Bory Bagienne nad BukowÃ * 532,2 22,4571 50,5617 PLH180049 Tarnobrzeska Dolina WisÃ y * 4 059,69 21,635 50,5575 PLH180050 Starodub w PeÃ kiniach 574,82 22,5763 50,0768 PLH180051 Ã Ã ki nad WojkÃ ³wkÃ 9,62 21,726 49,782 PLH180052 WisÃ oka z dopÃ ywami * 2 651,03 21,4006 49,7269 PLH180053 Dolna WisÃ oka z DopÃ ywami 453,69 21,3508 50,0575 PLH180054 Lasy Sieniawskie * 18 015,42 22,7473 50,1807 PLH180055 Enklawy Puszczy Sandomierskiej * 7 952,49 21,831 50,4499 PLH200001 Jeleniewo * 5 910,07 22,9664 54,2385 PLH200002 NarwiaÃ skie Bagna * 6 823,05 22,9492 53,0483 PLH200003 Ostoja Suwalska * 6 349,51 22,8487 54,2552 PLH200004 Ostoja Wigierska * 16 072,11 23,0865 54,0729 PLH200005 Ostoja Augustowska * 107 068,74 23,2486 53,9173 PLH200006 Ostoja KnyszyÃ ska * 136 084,43 23,2383 53,3098 PLH200007 Pojezierze SejneÃ skie * 13 630,94 23,424 54,1197 PLH200008 Dolina Biebrzy * 121 206,23 22,58 53,4514 PLH200010 Ostoja w Dolinie GÃ ³rnej Narwi * 19 090,18 23,4595 52,9151 PLH200014 Schrony Brzeskiego Rejonu Umocnionego 117,07 22,9947 52,3925 PLH200015 Murawy w HaÃ kach 157,34 23,1826 52,83 PLH200016 Dolina Szeszupy * 1 701,35 22,9659 54,3229 PLH200017 Torfowiska GÃ ³r Sudawskich * 98,51 22,9177 54,3435 PLH200018 Czerwony BÃ ³r * 5 052,22 22,0771 52,9909 PLH200019 Jelonka * 2 479,9 23,3576 52,6065 PLH200020 MokradÃ a KolneÃ skie i Kurpiowskie * 1 446,57 21,7674 53,3971 PLH200021 Ostoja w Dolinie GÃ ³rnego Nurca * 5 524,05 23,1487 52,612 PLH200022 Dolina GÃ ³rnej Rospudy * 4 070,69 22,6219 54,1639 PLH200023 Dolina Pisy * 3 223,21 21,7887 53,3497 PLH200024 Ostoja NarwiaÃ ska * 18 604,96 22,8539 53,214 PLH200025 Sasanki w Kolimagach 2,54 21,8483 53,3607 PLH200026 Ã ¹rÃ ³dliska WzgÃ ³rz SokÃ ³lskich * 49,11 23,479 53,6335 PLH220001 Bagna Izbickie * 786,35 17,422 54,6581 PLH220002 BiaÃ e BÃ oto * 43,42 17,8887 54,4803 PLH220003 BiaÃ ogÃ ³ra * 1 132,8 17,9245 54,8175 PLH220005 Bytowskie Jeziora Lobeliowe * 2 490,32 17,5623 54,167 PLH220006 Dolina GÃ ³rnej Ã eby * 2 550,07 18,0255 54,4444 PLH220007 Dolina KÃ odawy * 10,51 18,5264 54,1895 PLH220008 Dolina Reknicy * 66,34 18,4344 54,2711 PLH220009 Dolina Ã rodkowej Wietcisy * 430,88 18,2296 54,1301 PLH220010 Hopowo * 5,44 18,24 54,2662 PLH220011 Jar Rzeki Raduni * 85,82 18,3075 54,3058 PLH220012 Jeziorka ChoÃ nickie * 214,31 17,7085 54,2628 PLH220013 Jezioro Piasek 54,83 17,1292 54,0109 PLH220014 Kurze GrzÃdy * 1 586,59 17,9747 54,3998 PLH220016 BiaÃ a * 418,83 18,2266 54,5692 PLH220017 Mechowiska SulÃczyÃ skie * 45,58 17,7862 54,2251 PLH220018 Mierzeja Sarbska * 1 882,9 17,6543 54,7753 PLH220019 Orle 269,92 18,1573 54,6517 PLH220020 PeÃ cznica * 253,06 18,246 54,5299 PLH220021 PiaÃ nickie Ã Ã ki * 1 084,99 18,0583 54,8146 PLH220022 PÃ ywajÃ ce wyspy pod Rekowem * 107,94 17,4665 54,0899 PLH220023 Ostoja SÃ owiÃ ska * 32 955,3 17,3999 54,7121 PLH220024 Przymorskie BÃ ota * 1 688,87 16,7637 54,5461 PLH220025 Przywidz * 953,12 18,3442 54,1922 PLH220026 Sandr Brdy * 7 492,59 17,5475 53,883 PLH220027 Staniszewskie BÃ oto * 917,17 18,0359 54,3739 PLH220028 Studzienickie Torfowiska * 175,27 17,5664 54,1061 PLH220029 Trzy MÃ yny * 765,88 18,2041 54,7522 PLH220030 Twierdza WisÃ oujÃ cie 16,17 18,6801 54,3948 PLH220031 WaÃ mierz * 388,27 18,7178 54,015 PLH220032 Zatoka Pucka i PÃ ³Ã wysep Helski * 26 566,43 18,5907 54,685 PLH220033 Dolna WisÃ a * 10 374,19 18,8413 53,8294 PLH220034 Jeziora Wdzydzkie * 13 583,75 17,9113 54,0197 PLH220035 Jezioro Krasne 95,61 17,2822 53,8703 PLH220036 Dolina Ã upawy * 5 508,63 17,29 54,4879 PLH220037 Dolina Stropnej * 963,39 17,6554 54,1831 PLH220038 Dolina Wieprzy i Studnicy * 14 349,03 16,8916 54,2005 PLH220039 Jeziora Lobeliowe koÃ o Soszycy * 132,4 17,5824 54,2603 PLH220040 Ã ebskie Bagna * 211,47 17,5749 54,5608 PLH220041 Miasteckie Jeziora Lobeliowe * 1 372,46 17,0593 54,04 PLH220042 Torfowisko PobÃ ockie * 111,63 17,4803 54,6245 PLH220044 Ostoja w UjÃ ciu WisÃ y * 883,51 18,7898 54,3616 PLH220045 GÃ ³rkowski Las * 99,3 17,5661 54,6612 PLH220052 Dolina SÃ upi * 6 991,48 17,1913 54,3544 PLH220054 Widowo 99,14 18,1291 54,8307 PLH220055 Bunkier w Oliwie 0,13 18,5515 54,4058 PLH220056 Czerwona Woda pod Babilonem * 821,12 17,4191 53,7749 PLH220057 Ostoja ZapceÃ ska * 3 804,86 17,4599 54,002 PLH220058 Doliny Brdy i Chociny * 1 455,76 17,4482 53,8381 PLH220059 DuÃ ¼y OkoÃ  * 21,51 17,4281 53,7218 PLH220060 Las WolnoÃ Ã  * 335,29 17,469 53,73 PLH220061 MÃtne * 523,71 17,778 53,7849 PLH220062 Ostoja MasÃ owiczki * 1 679,99 17,2439 54,0983 PLH220063 Bielawa i Bory BaÃ ¼ynowe * 1 341,51 18,2526 54,8008 PLH220064 Sporysz * 481,08 17,0099 53,816 PLH220065 Zielenina * 643,83 18,3825 54,1343 PLH220066 Dolina Szczyry * 346,98 17,0156 53,5879 PLH220067 GrÃ dy nad Jeziorami ZduÃ skim i SzpÃgawskim * 236,33 18,6037 54,0258 PLH220068 Guzy * 115,23 18,3307 54,1473 PLH220069 Jezioro Dymno 114,67 17,0553 53,9244 PLH220070 Jezioro KrÃ g 424,4 18,1009 53,9769 PLH220071 Karwickie Ã ¹rÃ ³dliska * 371,78 17,6964 54,4305 PLH220072 Kaszubskie Klify * 227,61 9 18,3529 54,8185 PLH220073 Leniec nad WierzycÃ 24,96 17,9952 54,1041 PLH220074 Lubieszynek * 671,41 18,2135 54,1064 PLH220075 Mechowiska ZÃblewskie 107,86 18,1126 54,457 PLH220076 MikoÃ ajki Pomorskie * 132,44 19,182 53,8351 PLH220077 MÃ osino-Lubnia * 2 469,49 17,8412 53,923 PLH220078 Nowa Brda * 10 020,88 17,2032 53,8925 PLH220079 Ostoja Borzyszkowska 6 454,19 17,3271 53,9939 PLH220080 Prokowo * 885,64 18,1809 54,3696 PLH220081 Rynna DÃ uÃ ¼nicy * 353,43 17,8714 54,1535 PLH220082 Stary Bukowiec * 308,39 18,0638 54,0215 PLH220083 Wielki Klincz * 288,23 18,0854 54,0868 PLH220084 Wejherowo 0,16 18,2385 54,6016 PLH220085 Torfowisko Trzebielino * 99,87 17,105 54,201 PLH220086 SzumleÃ  * 976,47 18,2163 54,1542 PLH220087 Sztumskie Pole * 571,93 18,9672 53,9541 PLH220088 DÃ brÃ ³wka * 504,59 18,0835 54,1659 PLH220089 Huta Dolna * 66,03 18,3374 54,2285 PLH220090 Nowa Sikorska Huta * 174,71 18,0921 54,1955 PLH220091 Piotrowo * 483,03 18,1494 54,1932 PLH220092 Pomlewo * 177,41 18,401 54,2226 PLH220093 Wilcze BÃ ota * 8,98 18,1519 54,0137 PLH220094 Dolina Wierzycy * 4 618,33 18,2973 54,012 PLH220095 Uroczyska Pojezierza Kaszubskiego * 3 922,3 18,053 54,2596 PLH220096 Jeziora Choczewskie 1 120,03 17,9283 54,7334 PLH220097 Jeziora Kistowskie 367,45 17,7373 54,2883 PLH220098 Lasy Rekowskie * 2 288,54 17,4744 54,0985 PLH220099 OpaliÃ skie Buczyny * 355,67 18,0809 54,7066 PLH220100 Klify PoddÃbskie * 594,44 16,9809 54,6247 PLH220101 Szczodrowo * 223,56 18,4011 54,1135 PLH220102 Bezlist koÃ o Gniewowa 19,7 18,3302 54,5817 PLH220104 Jezioro KsiÃÃ ¼e w Lipuszu * 15,38 17,7908 54,1142 PLH220105 Klify i Rafy Kamienne OrÃ owa * 335,68 18,5693 54,4913 PLH240001 CieszyÃ skie Ã ¹rÃ ³dÃ a Tufowe * 266,89 18,7157 49,724 PLH240003 Podziemia TarnogÃ ³rsko-Bytomskie 3 490,8 18,8222 50,427 PLH240004 Szachownica 13,14 18,8083 51,0542 PLH240005 Beskid Ã lÃ ski * 26 405,25 19,025 49,6323 PLH240008 KoÃ ciÃ ³Ã  w GÃ ³rkach Wielkich 0,39 18,8554 49,7736 PLH240009 Ostoja Ã rodkowojurajska * 5 767,55 19,5046 50,4213 PLH240010 Stawy Ã ÃÃ ¼czok 586,1 18,2745 50,1388 PLH240013 Graniczny Meander Odry * 156,63 18,3443 49,9355 PLH240015 Ostoja OlsztyÃ sko-Mirowska * 2 210,88 19,274 50,7656 PLH240016 Suchy MÃ yn * 524,27 19,7281 50,7037 PLH240020 Ostoja ZÃ otopotocka * 2 748,06 19,4163 50,6865 PLH240022 PierÃ ciec 1 702,07 18,8078 49,8534 PLH240023 Beskid MaÃ y * 7 186,16 19,4004 49,764 PLH240024 Stawiska * 6,63 18,7495 51,0459 PLH240025 Torfowisko przy Dolinie Kocinki * 5,64 19,1055 50,9351 PLH240026 PrzeÃ om Warty koÃ o Mstowa 100,64 19,233 50,8261 PLH240027 Ã Ãgi w lasach nad LiswartÃ * 234,68 18,7891 50,7835 PLH240028 Walaszczyki w CzÃstochowie 23,46 19,0244 50,7652 PLH240029 Bagno w Korzonku * 12,21 18,9432 50,7046 PLH240030 Poczesna koÃ o CzÃstochowy 39,17 19,1156 50,7176 PLH240031 BiaÃ ka Lelowska 7,23 8 19,6767 50,7155 PLH240032 Ostoja Kroczycka 1 391,16 19,5289 50,5776 PLH240033 Ã ¹rÃ ³dÃ a Rajecznicy * 194,27 19,7298 50,5858 PLH240034 Buczyny w Szypowicach i Las Niwiski 256,09 19,6171 50,5025 PLH240035 Bagno Bruch koÃ o Pyrzowic * 38,87 19,049 50,5218 PLH240036 Hubert 33,74 18,4455 50,538 PLH240037 Lipienniki w DÃ browie GÃ ³rniczej 296,5 19,2184 50,3852 PLH240038 Torfowisko Sosnowiec-Bory 2,01 19,2714 50,2761 PLH240039 Zbiornik GoczaÃ kowicki  UjÃ cie WisÃ y i Bajerki 1 650,26 18,8708 49,9203 PLH240040 Las koÃ o Tworkowa * 115,08 18,2614 50,0187 PLH240041 Ã Ã ki DÃ browskie 384,84 19,3829 50,3649 PLH240042 Ã Ã ki w Jaworznie 36,45 19,3472 50,2027 PLH240043 Ã Ã ki w SÃ awkowie 50,97 19,3416 50,3028 PLH240045 LemaÃ skie JodÃ y 151,3 19,1339 50,9805 PLH260001 Dolina Krasnej * 2 384,1 20,6117 51,0947 PLH260002 Ã ysogÃ ³ry * 8 081,27 20,9275 50,9042 PLH260003 Ostoja NidziaÃ ska * 26 515,64 20,5254 50,4635 PLH260004 Ostoja Przedborska * 11 605,21 20,0571 50,998 PLH260010 Lasy Suchedniowskie * 19 120,89 20,692 51,0454 PLH260011 Lasy SkarÃ ¼yskie * 2 383,5 20,7278 51,1401 PLH260012 Uroczysko PiÃty * 753,36 42 20,6666 51,1144 PLH260013 Dolina BiaÃ ej Nidy * 5 116,84 20,3176 50,7327 PLH260014 Dolina Bobrzy * 612,69 20,5204 50,9041 PLH260015 Dolina Czarnej * 5 780,6 20,1557 51,2 PLH260016 Dolina Czarnej Nidy * 1 191,51 20,5039 50,7638 PLH260017 Dolina GÃ ³rnej Mierzawy 912,44 20,0497 50,5008 PLH260018 Dolina GÃ ³rnej Pilicy * 11 193,22 19,8671 50,6033 PLH260019 Dolina Kamiennej * 2 586,45 21,5544 50,9826 PLH260020 Dolina Mierzawy * 1 320,15 20,3033 50,5213 PLH260021 Dolina Warkocza 337,91 20,7384 50,818 PLH260022 GÃ ³ry Pieprzowe * 76,95 21,7848 50,6876 PLH260023 Kras Staszowski * 1 743,48 21,2298 50,5768 PLH260024 Krzemionki Opatowskie * 691,12 21,4664 50,9858 PLH260025 Ostoja Barcza * 1 523,48 20,7602 50,9539 PLH260026 Ostoja BrzeÃ ºnicka * 811,79 20,5445 51,2643 PLH260027 Ostoja Gaj * 466,64 20,2723 50,6748 PLH260028 Ostoja Jeleniowska * 3 589,24 21,209 50,8202 PLH260029 Ostoja Kozubowska * 4 256,77 20,4369 50,4289 PLH260030 Ostoja Pomorzany * 906 20,3147 51,2089 PLH260031 Ostoja Sieradowicka * 7 847,37 20,9666 51,0179 PLH260032 Ostoja Sobkowsko-Korytnicka * 2 204,05 20,4472 50,6896 PLH260033 Ostoja Stawiany * 1 194,49 20,6284 50,5855 PLH260034 Ostoja Szaniecko-Solecka * 8 072,86 20,7024 50,5082 PLH260035 Ostoja Wierzejska 224,64 20,6621 50,915 PLH260036 Ostoja Ã »yznÃ ³w * 4 480,03 21,4888 50,5425 PLH260037 PrzeÃ om Lubrzanki * 272,62 29 20,7916 50,9026 PLH260038 Uroczyska LasÃ ³w Starachowickich * 2 349,18 21,1105 51,0753 PLH260039 WzgÃ ³rza Kunowskie * 1 868,67 206 21,2738 50,9795 PLH260040 Lasy Cisowsko-OrÃ owiÃ skie * 10 406,87 20,8513 50,7475 PLH260041 WzgÃ ³rza ChÃciÃ sko-Kieleckie * 8 616,46 20,5713 50,837 PLH280001 Dolina DrwÃcy * 12 561,56 19,528 53,3685 PLH280002 GierÃ oÃ ¼ * 56,95 1 21,4982 54,079 PLH280003 Jezioro KaraÃ  * 814,84 19,4763 53,5586 PLH280004 Mamerki * 162,09 1 21,6465 54,1841 PLH280005 Puszcza Romincka * 14 754,34 22,5416 54,3241 PLH280006 Rzeka PasÃ Ãka * 8 418,46 20,1663 53,982 PLH280007 Zalew WiÃ lany i Mierzeja WiÃ lana * 40 862,31 19,3696 54,3389 PLH280009 BieÃ kowo * 122,71 20,1503 54,3566 PLH280010 Budwity * 450,93 19,69 53,9119 PLH280011 GÃ zwa * 499,14 21,2315 53,8829 PLH280012 Ostoja Lidzbarska * 8 866,93 19,7457 53,2043 PLH280014 Ostoja Welska * 3 384,37 19,881 53,3483 PLH280015 PrzeÃ omowa Dolina Rzeki Wel * 1 259,68 19,7866 53,3305 PLH280016 Ostoja Borecka * 25 340,14 22,1198 54,1257 PLH280028 Ostoja DruÃ ¼no * 3 088,79 19,4839 54,0855 PLH280029 Doliny Erozyjne Wysoczyzny ElblÃ skiej * 2 260,45 19,5256 54,2742 PLH280030 Jezioro DÃ ugie * 642,91 20,012 53,8074 PLH280031 Murawy koÃ o PasÃ Ãka * 642,7 19,7188 54,0726 PLH280032 Uroczysko Markowo * 1 453,64 19,9201 54,0309 PLH280033 WarmiÃ skie Buczyny * 1 525,85 20,3673 53,9277 PLH280034 Jezioro Woszczelskie * 313,67 22,2518 53,8483 PLH280035 Ostoja Radomno * 929,37 19,5768 53,5394 PLH280036 Dolina Kakaju * 1 427,97 19,4461 53,4818 PLH280037 Torfowisko Zocie * 65,78 22,7406 53,9398 PLH280038 Jezioro WukÃ niki * 326,17 20,0984 53,973 PLH280039 Jonkowo-WarkaÃ y * 226,53 20,3202 53,8111 PLH280040 Kaszuny * 263,96 20,3826 54,114 PLH280041 Murawy na Pojezierzu EÃ ckim 77,22 22,3352 53,9008 PLH280043 Ostoja Dylewskie WzgÃ ³rza * 3 430,62 19,9723 53,5479 PLH280044 Ostoja nad OÃ winem * 3 356,7 21,5776 54,3022 PLH280045 Ostoja PÃ ³Ã nocnomazurska * 14 573,01 21 21,6958 54,1133 PLH280046 Swajnie * 1 186,51 7 20,534 54,0081 PLH280047 Torfowiska Ã ºrÃ ³dliskowe koÃ o Ã abÃdnika * 26,95 21,0013 54,1969 PLH280048 Ostoja Piska * 57 826,61 60 21,1854 53,6703 PLH280049 Niecka Skaliska * 11 385,7 21,9362 54,2807 PLH280050 NiedÃ ºwiedzie Wielkie * 89,14 19,7848 53,9292 PLH280051 Aleje Pojezierza IÃ awskiego * 377,25 19,344 53,7843 PLH280052 Ostoja Napiwodzko-Ramucka * 32 612,78 20,7104 53,3866 PLH280053 Ostoja IÃ awska * 21 029,35 19,4977 53,7356 PLH280054 Mazurskie Bagna * 1 569,32 21,7998 53,8812 PLH280055 Mazurska Ostoja Ã »Ã ³Ã wia Baranowo * 4 305,1 13 21,4526 53,8354 PLH280056 Murawy na Poligonie Orzysz * 1 298,35 21,9578 53,7455 PLH280057 GÃ ³ra DÃbowa koÃ o MÃ awy 386,6 20,2599 53,1553 PLH300001 Biedrusko * 9 938,09 16,904 52,5645 PLH300002 Uroczyska PÃ yty KrotoszyÃ skiej * 34 225,2 17,6374 51,7147 PLH300003 DÃ browy Obrzyckie * 885,17 16,568 52,6961 PLH300004 Dolina Noteci * 50 531,99 17,1775 53,0766 PLH300005 Fortyfikacje w Poznaniu 137,39 9 16,9342 52,4214 PLH300006 Jezioro Kubek * 1 048,78 16,0736 52,6982 PLH300007 Ostoja Zgierzyniecka * 574,87 16,2622 52,4516 PLH300008 Kopanki 0,53 16,3162 52,2887 PLH300009 Ostoja NadwarciaÃ ska * 26 653,07 17,8968 52,1773 PLH300010 Ostoja Wielkopolska * 8 427,12 16,7762 52,2803 PLH300011 Puszcza Bieniszewska * 953,96 18,1823 52,2876 PLH300012 RogaliÃ ska Dolina Warty * 14 753,62 16,9455 52,197 PLH300013 SierakÃ ³w 1,05 16,0896 52,649 PLH300014 Zachodnie Pojezierze KrzywiÃ skie * 5 494,83 16,7209 51,9269 PLH300016 Bagno Chlebowo * 465,31 16,7489 52,737 PLH300017 Dolina Rurzycy * 1 766,04 16,6303 53,3397 PLH300019 Torfowisko RzeciÃ skie * 236,36 16,3241 52,7589 PLH300021 Poligon w Okonku * 2 180,21 16,7468 53,5248 PLH300026 Pojezierze GnieÃ ºnieÃ skie * 15 922,12 17,7313 52,5283 PLH300028 BarÃ oÃ ¼nia WolsztyÃ ska * 22,02 16,1305 52,1765 PLH300029 Jezioro Mnich * 46 3 16,027 52,6575 PLH300030 Ostoja koÃ o Promna * 1 399,01 10 17,2687 52,4514 PLH300031 Dolina Kamionki * 847,68 10 15,9863 52,5042 PLH300032 Ostoja MiÃdzychodzko-Sierakowska 7 591,08 16,0198 52,6024 PLH300033 Dolina Mogielnicy * 1 161,26 16,4516 52,299 PLH300034 Dolina SwÃdrni * 1 290,72 18,1815 51,8096 PLH300035 BaranÃ ³w 12,27 17,9839 51,2694 PLH300036 Zamorze Pniewskie * 305,34 16,2027 52,5135 PLH300037 Kiszewo 2 301,11 16,6486 52,7179 PLH300038 Dolina Cybiny * 2 424,72 17,261 52,4199 PLH300039 BÃdlewo-Bieczyny * 751,98 16,7263 52,2156 PLH300040 Dolina Ã obÃ ¼onki * 5 894,45 17,2761 53,3146 PLH300041 Ostoja PrzemÃcka * 4 396,48 16,2288 51,9353 PLH300042 Dolina MiaÃ y * 514,58 16,2133 52,8136 PLH300043 Dolina WeÃ ny * 1 446,98 16,8705 52,7071 PLH300044 Jezioro KaliszaÃ skie * 719,08 17,1282 52,8879 PLH300045 Ostoja Pilska * 3 068,62 16,6905 53,1073 PLH300046 Dolina BukÃ ³wki * 776,1 16,1636 52,9319 PLH300047 Dolina Debrzynki * 920,87 17,0773 53,525 PLH300048 Glinianki w Lenartowicach 7,45 17,8164 51,9169 PLH300049 GrÃ dy w Czerniejewie * 1 212,87 17,4669 52,4541 PLH300050 Stawy Kiszkowskie 477,49 17,2849 52,5982 PLH300051 GrÃ dy BytyÃ skie * 1 300,65 16,4906 52,4696 PLH300052 Uroczyska KujaÃ skie * 1 018,16 17,2023 53,3912 PLH300053 Lasy Ã »erkowsko-Czeszewskie * 7 158,23 17,5296 52,1358 PLH300054 Struga BiaÃ oÃ liwka * 251,68 17,0919 53,1066 PLH300055 DÃbowa GÃ ³ra * 586,82 17,251 53,1253 PLH300056 Buczyna w DÃ ugiej GoÃ linie * 703,49 16,9776 52,6728 PLH300057 Dolina Ã redzkiej Strugi 557,04 17,1952 52,2499 PLH300058 Uroczyska Puszczy Zielonki * 1 238,35 17,1361 52,5401 PLH300059 JodÃ y Ostrzeszowskie * 8,58 17,992 51,4294 PLH320001 Bobolickie Jeziora Lobeliowe * 4 759,27 16,6724 53,9507 PLH320002 BrzeÃ ºnicka WÃgorza * 592,16 15,6898 53,5255 PLH320003 Dolina Grabowej * 8 255,34 16,6961 54,1517 PLH320004 Dolina Iny koÃ o Recza * 4 471,82 15,4688 53,2129 PLH320005 Dolina KrÃ pieli * 232,76 15,1329 53,3335 PLH320006 Dolina PÃ oni i Jezioro Miedwie * 20 755,9 15,0246 53,1635 PLH320007 Dorzecze ParsÃty * 27 710,43 16,0623 53,9457 PLH320008 Janiewickie Bagno * 162,2 16,7254 54,2643 PLH320009 Jeziora Szczecineckie * 6 479,19 16,5998 53,8271 PLH320010 Jezioro Kozie * 179,36 14,9602 52,873 PLH320011 Jezioro Wielki BytyÃ  * 2 011,15 16,2727 53,2913 PLH320012 Kemy RymaÃ skie * 2 644,84 15,6061 53,9816 PLH320013 Ostoja Goleniowska * 8 418,97 14,7469 53,6668 PLH320014 Pojezierze MyÃ liborskie * 4 406,84 14,9366 52,9839 PLH320015 Police  kanaÃ y 100,25 4 14,5476 53,5609 PLH320016 SÃ owiÃ skie BÃ oto * 192,61 16,4811 54,3634 PLH320017 Trzebiatowsko-KoÃ obrzeski Pas Nadmorski * 17 468,79 15,1813 54,1047 PLH320018 UjÃ cie Odry i Zalew SzczeciÃ ski * 52 611,99 14,4542 53,7681 PLH320019 Wolin i Uznam * 30 791,95 14,4499 53,9026 PLH320020 WzgÃ ³rza Bukowe * 12 011,05 14,706 53,3263 PLH320021 Strzaliny koÃ o Tuczna 17,27 16,2177 53,1846 PLH320022 Dolina Radwi, Chocieli i Chotli * 21 861,73 16,6538 54,0344 PLH320023 Jezioro Lubie i Dolina Drawy * 15 046,7 15,7501 53,3551 PLH320025 Dolina PiÃ awy * 2 204,28 16,4896 53,5288 PLH320033 Uroczyska w Lasach Stepnickich * 2 749,74 14,6559 53,6002 PLH320036 Bagno i Jezioro Ciemino * 787,35 16,5569 53,6443 PLH320037 Dolna Odra * 30 458,09 14,2647 52,9993 PLH320038 Gogolice-Kosa * 1 451,72 14,6204 52,9157 PLH320039 Jeziora Czaplineckie * 31 949,3 16,1958 53,6097 PLH320040 Jezioro BobiÃciÃ skie * 3 383,26 16,7939 53,9952 PLH320041 Jezioro Bukowo * 3 263,03 16,2527 54,3251 PLH320042 Jezioro Ã miadowo 213,43 16,5602 53,6183 PLH320043 KarsibÃ ³rz Ã widwiÃ ski * 587,99 15,8814 53,6789 PLH320044 Lasy Bierzwnickie * 8 792,3 15,5595 53,0205 PLH320045 MirosÃ awiec * 6 566,62 16,2075 53,3006 PLH320046 Uroczyska Puszczy Drawskiej * 74 416,3 15,9617 53,083 PLH320047 Warnie Bagno * 1 012 15,9418 54,1466 PLH320048 Diabelskie Pustacie * 3 232,08 16,6555 53,5427 PLH320049 Dorzecze Regi * 14 827,82 15,7789 53,8092 PLH320050 Dolina Tywy * 3 754,86 33 14,6468 53,1129 PLH320051 Mieszkowicka DÃ browa * 26,39 14,3871 52,7836 PLH320052 Ostoja Golczewska * 845,13 15,0226 53,8183 PLH320053 Dolina Bielawy * 456,29 16,4911 54,2442 PLH320054 WzgÃ ³rza Krzymowskie * 1 179,31 14,2993 52,9533 PLH320055 WzgÃ ³rza MoryÃ skie * 588 14,3491 52,8913 PLH320056 Torfowisko Reptowo * 605,55 14,8375 53,3844 PLH320057 Mechowisko Manowo * 55,47 16,3076 54,1171 PLH320059 Jezioro KopaÃ  * 1 166,48 16,4613 54,4928 PLH320060 Dziczy Las * 1 765,72 14,7194 53,05 PLH320061 Bystrzyno * 893,69 15,7964 53,8458 PLH320062 Bukowy Las GÃ ³rki * 964,6 16,1267 54,212 PLH320063 Jezioro Stolsko * 139,68 14,3165 53,5693 PLH320064 Las Baniewicki * 611,54 14,5851 53,1047 PLH320065 Torfowisko Poradz * 567,53 15,6062 53,9174 PLH320066 WiÃ zogÃ ³ra * 489,5 16,1925 54,0958 PLH320067 Pojezierze IÃ skie * 10 229,9 15,5041 53,3903 PLH320068 Jezioro Wicko i Modelskie Wydmy * 2 469,94 16,6215 54,5428 PLH320069 Ostoja WeÃ tyÃ ska * 1 470,92 14,5858 53,2396 PLH320070 Jezioro Dobropolskie * 397,87 14,7296 52,9499 PLH990002 Ostoja na Zatoce Pomorskiej 243 058,55 14,8835 54,2146 ROSCI0002 Apuseni * 75 943,1 22,8019 46,5830 ROSCI0004 BÃ gÃ u 3 128,6 23,7967 46,3361 ROSCI0008 Betfia 1 747,8 22,0295 46,9761 ROSCI0009 Bisoca * 1 163 26,6718 45,5373 ROSCI0011 BraniÃ tea CatÃ ¢rilor * 301,5 24,2452 43,8925 ROSCI0014 BucÃ ani 512,6 25,6696 44,8900 ROSCI0015 Buila  VÃ ¢nturariÃ £a * 4 524,7 24,0915 45,2398 ROSCI0019 CÃ limani  Gurghiu * 134 965,8 25,1210 46,9138 ROSCI0026 Cenaru * 426,1 26,7814 45,6873 ROSCI0029 Cheile Glodului, Cibului Ã i MÃ zii * 735,2 23,1506 46,0418 ROSCI0030 Cheile LÃ puÃ ului * 1 659,7 23,6394 47,4373 ROSCI0031 Cheile Nerei  BeuÃ niÃ £a * 37 719,7 21,8338 44,9413 ROSCI0032 Cheile RudÃ riei * 299,7 22,1083 44,8637 ROSCI0034 Cheile Turenilor * 134,2 23,7125 46,6038 ROSCI0035 Cheile Turzii * 326,1 23,6779 46,5623 ROSCI0039 Ciuperceni  Desa * 39 574,3 23,0155 43,8770 ROSCI0040 Coasta Lunii * 693,8 23,9490 46,5163 ROSCI0041 Coasta Rupturile Tanacu * 327,9 27,8531 46,6757 ROSCI0042 Codru Moma * 24 650,3 22,2751 46,5478 ROSCI0043 Comana * 26 480,8 26,1030 44,1414 ROSCI0044 Corabia  Turnu MÃ gurele * 8 185,1 24,6806 43,7286 ROSCI0045 Coridorul Jiului * 71 092,7 23,7994 43,7869 ROSCI0046 Cozia * 16 760,3 24,3047 45,3171 ROSCI0049 CriÃ ul Negru 1 826,9 21,7722 46,6842 ROSCI0050 CriÃ ul Repede amonte de Oradea 1 858,6 22,2554 47,0664 ROSCI0051 CuÃ ma * 44 253,5 24,8359 47,1540 ROSCI0054 Dealul CetÃ Ã £ii Deva * 108,8 22,8754 45,8892 ROSCI0055 Dealul CetÃ Ã £ii LempeÃ   MlaÃ tina HÃ rman * 373,9 25,6554 45,7225 ROSCI0056 Dealul CiocaÃ   Dealul ViÃ £elului * 916,5 25,6859 45,7733 ROSCI0057 Dealul IstriÃ £a * 576,6 26,5410 45,1124 ROSCI0058 Dealul lui Dumnezeu * 578,8 27,4046 47,2597 ROSCI0059 Dealul Perchiu * 184,7 26,7518 46,2654 ROSCI0061 Defileul CriÃ ului Negru * 2 202,8 22,1692 46,6737 ROSCI0062 Defileul CriÃ ului Repede  PÃ durea Craiului * 39 410,8 22,4408 46,8852 ROSCI0063 Defileul Jiului * 10 945,6 23,3740 45,2735 ROSCI0064 Defileul MureÃ ului * 34 149,1 22,2979 46,0182 ROSCI0069 Domogled  Valea Cernei * 62 171,2 22,6238 45,0917 ROSCI0070 Drocea * 26 108 22,1652 46,1844 ROSCI0074 FÃ getul Clujului  Valea Morii * 1 667,3 23,5599 46,7119 ROSCI0075 PÃ durea PÃ trÃ uÃ £i * 8 746,1 26,1967 47,7914 ROSCI0076 Dealul Mare  HÃ ¢rlÃ u * 25 112,4 26,7480 47,5033 ROSCI0077 FÃ ¢naÃ £ele BÃ ¢rca * 144 27,4925 47,0786 ROSCI0079 FÃ ¢naÃ £ele de pe Dealul Corhan  SÃ bed * 463,9 24,4431 46,6539 ROSCI0080 FÃ ¢naÃ £urile de la Glodeni * 74,8 27,5366 46,8493 ROSCI0081 FÃ ¢neÃ £ele seculare Frumoasa * 10,1 26,1984 47,5978 ROSCI0082 FÃ ¢neÃ £ele seculare Ponoare * 40,4 26,2571 47,5725 ROSCI0087 GrÃ diÃ tea Muncelului  Ciclovina * 39 818,1 23,2373 45,5735 ROSCI0088 Gura Vedei  Ã aica  Slobozia 9 792,7 25,6881 43,6949 ROSCI0092 IgniÃ  * 19 598 23,7613 47,8476 ROSCI0093 Insulele Stepice Ã ura MicÃ   Slimnic * 366,8 24,1473 45,8734 ROSCI0095 La SÃ rÃ tura * 15,9 24,3591 47,1886 ROSCI0099 Lacul Ã tiucilor  Sic  Puini  BonÃ £ida * 3 798,2 23,8623 46,8826 ROSCI0100 Lacurile FÃ rÃ gÃ u  Glodeni 229,5 24,5810 46,6784 ROSCI0103 Lunca BuzÃ ului * 6 986,5 27,0008 45,0760 ROSCI0106 Lunca Mijlocie a ArgeÃ ului * 3 614,3 25,4856 44,6001 ROSCI0107 Lunca MirceÃ ti 32,5 26,8729 47,0852 ROSCI0109 Lunca TimiÃ ului 9 919,3 21,3595 45,6945 ROSCI0110 MÃ gurile BÃ iÃ £ei * 274 22,8748 46,0193 ROSCI0111 MestecÃ niÃ ul de la Reci * 2 103,6 25,9018 45,8176 ROSCI0112 Mlaca TÃ tarilor 3,6 24,6501 45,7155 ROSCI0117 Movila lui Burcel * 12,7 27,8031 46,8471 ROSCI0118 Movilele de la PÃ ucea * 6 24,3396 46,2267 ROSCI0120 Muntele TÃ ¢mpa * 214 25,5960 45,6347 ROSCI0124 MunÃ £ii MaramureÃ ului * 106 890,9 24,6027 47,7936 ROSCI0126 MunÃ £ii Ã ¢arcu * 58 656,6 22,5056 45,3077 ROSCI0128 Nordul Gorjului de Est * 49 159,6 23,6408 45,2457 ROSCI0129 Nordul Gorjului de Vest * 86 958 23,0436 45,1688 ROSCI0132 Oltul Mijlociu  Cibin  HÃ ¢rtibaciu 2 826,1 24,3143 45,6680 ROSCI0135 PÃ durea BÃ ¢rnova  Repedea * 12 216 27,6497 47,0239 ROSCI0136 PÃ durea Bejan * 102,2 22,8888 45,8518 ROSCI0137 PÃ durea BogÃ Ã £ii * 6 352,2 25,4130 45,9074 ROSCI0138 PÃ durea Bolintin 5 736,5 25,6447 44,4605 ROSCI0140 PÃ durea CÃ lugÃ reascÃ  * 676,9 24,6031 44,1620 ROSCI0141 PÃ durea Ciornohal * 269,6 27,2344 47,6287 ROSCI0142 PÃ durea DÃ lhÃ uÃ £i * 203,4 27,0076 45,6942 ROSCI0143 PÃ durea de gorun Ã i stejar de la Dosul FÃ ¢naÃ £ului * 108,1 25,0416 45,8920 ROSCI0144 Padurea de gorun Ã i stejar de pe Dealul PurcÃ retului * 42,1 24,8632 45,8725 ROSCI0145 PÃ durea de la Alparea 459,3 22,0808 47,0180 ROSCI0146 PÃ durea de stejar pufos de la Hoia * 7,5 23,4955 46,7679 ROSCI0147 Padurea de stejar pufos de la MirÃ slÃ u * 56,2 23,7253 46,3737 ROSCI0148 PÃ durea de stejar pufos de la PetiÃ  * 91,6 24,2466 46,0303 ROSCI0152 PÃ durea Floreanu  FrumuÃ ica  Ciurea 18 978,3 27,2689 46,9352 ROSCI0154 PÃ durea Glodeni 1 042 24,5805 46,6428 ROSCI0155 PÃ durea GoroniÃ te 951,7 21,8457 46,8086 ROSCI0158 PÃ durea BÃ lteni  HÃ ¢rboanca 526 27,6568 46,6712 ROSCI0159 PÃ durea HomiÃ £a * 56,6 26,6165 47,2710 ROSCI0160 PÃ durea IcuÃ eni * 10,2 27,6715 47,2456 ROSCI0161 PÃ durea Medeleni 131,1 27,6475 47,2954 ROSCI0162 Lunca Siretului Inferior * 25 080,7 27,4880 45,6184 ROSCI0164 PÃ durea Plopeni 91,1 25,9356 45,0529 ROSCI0166 PÃ durea ReÃ ca HotÃ rani 1 630,5 24,4215 44,1818 ROSCI0167 PÃ durea RoÃ cani * 55,6 27,4058 47,4413 ROSCI0168 PÃ durea Sarului 6 792,9 24,1611 44,4419 ROSCI0170 PÃ durea Ã i mlaÃ tinile eutrofe de la Prejmer * 344,5 25,7400 45,7364 ROSCI0171 PÃ durea Ã i pajiÃ tile de la MÃ ¢rzeÃ ti * 200 27,4970 47,2403 ROSCI0173 PÃ durea StÃ ¢rmina 2 768,6 22,7634 44,5013 ROSCI0174 PÃ durea StudiniÃ £a * 65,8 24,4091 43,9740 ROSCI0176 PÃ durea TÃ tÃ ruÃ i 55,1 26,6171 47,3132 ROSCI0177 PÃ durea Topana 891,3 24,5306 44,8595 ROSCI0179 PÃ durea Troianu * 78,8 25,0118 44,0210 ROSCI0181 PÃ durea Uricani * 114,3 27,4874 47,1440 ROSCI0183 PÃ durea VlÃ dila * 406,8 24,3720 44,0068 ROSCI0184 PÃ durea Zamostea  Lunca 298,7 26,2515 47,8770 ROSCI0186 PÃ durile de Stejar Pufos de pe TÃ ¢rnava Mare * 240,3 24,7053 46,2642 ROSCI0187 PajiÃ tile lui Suciu * 16 005 23,9309 46,2779 ROSCI0192 PeÃ tera MÃ gurici 94,5 23,5589 47,3610 ROSCI0194 Piatra Craiului * 15 867 25,2248 45,4841 ROSCI0198 Platoul MehedinÃ £i * 53 594 22,6311 44,9280 ROSCI0199 Platoul Meledic * 150,5 26,6189 45,4965 ROSCI0200 Platoul VaÃ cÃ u 4 983,2 22,4440 46,4294 ROSCI0202 Silvostepa Olteniei * 9 296,7 23,5294 44,1985 ROSCI0203 Poiana cu narcise de la NegraÃ i 4,5 25,1435 44,6013 ROSCI0205 Poienile cu narcise de la Dumbrava Vadului 399,1 25,1025 45,7728 ROSCI0206 PorÃ £ile de Fier * 125 546,3 21,9983 44,6944 ROSCI0208 Putna  Vrancea * 38 212,8 26,5034 45,9215 ROSCI0209 RacÃ ¢Ã   Hida 239,3 23,2419 47,1081 ROSCI0210 RÃ ¢pa LechinÃ £a * 282,6 24,2273 46,4695 ROSCI0211 PodiÃ ul SecaÃ elor * 7 014,1 23,7918 46,0026 ROSCI0213 RÃ ¢ul Prut 10 540,6 28,1746 46,2907 ROSCI0214 RÃ ¢ul Tur * 20 515,5 23,1250 47,8948 ROSCI0216 Reghiu Scruntar * 112,4 26,8611 45,7856 ROSCI0218 Dealul Mocrei  Rovina  Ineu * 3 730,4 21,9014 46,4058 ROSCI0221 SÃ rÃ turile din valea Ilenei * 111,7 27,3762 47,2211 ROSCI0222 SÃ rÃ turile Jijia InferioarÃ   Prut * 10 613 27,4231 47,3239 ROSCI0223 SÃ rÃ turile Ocna Veche * 132,8 23,8048 46,5765 ROSCI0224 ScroviÃ tea * 3 391,4 26,0372 44,7121 ROSCI0225 Seaca  OptÃ Ã ani 2 110,1 24,4698 44,7170 ROSCI0226 Semenic  Cheile CaraÃ ului * 37 554,5 21,9736 45,1427 ROSCI0227 SighiÃ oara  TÃ ¢rnava Mare * 85 815,4 24,8436 46,1407 ROSCI0232 SomeÃ ul Mare Superior 148,6 24,5330 47,2789 ROSCI0234 StÃ ¢nca  Ã tefÃ neÃ ti * 1 27,2268 47,8391 ROSCI0235 StÃ ¢nca Tohani * 49,9 26,4343 45,0690 ROSCI0236 Strei  HaÃ £eg * 24 967,6 23,0529 45,4380 ROSCI0238 Suatu -Cojocna  CrairÃ ¢t * 4 146,2 23,7921 46,6566 ROSCI0240 TÃ Ã ad 1 557 22,1387 46,9300 ROSCI0251 Tisa SuperioarÃ  * 6 310,4 23,8374 47,9505 ROSCI0253 TrascÃ u * 50 063,6 23,4559 46,2793 ROSCI0254 Tufurile calcaroase din Valea BobÃ ¢lna * 16,3 23,1133 45,9030 ROSCI0255 TurbÃ ria de la Dersca 11,8 26,2625 47,9333 ROSCI0257 Tusa  BarcÃ u 9,6 22,7544 47,0225 ROSCI0258 VÃ ile BrÃ tiei Ã i BrÃ tioarei * 201,8 24,9505 45,2769 ROSCI0259 Valea CÃ lmÃ Ã £uiului * 17 922,9 27,2022 44,9806 ROSCI0264 Valea Izei Ã i Dealul Solovan * 46 872,7 24,2218 47,6596 ROSCI0265 Valea lui David * 1 434,7 27,4419 47,2433 ROSCI0266 Valea OlteÃ £ului 1 537,3 24,2636 44,2522 ROSCI0267 Valea RoÃ ie 819,4 22,0172 47,0854 ROSCI0268 Valea VÃ ¢lsanului * 9 480,2 24,7609 45,2487 ROSCI0270 VÃ ¢nÃ tori  NeamÃ £ * 30 201,8 26,2004 47,1741 ROSCI0272 Vulcanii NoroioÃ i de la PÃ ¢clele Mari Ã i PÃ ¢clele Mici * 928,9 26,7133 45,3474 ROSCI0275 BÃ ¢rsÃ u  Ã omcuta 4 773,1 23,2711 47,5620 ROSCI0283 Cheile Doftanei * 2 613,3 25,7453 45,2514 ROSCI0284 Cheile Teregovei * 289,1 22,3014 45,1840 ROSCI0289 Coridorul Drocea  Codru Moma * 3 229,2 22,2368 46,3839 ROSCI0290 Coridorul IalomiÃ £ei * 26 726,8 26,8848 44,6021 ROSCI0291 Coridorul MunÃ £ii Bihorului  Codru Moma * 7 591,5 22,4323 46,3788 ROSCI0294 CriÃ ul Alb Ã ®ntre GurahonÃ £ Ã i Ineu * 1 228,5 22,1004 46,3696 ROSCI0295 Dealurile Clujului de Est * 18 889,6 23,6332 46,9157 ROSCI0296 Dealurile DrÃ gÃ Ã aniului 7 625,8 24,1469 44,5828 ROSCI0297 Dealurile TÃ ¢rnavei Mici  BicheÃ  * 37 082 24,9458 46,5287 ROSCI0298 Defileul CriÃ ului Alb * 16 558,2 22,4183 46,3013 ROSCI0299 DunÃ rea la GÃ ¢rla Mare  Maglavit 9 494,6 22,9256 44,1187 ROSCI0300 FÃ ¢naÃ £ele Pietroasa  Podeni * 105,4 23,6526 46,4494 ROSCI0303 HÃ ¢rtibaciu Sud  Est * 25 902,8 25,1383 45,9459 ROSCI0304 HÃ ¢rtibaciu Sud  Vest * 22 726,1 24,4084 45,7830 ROSCI0306 Jiana * 13 415,8 22,6633 44,4023 ROSCI0308 Lacul Ã i PÃ durea Cernica 3 267,3 26,3030 44,4498 ROSCI0309 Lacurile din jurul MÃ scurei 1 159,7 27,5398 46,3888 ROSCI0310 Lacurile FÃ lticeni 895,2 26,2695 47,5079 ROSCI0314 Lozna 10 248,8 23,4856 47,2931 ROSCI0316 Lunca RÃ ¢ului Doamnei * 55,6 24,8575 45,0661 ROSCI0318 MÃ gura TÃ ¢rgu Ocna * 844,4 26,5717 46,2680 ROSCI0320 Mociar * 4 016,8 24,8071 46,7590 ROSCI0322 Muntele Ã es * 34 880,8 22,5300 47,0760 ROSCI0325 MunÃ £ii Metaliferi * 14 302,5 22,5860 46,1126 ROSCI0326 Muscelele ArgeÃ ului * 10 014,7 24,8873 45,1350 ROSCI0329 Oltul Superior 1 508,2 25,5223 45,7712 ROSCI0330 OseÃ ti  BÃ ¢rzeÃ ti 1 448,9 27,5252 46,7688 ROSCI0331 PajiÃ tile Balda  Frata  MiheÃ u de CÃ ¢mpie * 200,2 24,1693 46,6771 ROSCI0333 PajiÃ tile SÃ rmÃ Ã el  MilaÃ   UrmeniÃ  * 1 136,1 24,1651 46,8096 ROSCI0334 PÃ durea Buciumeni  Homocea 4 993,3 27,2884 46,0857 ROSCI0335 PÃ durea Dobrina  HuÃ i * 8 518,3 27,9757 46,5905 ROSCI0336 PÃ durea Dumbrava 1 821,1 21,6792 45,6454 ROSCI0337 PÃ durea Neudorfului * 4 502,1 21,6541 46,0056 ROSCI0338 PÃ durea Paniova 1 908,9 21,7545 45,8580 ROSCI0341 PÃ durea Ã i Lacul Stolnici 1 525,8 24,8010 44,5755 ROSCI0342 PÃ durea TÃ ¢rgu MureÃ  573,8 24,6041 46,5540 ROSCI0344 PÃ durile din Sudul Piemontului CÃ ¢ndeÃ ti * 4 312,6 25,2494 44,9187 ROSCI0347 PajiÃ tea Fegernic * 280 22,1521 47,1986 ROSCI0352 PerÃ ani * 2 260,8 25,2836 45,7536 ROSCI0354 Platforma Cotmeana * 12 528,4 24,6026 44,9413 ROSCI0355 PodiÃ ul Lipovei  Poiana RuscÃ  * 35 710,3 22,3938 45,8247 ROSCI0356 Poienile de la Ã ard 47,2 23,5114 46,8158 ROSCI0357 Porumbeni * 7 051,7 25,1169 46,2329 ROSCI0358 Pricop  Huta  Certeze * 3 164,3 23,5138 47,9575 ROSCI0359 Prigoria  BengeÃ ti * 2 489,5 23,6479 45,0728 ROSCI0361 RÃ ¢ul CaraÃ  588 21,5297 45,0538 ROSCI0362 RÃ ¢ul Gilort 872,6 23,6228 45,0866 ROSCI0363 RÃ ¢ul Moldova Ã ®ntre Oniceni Ã i MiteÃ ti 3 214,8 26,4805 47,2920 ROSCI0364 RÃ ¢ul Moldova Ã ®ntre TupilaÃ £i Ã i Roman 4 720,9 26,7388 47,0319 ROSCI0365 RÃ ¢ul Moldova Ã ®ntre PÃ ltinoasa Ã i RuÃ i 5 303,3 26,1804 47,4197 ROSCI0366 RÃ ¢ul Motru 1 920,6 23,2684 44,6159 ROSCI0367 RÃ ¢ul MureÃ  Ã ®ntre MoreÃ ti Ã i Ogra 526,8 24,3683 46,4773 ROSCI0368 RÃ ¢ul MureÃ  Ã ®ntre Deda Ã i Reghin 393,7 24,7479 46,8211 ROSCI0369 RÃ ¢ul MureÃ  Ã ®ntre IernuÃ £eni Ã i PeriÃ  256,4 24,6827 46,7201 ROSCI0373 RÃ ¢ul MureÃ  Ã ®ntre BrÃ niÃ ca Ã i Ilia 1 883,7 22,7976 45,9362 ROSCI0374 RÃ ¢ul Negru 1 001,4 26,0400 45,8227 ROSCI0375 RÃ ¢ul Nera Ã ®ntre Bozovici Ã i MoceriÃ  394,3 21,9754 44,8921 ROSCI0376 RÃ ¢ul Olt Ã ®ntre MÃ runÃ £ei Ã i Turnu MÃ gurele 12 146 24,7183 43,8673 ROSCI0377 RÃ ¢ul Putna 655,4 26,7680 45,8605 ROSCI0378 RÃ ¢ul Siret Ã ®ntre PaÃ cani Ã i Roman 3 711 26,8821 47,1088 ROSCI0379 RÃ ¢ul Suceava * 881 25,8311 47,9214 ROSCI0380 RÃ ¢ul Suceava Liteni 1 254,4 26,3574 47,6010 ROSCI0382 RÃ ¢ul TÃ ¢rnava Mare Ã ®ntre CopÃ a MicÃ  Ã i MihalÃ £ 929,9 24,0711 46,0859 ROSCI0383 RÃ ¢ul TÃ ¢rnava Mare Ã ®ntre Odorheiu Secuiesc Ã i VÃ ¢nÃ tori 461,9 25,0239 46,2784 ROSCI0384 RÃ ¢ul TÃ ¢rnava MicÃ  * 331,3 24,5908 46,3992 ROSCI0385 RÃ ¢ul Timis Ã ®ntre Rusca Ã i Prisaca 1 440,6 22,1936 45,4733 ROSCI0386 RÃ ¢ul Vedea 9 077,2 24,9800 44,0965 ROSCI0391 Siretul Mijlociu  Bucecea 569,7 26,4065 47,7288 ROSCI0392 Slatina 137,1 26,0074 47,4646 ROSCI0393 SomeÃ ul Mare 557,1 24,2356 47,2113 ROSCI0394 SomeÃ ul Mic 117 23,9229 47,0878 ROSCI0395 Soveja * 4 565,4 26,6477 45,9822 ROSCI0399 Suharau  Darabani * 1 936,2 26,3728 48,1506 ROSCI0400 Ã ieu  Budac 888,4 24,4013 47,0639 ROSCI0403 VÃ ¢nju Mare 2 187,8 22,8868 44,4004 ROSCI0406 Zarandul de Est * 20 315,3 22,3919 46,1157 ROSCI0407 Zarandul de Vest * 8 887,6 21,9812 46,1539 ROSCI0408 Zau de Campie * 10 24,1022 46,6525 SE0330054 Beijershamn och Svansholmarna * 653,5 16,401 56,5977 SE0330102 GÃ ¥rdby sandhed * 39,3 16,6432 56,619 SE0330103 Ã by sandbackar * 12,4 16,652 56,5857 SE0330108 Ottenby NR * 2 391,4 16,4235 56,2197 SE0330109 Eckelsudde * 424,8 16,378 56,4177 SE0330139 Kalkstad * 22,3 16,5044 56,6094 SE0330140 RÃ ¶sselkÃ ¤rret 17,8 16,5803 56,6319 SE0330174 SydÃ ¶stra Ã lands sjÃ ¶marker * 8 866,9 16,6012 56,4362 SE0330176 Stora Alvaret * 25 885,4 16,5016 56,4647 SE0330219 Albrunna lund * 36,5 16,4151 56,3185 SE0330220 Dalby lund * 24,4 16,4557 56,4757 SE0330222 Lilla Vickleby lund 17 16,4423 56,5667 SE0330223 Skogsbylund 2,6 16,4977 56,624 SE0330224 Vickleby Ã ¤dellÃ ¶vskog * 46,6 16,4341 56,594 SE0330225 VÃ ¤sterstads almlund * 12,2 16,4214 56,4274 SE0330271 Lenstad-TÃ ¤velsrum * 35,8 16,5622 56,6253 SE0330273 Norra MidsjÃ ¶banken 98 353,6 17,4031 56,2005 SE0410010 Stiby backe 119,8 14,691 56,021 SE0410012 Listershuvud * 488,3 14,7571 56,0243 SE0410024 Johannishus Ã ¥sar * 59,4 15,4291 56,2212 SE0410039 Ã backa * 28,6 15,1918 56,205 SE0410040 Utklippan 117,6 15,7024 55,9532 SE0410042 TromtÃ ¶-AlmÃ ¶ * 3 316,5 15,453 56,1454 SE0410046 BrÃ ¤kne-Hoby skÃ ¤rgÃ ¥rd 214,7 15,0693 56,1438 SE0410047 BjÃ ¶rkeskÃ ¤rven 40,8 15,2117 56,139 SE0410055 Halen * 563,7 14,4957 56,2541 SE0410057 Skinsagylet * 77 14,5828 56,1906 SE0410062 Valje * 90,9 14,5484 56,0536 SE0410065 VÃ ¤stra TorsÃ ¶ 33,9 14,6416 56,0075 SE0410066 Spraglehall * 11,6 14,7527 56,0547 SE0410068 Pukaviksbukten 8 864,8 14,7653 56,1103 SE0410071 StÃ ¤rnÃ ¶ * 213,1 14,8446 56,1412 SE0410079 PersgÃ ¤rde * 59,5 14,9723 56,2653 SE0410080 KvallÃ ¥kra * 59,3 14,956 56,2646 SE0410088 JÃ ¤rnavik * 151,5 15,0708 56,1797 SE0410089 Sonekulla * 62,4 15,1176 56,1684 SE0410092 HaglÃ ¶ * 160,6 15,5162 56,1652 SE0410094 SkÃ ¤rva * 234,4 15,5736 56,2022 SE0410097 Hallarum * 50,8 15,8241 56,1542 SE0410098 JÃ ¤rkÃ ¶ * 124,2 15,719 56,0921 SE0410099 HÃ ¤stholmen-Ã ppenskÃ ¤r * 1 151 15,7641 56,0742 SE0410100 Senora SvenÃ ¶ * 87,8 15,7708 56,1052 SE0410101 Uttorp * 76,2 15,6821 56,0801 SE0410104 Torhamns udde * 511 15,8365 56,0785 SE0410105 FÃ ¤rskesjÃ ¶n * 333,7 15,8469 56,1559 SE0410107 Steneryd * 7,3 15,8302 56,1242 SE0410114 KnÃ ¶sÃ ¶ * 67 15,6665 56,1649 SE0410115 Pagelsborg 1,5 15,0824 56,1952 SE0410120 VambÃ ¥sa norra * 24,6 15,4574 56,1927 SE0410121 LindÃ ¶ udde * 21,2 15,3483 56,1215 SE0410123 Eriksberg * 136,1 15,0178 56,1738 SE0410124 BockÃ ¶n-MjÃ ¶Ã ¶n * 301,9 15,0057 56,1436 SE0410125 FÃ ¶lsÃ ¶ * 42,3 14,9679 56,148 SE0410126 Ljungryda * 8,3 14,5182 56,2166 SE0410128 MÃ ¶rrumsÃ ¥n * 171,2 14,7364 56,2634 SE0410130 Stora Rom * 16,8 15,8218 56,142 SE0410133 TÃ ¤rnÃ ¶-Yttre EkÃ ¶ 106 14,9697 56,112 SE0410134 TjÃ ¤rÃ ¶ * 300,6 15,0496 56,1666 SE0410135 LÃ ¥ngasjÃ ¶nÃ ¤s * 146,7 14,8553 56,254 SE0410137 RaslÃ ¥ngen Ã stra * 183,1 14,4373 56,2686 SE0410138 Boafall norra 12,4 14,458 56,2478 SE0410140 Boarp * 2,8 14,7477 56,2862 SE0410143 Elleholm Norra 3,2 14,7243 56,1609 SE0410144 GÃ ¥ragÃ ¶l 4,8 14,6724 56,2813 SE0410145 GrÃ ¤num 7,8 14,6355 56,2527 SE0410146 Baggeboda * 6 14,479 56,2767 SE0410148 Bergudden 6,4 15,63 56,1713 SE0410151 VÃ ¤mÃ ¶parken * 31,5 15,615 56,1822 SE0410152 Ryssberget * 126,8 14,6002 56,0743 SE0410153 SiesjÃ ¶ * 64,6 14,5574 56,0704 SE0410155 NÃ ¤snabbarna * 21,3 14,5877 56,0193 SE0410156 SillnÃ ¤s * 118 14,6139 56,0027 SE0410157 KrÃ ¥kenabben * 23,5 14,7205 55,9966 SE0410158 HanÃ ¶ * 247,7 14,8462 56,0097 SE0410160 Boafall-Pieboda * 200,4 14,4747 56,2457 SE0410161 Holje 15,3 14,5201 56,2993 SE0410163 TÃ ¤rnÃ ¶-HarÃ ¶-BrorsÃ ¶ 492 14,9923 56,127 SE0410168 BrÃ ¤kneÃ ¥n * 80 15,0705 56,3127 SE0410171 SjÃ ¶arp-NÃ ¤ssjÃ ¶n * 160 15,1885 56,2263 SE0410172 NÃ ¤sudden * 8,9 15,1951 56,2314 SE0410173 Smygen * 22,8 15,1217 56,1603 SE0410174 GÃ ¶marken * 114,5 15,2958 56,1341 SE0410175 GÃ ¶ bokskog * 18,9 15,3195 56,1389 SE0410176 BlÃ ¶tÃ ¶-KidÃ ¶ * 82 15,4059 56,1756 SE0410181 Stora Hammar-VarÃ ¶-LillÃ ¶ * 486,4 15,7981 56,1433 SE0410187 HjÃ ¤rthallaberget * 77,8 14,6289 56,0214 SE0410188 BjÃ ¶rkenabben * 30,7 14,6745 55,9952 SE0410189 KrÃ ¥kenabben nordvÃ ¤st * 13,5 14,719 56,008 SE0410190 Tocken * 2,6 14,7296 56,0597 SE0410193 BlankavikskÃ ¤rret 0,67 14,4485 56,2752 SE0410195 Bellevueparken 5,6 14,8521 56,1758 SE0410196 StrÃ ¶mma 7 14,8497 56,1927 SE0410205 VambÃ ¥sanÃ ¤s 139,9 15,4413 56,1791 SE0410206 IvÃ ¶ 75,9 15,4918 56,1482 SE0410207 Piskabacken * 19,3 15,2551 56,2283 SE0410208 Brunnsskogen * 72,3 15,2781 56,1955 SE0410209 FornanÃ ¤s 3,3 15,2962 56,1871 SE0410210 Angelskog * 7,5 15,3056 56,1801 SE0410211 VÃ ¥ngsÃ ¶-BiskopsmÃ ¥la * 83,5 15,1126 56,149 SE0410212 GÃ ¥sfeten 10,4 15,2235 56,121 SE0410220 Gullberna 2,7 15,6307 56,1889 SE0410221 Idholm * 24 15,7469 56,1526 SE0410222 Ã stra MÃ ¶cklÃ ¶ * 27,7 15,7806 56,1478 SE0410224 UtlÃ ¤ngan * 63,2 15,7952 56,0267 SE0410225 Sandhamn * 26,8 15,8532 56,089 SE0410229 NÃ ¤smarken * 38,2 15,6545 56,1675 SE0410231 Ryamad * 0,35 15,6933 56,1068 SE0410232 FornanÃ ¤s Ã ¶stra 9,1 15,3018 56,186 SE0410233 Elleholm * 231,1 14,7177 56,1509 SE0410234 VÃ ¤rhult * 4,8 14,5989 56,2001 SE0410264 Ã stra KvallÃ ¥kra * 38,7 14,9625 56,267 SE0410265 Komperskulla 0,34 14,6431 56,2984 SE0410266 HÃ ¤ngdovakÃ ¤rret 2 14,4997 56,2376 SE0420002 Hallands VÃ ¤derÃ ¶ * 1 834,4 12,5673 56,4408 SE0420013 Ubbalt * 81,4 13,6904 56,3495 SE0420021 Boarps hed * 30,1 13,7717 55,9322 SE0420043 Ã raslÃ ¶vs mosse 63,3 13,9562 56,0884 SE0420047 Norra Mosslunda * 72,3 14,0908 55,9734 SE0420075 VerkeÃ ¥ns dalgÃ ¥ng * 2 750,2 14,0401 55,7257 SE0420077 Marknadsplatsen * 28,2 14,2109 55,694 SE0420087 ListarumsÃ ¥sens naturreservat * 59,3 14,0902 55,5723 SE0420103 Nytebodaskogen * 55,8 14,384 56,3309 SE0420106 IvÃ ¶ klack * 115,8 14,4116 56,1304 SE0420107 Kjugekull 11,6 14,3666 56,0745 SE0420128 Torsebroparken * 14 14,128 56,1076 SE0420129 Simris strandÃ ¤ngar * 33,7 14,3545 55,5315 SE0420130 BÃ ¤ckhalladalen * 104,3 14,3136 55,575 SE0420131 Benestads backar * 7,2 13,9004 55,5267 SE0420132 Ã rupskÃ ¤rret * 6 13,9252 55,5137 SE0420133 StrÃ ¤ntemÃ ¶lla * 47,8 14,2344 55,6173 SE0420134 Stenshuvud * 398,1 14,2699 55,6571 SE0420135 Svabesholm * 15,3 14,2468 55,6585 SE0420136 Friseboda * 272,8 14,2031 55,8033 SE0420137 GropahÃ ¥let * 76,2 14,2344 55,8665 SE0420138 Ã spet * 216,4 14,3209 55,9198 SE0420141 Forsakar-BorrÃ ¥kra * 38,5 14,0705 55,8293 SE0420142 SÃ ¶ndreklack * 31,2 14,0838 55,8351 SE0420149 Stora Hults fÃ ¤lad * 4,8 12,7637 56,3255 SE0420150 LinnerÃ ¶d * 44,4 13,3009 56,1683 SE0420151 Osby skansar 7 13,9716 56,3537 SE0420152 SÃ ¶dra Ã spet 57,2 14,2649 55,8977 SE0420154 SÃ ¶derÃ ¥sen * 1 701,3 13,2289 56,0242 SE0420155 KlÃ ¶vahallar * 121,6 13,1101 56,0865 SE0420157 MÃ ¶llegÃ ¥rden * 25,3 14,1459 55,7669 SE0420179 Lya ljunghed och Ã lemossen * 230,5 12,8976 56,3944 SE0420202 Maltesholm * 29,2 13,9877 55,9024 SE0420203 KlintabÃ ¤cken * 35,8 13,958 55,917 SE0420204 MjÃ ¶Ã ¥ns dalgÃ ¥ng * 90,8 14,0031 55,872 SE0420206 Gladsaxhallar och Tobisviksheden * 95,6 14,3239 55,5812 SE0420232 BjÃ ¤rekusten * 631,2 12,6948 56,4595 SE0420233 Ã ngelholms kronopark * 205,7 12,8242 56,244 SE0420234 Lyngby * 4,6 14,1061 55,9041 SE0420235 LyngsjÃ ¶n * 92,9 14,0684 55,9347 SE0420236 VittskÃ ¶vle driva * 58,4 14,1673 55,862 SE0420238 KlammersbÃ ¤ck * 74,4 14,1844 55,7101 SE0420239 Rinkaby skjutfÃ ¤lt * 775,4 14,3101 55,966 SE0420240 Ravlunda skjutfÃ ¤lt * 861,3 14,1826 55,7461 SE0420241 Sporrakulla * 8,5 14,2405 56,2886 SE0420242 Herrevadskloster-BrorÃ ¶d * 42 13,2522 56,1067 SE0420243 Bonnarps hed 23,6 13,1861 56,0828 SE0420244 Ã stafors-Ljungryda * 11,5 14,5158 56,2135 SE0420245 KlammersbÃ ¤ck-Torup * 8,8 14,1567 55,702 SE0420246 Torups Ã ¤ngar * 102,9 14,1266 55,6934 SE0420247 LudarÃ ¶ds fÃ ¤lad * 76,6 13,9983 55,6963 SE0420248 BreabÃ ¤ck-RugerÃ ¶d * 51 13,9842 55,747 SE0420249 DjurrÃ ¶dsbÃ ¤cken * 127,2 13,9515 55,6913 SE0420250 Fyledalen * 461,9 13,8605 55,5543 SE0420252 LingenÃ ¤set * 86,5 14,1339 56,066 SE0420253 VÃ ¤stra FÃ ¤laden * 38,9 14,1382 56,044 SE0420254 Ã sumallet * 40,4 14,1668 55,986 SE0420255 GamlegÃ ¥rden 19 14,1801 55,9845 SE0420256 BjÃ ¶rkhÃ ¤ll 36,1 14,2012 55,97 SE0420257 HÃ ¥slÃ ¶v 149,7 14,216 55,996 SE0420258 Hercules * 38,8 14,2522 56,0031 SE0420259 VramsÃ ¥ns mynning * 21,8 14,2064 55,9278 SE0420260 Pulken * 7,7 14,2063 55,8853 SE0420261 Egeside * 21,6 14,1929 55,8666 SE0420262 Skeingeborg 3,1 13,8878 56,3611 SE0420263 BjÃ ¤rnum 8,3 13,7224 56,2862 SE0420267 SiesjÃ ¶omrÃ ¥det * 56,2 14,5507 56,0767 SE0420268 VÃ ¤stra Malshult * 55,1 13,9314 56,3462 SE0420271 Djurholmamossen * 109,5 13,0484 56,3485 SE0420272 Ã rhultsbÃ ¤cken * 10,2 13,0318 56,337 SE0420273 Korup * 81,9 12,8837 56,3967 SE0420274 Edenryd * 516,2 14,5103 56,0329 SE0420275 Tostebergakusten * 1 585,7 14,4442 55,9958 SE0420276 Ã stra Hammaren-KÃ ¤ringÃ ¶ren * 387,2 14,3808 55,9665 SE0420277 Ã lemossen-Hulrugered * 41 12,9128 56,3903 SE0420280 EverÃ ¶ds utmark * 37,5 13,9254 55,8668 SE0420281 HÃ ¶rrÃ ¶ds utmark * 5,7 14,0482 55,7776 SE0420282 PrÃ ¤stÃ ¤ngen 15,4 14,1817 55,8947 SE0420283 HallandsÃ ¥s nordsluttning * 112,9 12,9184 56,4196 SE0420284 LyabÃ ¤cken * 12,2 12,863 56,413 SE0420285 Kronovall * 50,1 14,0367 55,6349 SE0420287 Herrevadskloster * 213,1 13,251 56,0945 SE0420288 Impan * 12,6 14,302 55,5582 SE0420289 Stensmyr * 341,4 13,5211 56,3174 SE0420290 FÃ ¤jemyr * 309,9 13,5594 56,2765 SE0420291 Slottet * 3 12,8229 56,3724 SE0420292 Ledtorpet * 2,1 12,8816 56,4035 SE0420293 Brandeborg * 18,1 13,2222 56,0892 SE0420294 LÃ ¤rkesholmssjÃ ¶n 77,4 13,3795 56,2838 SE0420295 Matsalycke * 1,9 14,0733 56,229 SE0420296 MÃ ¶llerÃ ¶d 3,1 13,7716 56,355 SE0420297 MaglÃ ¶ ekar 2,5 13,6297 56,0536 SE0420298 HÃ ¶rlinge Ã ¤ngar * 113,1 13,8653 56,3664 SE0420299 SkeingesjÃ ¶n 276,1 13,8936 56,3683 SE0420300 VÃ ¤rsjÃ ¶n 275,9 13,4693 56,3123 SE0420301 Verum 8 13,7908 56,362 SE0420302 UllstorpskÃ ¤rret * 6,4 14,0181 55,5166 SE0420303 RaslÃ ¥ngen vÃ ¤stra 231,9 14,4238 56,2568 SE0420304 DrÃ ¶gsperyd 12 14,5741 56,1846 SE0420305 GyllebosjÃ ¶n * 105,5 14,1901 55,5968 SE0420306 HoljeÃ ¥n * 29,3 14,4885 56,1781 SE0420307 Helge Ã ¥ * 112,2 14,2115 55,8948 SE0420308 AraslÃ ¶vssjÃ ¶n 368,2 14,1204 56,0621 SE0420309 HammarsjÃ ¶n 1 795,6 14,2108 55,987 SE0420310 VramsÃ ¥n * 242,2 13,9525 55,9416 SE0420311 Gyllebo * 19,2 14,187 55,5873 SE0420312 LevrasjÃ ¶n 273,5 14,4916 56,1057 SE0420313 Store mosse 323,6 13,7394 56,0064 SE0420314 MannagÃ ¥rden * 13,4 14,0662 56,2432 SE0420315 Uggleskogen * 36,8 13,4043 56,146 SE0420316 Balsbergsgrottan 1,3 14,1997 56,1027 SE0420317 Vejshulta myr * 100,7 13,5344 56,3056 SE0420319 IvÃ ¶sjÃ ¶n-OppmannasjÃ ¶n 6 159,2 14,4089 56,1049 SE0420320 Varshultamyren * 156,7 13,2828 56,2025 SE0420322 NÃ ¤sum 51,7 14,5292 56,171 SE0420323 VanÃ ¥s * 72,6 14,047 56,1835 SE0420324 Balsberget * 284,7 14,2121 56,102 SE0420325 AngsholmasjÃ ¶n 9 13,5671 56,1809 SE0420326 DunderbÃ ¤cken * 6,5 14,1406 55,8043 SE0420327 JÃ ¤ren * 46,3 14,0268 55,7752 SE0420328 Stackedala 14,6 13,9635 55,9208 SE0430022 Dalby SÃ ¶derskog * 36,3 13,3305 55,6755 SE0430023 Dalby Norreskog * 19,2 13,3397 55,6827 SE0430024 Billebjer * 22,9 13,3184 55,6886 SE0430026 MÃ ¥ryd-HÃ ¤llestad * 198,4 13,3866 55,6904 SE0430030 Kungsmarken * 232,4 13,2711 55,7182 SE0430031 Linnebjer * 38,3 13,3039 55,7331 SE0430042 StÃ ¥ngby mosse * 29,2 13,1554 55,7712 SE0430044 Dagstorps mosse * 5,8 13,0719 55,8135 SE0430063 Ven * 67,5 12,7001 55,8976 SE0430064 Rustningshamn 22,7 12,7971 55,9243 SE0430067 FjÃ ¤restad-Gantofta * 42,2 12,8168 55,9847 SE0430079 Christinelund * 30,7 12,6156 56,1313 SE0430082 MÃ ¶llehÃ ¤ssle-Kullens havsbad * 245,7 12,529 56,2328 SE0430092 Kullaberg * 1 358 12,5066 56,2889 SE0430093 Sandhammaren-KÃ ¥seberga * 1 252,8 14,164 55,3883 SE0430094 Ystads sandskog * 142,8 13,8936 55,4336 SE0430095 FalsterbohalvÃ ¶n * 42 342,2 12,8047 55,3872 SE0430096 HÃ ¤sthagen * 48,2 13,4947 55,503 SE0430097 RÃ ¶varekulan * 48,1 13,4986 55,7945 SE0430098 GÃ ¤llabjÃ ¤r * 126 13,3255 56,0083 SE0430099 SkÃ ¤ldervikens Ã ¶stra klippkust * 143,1 12,6329 56,2579 SE0430100 Fulltofta * 244,3 13,6058 55,8834 SE0430101 LÃ ¶vestads Ã ¥sar 34,4 13,8627 55,6513 SE0430104 KlÃ ¶vabÃ ¤cken * 151,7 13,1151 56,0791 SE0430105 HallabÃ ¤ckens dalgÃ ¥ng * 191,3 13,0698 56,0461 SE0430106 TranerÃ ¶ds mosse * 106,8 13,1839 56,0462 SE0430109 RÃ ¥Ã ¥ns dalgÃ ¥ng * 48,9 12,7872 55,9981 SE0430110 KlingavÃ ¤lsÃ ¥n-Karup * 840,6 13,5916 55,6268 SE0430111 Falsterbo skjutfÃ ¤lt * 66,4 12,8722 55,3951 SE0430112 Kabusa * 217,1 13,9912 55,416 SE0430113 RevingefÃ ¤ltet * 2 993,9 13,4759 55,6939 SE0430114 HÃ ¶gestads mosse * 79,3 13,8451 55,5141 SE0430115 Skoghejdan * 76 13,8304 55,5524 SE0430116 Skoghusets enefÃ ¤lad * 18,2 13,7786 55,5528 SE0430117 Borgen * 16,9 12,8496 55,9689 SE0430118 BillingemÃ ¶lla * 9,3 13,3514 55,9715 SE0430119 Abullahagen * 30,4 13,3174 55,8259 SE0430120 HumlarÃ ¶dshus * 16,3 13,5293 55,5903 SE0430121 FjÃ ¤llmossen * 280,4 13,8978 55,8252 SE0430122 Fredriksbergs mosse * 69,7 13,7941 55,5299 SE0430126 FÃ ¥gelsÃ ¥ngsdalen * 14,6 13,3237 55,7152 SE0430127 VitabÃ ¤ckskÃ ¤llan * 0,77 13,7849 55,5883 SE0430128 Tannhuset * 18,4 13,7631 55,5937 SE0430129 JordbodhÃ ¤llorna 24,6 13,7692 55,5945 SE0430130 SularpskÃ ¤rret 1,4 13,3039 55,7131 SE0430131 Vombs NorregÃ ¥rd 30,3 13,5476 55,6847 SE0430132 LemmestrÃ ¶torp * 41,7 13,3909 55,5092 SE0430133 Eksholm * 24,1 13,3104 55,5541 SE0430134 BjersjÃ ¶holms Ã ¤dellÃ ¶vskog 11,3 13,7746 55,4626 SE0430135 Yddingen * 10 13,2327 55,5369 SE0430136 EllestadssjÃ ¶n * 286 13,7319 55,533 SE0430137 KrageholmssjÃ ¶n * 221,4 13,7453 55,5014 SE0430139 NyvÃ ¥ngsskogen * 90,6 13,8315 55,5577 SE0430140 LjungatorpskÃ ¤rret * 7,4 13,8546 55,531 SE0430141 BorstbÃ ¤cken * 19,7 13,5985 55,713 SE0430142 Zackows mosse * 2,9 12,5501 56,2524 SE0430143 Sniberups fÃ ¤lad * 12,5 13,7431 55,7612 SE0430144 LiaÃ ¤ngen * 7,8 13,071 56,0158 SE0430145 HunnerÃ ¶ds mosse * 22,5 13,3994 55,4967 SE0430147 Jonstorp-VegeÃ ¥ns mynning * 1 280 12,7279 56,2318 SE0430148 Lommabukten 219,8 13,0435 55,6475 SE0430149 TygelsjÃ ¶-Gessie 1 159,4 12,9204 55,4991 SE0430150 Vellinge Ã ¤ngar * 395,1 12,9658 55,4554 SE0430151 Domsten-Viken * 10,2 12,5917 56,1324 SE0430152 KnivsÃ ¥s * 23,9 13,4029 55,6608 SE0430153 HÃ ¤ckeberga-SkoggÃ ¥rd * 329,8 13,4116 55,5758 SE0430154 HÃ ¤ckeberga-Degebergahus 28,2 13,4054 55,5608 SE0430155 HÃ ¤ckeberga-Husarahagen 50,6 13,4215 55,5529 SE0430156 Stadsparken i Lund 11,3 13,1857 55,6986 SE0430157 Limhamns kalkbrott 90 12,9334 55,5677 SE0430158 Klintaskogen * 14,6 13,5102 55,8626 SE0430159 Stora Harrie mosse * 13,1 13,1345 55,8005 SE0430161 Humlamaden-Enelyckan * 91,1 13,522 55,6055 SE0430162 SaxÃ ¥ns mynning-JÃ ¤ravallen 1 956,6 12,8943 55,8223 SE0430163 Karaby backar * 6,4 13,0399 55,8115 SE0430164 EkeshÃ ¶garna * 5,2 13,0824 55,8387 SE0430165 BjÃ ¤ret * 20,9 13,4928 55,9771 SE0430166 Ã stra FulltoftaomrÃ ¥det * 128,9 13,6459 55,8773 SE0430167 Snogeholm 67,4 13,7088 55,5581 SE0430168 Ã vedskloster * 48,6 13,6295 55,6853 SE0430169 Timan 6,2 13,8134 55,8856 SE0430170 SÃ ¶vdeborg * 288,4 13,7013 55,5785 SE0430171 Bellinga * 42 13,7202 55,526 SE0430174 FÃ ¥gelsjÃ ¶n 7,9 12,9504 55,8143 SE0430175 Ugglarps mosse 28,9 13,2888 55,4773 SE0430176 BÃ ¤ltebergaravinen * 2,9 12,8988 55,9567 SE0430177 Smedjebacken * 32,4 13,0933 56,0383 SE0430178 Torup 123,9 13,2131 55,5576 SE0430179 Allarps bjÃ ¤r * 34,4 13,4219 55,9917 SE0510001 BjÃ ¶rsÃ ¥kra-BÃ ¶linge * 44,6 13,1928 56,3314 SE0510002 Ekered 1,9 12,9932 56,3702 SE0510003 Ã starpe mosse * 188,9 13,0584 56,3773 SE0510006 Laholmsbuktens sanddynsreservat * 676,5 12,9553 56,5332 SE0510007 TjÃ ¤rby * 60,1 12,9904 56,553 SE0510009 BÃ ¶larp * 7,4 13,1735 56,5752 SE0510011 GÃ ¶storps skog * 158,9 13,1793 56,607 SE0510012 HollandsbjÃ ¤r * 7,8 13,1289 56,6078 SE0510020 Haverdal * 666,4 12,6787 56,7103 SE0510026 Steninge-StensjÃ ¶strand * 198,7 12,6146 56,7863 SE0510039 Grimsholmen * 220,3 12,5582 56,8422 SE0510048 VÃ ¤stra GetterÃ ¶n * 176,6 12,1935 57,1182 SE0510049 GetterÃ ¶ns fÃ ¥gelreservat * 350,4 12,241 57,1324 SE0510050 BalgÃ ¶ * 2 143,3 12,1523 57,1556 SE0510051 Gamla Varberg * 51,5 12,2335 57,1593 SE0510052 GÃ ¤sslÃ ¶sa * 20,7 12,4904 57,148 SE0510053 Ã rnÃ ¤sudden * 64,7 12,1583 57,1922 SE0510058 Kungsbackafjorden * 7 862,9 12,0403 57,3849 SE0510062 SvÃ ¤ngehallar-FjÃ ¤rehals * 291,2 11,9226 57,4049 SE0510063 GÃ ¤ddevik * 37,3 12,2396 57,4449 SE0510064 Vallda SandÃ ¶ 335,2 11,9317 57,482 SE0510066 HÃ ¶rdalen * 29,3 11,9744 57,4945 SE0510067 SÃ ¤rÃ ¶ VÃ ¤sterskog * 49,6 11,9244 57,5047 SE0510068 SandsjÃ ¶backa-Halland * 1 799,7 12,0187 57,5272 SE0510081 Morups tÃ ¥nge 207,4 12,3651 56,9206 SE0510082 Gamla KÃ ¶pstad * 320,3 12,2934 57,0383 SE0510084 Nidingen 728 11,8989 57,3025 SE0510091 VendelsÃ ¶ 473,2 12,1204 57,3107 SE0510094 Store mosse-Ã ringe * 77,6 13,1139 56,6124 SE0510096 BrogÃ ¥rd * 15,7 12,972 56,686 SE0510097 Ã rnarp * 8,4 12,989 56,6868 SE0510101 Biskopstorp * 758 12,8865 56,7952 SE0510103 VallÃ ¥sen DR 4,4 13,0808 56,3544 SE0510108 Kvarnaberget 6,8 13,1099 56,6487 SE0510109 HallaskÃ ¥r 4,9 13,1085 56,6408 SE0510110 Frodeparken 15,4 12,8447 56,8599 SE0510111 Myskebackarna * 39,6 12,8236 56,895 SE0510113 Ã kraberg * 5,1 12,231 57,2601 SE0510115 HÃ ¶gvadsÃ ¥n 59,7 12,697 57,1106 SE0510119 SÃ ¶derskogen * 30,2 13,1226 56,6223 SE0510122 DÃ ¶mestorp * 261,2 12,9815 56,4097 SE0510123 Aleskogen * 26,4 12,8358 56,6653 SE0510124 SkipÃ ¥s * 78,6 12,6372 56,7889 SE0510126 Lilla Middelgrund 17 840,2 11,92 56,9537 SE0510127 Fladen 10 380,6 11,7508 57,1566 SE0510128 NÃ ¤snabben 78,3 12,4901 57,0881 SE0510130 HovgÃ ¥rdsÃ ¥n 1,5 12,7867 56,8802 SE0510131 VapnÃ ¶ mosse * 224,6 12,915 56,7763 SE0510132 FylleÃ ¥n 268,6 13,1403 56,7291 SE0510133 Rossared * 359,5 12,1987 57,4802 SE0510137 Stegared sÃ ¶dra 31,1 12,569 57,0867 SE0510139 Nabben * 27,4 12,5609 57,1102 SE0510141 Stegared 8,9 12,5663 57,0925 SE0510143 JÃ ¤rnmÃ ¶lle * 7,2 12,426 57,0323 SE0510148 SuseÃ ¥n-Hult 9 12,7529 56,868 SE0510157 StÃ ¶vlaberget 13,1 12,8791 56,8365 SE0510158 Ã ppinge * 2 13,0342 56,6691 SE0510159 EkasjÃ ¶ 14,3 13,1336 56,5216 SE0510160 Klinta hallar 12,8 13,0929 56,371 SE0510162 FrÃ ¶llinge * 3,3 12,8314 56,8366 SE0510167 RingenÃ ¤s skjutfÃ ¤lt * 52,8 12,6851 56,6835 SE0510168 Karsefors * 37,7 13,1174 56,4994 SE0510169 SÃ ¥ghuslund * 2,7 13,0709 56,4924 SE0510171 RolfsÃ ¥n 36,8 12,1235 57,4815 SE0510173 SvinamadsbÃ ¤cken 82,6 13,0099 56,3833 SE0510174 TjuvhultskÃ ¤rret * 3 12,9714 56,3967 SE0510175 KÃ ¤ringemossarna och Store mosse * 165,3 12,229 57,3857 SE0510184 Vindrarp * 65,8 13,0486 56,3958 SE0510185 Ã tran 225,4 12,6139 56,9584 SE0510186 Stora Middelgrund och RÃ ¶de bank 11 410 12,1117 56,6221 SE0510187 Morups bank 565,8 12,2167 56,8708 SE0520001 VrÃ ¥ngÃ ¶skÃ ¤rgÃ ¥rden * 7 003,4 11,7529 57,5477 SE0520010 HÃ ¥lta * 38,3 11,8307 57,8912 SE0520012 Ã lgÃ ¶n-BrattÃ ¶n * 1 187 11,6971 57,9212 SE0520013 Ã dsmÃ ¥ls Kile * 237,4 11,7755 57,9269 SE0520020 HÃ ¤rmanÃ ¶ * 1 484,6 11,3746 58,1584 SE0520034 Stigfjorden * 4 837,3 11,612 58,0875 SE0520036 SÃ ¤lÃ ¶fjorden * 2 869 11,5713 57,8592 SE0520037 Breviks kile-ToftenÃ ¤s * 774,8 11,5524 58,0042 SE0520038 HÃ ¤rÃ ¶n * 707,9 11,491 58,0148 SE0520039 StrÃ ¶mmarna 452,1 11,4985 58,2306 SE0520043 Nordre Ã ¤lvs estuarium * 7 085,3 11,7357 57,7848 SE0520044 VÃ ¤gerÃ ¶ds dalar 78,5 11,484 58,2425 SE0520047 Sillvik 29,3 11,7436 57,7353 SE0520048 Stenungsundskusten * 2 144,8 11,791 58,0134 SE0520050 Ã xnÃ ¤s * 113 11,8666 57,7974 SE0520051 Gullbringa 24,3 11,782 57,8839 SE0520052 GuddehjÃ ¤lm 156,7 11,8722 57,8799 SE0520053 Sundsby * 362,9 11,6909 58,07 SE0520054 FÃ ¥glevik 2,6 11,8083 57,748 SE0520056 Nordre Ã ¤lv-Tomtebacken * 132,1 11,9023 57,8393 SE0520057 MalmÃ ¶fjord 699,2 11,3577 58,2867 SE0520058 MÃ ¥seskÃ ¤r 1 797,6 11,3424 58,0873 SE0520171 Gullmarsfjorden 11 395 11,445 58,2864 SE0520174 Halsefjorden 1 211,7 11,7751 58,1153 SE0520176 Pater Noster-skÃ ¤rgÃ ¥rden 2 415,8 11,4876 57,9139 SE0520181 GrÃ ¶derhamnsÃ ¤ngen 2,8 11,4319 58,2416 SE0520183 SÃ ¤veÃ ¥n, nedre delen 34,1 12,0831 57,7363 SI3000009 LuÃ ka jama * 44,184 14,7201 45,9179 SI3000010 Koritno izvir  izliv v Savo Dolinko * 3,324 14,1415 46,3555 SI3000011 Zadnje struge pri Suhadolah * 54,001 14,5357 46,1815 SI3000020 Cerkno  ZakriÃ ¾ * 529,672 13,9679 46,1374 SI3000023 OtaleÃ ¾  Lazec * 493,8 13,9839 46,0841 SI3000025 KoÃ no ob LoÃ ¾nici 111,935 15,6148 46,3372 SI3000029 Mrzlica * 92,984 15,1184 46,1863 SI3000034 BanjÃ ¡ice  traviÃ ¡Ã a * 1 166,116 13,7004 46,0451 SI3000037 Pregara  traviÃ ¡Ã a 239,142 13,8798 45,4312 SI3000046 Bela Krajina * 517,696 15,2575 45,6972 SI3000047 Koritno * 4,946 14,1361 46,3608 SI3000048 DobliÃ ica * 382,77 15,1766 45,5693 SI3000049 Temenica 155,354 15,1109 45,8018 SI3000051 Krakovski gozd * 3 418,518 15,3973 45,8862 SI3000052 Kotarjeva prepadna * 37,569 15,1707 45,7529 SI3000054 Brestanica 307,968 15,5074 45,9817 SI3000055 Stobe  Breg * 100,326 15,1629 45,5841 SI3000056 Vejar * 221,008 15,0179 45,9375 SI3000057 Vrhtrebnje  Sv. Ana * 696,406 15,0573 45,884 SI3000058 Ã umberk * 433,221 14,8808 45,8905 SI3000059 Mirna * 547,3 15,12 45,9434 SI3000060 RiÃ ¾ana 18,474 15,12 45,9434 SI3000061 Slovenske Konjice 39,157 15,4093 46,3377 SI3000062 Gradac * 1 506,839 15,2196 45,6131 SI3000063 Metlika * 695,382 15,3357 45,6589 SI3000064 Bezgovka 40,234 15,2461 45,568 SI3000068 Voglajna pregrada Tratna  izliv v Savinjo 55,163 15,3518 46,2166 SI3000069 Stanetinski potok in Kupetinski potok 13,182 16,071 46,5635 SI3000072 PetriÃ ¡ina jama 135,067 15,3078 45,4852 SI3000073 Gornji kal 18,497 15,2386 45,4766 SI3000074 KostanjeviÃ ¡ka jama * 228,17 15,4256 45,8341 SI3000075 Lahinja * 849,789 15,2087 45,5019 SI3000079 Ã eÃ ¡enike gmajne z RovÃ ¡Ã ico * 329,639 14,6518 46,1719 SI3000080 Medvedce 179,086 15,6658 46,3651 SI3000083 Ocvirkova jama 44,743 15,2116 46,2065 SI3000085 BoÃ ¡tanj 6,254 15,2751 46,0131 SI3000086 Gabrje  Brusnice 10,554 15,2574 45,794 SI3000088 Boletina  velikonoÃ nica * 1,886 15,4571 46,251 SI3000089 Pragersko  marsiljka 67,717 15,6661 46,3854 SI3000091 BoÃ ¡tonova jama 5,163 14,6797 46,1368 SI3000093 Ihanska jama 40,521 14,6465 46,121 SI3000094 BidovÃ eva jama 153,606 14,2635 46,2669 SI3000097 CovÃ ¡ka prepadna 28,61 14,9983 46,3034 SI3000099 Ihan 180,32 14,6246 46,1275 SI3000100 Gozd Kranj  Ã kofja Loka * 1 943,75 14,3037 46,2117 SI3000101 Gozd OlÃ ¡evek  Adergas * 839,036 14,478 46,2724 SI3000105 Kropa * 33,741 14,2045 46,2876 SI3000110 Ratitovec 2 331,3 14,0833 46,2269 SI3000112 Velovlek * 52,477 15,911 46,4652 SI3000113 Podvinci * 215,389 15,9221 46,4441 SI3000114 Cerovec 13,507 15,3517 46,26 SI3000117 Haloze  vinorodne * 6 301,313 15,916 46,3314 SI3000118 BoÃ   Haloze  DonaÃ ka gora * 10 882,277 15,6965 46,2834 SI3000120 Ã marna gora * 1 694,07 14,467 46,1493 SI3000121 Ã emÃ ¡eniÃ ¡ka planina * 316,138 14,9544 46,1852 SI3000123 Divja jama nad Plavmi in Zamedvejski potok * 37,74 13,5767 46,0544 SI3000125 KoÃ ¾bana * 163,249 13,5344 46,0433 SI3000126 NanoÃ ¡Ã ica * 771,369 14,1342 45,7858 SI3000130 Kozja luknja * 11,83 14,2286 45,6058 SI3000131 Skedenca nad Rajnturnom 46,118 14,6365 45,8635 SI3000133 Radovna most v Sr. Radovni  jez HE Vintgar 43,749 14,0424 46,3819 SI3000134 Ajdovska peÃ  47,214 15,3569 45,9689 SI3000135 Raja peÃ  11,057 15,27 45,9944 SI3000137 Huda luknja pri Radljah 31,219 15,2257 46,62 SI3000138 PustiÃ ¡ekova polÃ ¡na 46,27 15,5931 46,0785 SI3000139 StrÃ ¾ene luÃ ¾e * 48,584 14,6124 45,9497 SI3000141 Duplica 11,689 14,6849 45,9675 SI3000142 Libanja 12,504 16,1655 46,4395 SI3000143 Ã ateÃ ¾ 70,998 14,9605 45,9679 SI3000144 JurÃ ¡inci 172,669 15,9755 46,4875 SI3000146 Velenik 272,57 15,6224 46,4034 SI3000147 Boreci * 426,591 16,1182 46,5579 SI3000148 Dobrava * 102,252 15,8881 46,5656 SI3000149 ObreÃ ¾ * 757,522 16,2532 46,4116 SI3000150 SrediÃ ¡Ã e ob Dravi  HraÃ ¡Ã ica 168,06 16,2931 46,4045 SI3000152 Vodena jama 71,913 14,801 45,8396 SI3000153 Vrhek 0,935 15,2023 45,9763 SI3000154 Bled  Podhom * 4,405 14,0918 46,3836 SI3000155 Sora Ã kofja Loka  jez GoriÃ ane * 186,738 14,3519 46,16 SI3000156 Ã ½upanova jama 3,088 14,6377 45,9131 SI3000157 Bobnova jama * 33,428 14,9484 45,8087 SI3000158 Babja luknja 28,443 14,3906 46,1338 SI3000159 Vintarjevec * 130,686 14,8216 46,0154 SI3000160 Ã kocjan 117,968 14,6342 45,885 SI3000162 Breg pri Mali Loki * 4,54 14,7201 45,9425 SI3000164 Reber  borovja 74,721 14,9113 46,0964 SI3000165 Medija  borovja 89,781 14,8487 46,1687 SI3000168 Ã rna dolina pri Grosuplju * 10,508 14,6611 45,9785 SI3000169 Povirje vzhodno od BodeÃ ¡Ã  * 4,664 14,1426 46,3517 SI3000170 KrÃ ¡ka jama * 431,339 14,7669 45,891 SI3000171 Radensko polje  VirÃ ¡nica * 522,168 14,6845 45,918 SI3000172 Zgornja Drava s pritoki * 4 682,751 15,3367 46,5847 SI3000174 Mrzla jama pri Prestranku * 66,124 14,1656 45,7395 SI3000175 Kolpa 685,146 15,2374 45,4474 SI3000176 BistriÃ ¡ki jarek * 101,943 15,5335 46,4113 SI3000179 Veliko bukovje * 1 353,973 15,2702 45,4883 SI3000181 Kum * 5 949,786 15,1274 46,0849 SI3000183 PolÃ ¡nik 92,462 14,9619 46,0679 SI3000184 Zgornja Jablanica 80,871 14,8704 46,0393 SI3000185 Koprivnica 388,352 15,024 45,8549 SI3000186 Slugova jama 9,876 15,0519 45,8417 SI3000187 Petanjska jama * 79,871 15,1187 45,7637 SI3000188 Ajdovska planota * 2 408,784 15,0507 45,7959 SI3000191 Ajdovska jama * 1 721,568 15,444 45,9401 SI3000192 Radulja s pritoki * 1 308,64 15,2219 45,9065 SI3000194 Radgonsko  Kapelske Gorice * 1 090,326 15,9656 46,6387 SI3000195 Dole pri Litiji 74,177 15,0234 46,0301 SI3000197 Slavinski Ravnik * 1 185,672 14,1332 45,7092 SI3000198 Lijak * 36,779 13,7203 45,9613 SI3000201 Nakelska Sava * 120,063 14,2906 46,2702 SI3000202 Vir pri StiÃ ni * 4,478 14,815 45,9486 SI3000203 Kompoljska jama  Potiskavec * 154,716 14,7306 45,7977 SI3000204 GloboÃ ec * 105,589 14,8161 45,855 SI3000205 KandrÃ ¡e  DrtijÃ ¡Ã ica * 1 360,422 14,8204 46,145 SI3000206 Lubnik * 1 267,551 14,2675 46,1625 SI3000207 PodpeÃ ¡ka jama * 87,916 14,68 45,8406 SI3000208 Ã imenkova jama 82,488 14,8235 45,9618 SI3000210 Ã astitiljiva luknja * 57,773 14,1601 46,3187 SI3000212 Slovenska Istra * 5 252,534 13,7348 45,4774 SI3000213 VolÃ eke 104,504 15,3157 46,2418 SI3000214 LiÃ enca pri PoljÃ anah * 2 727,926 15,5478 46,3469 SI3000215 Mura * 10 251,714 16,3614 46,5586 SI3000219 Grad Brdo  Preddvor * 582,158 14,4002 46,2857 SI3000220 Drava * 3 692,582 15,9785 46,3634 SI3000221 GoriÃ ko * 44 823,708 16,0965 46,7983 SI3000222 ZabiÃ e * 804,322 14,3743 45,5004 SI3000223 Reka 440,95 14,1724 45,6174 SI3000225 Dolina Branice * 6 313,145 13,8988 45,8211 SI3000226 Dolina Vipave * 5 112,217 13,759 45,8985 SI3000228 GrabonoÃ ¡ * 124,868 16,0043 46,5792 SI3000229 Vrhe nad RaÃ ¡o * 571,895 14,0111 45,7585 SI3000231 Javorniki  SneÃ ¾nik * 44 038,324 14,3668 45,6419 SI3000232 Notranjski trikotnik * 15 231,6 14,3227 45,7752 SI3000233 Matarsko podolje * 2 307,893 14,1524 45,4968 SI3000234 Vrbina * 273,784 15,5594 45,9277 SI3000237 Poljanska Sora Log  Ã kofja Loka * 151,437 14,1643 46,1128 SI3000238 Strunjanske soline s StjuÃ ¾o * 35,216 13,6036 45,5267 SI3000239 Kanal Sv. Jerneja 31,808 13,6039 45,4952 SI3000240 SeÃ oveljske soline in estuarij Dragonje 417,126 13,6016 45,4749 SI3000241 Ankaran  Sv. Nikolaj 7,271 13,7378 45,5749 SI3000243 Debeli RtiÃ  5,265 13,7069 45,593 SI3000247 Piranski klif 3,597 13,5718 45,5289 SI3000249 Med Izolo in Strunjanom  klif 55,576 13,6157 45,5405 SI3000251 Ã ½usterna  rastiÃ ¡Ã e pozejdonke * 6,96 13,6966 45,5483 SI3000252 Ã kocjanski zatok * 122,593 13,7516 45,5461 SI3000255 Trnovski gozd  Nanos * 53 234,951 13,8642 45,9899 SI3000257 RaÃ ki ribniki  PoÃ ¾eg * 613,2 15,6663 46,4334 SI3000258 SuÃ ¡aÃ ki, Smrdejski in Fabski potok 19,424 14,3423 45,4862 SI3000260 BlegoÃ ¡ * 1 569,064 14,0903 46,1276 SI3000262 Sava  Medvode  Kresnice * 1 123,908 14,4914 46,1144 SI3000263 KoÃ evsko * 106 794,154 15,035 45,6178 SI3000266 KamenÃ ¡ki potok * 129,645 15,2082 45,9965 SI3000267 Gorjanci  Radoha * 11 799,412 15,391 45,8054 SI3000268 Dobrava  Jovsi * 2 865,796 15,6875 45,9217 SI3000270 Pohorje * 27 568,109 15,4494 46,4814 SI3000271 Ljubljansko barje * 12 960,564 14,4452 46,0015 SI3000273 Orlica * 3 831,215 15,6341 46,0263 SI3000274 Bohor * 6 831,953 15,4405 46,0699 SI3000275 RaÃ ¡ica * 2 236,067 14,5252 46,1392 SI3000276 Kras * 48 041,257 13,969 45,4723 SI3000279 Kopitnik 274,213 15,1783 46,1033 SI3000280 Veliko Kozje * 603,864 15,1843 46,0789 SI3000284 Dacarjevo brezno  Ã ½iganja vas 107,704 14,3001 46,3188 SI3000288 Dolsko * 871,228 14,6987 46,097 SI3000290 GoriÃ ¡ka Brda 401,058 13,5953 46,0096 SI3000291 Ljubljanica  GradaÃ ¡Ã ica  Mali Graben 186,579 14,5602 46,0509 SI3000295 Kosca * 89,611 14,7546 45,9697 SI3000296 Marindol * 602,978 15,3278 45,5015 SI3000297 MiÃ ¡ja dolina * 637,258 14,5865 45,8039 SI3000302 Osrednje Slovenske gorice * 2 076,088 15,9606 46,535 SI3000303 Sotla s pritoki * 548,823 15,7172 46,0279 SI3000306 Dravinja s pritoki * 541,765 15,6363 46,309 SI3000307 Med Strunjanom in Fieso 14,995 13,5944 45,5266 SI3000308 GraÃ nica * 322,322 15,3417 46,0973 SI3000309 Savinja GruÃ ¡ovlje  PetrovÃ e * 464,175 15,1152 46,2423 SI3000311 Vitanje  Oplotnica * 1 304,473 15,2988 46,3908 SI3000312 Selca 82,444 14,2086 46,2293 SI3000313 Vzhodni Kozjak * 1 694,151 15,3631 46,6409 SI3000314 Bistrica pri Libojah * 11,76 15,1702 46,1876 SI3000316 Dolenji Suhor 6,348 15,277 45,6869 SI3000317 KotredeÃ ¾ 41,236 14,9986 46,1568 SI3000318 ZavrÃ ¡e 48,018 15,4433 46,2252 SI3000319 Loki potok s pritoki * 9,711 14,8204 46,107 SI3000321 Ã olniÃ ¡ki potok s pritoki * 13,202 15,3165 45,9403 SI3000326 Bajdinc * 3,781 14,6105 45,8829 SI3000328 Trojane * 75,884 14,8928 46,1844 SI3000329 Bistrica z BuÃ avnico in Beno * 35,434 15,0251 46,0058 SI3000330 Presladolski potok * 6,97 15,432 46,0111 SI3000331 Dolenji Leskovec * 7,474 15,453 45,9954 SI3000332 Suhadolski potok * 8,806 15,6249 45,9694 SI3000333 CurnovÃ ¡Ã ica * 6,671 15,6073 45,9714 SI3000334 Berje  Zasip * 168,377 14,1139 46,393 SI3000335 Polhograjsko hribovje * 2 965,092 14,2416 46,041 SI3000337 Zahodni Kozjak * 1 627,669 15,0899 46,6169 SI3000338 Krka s pritoki * 2 447,737 15,2044 45,8281 SI3000339 ViÃ ¡nar  povirje 4,074 14,1325 46,3717 SI3000340 Hinja s pritoki * 18,77 15,1501 45,9973 SI3000341 GloboÃ ¡Ã ica s pritoki * 9,363 15,1093 45,9823 SI3000343 Veliki potok * 9,285 14,7137 45,9938 SI3000344 StiÃ ¡ki potok * 9,285 14,7842 45,9831 SI3000345 Bukovica * 9,928 14,8151 45,9929 SI3000346 LukovÃ ¡ki potok * 0,994 15,0716 45,9055 SI3000347 Ã tavberk * 1,799 15,1927 45,8664 SI3000352 DobovÃ ¡ek * 3,911 14,5322 46,2359 SI3000353 Ã Ã urkov potok * 2,633 14,5832 45,8763 SI3000354 Savski potok * 6,289 14,8708 46,0944 SI3000355 Ã tangarski potok * 2,744 14,7691 46,0402 SI3000356 Maljek * 6,185 14,8798 46,0599 SI3000358 Reka pri LaÃ ¡kem * 8,25 15,2904 46,1644 SI3000361 Bolska * 3,685 14,874 46,1931 SI3000362 Reka pri Grajski vasi * 3,26 15,0483 46,2285 SI3000363 Drameljski potok * 3,426 15,3842 46,2889 SI3000364 Zagajski potok  povirni del * 2,423 15,4414 46,2891 SI3000365 Spodnja Ponkvica * 1,213 15,4718 46,2392 SI3000366 LoÃ nica * 7,803 15,4872 46,1963 SI3000367 JezerÃ ¡Ã ica s pritokom * 6,666 15,3954 46,1555 SI3000368 Kozarica * 3,141 15,3569 46,183 SI3000369 Grad PodÃ etrtek * 16,132 15,59 46,159 SI3000370 Slatinski potok * 3,609 15,5772 46,669 SI3000376 Savinja Celje  Zidani most 165,865 15,2482 46,2069 SI3000377 Devina * 11,386 15,571 46,4116 SI3000378 Rakovnik * 0,896 15,2138 45,8197 SI3000379 Vrhoveljska planina * 56,669 13,5659 46,0461 SI3000380 Strmec * 5,823 13,5744 46,0379 SI3000382 Trebnje 29,453 15,0011 45,9061 SI3000386 Strunjanska dolina 30,21 13,6166 45,5251 SI3000387 Divji potok * 15,285 15,1144 45,6598 SI3000388 VrÃ ica * 4,93 15,1277 45,652 SI3000389 RoÃ ¾nodolski potok * 0,74 15,1453 45,6783 SI3000390 LoÃ ¾nica s Trnavo * 32,994 15,0979 46,2825 SI3000391 Divjakova jama 26,656 15,3043 46,6074